 

Exhibit 10.1

 

EXECUTION VERSION



 

 









TERRA MORTGAGE CAPITAL I, LLC

as Issuer,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee, Custodian, Collateral Agent, Loan Agent and Note Administrator,

 

and

 

GOLDMAN SACHS BANK USA,

as initial Class A Lender

  

INDENTURE AND CREDIT AGREEMENT



 

Dated as of September 3, 2020

 



 





 

 



 

TABLE OF CONTENTS

 

Page

 



ARTICLE 1 DEFINITIONS 2   Section 1.1. Definitions 29   Section 1.2. Interest
Calculation Convention 29   Section 1.3. Rounding Convention 29 ARTICLE 2 THE
NOTES 29   Section 2.1. Forms Generally 29   Section 2.2. Forms of Notes and
Certificate of Authentication 29   Section 2.3. Authorized Amount; Stated
Maturity Date; Denominations 30   Section 2.4. Execution, Authentication,
Delivery and Dating 30   Section 2.5. Transfer and Exchange 31   Section 2.6.
Mutilated, Defaced, Destroyed, Lost or Stolen Note 33   Section 2.7. Payment of
Principal and Interest and Other Amounts; Principal and Interest Rights
Preserved 34   Section 2.8. Persons Deemed Owners 36   Section 2.9. Cancellation
36   Section 2.10. Transfers of Definitive Notes; Temporary Notes 36   Section
2.11. U.S. Tax Treatment of Debt and the Issuer 37   Section 2.12.
Authenticating Agents 38   Section 2.13. Forced Sale on Failure to Comply with
Restrictions 39   Section 2.14. No Gross Up of the Debt 39   Section 2.15.
Effect of Benchmark Transition Event 39 ARTICLE 3 CONDITIONS PRECEDENT; PLEDGED
MORTGAGE ASSETS 41   Section 3.1. General Provisions 41   Section 3.2. Security
for Class A Loan 42   Section 3.3. Transfer of Collateral 43   Section 3.4.
Class A Loan Fees 51 ARTICLE 4 SATISFACTION AND DISCHARGE 51   Section 4.1.
Satisfaction and Discharge of Indenture and Credit Agreement 51   Section 4.2.
Application of Amounts Held in Trust 53   Section 4.3. Repayment of Amounts Held
by Paying Agent 53   Section 4.4. Limitation on Obligation to Incur Issuer
Administrative Expenses 53

 

i 

 



 

TABLE OF CONTENTS

(continued)

Page

 

ARTICLE 5 REMEDIES 54   Section 5.1. Events of Default 54   Section 5.2.
Acceleration of Maturity; Rescission and Annulment 56   Section 5.3. Collection
of Indebtedness and Suits for Enforcement by Collateral Agent 57   Section 5.4.
Remedies 59   Section 5.5. Preservation of Collateral 61   Section 5.6.
Collateral Agent May Enforce Claims Without Possession of Notes 62   Section
5.7. Application of Amounts Collected 62   Section 5.8. Limitation on Suits 62  
Section 5.9. Unconditional Rights of Class A Lender to Receive Principal and
Interest 63   Section 5.10. Restoration of Rights and Remedies 63   Section
5.11. Rights and Remedies Cumulative 64   Section 5.12. Delay or Omission Not
Waiver 64   Section 5.13. Control by the Controlling Class 64   Section 5.14.
Waiver of Past Defaults 64   Section 5.15. Undertaking for Costs 65   Section
5.16. Waiver of Stay or Extension Laws 65   Section 5.17. Sale of Collateral 66
  Section 5.18. Action on the Notes 66 ARTICLE 6 THE TRUSTEE, NOTE ADMINISTRATOR
AND THE COLLATERAL AGENT 67   Section 6.1. Certain Duties and Responsibilities
of the Trustee 67   Section 6.2. [Reserved] 69   Section 6.3. Certain Rights of
Trustee and Note Administrator 69   Section 6.4. Not Responsible for Recitals or
Issuance of Notes 71   Section 6.5. May Hold Debt 71   Section 6.6. Amounts Held
in Trust 72   Section 6.7. Compensation and Reimbursement of the Trustee,
Custodian and Note Administrator 72   Section 6.8. Corporate Trustee Required;
Eligibility 73   Section 6.9. Resignation and Removal; Appointment of Successor
74   Section 6.10. Acceptance of Appointment by Successor 75   Section 6.11.
Merger, Conversion, Consolidation or Succession to Business of Trustee and Note
Administrator 76   Section 6.12. Co-Trustees and Separate Trustee 76



 

ii 

 



 

TABLE OF CONTENTS

(continued)

Page

 

  Section 6.13. [Reserved] 77   Section 6.14. Representations and Warranties of
the Trustee 77   Section 6.15. Representations and Warranties of the Note
Administrator 78   Section 6.16. Requests for Consents 78   Section 6.17. The
Collateral Agent 79 ARTICLE 7 COVENANTS 89   Section 7.1. Payment of Principal
and Interest 89   Section 7.2. Maintenance of Office or Agency 89   Section 7.3.
Amounts for Debt Payments to be Held in Trust 90   Section 7.4. Existence of the
Issuer 91   Section 7.5. Protection of Collateral 92   Section 7.6. [Reserved]
93   Section 7.7. Performance of Obligations 93   Section 7.8. Negative
Covenants 94   Section 7.9. Statement as to Compliance 96   Section 7.10. The
Issuer May Consolidate or Merge Only on Certain Terms 96   Section 7.11.
Successor Substituted 97   Section 7.12. No Other Business 97   Section 7.13.
[Reserved] 98   Section 7.14. Calculation Agent 98   Section 7.15. Tax Status 98
  Section 7.16. Permitted Subsidiaries 99   Section 7.17. Repurchase Requests 99
  Section 7.18. Servicing of Mortgage Assets and Control of Servicing Decisions
99 ARTICLE 8 SUPPLEMENTAL INDENTURES AND CREDIT AGREEMENTS 100   Section 8.1.
[Reserved] 100   Section 8.2. Supplemental Indentures and Credit Agreements 100
  Section 8.3. Execution of Supplemental Indentures and Credit Agreements 100  
Section 8.4. Effect of Supplemental Indentures and Credit Agreements 101  
Section 8.5. Reference in Notes to Supplemental Indentures and Credit Agreements
101 ARTICLE 9 REDEMPTION OF NOTES; REDEMPTION PROCEDURES 101   Section 9.1. Tax
Redemption 101

 

iii 

 





 

TABLE OF CONTENTS

(continued)

Page

 

  Section 9.2. Notice of Redemption 102   Section 9.3. Notice of Redemption or
Maturity by the Issuer 102   Section 9.4. Debt Payable on Redemption Date 102  
Section 9.5. Stated Maturity Date 103   Section 9.6. Mandatory Clean-up 103  
Section 9.7. Class B Note Repayment 103 ARTICLE 10 ACCOUNTS, ACCOUNTINGS AND
RELEASES 103   Section 10.1. Collection of Amounts; Custodial Account 103  
Section 10.2. Payment Account 103   Section 10.3. Replenishment Reserve Account
104   Section 10.4. Reports by Parties 105   Section 10.5. Reports; Accountings
105   Section 10.6. Information Available Electronically 107   Section 10.7.
Release of Mortgage Assets; Release of Collateral 109 ARTICLE 11 APPLICATION OF
FUNDS 109   Section 11.1. Disbursements of Amounts from Payment Account 109
ARTICLE 12 SALE OF MORTGAGE ASSETS; FUTURE ADVANCE FUNDING 113   Section 12.1.
Sales of Mortgage Assets 113   Section 12.2. Mortgage Asset Material Breach
Repurchase 115   Section 12.3. Future Advances 115   Section 12.4. Conditions
Applicable to all Transactions Involving Sale or Grant 117 ARTICLE 13
DEBTHOLDERS’ RELATIONS 118   Section 13.1. Subordination. 118   Section 13.2.
Standard of Conduct 118 ARTICLE 14 MISCELLANEOUS 119   Section 14.1. Form of
Documents Delivered to the Trustee and the Collateral Agent 119   Section 14.2.
Acts of Debtholders 119   Section 14.3. Notices, etc 120   Section 14.4. Notices
to Holders; Waiver 122   Section 14.5. Effect of Headings and Table of Contents
122   Section 14.6. Successors and Assigns 122   Section 14.7. Severability 123

 

iv 

 





 

TABLE OF CONTENTS

(continued)

Page

 

  Section 14.8. Benefits of Indenture and Credit Agreement 123   Section 14.9.
Governing Law; Waiver of Jury Trial 123   Section 14.10. Submission to
Jurisdiction 123   Section 14.11. Counterparts 123   Section 14.12. [Reserved]
124   Section 14.13. [Reserved] 124   Section 14.14. Confidential Information
124   Section 14.15. Patriot Act Compliance 125   Section 14.16. The Collateral
Agent and the Loan Agent 126 ARTICLE 15 [RESERVED] 126 ARTICLE 16 CLASS A LOAN;
THE LOAN AGENT 126   Section 16.1. The Class A Loan 126   Section 16.2. Funding
of the Borrowing 127   Section 16.3. Class A Lender Promissory Note 127  
Section 16.4. Payment of Principal and Interest and Other Amounts; Principal and
Interest Rights Preserved 128   Section 16.5. Interest Rules and Calculations
129   Section 16.6. Method and Place of Payment 129   Section 16.7. Maintenance
of Office or Agency 129   Section 16.8. Money for Debt Payments to be Held in
Trust 130   Section 16.9. Appointment 130   Section 16.10. Certain Duties and
Responsibilities of the Loan Agent 130   Section 16.11. Certain Rights of the
Loan Agent 132   Section 16.12. Not Responsible for Recitals or Incurrence of
Loans 134   Section 16.13. May Hold Loans 134   Section 16.14. Amounts Held in
Trust 134   Section 16.15. Holders of Class A Lender Promissory Note; Transferee
of Assignment and Assumption Agreement 135   Section 16.16. Compensation and
Reimbursement 135   Section 16.17. Loan Agent Required; Eligibility 136  
Section 16.18. Resignation and Removal of Loan Agent; Appointment of Successor
Loan Agent 136   Section 16.19. Acceptance of Appointment by Successor Loan
Agents 138

 





v 

 

 

TABLE OF CONTENTS

(continued)

Page

 

  Section 16.20. Merger, Conversion, Consolidation or Succession to Business of
Loan Agent 138   Section 16.21. Assignment of Class A Loan 138   Section 16.22.
Class A Loan Register 140   Section 16.23. Distributions; Establishment of Class
A Loan Account 140 ARTICLE 17 SERVICING 141   Section 17.1. Servicing 141

 

SCHEDULES   Schedule A Mortgage Asset Schedule Schedule B Benchmark Schedule C
Prohibited Transferee Schedule D Mortgage Assets Representations and Warranties

 

EXHIBITS   Exhibit A Form of Class A Lender Promissory Note Exhibit B Form of
Class B Notes Exhibit C Form of Transfer Certificate Exhibit D Form of
Assignment and Assumption Agreement Exhibit E Form of Custodian Post-Closing
Certification Exhibit F Form of Request for Release Exhibit G Monthly Reporting
Package Exhibit H Quarterly Reporting Package

 



vi 

 

 

INDENTURE AND CREDIT AGREEMENT, dated as of September 3, 2020, by and among
Terra Mortgage Capital I, LLC, a limited liability company formed under the laws
of Delaware (the “Issuer”), Wells Fargo Bank, National Association, a national
banking association, as note administrator, paying agent, calculation agent,
transfer agent and note registrar (in all of the foregoing capacities, the “Note
Administrator”), Wells Fargo Bank, National Association, a national banking
association, as trustee (in such capacity, “Trustee”), Wells Fargo Bank,
National Association, a national banking association, as custodian (in such
capacity, the “Custodian”), Wells Fargo Bank, National Association, a national
banking association, as collateral agent (in such capacity, the “Collateral
Agent”), Wells Fargo Bank, National Association, a national banking association,
as loan agent (in such capacity, the “Loan Agent”), and Goldman Sachs Bank USA,
a New York state charted bank, as Class A lender (the initial “Class A Lender”).

 

PRELIMINARY STATEMENT

 

The Issuer is duly authorized to execute and deliver this Indenture and Credit
Agreement to provide for the issuance of the Notes and the incurrence of the
Class A Loan, in each case as provided herein. All covenants and agreements made
by the Issuer herein are for the benefit and security of the Secured Parties.
The Issuer, the Note Administrator, the Custodian, the Collateral Agent, the
Loan Agent, the Trustee and the Class A Lender are entering into this Indenture
and Credit Agreement, and the Trustee is accepting the trusts created hereby,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged.

 

All things necessary to make this Indenture and Credit Agreement a valid
agreement of the Issuer in accordance with this Indenture and Credit Agreement’s
terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Collateral Agent, for the benefit and security
of the Secured Parties, all of its right, title and interest in, to and under,
in each case, whether now owned or existing, or hereafter acquired or arising
out of (in each case, to the extent of the Issuer’s interest therein):

 

(a)                the Mortgage Assets and all payments thereon or with respect
thereto,

 

(b)                the Payment Account, the Replenishment Reserve Account and
the related security entitlements and all income from the investment of funds in
any of the foregoing at any time credited to any of the foregoing accounts,

 

(c)                 the rights of the Issuer under the Servicing Agreement,

 

(d)                all amounts delivered to the Collateral Agent (or its bailee)
(directly or through a securities intermediary),

 

(e)                all other investment property, instruments and general
intangibles in which the Issuer has an interest,

 

(f)                 the Issuer’s ownership interest in, and rights to, all
Permitted Subsidiaries, and

 

(g)                all proceeds with respect to the foregoing clauses (a)
through (f).

 



1

 

 

The collateral described in the foregoing clauses (a) through (g) is referred to
herein as the “Collateral.” Such Grants are made to secure (i) the payment of
all amounts due on and in respect of the Class A Loan in accordance with its
terms (including, without limitation, the Priority of Payments), (ii) the
payment of all other sums payable under this Indenture and Credit Agreement
(other than in respect of the Class B Notes) and (iii) compliance with the
provisions of this Indenture and Credit Agreement, all as provided in this
Indenture and Credit Agreement (together, the “Secured Obligations”). The
foregoing Grant shall, for the purpose of determining the property subject to
the lien of this Indenture and Credit Agreement, be deemed to include any
securities and any investments granted by or on behalf of the Issuer to the
Collateral Agent for the benefit of the Secured Parties, whether or not such
securities or such investments satisfy the criteria set forth in the definition
of “Mortgage Asset”.

 

Except to the extent otherwise provided in this Indenture and Credit Agreement,
this Indenture and Credit Agreement shall constitute a security agreement under
the laws of the State of New York applicable to agreements made and to be
performed therein, for the benefit of the Secured Parties. Upon the occurrence
and during the continuation of any Event of Default hereunder, and in addition
to any other rights available under this Indenture and Credit Agreement or any
other Collateral held for the benefit and security of the Secured Parties or
otherwise available at law or in equity but subject to the terms hereof, the
Collateral Agent, on behalf of the Secured Parties, shall have all rights and
remedies of a secured party under the laws of the State of New York and other
applicable law to enforce the assignments and security interests contained
herein and, in addition, shall have the right, subject to compliance with any
mandatory requirements of applicable law and the terms of this Indenture and
Credit Agreement, to exercise, sell or apply any rights and other interests
assigned or pledged hereby in accordance with the terms hereof at public and
private sale.

 

The Collateral Agent acknowledges such Grants, and the Trustee accepts the
trusts hereunder in accordance with the provisions hereof, and each agrees to
perform their respective duties herein in accordance with, and subject to, the
terms hereof, in order that the interests of the Secured Parties may be
adequately and effectively protected in accordance with this Indenture and
Credit Agreement.

 

ARTICLE 1
DEFINITIONS

Section 1.1.        Definitions.

 

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture and Credit Agreement, and the definitions of such
terms are equally applicable both to the singular and plural forms of such terms
and to the masculine, feminine and neuter genders of such terms. The word
“including” and its variations shall mean “including without limitation.”
Whenever any reference is made to an amount the determination of which is
governed by Section 1.2 hereof, the provisions of Section 1.2 shall be
applicable to such determination or calculation, whether or not reference is
specifically made to Section 1.2, unless some other method of calculation or
determination is expressly specified in the particular provision. All references
in this Indenture and Credit Agreement to designated “Articles,” “Sections,”
“Subsections” and other subdivisions are to the designated Articles, Sections,
Subsections and other subdivisions of this Indenture and Credit Agreement as
originally executed. The words “herein,” “hereof,” “hereunder” and other words
of similar import refer to this Indenture and Credit Agreement as a whole and
not to any particular Article, Section, Subsection or other subdivision.

 



2

 

 

“1940 Act”: Investment Company Act of 1940, as amended.

 

“Account”: Any of the Servicing Accounts and the Indenture and Credit Agreement
Accounts.

 

“Act” or “Act of Holders” or “Act of Debtholders”: The meaning specified in
Section 14.2 hereof.

 

“Additional Class A Loan”: Any loan made by the Class A Lender pursuant to
Section 16.1.

 

“Additional Class A Loan Fee”: With respect to an Additional Class A Loan, a
funding fee equal to the product of (x) 1.25% and (y) the amount of such
Additional Class A Loan.

 

“Additional Class A Loan Minimum Interest Amount”: With respect to each
Additional Class A Loan made prior to the payment date in March, 2022, an amount
equal to the aggregate Class A Loan Interest Distribution Amounts (based on the
Class A Loan Rate in effect on the applicable Additional Funding Date) that
would have accrued and been payable on the Aggregate Outstanding Amount of such
Additional Class A Loan made on such Additional Funding Date (assuming no
prepayments or repayments of the Class A Loan) through and including the Payment
Date in March, 2022.

 

“Additional Funding Date”: The funding date of any Additional Class A Loan after
the Closing Date pursuant to Article 12 and Article 16 hereof.

 

“Affiliate” or “Affiliated”: With respect to a Person, any other Person who,
directly or indirectly, is in control of, or controlled by, or is under common
control with, such Person. For the purposes of this definition, control of a
Person shall mean the power, direct or indirect, (a) to vote more than 50% of
the securities having ordinary voting power for the election of directors of
such Person, or (b) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise. The Note
Administrator, the Servicer and Trustee may rely on certifications of any Holder
or party hereto regarding such Person’s affiliations.

 

“Aggregate Outstanding Amount”: With respect to any Class or Classes of the Debt
as of any date of determination, the aggregate principal balance of such Class
or Classes of Debt Outstanding as of such date of determination.

 

“Aggregate Outstanding Portfolio Balance”: On any Measurement Date, the sum of
(without duplication) (i) the aggregate Principal Balance on such Measurement
Date of the Mortgage Assets, (ii) the aggregate Principal Balance of all
Principal Proceeds held as Cash and (iii) all Cash held in the Replenishment
Reserve Account.

 

“Aggregate Principal Balance”: When used with respect to any Mortgage Assets as
of any date of determination, the sum of the outstanding Principal Balances on
such date of determination of all such Mortgage Assets.

 

“Applicable Law”: The meaning specified in Section 14.15 hereof.

 

“Applicable Margin”: With respect to the Class A Loan (and any Class A
promissory note evidencing such Class A Loan), a rate per annum equal to, with
respect to each Payment Date (and related Interest Accrual Period), 4.25%, plus
(i) with respect to each Payment Date (and related Interest Accrual Period) on
and after the Payment Date in October, 2022, 0.50%, plus (ii) with respect to
each Payment Date (and related Interest Accrual Period) on and after the Payment
Date in October, 2023, 0.25%.

 

“Asset Replacement Percentage”: On any date of determination, a fraction
(expressed as a percentage) where (1) the numerator is the Aggregate Principal
Balance of the Mortgage Assets for which interest payments under such Mortgage
Assets would be calculated with reference to a rate other than the then-current
Benchmark and (2) the denominator is Aggregate Principal Balance of all of the
Mortgage Assets.

 



3

 

 

“Assignment and Assumption Agreement”: The meaning specified in Section 16.21
hereof.

 

“Assignment of Leases, Rents and Profits”: With respect to any Mortgage, an
assignment of leases, rents and profits thereunder, notice of transfer or
equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the Mortgaged Property is located to reflect the assignment
of leases to the Mortgagee.

 

“Assignment of Mortgage”: With respect to any Mortgage, an assignment of the
Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to the Mortgagee.

 

“Authenticating Agent”: With respect to the Notes or a Class of the Notes, the
Person designated by the Note Administrator to authenticate such Notes on behalf
of the Note Administrator pursuant to Section 2.12 hereof.

 

“Authorized Officer”: With respect to the Issuer, any Officer (or
attorney-in-fact appointed by the Issuer) of the Issuer who is authorized to act
for the Issuer in matters relating to, and binding upon, the Issuer. With
respect to the Servicer, a “Servicing Officer” of the Servicer as set forth in
the related Servicing Agreement. With respect to the Note Administrator, the
Loan Agent, the Collateral Agent, the Custodian or the Trustee (or any other
bank or trust company acting as trustee of an express trust), a Bank Officer.
Each party may receive and accept a certification of the authority of any other
party as conclusive evidence of the authority of any Person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

 

“Bank Officer”: When used with respect to the Trustee, the Note Administrator,
the Collateral Agent or the Loan Agent, any officer of the Corporate Trust
Office of the Trustee, the Note Administrator, the Collateral Agent, the
Custodian or the Loan Agent, as applicable, with direct responsibility for the
administration of this Indenture and Credit Agreement and also, with respect to
a particular matter, any other officer to whom such matter is referred because
such officer’s knowledge of and familiarity with the particular subject.

 

“Bankruptcy Code”: The federal Bankruptcy Code, Title 11 of the United States
Code, as amended.

 

“Benchmark”: Initially, LIBOR; provided that if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to LIBOR or
the then-current Benchmark, then “Benchmark” means the applicable Benchmark
Replacement determined in accordance with the terms and conditions hereof.

 

“Benchmark Determination Date”: With respect to any Interest Accrual Period, (1)
if the Benchmark is LIBOR, the second London Banking Day preceding the first day
of such Interest Accrual Period and (2) if the Benchmark is not LIBOR, the time
determined in the Benchmark Replacement Conforming Changes.

 

“Benchmark Floor”: Means one percent (1%).

 

“Benchmark Replacement”: The first alternative set forth in the order below that
can be determined by the Class A Lender as of the related Benchmark Replacement
Date:



 



4

 

 

(1)                the sum of: (a) Term SOFR and (b) the Benchmark Replacement
Adjustment;

 

(2)                the sum of: (a) Compounded SOFR and (b) the Benchmark
Replacement Adjustment;

 

(3)                the sum of: (a) the alternate rate of interest that has been
selected or recommended by the Relevant Governmental Body as the replacement for
the then-current Benchmark for the applicable Corresponding Tenor and (b) the
Benchmark Replacement Adjustment;

 

(4)                the sum of: (a) the ISDA Fallback Rate and (b) the Benchmark
Replacement Adjustment; and

 

(5)                the sum of: (a) the alternate rate of interest that has been
selected by the Class A Lender as the replacement for the then-current Benchmark
for the applicable Corresponding Tenor giving due consideration to any
industry-accepted rate of interest as a replacement for the then- current
Benchmark for U.S. dollar denominated securitizations at such time and (b) the
Benchmark Replacement Adjustment; provided that such rate and adjustments are
consistent with the rate and adjustments made by the Class A Lender in its other
floating rate commercial mortgage loan exposures for similarly situated
counterparties, if any

 

provided that, in the case of clauses (1) and (2) above, such rate, or the
underlying rates component thereof, is displayed on a screen or other
information service that publishes such rate or rates from time to time as
selected by Class A Lender in its reasonable discretion. Notwithstanding
anything herein to the contrary, in no event shall the Benchmark rate be less
than the Benchmark Floor with respect to any Interest Accrual Period.

 

If a Benchmark Replacement is selected other than pursuant to clause (1) above,
then on the first day of each calendar quarter following such selection, if the
Class A Lender determines that a redetermination of the Benchmark Replacement by
the Class A Lender on such date would result in the selection of a Benchmark
Replacement under clause (1) above and the Class A Lender provides written
notice of the same and the applicable Benchmark Replacement Conforming Changes,
if any, to the Issuer, the Servicer, the Trustee, the Note Administrator, the
Collateral Agent, the Calculation Agent (if different from the Collateral Agent)
and the Debtholders, then (x) the Benchmark Replacement Adjustment shall be
redetermined on such date utilizing the Unadjusted Benchmark Replacement
corresponding to the Benchmark Replacement under clause (1) above and (y) such
redetermined Benchmark Replacement shall become the Benchmark on each Benchmark
Determination Date on or after such date (until the occurrence of a Benchmark
Replacement Date with respect to such Benchmark Replacement). If redetermination
of the Benchmark Replacement on such date as described in the preceding sentence
would not result in the selection of a Benchmark Replacement under clause (1),
then the Benchmark shall remain the Benchmark Replacement as previously
determined.

 

“Benchmark Replacement Adjustment”: With respect to any Benchmark Replacement,
the first alternative set forth in the order below that can be determined by the
Class A Lender as of the related Benchmark Replacement Date:

 



5

 

 

(1)                the spread adjustment, or method for calculating or
determining such spread adjustment (which may be a positive or negative value or
zero), that has been selected, endorsed or recommended by the Relevant
Governmental Body for the applicable Unadjusted Benchmark Replacement;

 

(2)                if the applicable Unadjusted Benchmark Replacement is
equivalent to the ISDA Fallback Rate, then the ISDA Fallback Adjustment; and

 

(3)                the spread adjustment (which may be a positive or negative
value or zero) that has been selected by the Class A Lender giving due
consideration to any industry-accepted spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
then-current Benchmark with the applicable Unadjusted Benchmark Replacement for
U.S. dollar denominated securitization transactions at such time (provided that
such spread adjustment is consistent with the rate and adjustments made by the
Class A Lender in its other floating rate commercial mortgage loan exposures for
similarly situated counterparties, if any).

 

“Benchmark Replacement Conforming Changes”: With respect to any Benchmark
Replacement, any technical, administrative or operational changes (including,
but not limited to, changes to the definition of “Interest Accrual Period,”
setting an applicable Benchmark Determination Date and Reference Time, the
timing and frequency of determining rates and making payments of interest and
other administrative matters, which may, for the avoidance of doubt, have a
material impact on the Debt) that, the Class A Lender decides may be appropriate
to reflect the adoption of such Benchmark in a manner substantially consistent
with market practice (or, if the Class A Lender decides that adoption of any
portion of such market practice is not administratively feasible or if the Class
A Lender determines that no market practice for use of the Benchmark exists, in
such other manner as the Class A Lender determines is reasonably necessary).

 

“Benchmark Replacement Date”:

 

(1)                in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event,” the later of (a) the date of the public statement
or publication of information referenced therein and

(b) the date on which the administrator of the relevant Benchmark permanently or
indefinitely ceases to provide such Benchmark;

 

(2)                in the case of clause (3) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information; or

 

(3)                in the case of clause (4) of the definition of “Benchmark
Transition Event,” the 30th Business Day following the date of such Monthly
Statement;

 

provided, however, that on or after the sixtieth (60th) day preceding the date
on which such Benchmark Replacement Date would otherwise occur (if applicable),
the Class A Lender may give written notice to the Issuer, the Servicer, the
Trustee, the Note Administrator, the Collateral Agent and the Calculation Agent
(if different from the Collateral Agent) in which the Class A Lender designates
an earlier date (but not earlier than the 30th day following such notice) and
represents that such earlier date will facilitate an orderly transition of the
transaction to the Benchmark Replacement, in which case such earlier date shall
be the Benchmark Replacement Date.

 

“Benchmark Transition Event”: The occurrence of one or more of the following
events with respect to the then-current Benchmark:

 

(1)                a public statement or publication of information by or on
behalf of the administrator of the Benchmark announcing that the administrator
has ceased or will cease to provide the Benchmark permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the Benchmark;

 



6

 

 

(2)                a public statement or publication of information by the
regulatory supervisor for the administrator of the Benchmark, the central bank
for the currency of the Benchmark, an insolvency official with jurisdiction over
the administrator for the Benchmark, a resolution authority with jurisdiction
over the administrator for the Benchmark or a court or an entity with similar
insolvency or resolution authority over the administrator for the Benchmark,
which states that the administrator of the Benchmark has ceased or will cease to
provide the Benchmark permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the Benchmark;

 

(3)                a public statement or publication of information by the
regulatory supervisor for the administrator of the Benchmark announcing that the
Benchmark is no longer representative; or

 

(4)                if the then-current Benchmark is LIBOR, the Asset Replacement
Percentage is greater than 50%, as calculated by the Class A Lender based on the
aggregate principal balance of each applicable Mortgage Loan, as reported in the
most recent Monthly Statement.

 

“Borrower”: With respect to any Mortgage Loan, the related borrower or other
obligor thereunder.

 

“Business Day”: Any day other than (a) a Saturday or Sunday or (b) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York, in the State of North
Carolina, in the State of California or the location of the Corporate Trust
Office of the Note Administrator, the Trustee, the Collateral Agent, the
Custodian or the Loan Agent, or (c) days when the New York Stock Exchange or the
Federal Reserve Bank of New York are closed.

 

“Calculation Agent”: The meaning specified in Section 7.14(a) hereof.

 

“Carveout Guaranty”: That certain guaranty dated as of the Closing Date,
executed by Guarantor in favor of the Class A Lender.

 

“Cash”: Such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

 

“Certificate of Authentication”: The meaning specified in Section 2.1 hereof.

 

“Certificated Security”: A “certificated security” as defined in Section
8-102(a)(4) of the UCC.

 

“Class”: The Class A Loan or the Class B Notes, as applicable.

 

“Class A Lender”: The collective reference to the Persons in whose names the
Class A Loan is registered in the Class A Loan Register, or, if the context so
requires, any or each of them. Initially, the Class A Lender shall be Goldman
Sachs Bank USA, a New York state chartered bank.

 

“Class A Lender Promissory Note”: The meaning specified in Section 16.3 hereof.

 

“Class A Lender Representative”: The meaning specified in Section 16.21(a).

 

“Class A Loan”: The collective reference to the term loans made by the Class A
Lender to the Issuer pursuant to this Indenture and Credit Agreement on the
Closing Date, together with any Additional Class A Loans made by the Class A
Lender on any Additional Funding Date.

 

“Class A Loan Account”: The meaning specified in Section 16.23(a).



 



7

 

 

“Class A Loan Additional Funding Amount”: With respect to any Additional Class A
Loan made with respect to any Future Advances required to be funded on a Future
Advance Mortgage Asset in accordance with Section 12.3 hereof, an amount equal
to the product of (a) the amount of such Future Advance (either in its entirety
or in such amount as shall be reduced by the application of Permitted Principal
Proceeds (if any) from the Replenishment Reserve Account in accordance with
Section 12.3 hereof) multiplied by (b) the Class A Loan Pro Rata Funding
Percentage as of such Additional Funding Date.

 

“Class A Loan Defaulted Interest Amount”: With respect to the Class A Loan as of
each Payment Date, the accrued and unpaid amount due to the Holders of the Class
A Loan on account of any shortfalls in the payment of the Class A Loan Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class A
Loan Rate.

 

“Class A Loan Full Prepayment Date”: The meaning specified in Section 16.1(e)
hereof.

 

“Class A Loan Interest Distribution Amount”: On each Payment Date, the amount
due to Holders of the Class A Loan on account of interest equal to the product
of (a) the Weighted Average Aggregate Outstanding Amount of the Class A Loan
during the related Interest Accrual Period, (b) the actual number of days in
such Interest Accrual Period divided by 360 and (c) the Class A Loan Rate.

 

“Class A Loan Principal Trigger Event”: As of any date of determination, an
event that will be deemed to have occurred on the first date on which the
Aggregate Principal Balance of the Mortgage Assets hereunder is less than or
equal to the product of (x) 75% multiplied by (y) the Aggregate Principal
Balance of the Mortgage Assets as of the Closing Date, plus any Future Advances
made on such Mortgage Assets prior to such date of determination. For the
avoidance of doubt, once the Class A Loan Principal Trigger Event is deemed to
have occurred, it shall be deemed to continue thereafter until the Class A Loan
is paid in full.

 

“Class A Loan Pro Rata Funding Percentage”: As of any date of determination with
respect to the Class A Loan, a fraction, expressed as a percentage, the
numerator of which is the Aggregate Outstanding Amount of the Class A Loan as of
such date of determination, and the denominator of which is the sum of (a) the
Aggregate Outstanding Amount of the Class A Loan and (b) the Aggregate
Outstanding Amount of the Class B Notes, in each case as of such date of
determination.

 

“Class A Loan Rate”: With respect to the Class A Loan, the per annum rate at
which interest accrues on the Class A Loan for any Interest Accrual Period,
which shall be equal to the Benchmark for the related Interest Accrual Period
plus the Applicable Margin, provided, however, that, for purposes of the Class A
Loan Rate, in the event the Benchmark rate with respect to any Interest Accrual
Period is less than the Benchmark Floor, the Benchmark rate for such Interest
Accrual Period will be deemed to be the Benchmark Floor.

 

“Class A Loan Register”: The meaning specified in Section 16.22 herein.

 

“Class A Loan Upfront Fee”: An amount payable to the Class A Lender on the
Closing Date equal to $1,287,367.22.

 

“Class B Notes”: The Class B Income Notes Due 2025, issued by the Issuer
pursuant to this Indenture and Credit Agreement.

 



8

 

 

 

 

“Class B Note Additional Funding Amount”: With respect to any Future Advances
required to be funded by the Issuer on a Future Advance Mortgage Asset in
accordance with the related Mortgage Asset Documents and Section 12.3 hereof, an
amount equal to the product of (a) the amount of such Future Advance multiplied
by (b)(1) if the Class A Lender elects (or is required, in the case of the
Committed Additional Class A Loan) to make an Additional Class A Loan in
connection with such Future Advance, the Class B Note Pro Rata Funding
Percentage as of such Additional Funding Date or (2) if the Class A Lender
elects not to make an applicable Additional Class A Loan (or has not yet agreed
to make an applicable Additional Class A Loan in accordance with Section 12.3
hereof) in connection with such Future Advance, 100%.

 

“Class B Note Pro Rata Funding Percentage”: As of any date of determination with
respect to the Class B Notes, a fraction, expressed as a percentage, the
numerator of which is the Aggregate Outstanding Amount of the Class B Notes as
of such date of determination, and the denominator of which is the sum of (a) 
the Aggregate Outstanding Amount of the Class A Loan and (b) the Aggregate
Outstanding Amount of the Class B Notes, in each case as of such date of
determination.

 

“Closing Date”: September 3, 2020.

 

“Code”: The United States Internal Revenue Code of 1986, as amended.

 

“Collateral”: The meaning specified in the first paragraph of the Granting
Clause of this Indenture and Credit Agreement.

 

“Collateral Agent”: Wells Fargo Bank, National Association, a national banking
association, solely in its capacity as collateral agent hereunder, unless a
successor Person shall have become the Collateral Agent pursuant to the
applicable provisions of this Indenture and Credit Agreement, and thereafter
“Collateral Agent” shall mean such successor Person.

 

“Collateral Agent, Trustee, Loan Agent and Note Administrator Fee”: The fee
payable monthly in arrears on each Payment Date to the Trustee, Collateral
Agent, Custodian, Loan Agent and Note Administrator in accordance with the
Priority of Payments, equal to $4,750 per month.

 

“Collection Account”: The “Servicing Account” as defined in the Servicing
Agreement.

 

“Committed Additional Class A Loan”: That certain Additional Class A Loan
committed to be made by Class A Lender to Issuer in the amount not to exceed the
amount of the Future Advance related to that certain Future Advance Mortgage
Asset identified as “Margaritaville” on Schedule A hereto.

 

“Committed Additional Class A Loan Undrawn Fee”: With respect to the Committed
Additional Class A Loan, a per annum fee equal to the Benchmark for the related
Interest Accrual Period (provided, however, that in the event the Benchmark rate
with respect to any Interest Accrual Period is less than the Benchmark Floor,
the Benchmark rate for such Interest Accrual Period will be deemed to be the
Benchmark Floor) plus 4.25%, payable monthly in arrears. For the avoidance of
doubt, the Committed Additional Class A Loan Undrawn Fee shall be calculated on
the basis of the actual number of days during the related Interest Accrual
Period divided by 360.

 



9

 

 

“Compounded SOFR”: The compounded average of SOFR for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which, for example, may be compounded in advance or
compounded in arrears with a lookback period of four (4) Business Days as a
mechanism to determine the interest amount payable prior to the end of each
Interest Accrual Period) being established by the Class A Lender in accordance
with:

 

(1)                the rate, or methodology for this rate, and conventions for
this rate selected or recommended by the Relevant Governmental Body for
determining the compounded average of SOFR in arrears; provided that:

 

(2)                if, and to the extent that, the Class A Lender determines
that Compounded SOFR cannot be determined in accordance with clause (1) above,
then the rate, or methodology for this rate, and conventions for this rate that
have been selected by the Class A Lender giving due consideration to any
industry-accepted market practice for similar U.S. dollar denominated
securitization transactions at such time (provided that such rate, or
methodology for such rate, and conventions for such rate are substantially
consistent with those made by the Class A Lender in its other floating rate
commercial mortgage loan exposures for similarly situated counterparties).

 

“Controlling Class”: The Class A Loan, so long as the Class A Loan is
Outstanding, then the Class B Notes, so long as any Class B Notes are
Outstanding.

 

“Corporate Trust Office”: The designated corporate trust office of each of the
Trustee, Note Administrator, Collateral Agent, Custodian and Loan Agent at the
addresses contained in Section 14.3, or such other address as the Trustee, the
Loan Agent, the Collateral Agent, the Note Administrator or the Custodian, as
applicable, may designate from time to time by notice to the Holders, and the
parties hereto or the Corporate Trust Office of any successor Trustee, Loan
Agent, Collateral Agent, Note Administrator or Custodian.

 

“Corresponding Tenor”: With respect to a Benchmark Replacement, a tenor having
approximately the same length (disregarding business day adjustment) as the
applicable tenor for the prior Benchmark.

 

“Custodial Account”: The payment account established by the Collateral Agent
pursuant to Section 10.1 hereof.

 

“Custodian”: The meaning specified in Section 3.3(a) hereof.

 

“Cut-off Date”: September 3, 2020.

 

“Debt”: Collectively, the Notes and the Class A Loan.

 

“Debtholder”: The meaning specified with the definition of “Holder”.

 

“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

 

“Default Interest Proceeds”: With respect to any Mortgage Asset and any Payment
Date, all interest accrued in respect of such Mortgage Asset during the related
Due Period provided for in the related Mortgage Note or Mortgage as a result of
a default (exclusive of late payment charges) that is in excess of interest at
the related Mortgage Rate (assuming no default or event of default) accrued on
the unpaid principal balance of such Mortgage Asset outstanding from time to
time.

 

“Defaulted Mortgage Asset”: Any Mortgage Asset for which a Mortgage Asset
Default has occurred and is continuing.

 

“Defaulted Mortgage Asset Cure Date”: The meaning specified in Section
11.1(a)(i)(5) herein.

 



10

 

 

“Defaulted Mortgage Asset Default Period”: Any time following the date on which
any Mortgage Asset is a Defaulted Mortgage Asset and the Holder of the Class B
Notes has failed to repurchase such Defaulted Mortgage Asset by the expiration
of the related Defaulted Mortgage Asset Repurchase Period in accordance with
Section 12.1(a)(i) hereof.

 

“Defaulted Mortgage Asset Minimum Interest Amounts”: With respect to any
Defaulted Mortgage Asset that is repurchased by the Holder of the Class B Notes
in accordance with Section 12.1(a) hereof prior to the Payment Date in March,
2022, an amount equal to the aggregate Class A Loan Interest Distribution
Amounts (based on the Class A Loan Rate in effect on the related Defaulted
Mortgage Asset Repurchase Date) that would have accrued and been payable on the
portion of the Aggregate Outstanding Amount of the Class A Loan that was repaid
in accordance with Article 11 hereof in connection with such repurchase of such
Defaulted Mortgage Asset on each Payment Date occurring after the related
Defaulted Mortgage Asset Repurchase Date through and including the Payment Date
in March, 2022.

 

“Defaulted Mortgage Asset Repurchase Date”: With respect to any Defaulted
Mortgage Asset that is repurchased by the Holder of the Class B Notes in
accordance with Section 12.1(a) hereof prior to the Payment Date in March, 2022,
the Payment Date relating to the Interest Accrual Period during which such
Defaulted Mortgage Asset was repurchased by the Holder of the Class B Notes.

 

“Defaulted Mortgage Asset Repurchase Period”: The meaning specified in Section
12.1(a)(i) hereof.

 

“Definitive Notes”: The meaning specified in Section 2.2(b) hereof.

 

“Determination Date”: The tenth (10th) day of each month or, if such date is not
a Business Day, the next succeeding Business Day, commencing on the
Determination Date in September, 2020.

 

“Discounted Payoff”: With respect to any Mortgage Asset, the final repayment of
such applicable Mortgage Asset in an amount less than the outstanding Principal
Balance of such Mortgage Asset immediately prior to such recovery or repayment.

 

“Discounted Payoff Proceeds”: The amount of proceeds received by the Servicer in
connection with a Discounted Payoff.

 

“Discounted Payoff Proceeds Entitlement Amount”: With respect to the Discounted
Payoff of any Mortgage Asset, the product of (x) the Class A Loan Pro Rata
Funding Percentage and (y) the outstanding Principal Balance of such applicable
Mortgage Asset immediately prior to such Discounted Payoff.

 

“Dissolution Expenses”: The amount of expenses reasonably likely to be incurred
in connection with the discharge of this Indenture and Credit Agreement, the
liquidation of the Collateral and the dissolution of the Issuer, as reasonably
certified by the Issuer, based in part on expenses incurred by the Custodian,
the Trustee, the Loan Agent, the Collateral Agent and the Note Administrator and
reported to the Servicer.

 

“Document Defect”: Any document or documents constituting a part of a Mortgage
Asset File that is missing, has not been properly executed, has not been
delivered within the time periods provided for herein, does not appear to be
regular on its face or contains information that does not conform in any
material respect with the corresponding information set forth in the Mortgage
Asset Schedule attached hereto as Schedule A.

 

“Dollar,” “U.S.$” or “$”: A U.S. dollar or other equivalent unit in Cash.

 



11

 

 

“Due Period”: With respect to any Payment Date, the period commencing on the day
immediately succeeding the second preceding Determination Date (or commencing on
the Closing Date, in the case of the Due Period relating to the first Payment
Date) and ending on and including the Determination Date immediately preceding
such Payment Date.

 

“Eligible Account”:

 

(a)                An account maintained with a federal or state chartered
depository institution or trust company or an account or accounts maintained
with the Note Administrator that has, in each case, (i) a long-term unsecured
debt rating at least equal to “A2” by Moody’s and (ii) a short-term unsecured
debt rating at least equal to “P-1” by Moody’s; or

 

(b)                a segregated trust account maintained with the trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity; provided that (i)  any such
institution or trust company has a long-term unsecured rating of at least “A2”
by Moody’s, (ii) a capital surplus of at least U.S. $200,000,000 and (iii) any
such account is subject to fiduciary funds on deposit regulations (or internal
guidelines) substantially similar to 12 C.F. R.

§ 9.10(b).

 

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended.

 

“Escrow/Reserve Account”: The meaning specified in the Servicing Agreement.

 

“Event of Default”: The meaning specified in Section 5.1 hereof.

 

“Exception Schedule”: The schedule identifying any exceptions to the
representations and warranties made with respect to the Mortgage Assets to be
conveyed hereunder, which is attached hereto as Schedule D-1(a) to Schedule D.

 

“Exchange Act”: The Securities Exchange Act of 1934, as amended.

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Indenture and Credit Agreement (or any amended or successor version) and any
current or future Treasury Regulations promulgated thereunder, and any related
provisions of law, court decisions, administrative guidance or agreements with
any taxing authority (or laws thereof) in respect thereof, including any
agreements entered into pursuant to Section 1471(b)(1) of the Code or any U.S.
or non-U.S. fiscal or regulatory legislation, rules, guidance notes or practices
adopted pursuant to any intergovernmental agreement entered into in connection
with the implementation of such Sections of the Code of analogous provisions of
non-U.S. law.

 

“Financing Statements”: Financing statements relating to the Collateral naming
the Issuer, as debtor, and the Collateral Agent, on behalf of the Secured
Parties, as secured party.

 

“Future Advance”: As defined in the definition of Future Advance Mortgage Asset.

 

“Future Advance Funding Conditions”: With respect to (i) the application of any
Permitted Principal Proceeds on deposit in the Replenishment Reserve Account
and/or (ii) the advance by Class A Lender of any Additional Class A Loan to fund
any Future Advance (in each case, either in whole or in part in accordance with
Section 12.3 hereof), the following:

 

(a)                the Class A Lender has determined in good faith that the
applicable conditions precedent to such Future Advance in the applicable
Mortgage Asset Documents have been satisfied and that the Issuer is required to
make a Future Advance to the related Obligor in accordance with such Mortgage
Asset Documents;

 



12

 

 

(b)                no Event of Default has occurred and is continuing;

 

(c)                the Issuer advanced such required Future Advance prior to the
applicable Additional Funding Date;

 



(d)                the related underlying Mortgage Loan is not a Specially
Serviced Mortgage Asset; and

 

(e)                the related Mortgage Asset is not a Defaulted Mortgage Asset.

 

“Future Advance Mortgage Asset”: Any Mortgage Loan with respect to which (i)
less than the full principal amount of such Mortgage Loan is funded or (ii) a
portion of the principal amount of such Mortgage Loan is funded into any earnout
or holdback reserve at time such Mortgage Loan is included in the Collateral
hereunder (or in connection with a bona-fide amendment to such Mortgage Loan
after such Mortgage Loan is included in the Collateral hereunder) and in which
the lender or holder of such Mortgage Loan is obligated, subject to the
satisfaction of certain conditions precedent under the related Mortgage Asset
Documents, to make additional advances or release such amounts on reserve (each,
a “Future Advance”) in the future to the related Obligor under such Mortgage
Loan.

 

“GAAP”: The meaning specified in Section 6.3(k) hereof.

 

“General Intangible”: The meaning specified in Section 9-102(a)(42) of the UCC.

 

“Governing Documents”: With respect to all Persons, the articles of
incorporation, certificate of incorporation, by-laws, certificate of limited
partnership, limited partnership agreement, limited liability company agreement,
certificate of formation, articles of association and similar charter documents,
as applicable to any such Person.

 

“Government Items”: A security (other than a security issued by the Government
National Mortgage Association) issued or guaranteed by the United States of
America or an agency or instrumentality thereof representing a full faith and
credit obligation of the United States of America and, with respect to each of
the foregoing, that is maintained in book-entry form on the records of a Federal
Reserve Bank.

 

“Grant”: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm. A Grant of the
Collateral or of any other security or instrument shall include all rights,
powers and options (but none of the obligations) of the granting party
thereunder, including without limitation the immediate continuing right to
claim, collect, receive and take receipt for principal and interest payments in
respect of the Collateral (or any other security or instrument), and all other
amounts payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

 

“Guarantor”: Terra Property Trust, Inc., a Maryland corporation, as guarantor
pursuant to that certain Carveout Guaranty.

 

“Holder” or “Debtholder”: With respect to (a) any Note, the Person in whose name
such Note is registered in the Notes Register and (b) a Class A Loan, the Person
in whose name such Class A Loan is registered in the Class A Loan Register (such
Person being a Class A Lender).

 

“IAI”: An institution that is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under Regulation D under the Securities Act or
an entity in which all of the equity owners are such “accredited investors.”

 



13

 

 

“Indenture and Credit Agreement”: This instrument as originally executed and, if
from time to time supplemented or amended by one or more indenture and credit
agreements supplemental hereto entered into pursuant to the applicable
provisions hereof, as so supplemented or amended.

 

“Indenture and Credit Agreement Accounts”: The Class A Loan Account, the
Custodial Account, Payment Account and the Replenishment Reserve Account.

 

“Independent”: As to any Person, any other Person (including, in the case of an
accountant, or lawyer, a firm of accountants or lawyers and any member thereof
or an investment bank and any member thereof) who (a) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (b) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Ethics of the American Institute of
Certified Public Accountants.

 

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee, the Note Administrator, the Loan Agent or the Collateral Agent,
such opinion or certificate shall state, or shall be deemed to state, that the
signer has read this definition and that the signer is Independent within the
meaning hereof.

 

“Initial Class A Loan Minimum Interest Amount”: An amount equal to the aggregate
Class A Loan Interest Distribution Amounts (based on the Class A Loan Rate in
effect on the Closing Date) that would have accrued and been payable on the
Aggregate Outstanding Amount of the Class A Loan made on the Closing Date
(assuming no prepayments or repayments of the Class A Loan) through and
including the Payment Date in March, 2022.

 

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

 

“Interest Accrual Period”: With respect to (a) the first Payment Date, the
period from and including the Closing Date to but excluding such related first
Determination Date, (b) the first Payment Date with respect to an Additional
Class A Loan, the period from and including the related Additional Funding Date
to but excluding the Determination Date related to such first Payment Date and
(c) each successive Payment Date, the period from and including the
Determination Date for the immediately preceding Payment Date to, but excluding,
the Determination Date for such Payment Date.

 

“Interest Coverage Ratio”: As of any Determination Date, the number (expressed
as a percentage) calculated by dividing:

 

(a)                the expected interest payments due in the related Due Period
with respect to the Mortgage Assets (excluding any accrued and unpaid interest
on Defaulted Mortgage Assets), including the portion of any monthly interest
payment that (i) the Class A Lender or the Class A Lender Representative has
agreed to (or consented to) defer or delay, (ii) which has been deferred or
permitted to accrue in connection with a Permitted Modification (whether in the
current Due Period or a future Due Period), or (iii) is permitted to accrue in
accordance with the terms of the Mortgage Asset Documents in effect as of the
Closing Date. but exclusive of any other deferred interest amounts; provided
that no interest (or dividends or other distributions) will be included with
respect to any Mortgage Asset to the extent that such Mortgage Asset does not
provide for the scheduled payment of interest (or dividends or other
distributions) in Cash (other than interest that is permitted to accrue or has
been deferred as described above); by

 

(b)                the scheduled interest on the Class A Loan payable on the
related Payment Date.

 



14

 

 

For purposes of calculating any Interest Coverage Ratio, (1) there will be
excluded all scheduled payments on the Mortgage Assets and any other payment
that the Servicer has determined in its reasonable judgment, based upon written
evidence obtained by Servicer no less than three (3) Business Days prior to the
applicable Determination Date, will not be made in Cash or received when due and
(2) with respect to any Mortgage Asset as to which any interest or other payment
thereon is subject to withholding tax of any relevant jurisdiction, each payment
thereon shall be deemed to be payable net of such withholding tax unless the
related borrower is required to make additional payments to fully compensate the
Issuer for such withholding taxes (including in respect of any such additional
payments).

 

“Interest Coverage Test”: A test that will be satisfied as of any Measurement
Date on which the Class A Loan remains Outstanding if the Interest Coverage
Ratio is equal to or greater than 135%.

 

“Interest Proceeds”: With respect to any Payment Date, (a) the sum (without
duplication) of:

 

(i)                 all Cash payments of interest (including any Cash payments
representing deferred interest and any amount representing the accreted portion
of a discount from the face amount of a Mortgage Asset) or other distributions
(excluding Principal Proceeds) received during the related Due Period on all
Mortgage Assets (net of any fees and other compensation and reimbursement of
expenses (but not net of amounts payable pursuant to any indemnification
provisions) to which the Servicer, any primary servicer and any sub-servicer are
entitled to pursuant to the terms of the related Servicing Agreement), including
the accrued interest received in connection with a sale of such Mortgage Assets,

 

(ii)               all borrower-paid servicing fees and other fees and
commissions received by the Issuer during such Due Period in connection with
such Mortgage Assets (net of the portion of any such fees as to which the
Servicer, any primary servicer or any sub-servicer are entitled to as servicing
compensation pursuant to the terms of the related Servicing Agreement),

 

(iii)             any interest payments received in Cash by the Issuer during
the related Due Period on any asset held by a Permitted Subsidiary, other than
interest payments received in respect of Defaulted Mortgage Assets,

 

(iv)              prepayment fees, yield maintenance fees, spread maintenance
fees and similar fees contemplated under the Mortgage Asset Documents and
actually paid to and received by the Issuer,

 

(v)                Cash contributed by the Notes Investor pursuant to Section
12.1(e), as Holder of 100% of the Class B Notes and designated as “Interest
Proceeds” by the Notes Investor, and

 

(vi)              any excess proceeds received in respect of a Mortgage Asset to
the extent such proceeds are reported by the Servicer as “Interest Proceeds”,
based on designation as such by the Servicer in the Monthly Statement delivered
to the Collateral Agent under the Servicing Agreement; provided that Interest
Proceeds will in no event include any payments or proceeds specifically defined
as “Principal Proceeds” in the definition thereof.

 

“ISDA Definitions”: The 2006 ISDA Definitions published by the International
Swaps and Derivatives Association, Inc. or any successor thereto, as amended or
supplemented from time to time, or any successor definitional booklet for
interest rate derivatives published from time to time.

 

“ISDA Fallback Adjustment”: The spread adjustment, (which may be a positive or
negative value or zero) that would apply for derivatives transactions
referencing the ISDA Definitions to be determined upon the occurrence of an
index cessation event with respect to the Benchmark for the applicable tenor.

 



15

 

 

“ISDA Fallback Rate”: The rate that would apply for derivatives transactions
referencing the ISDA Definitions to be effective upon the occurrence of an index
cessation date with respect to the Benchmark for the applicable tenor excluding
the applicable ISDA Fallback Adjustment.

 

“Issuer”: Terra Mortgage Capital I, LLC, a limited liability company created and
existing under the laws of Delaware, until a successor Person shall have become
the Issuer pursuant to the applicable provisions of this Indenture and Credit
Agreement, and thereafter “Issuer” shall mean such successor Person.

 

“Issuer Administrative Expenses”: All fees, expenses and other amounts due or
accrued with respect to any Payment Date and payable by the Issuer or any
Permitted Subsidiary (including legal fees and expenses) to (a) pro rata the
Collateral Agent, the Loan Agent, the Note Administrator, the Custodian and the
Trustee pursuant to this Indenture and Credit Agreement or any other Transaction
Document or any co-trustee appointed pursuant to Section 6.12 hereof (including
amounts payable by the Issuer as indemnification pursuant to this Indenture and
Credit Agreement or any other Transaction Document), (b)  the independent
accountants, agents and counsel of the Issuer for reasonable fees and expenses
(including amounts payable in connection with the preparation of tax forms on
behalf of the Issuer), and any registered office and government filing fees, in
each case, payable in the order in which invoices are received by the Issuer,
(c) the Servicer, as indemnification or reimbursement of expenses pursuant to
the Servicing Agreement, (d) any other Person in respect of any governmental
fee, charge or tax (including any FATCA compliance costs) in relation to the
Issuer (as certified by an Authorized Officer of the Issuer to the Note
Administrator), payable in the order in which invoices are received by the
Issuer, and (e) any other Person in respect of any other fees or expenses
(including indemnifications) permitted under this Indenture and Credit Agreement
(including, without limitation, any costs or expenses incurred in connection
with certain modeling systems and services) and the documents delivered pursuant
to or in connection with this Indenture and Credit Agreement, the other
Transaction Documents and the Debt and any amendment or other modification of
any such documentation, in each case unless expressly prohibited under this
Indenture and Credit Agreement (including, without limitation, the payment of
all transaction fees and all legal and other fees and expenses required in
connection with the purchase of any Mortgage Assets or any other transaction
authorized by this Indenture and Credit Agreement), in each case, payable in the
order in which invoices are received by the Issuer (subject to the Priority of
Payments); provided that Issuer Administrative Expenses shall not include
amounts payable in respect of the Debt.

 

“Issuer Order” and “Issuer Request”: A written order or request (which may be in
the form of a standing order or request) dated and signed in the name of the
Issuer by an Authorized Officer of the Issuer or, if expressly authorized in any
Transaction Document, by a Servicing Officer of the Servicer, on behalf of the
Issuer. For the avoidance of doubt, an order or request provided in an email or
other electronic communication acceptable to the Trustee, Collateral Agent, Note
Administrator or Custodian sent by an Authorized Officer of the Issuer or, if
expressly authorized in any Transaction Document, by a Servicing Officer of the
Servicer, on behalf of the Issuer, shall constitute an Issuer Order, in each
case except to the extent that the Trustee, Collateral Agent, Note Administrator
or Custodian requests otherwise.

 

“LIBOR”: The meaning set forth in Schedule B attached hereto.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing), and the
filing of any financing statement under the UCC or comparable law of any
jurisdiction in respect of any of the foregoing.

 



16

 

 

“Loan Agent”: Wells Fargo Bank, National Association, a national banking
association, solely in its capacity as loan agent hereunder, unless a successor
Person shall have become the Loan Agent pursuant to the applicable provisions of
this Indenture and Credit Agreement, and thereafter “Loan Agent” shall mean such
successor Person.

 

“London Banking Day”: The meaning set forth in Schedule B attached hereto.

 

“Loss Value Payment”: The meaning specified in Section 12.2 hereof.

 

“Major Modifications”: Any modification to a Mortgage Asset Document that
results in:

 

(a)                a forgiveness of principal of the applicable Mortgage Loan
(provided that, for the avoidance of doubt, the following shall not constitute
such a forgiveness of principal: (i) any waiver of fees, (ii) waiver of payment
of default interest, make-whole amounts, or prepayment premiums, (iii) waiver of
payment of protective advances or interest accruing thereon or (iv) the
Discounted Payoff of any Mortgage Asset, provided that the Discounted Payoff
Proceeds related to such Discounted Payoff are sufficient to repay the Class A
Loan in an amount at least equal to the Discounted Payoff Proceeds Entitlement
Amount);

 

(b)                an extension of the maturity date of the applicable Mortgage
Loan (beyond those provided in the related Mortgage Asset Documents);

 

(c)                a release of any guarantor from liability (but not (i) any
non-material reduction in such liability, (ii) any release of a guarantor if a
co-guarantor or replacement guarantor continues to satisfy the applicable
financial covenants thereunder (only to the extent that the consent of lender
under the Mortgage Asset Documents is not required in connection with any such
release), or (iii) any modification to the scope of guarantor’s liability
arising from a modification of the related borrower’s obligations that does not
itself constitute a Major Modification) with respect to a Mortgage Loan, or the
release of any guarantor from liability under a Mortgage Loan or any related
non-recourse carveout, environmental or other guaranty in connection with any
acceptance of an assumption agreement or any other agreement permitting a
transfer of interests in the related guarantor, unless such liabilities (on a
going forward basis) have been assumed by a remaining co- guarantor or by a
replacement guarantor (in each case, only to the extent that the consent of
lender under the Mortgage Asset Documents is required in connection with any
such release);

 

(d)                a release of the borrower from liability (but not any
non-material reduction in such liability with respect to a Mortgage Loan) under
a Mortgage Loan or any related non-recourse carveout, environmental or other
guaranty in connection with any acceptance of an assumption agreement or any
other agreement permitting a transfer of interests in the related borrower,
unless such liabilities (on a going forward basis) have been assumed by a
remaining co-borrower or by a replacement borrower (in each case, only to the
extent that the consent of lender under the Mortgage Asset Documents is required
in connection with any such release);

 



17

 

 

(e)                any partial or full debt service deferral, waiver,
forbearance or accrual with respect to any Mortgage Loan other than: (A) any
partial or full debt service deferral, forbearance or accrual of interest that
does not exceed ninety (90) consecutive days; and/or (B) any two (2) or more
partial or full debt service deferrals, forbearances or accruals of interest
that, in the aggregate, do not exceed one hundred eighty (180) days; and/or (C)
any waiver or forbearance of fees, default interest, make-whole amounts,
prepayment premiums, protective advances or interest thereon;

 

(f)                 any approval of the application or use of then-existing
reserve account balances in any manner other than in accordance with the
Mortgage Asset Documents, except for any approval with respect to (i) the use of
then-existing reserve account balances (except for taxes and insurance
reserves), no more than once in the case of each Mortgage Asset, to cover
operating, debt service and reserve deposit shortfalls for up to six (6) months
and (ii) the suspension or reduction of funding or replenishing then-existing
reserve account balances (except for taxes and insurance reserves) for up to six
(6) months;

 

(g)                 a reduction in the interest rate of the applicable Mortgage
Loan;

 

(h)                the incurrence of additional indebtedness by the related
borrower under the applicable Mortgage Loan (other than (i) equipment leases
and/or capital leases, in each case, in an amount less than 5% of the original
principal amount of the applicable Mortgage Loan, and (ii) trade payables and/or
operational debt, in each case, in an amount less than 7.5% of the original
principal amount of the applicable Mortgage Loan), to the extent such incurrence
requires the consent of the lender under the Asset Documents;

 

(i)                 the subordination, conversion or exchange of the Mortgage
Loan for other indebtedness;

 

(j)                 any additional encumbrance (excluding easements, licenses,
rights of way, boundary line adjustments, and any similar encumbrances,
including, without limitation, utility and related easements, easements granted
to governmental authorities for roadway or access purposes, easements with
adjoining landowners and any pledges or deposits to secure workmen’s
compensation and other deposits, and any other matters, in each case, granted in
the ordinary course of business so long as no material adverse effect to the
Collateral would be created by, or result from, the consummation thereof) or
Lien on the applicable Mortgaged Property, other than, in each case any
“Permitted Liens” or other similar defined term under the related Mortgage Asset
Documents;

 

(k)                the pledge of any direct or indirect ownership interest in
the applicable borrower (other than in accordance with and upon satisfaction of
the terms of the related Mortgage Asset Documents and only to the extent that
the consent of lender is not required); and

 

(l)                 the transfer of any applicable Mortgaged Property or any
direct or indirect ownership interest in the applicable borrower (excluding
easements, licenses, rights of way, boundary line adjustments, and any similar
encumbrances, including, without limitation, utility and related easements,
easements granted to governmental authorities for roadway or access purposes,
easements with adjoining landowners and any pledges or deposits to secure
workmen’s compensation and other deposits, and any other matters, in each case,
granted in the ordinary course of business so long as no material adverse effect
to the Collateral would be created by, or result from, the consummation thereof)
(other than in accordance with and upon satisfaction of the terms of the related
Mortgage Asset Documents and only to the extent that the consent of lender is
not required).

 



18

 

 

“Majority”: With respect to any Class of Debt, the Holders of more than 50% of
the Aggregate Outstanding Amount of the Debt of such Class as of such date of
determination; provided however, at any time any Class of Debt is held by
multiple Holders and no single Holder is the holder of more than 50% of the
Aggregate Outstanding Amount of the Debt of such Class as of such date of
determination, then the Holder of such Class of Debt with the largest single
Outstanding amount of the Debt of such Class shall be considered the Majority
with respect to such Class of Debt.

 

“Mandatory Clean-up Event”: An event that shall occur when there is one (1)
Mortgage Asset owned by Issuer and pledged as Collateral hereunder.

 

“Mandatory Clean-up Notice”: The meaning specified in Section 9.6 hereof.

 

“Material Breach”: The meaning specified in Section 12.2 hereof.

 

“Material Document Defect”: A Document Defect that materially and adversely
affects the value of a Mortgage Asset, the interest of the Holders of the Class
A Loan or the ownership interests of the Issuer or any assignee thereof in such
Mortgage Asset. The Collateral Agent, Trustee, Custodian, Note Administrator and
Loan Agent shall not be deemed to have notice or knowledge of any Material
Document Defect unless it receives written notice thereof from the Issuer, the
Servicer or the Class A Lender.

 

“Maturity”: With respect to any Debt, the date on which the unpaid principal of
such Debt becomes due and payable as therein or herein provided, whether at the
Stated Maturity Date or by declaration of acceleration or otherwise.

 

“Measurement Date”: Any of the following: (i) the Closing Date, (ii) the date of
acquisition or disposition of any Mortgage Asset, (iii) any date on which any
Mortgage Asset becomes a Defaulted Mortgage Asset, (iv) each Determination Date
and (v) no more than once per calendar month, and with reasonable notice to the
Issuer and the Note Administrator, any other Business Day that the Holders of at
least 50% of the Aggregate Outstanding Amount of any Class of Debt requests be a
“Measurement Date”; provided that, if any such date would otherwise fall on a
day that is not a Business Day, the relevant Measurement Date will be the
immediately preceding Business Day.

 

“Minimum Interest Deficiency Amount”: In connection with a repayment of the
Class A Loan in full on a Class A Loan Full Prepayment Date in accordance with
Section 16.1(e) hereof, an amount equal to the excess of (which may not be less
than zero): (A) the Minimum Interest Full Prepayment Amount over; (B) the
aggregate Class A Loan Interest Distribution Amounts that have been paid to the
Class A Lender pursuant to Article 11 hereof on each Payment Date prior to the
Class A Loan Full Prepayment Date over; (C) the aggregate amount of any Minimum
Interest Partial Prepayment Amounts paid by the Issuer to the Class A Lender in
accordance with Section 16.1(d) hereof.

 

“Minimum Interest Full Prepayment Amount”: An amount equal to the excess of
(which may not be less than zero): (A) the sum of (x) the Initial Class A Loan
Minimum Interest Amount plus (y) all Additional Class A Loan Minimum Interest
Amounts over; (B) any Defaulted Mortgage Asset Minimum Interest Amounts.

 



19

 

 

“Minimum Interest Partial Prepayment Amount”: With respect to any partial
prepayment of the Class A Loan in accordance with Section 16.1(d) hereof, an
amount equal to the aggregate Class A Loan Interest Distribution Amounts (based
on the Class A Loan Rate in effect on the date of such partial prepayment of the
Class A Loan) that would have accrued and been payable on the portion of the
Aggregate Outstanding Amount of the Class A Loan that was repaid in accordance
with Section 16.1(d) hereof in connection with such partial prepayment on each
Payment Date occurring after the date such partial prepayment of the Class A
Loan through and including the Payment Date in March, 2022.

 

“Minnesota Collateral”: The meaning specified in Section 3.3(b)(i) hereof.

 

“Monthly Reporting Package”: Means the reporting package described on Exhibit G
hereto.

 

“Monthly Statement”: For each calendar month during which this Indenture and
Credit Agreement shall be in effect, Issuer’s or Servicer’s (per the Servicing
Agreement), as applicable, reconciliation in arrears of beginning balances,
interest and principal paid to date and ending balances for each Mortgage Asset,
together with a written report describing (a) any Mortgage Asset Defaults, (b)
any and all written modifications to any Mortgage Asset Documents since the
prior Monthly Statement, (c) loan status, collection performance and any
delinquency and loss experience with respect to each Mortgage Asset, (d) the
balances of any reserves and escrows for each Mortgage Asset, and (e) such other
information as Class A Lender may reasonably request with respect to Issuer, any
Mortgage Asset, related mortgagor, related mezzanine borrower or Mortgaged
Property, which report shall be delivered to Class A Lender for each calendar
month during the term of this Indenture and Credit Agreement within twenty (20)
days following the end of such calendar month.

 

“Moody’s”: Moody’s Investors Service, Inc., and its successors in interest.

 

“Mortgage”: With respect to each Mortgage Loan, the mortgage, deed of trust,
deed to secure debt or similar instrument that secures the Mortgage Note and
creates a lien on the fee or leasehold interest in the related Mortgaged
Property.

 

“Mortgage Asset Default”: With respect to any Mortgage Asset, any monetary
default or material non-monetary default with respect to which all applicable
notice and cure periods have expired under the Mortgage Asset Documents for such
Mortgage Asset (without giving effect to any waiver granted, while the Class A
Loan is Outstanding, without the consent of the Class A Lender). The Collateral
Agent, Trustee, Custodian, Note Administrator and Loan Agent shall not be deemed
to have notice or knowledge of any Mortgage Asset Default unless it receives
written notice thereof from the Issuer, the Servicer or the Class A Lender.

 

“Mortgage Asset Documents”: The indenture, loan agreement, note, mortgage,
intercreditor agreement, co-lender agreement or other agreement pursuant to
which a Mortgage Asset has been issued or created and each other agreement that
governs the terms of or secures the obligations represented by such Mortgage
Asset or of which holders of such Mortgage Asset are the beneficiaries,
including without limitation each applicable document in the Mortgage Asset
File.

 

“Mortgage Asset File”: The meaning set forth in Section 3.3(e) hereof.

 

“Mortgage Asset Future Funding Failure”: Means, with respect to a Future Advance
Mortgage Asset, any commencement of any litigation, action, suit, arbitration or
other legal proceeding by the underlying Obligor on such Future Advance Mortgage
Asset relating to or in connection with any failure by the Issuer to make any
Future Advance as and when required under the related Mortgage Asset Documents.

 



20

 

 

“Mortgage Asset Schedule”: A schedule of the Mortgage Assets attached as
Schedule A hereto, which sets forth information with respect to such Mortgage
Assets.

 

“Mortgage Assets”: The Mortgage Loans owned by the Issuer on the Closing Date
and listed on Schedule A hereto.

 

“Mortgage Loan”: A whole mortgage loan (and not a participation interest in a
mortgage loan unless otherwise approved by the Class A Lender in its sole and
absolute discretion) secured by commercial, multifamily or manufactured housing
community real estate.

 

“Mortgage Note”: With respect to each Mortgage Loan, the promissory note
evidencing the indebtedness of the related Borrower, together with any rider,
addendum or amendment thereto, or any renewal, substitution or replacement of
such note.

 

“Mortgage Rate”: The stated rate of interest on a Mortgage Loan.

 

“Mortgaged Property”: With respect to any Mortgage Loan, the commercial and/or
multifamily mortgage property or properties directly or indirectly securing such
Mortgage Loan.

 

“Mortgagee”: With respect to each Mortgage Asset, the party secured by the
related Mortgage.

 

“Mortgagor” The obligor on a Mortgage Note and the grantor of the related
Mortgage.

 

“No Entity-Level Tax Opinion”: An opinion of Kirkland & Ellis LLP or another
nationally recognized tax counsel experienced in such matters that any proposed
sale, transfer, change in tax status, modification or elimination of any term
herein or other contemplated action, inaction or waiver will not cause the
Issuer to be treated as an association taxable as a corporation, a publicly
traded partnership or taxable mortgage pool, in each case subject to U.S.
federal income tax on a net basis.

 

“Non-Permitted Holder”: The meaning specified in Section 2.13(b) hereof.

 

“Note Administrator”: Wells Fargo Bank, National Association, a national banking
association, solely in its capacity as note administrator hereunder, unless a
successor Person shall have become the Note Administrator pursuant to the
applicable provisions of this Indenture and Credit Agreement, and thereafter
“Note Administrator” shall mean such successor Person.

 

“Noteholder”: With respect to any Note, the Person in whose name such Note is
registered in the Notes Register.

 

“Notes”: The Class B Notes authorized by, and authenticated and delivered under,
this Indenture and Credit Agreement.

 

“Notes Investor”: Terra Mortgage Portfolio I, LLC, a Delaware limited liability
company.

 

“Notes Register” and “Note Registrar”: The respective meanings specified in
Section 2.5(a) hereof.

 

“Obligor”: Any Person obligated to make payments of principal, interest, fees or
other amounts or distributions of earnings or other amounts under any Mortgage
Loan.

 



21

 

 

“Officer”: With respect to any corporation or limited liability company, any
Director, Manager, the Chairman of the Board of Directors, the President, any
Senior Vice President, any Vice President, the Secretary, any Assistant
Secretary, the Treasurer, any Assistant Treasurer or General Partner of such
entity; and with respect to the Collateral Agent, the Loan Agent, the Trustee,
the Custodian or the Note Administrator, any Bank Officer; and with respect to
the Servicer, a Servicing Officer (as defined in the related Servicing
Agreement).

 

“Officer’s Certificate”: With respect to the Issuer and the Servicer, any
certificate executed by an Authorized Officer thereof.

 

“Opinion of Counsel”: A written opinion addressed to the Trustee, the Collateral
Agent, the Loan Agent and the Note Administrator (each, a “Recipient”) in form
and substance reasonably satisfactory to each Recipient, of an outside third
party counsel of national recognition, which attorney may, except as otherwise
expressly provided in this Indenture and Credit Agreement, be counsel for the
Issuer, and which attorney shall be reasonably satisfactory to the Trustee, the
Collateral Agent, the Loan Agent and the Note Administrator. Whenever an Opinion
of Counsel is required hereunder, such Opinion of Counsel may rely on opinions
of other counsel who are so admitted and so satisfactory which opinions of other
counsel shall accompany such Opinion of Counsel and shall either be addressed to
each Recipient or shall state that each Recipient shall each be entitled to rely
thereon.

 

“Outstanding”: With respect to the Debt, as of any date of determination, all of
the Debt or any Class of Debt, as the case may be, theretofore authenticated and
delivered or incurred, as applicable, pursuant to this Indenture and Credit
Agreement, except:

 

(a)                Notes theretofore canceled by the Note Registrar or delivered
to the Note Registrar for cancellation;

 

(b)                Debt or portions thereof for whose payment or redemption
funds in the necessary amount have been theretofore irrevocably deposited with
the Collateral Agent, the Note Administrator or the Paying Agent in trust for
the Holders of such Debt pursuant to Section 4.1(a)(i)(2); provided that, if
such Debt or portions thereof are to be redeemed, notice of such redemption has
been duly given pursuant to this Indenture and Credit Agreement;

 

(c)                Debt in exchange for or in lieu of which other Debt have been
authenticated and delivered pursuant to this Indenture and Credit Agreement,
unless proof satisfactory to the Note Administrator, the Trustee, the Loan Agent
and the Collateral Agent is presented that any such Debt are held by a Holder in
due course; and

 

(d)                Notes alleged to have been mutilated, destroyed, lost or
stolen for which replacement Notes have been issued as provided in Section 2.6.

 

“Par Purchase Price”: With respect to any Mortgage Asset or Defaulted Mortgage
Asset, a purchase price equal to the sum of (a) the outstanding Principal
Balance of such Mortgage Asset as of the date of determination; plus (b) all
accrued and unpaid interest on such Mortgage Asset at the related interest rate
to but not including the date of purchase; plus (c) all Servicer fees and other
compensation due and payable under the related Servicing Agreement previously
allocated to such Mortgage Asset, if any; plus (d) without duplication, all
unreimbursed expenses incurred by the Issuer and the Servicer in connection with
and allocable to, such Mortgage Asset.

 

“Paying Agent”: The Note Administrator or Loan Agent, in its capacity as Paying
Agent hereunder, authorized by the Issuer to pay the principal of or interest on
any Debt on behalf of the Issuer as specified in Section 7.2 hereof.

 



22

 

 

“Payment Account”: The payment account established by the Collateral Agent,
pursuant to Section 10.2 hereof.

 

“Payment Date”: The fourth (4th) Business Day following each Determination Date,
commencing on the Payment Date in September, 2020, and ending on the Stated
Maturity Date unless the Debt is redeemed or repaid prior thereto.

 

“Permitted Modification”: Any modification to a Mortgage Asset Document that
does not constitute a Major Modification.

 

“Permitted Principal Proceeds”: All amounts received in respect of principal on
a Mortgage Asset during the Permitted Replenishment Reserve Funding Period that
(1) are received as a result of an optional principal prepayment made by the
related borrower and (2) are received at least ninety (90) days prior to the
maturity date of the related Mortgage Asset; provided, however, that Permitted
Principal Proceeds shall not include amounts representing: (x) Unused Permitted
Principal Proceeds; (y) other amounts released from the Replenishment Reserve
Account as a result of any failure of the Interest Coverage Test to be satisfied
or an Event of Default pursuant to Section 10.3 hereof; or (z) any amounts
received in respect of a Defaulted Mortgage Asset.

 

“Permitted Replenishment Reserve Funding Period”: The period beginning on the
Closing Date and ending on and including the Payment Date in September, 2023.

 

“Permitted Subsidiary”: Any one or more single purpose entities that are
wholly-owned by the Issuer and are established exclusively for the purpose of
taking title to mortgage, real estate or any Sensitive Asset in connection, in
each case, with the exercise of remedies or otherwise.

 

“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.

 

“Pledged Mortgage Asset”: On any date of determination, any Mortgage Asset that
has been Granted to the Collateral Agent and not been released from the lien of
this Indenture and Credit Agreement pursuant to Section 10.7 hereof.

 

“Principal Balance” or “par”: With respect to any Mortgage Asset, as of any date
of determination, the outstanding principal amount of such Mortgage Asset.

 

“Principal Proceeds”: With respect to any Payment Date, (a) the sum (without
duplication) of:

 

(i)                 all principal payments (including Unscheduled Principal
Payments and any casualty or condemnation proceeds and any proceeds from the
exercise of remedies (including liquidation proceeds)) received during the
related Due Period in respect of Mortgage Assets as a result of (i) a maturity,
scheduled amortization or mandatory prepayment on a Mortgage Asset, (ii)
optional prepayments made at the option of the related borrower, (iii)
recoveries on Defaulted Mortgage Assets, or (iv) any other principal payments
received with respect to Mortgage Assets,

 

(ii)               Sale Proceeds received during such Due Period in respect of
sales, purchases and repurchases in accordance with the Transaction Documents
(including, without limitation, pursuant to Articles 5 and 12 hereof) excluding
(a) accrued interest included in Sale Proceeds and (b) any reimbursement of
expenses included in such Sale Proceeds,

 

(iii)             any principal payments received in Cash by the Issuer during
the related Due Period on any asset held by a Permitted Subsidiary,

 



23

 

 

(iv)            any Loss Value Payment received by the Issuer,

 

(v)              any Default Interest Proceeds,

 

(vi)            any Discounted Payoff Proceeds,

 

(vii)            Cash contributed by the Notes Investor pursuant to the terms of
this Indenture and Credit Agreement, as Holder of 100% of the Class B Notes and
designated as “Principal Proceeds” by the Notes Investor, and

 

(viii)          amounts released from the Replenishment Reserve Account and
transferred to the Payment Account as a result of any failure of the Interest
Coverage Test to be satisfied or an Event of Default pursuant to Section 10.3
hereof, minus (b) the aggregate amount of any amounts paid to the Servicer
pursuant to the terms of the related Servicing Agreement out of amounts that
would otherwise be Principal Proceeds.

 

“Priority of Payments”: The meaning specified in Section 11.1(a) hereof.

 

“Privileged Person”: Any of the following: (i) the Servicer, (ii) the Trustee
and Paying Agent, (iii) the Note Administrator, (iv) the Collateral Agent and
Loan Agent, (v) the Class A Lender and (vi) the Issuer.

 

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

 

“Prohibited Transferee”: Each of the entities set forth on Schedule C attached
hereto, and any affiliates thereof.

 

“QIB”: A “qualified institutional buyer” as defined in Rule 144A.

 

“Qualified Purchaser”: A “qualified purchaser” within the meaning of Section
2(a)(51) of the 1940 Act or an entity owned exclusively by one or more such
“qualified purchasers”.

 

“Qualified REIT Subsidiary”: A corporation that, for U.S. federal income tax
purposes, is wholly owned by a real estate investment trust as described in
Section 856(i)(2) of the Code.

 

“Qualified Servicer”: Means (a) Midland, Situs, LNR, C-III, CWCapital, Cohen
Financial, provided that any of the foregoing entities is not affiliated with
any Terra Entity or (b) a commercial mortgage servicer that has acted as
servicer or special servicer, as applicable, for a commercial mortgage- backed
securities transaction rated by Moody’s in the prior twelve (12) months and as
to which Moody’s has not, in the past twelve (12) months, cited servicing
concerns with respect to such servicer as the sole or material factor in any
qualification, downgrade or withdrawal of the ratings (or placement on “watch
status” in contemplation of a ratings downgrade or withdrawal, which placement
on “watch status” has not been withdrawn within sixty (60) days without any
ratings downgrade or withdrawal) of securities in such commercial
mortgage-backed securities transaction serviced by the applicable servicer prior
to the time of determination.

 



24

 

 

“Qualified Transferee”: So long as no Event of Default has occurred and is
continuing, any investment company, money management firm, bank, savings and
loan association, pension fund, investment bank, trust company, commercial
credit corporation, pension plan, mutual fund, insurance company, government
entity or plan, investment company or real estate investment trust, which, in
each case, has total assets (in name or under management) in excess of
$600,000,000 and capital/statutory surplus or shareholder’s equity (except with
respect to a pension advisory firm or similar fiduciary) of at least
$200,000,000, and which, in each case, regularly engages in the business of
making or owning or financing commercial real estate loans similar to the
Mortgage Assets or loans or investments similar to the Class A Loan.

 

“Quarterly Reporting Package”: Means the reporting package described on Exhibit
H hereto.

 

“Record Date”: With respect to any Holder and any Payment Date, the close of
business on the last Business Day of the calendar month immediately preceding
the month in which such Payment Date occurs.

 

“Redemption”: A Tax Redemption.

 

“Redemption Date”: A Tax Redemption Date.

 

“Redemption Date Statement”: The meaning specified in Section 10.5(c) hereof.

 

“Redemption Price”: The redemption price of the Class B Notes will be calculated
on the related Determination Date and will be equal to the sum of all net
proceeds from the sale of the Collateral in accordance with Article 12 hereof
and Cash, if any, remaining after payment of all amounts and expenses, including
payments made in respect of the Class A Loan, described under clauses (1)
through (4) of Section 11.1(a)(iii) and repayment in full of the Class A Loan;
provided that if there are no such net proceeds or Cash remaining, the
redemption price for the Class B Notes shall be equal to U.S.$0.

 

“Reference Time”: With respect to any determination of the Benchmark, (1) if the
Benchmark is LIBOR, 11:00 a.m. (London time) on the Benchmark Determination Date
and (2) if the Benchmark is not LIBOR, the time determined by the Class A Lender
in accordance with the Benchmark Replacement Conforming Changes on the Benchmark
Determination Date.

 

“Registered”: With respect to any debt obligation that is treated as debt for
U.S. federal income tax purposes, a debt obligation that is issued after July
18, 1984, and that is in registered form for purposes of the Code.

 

“REIT”: A “real estate investment trust” under Section 856 of the Code.

 

“Relevant Governmental Body”: The Board of Governors of the Federal Reserve
System and/or the Federal Reserve Bank of New York, or a committee officially
endorsed or convened by any of the foregoing, or any successor thereto
designated by the foregoing.

 

“REO Property”: A Mortgaged Property acquired directly or indirectly by or on
behalf of the Issuer through foreclosure, acceptance of a deed-in-lieu of
foreclosure or otherwise in accordance with applicable law in connection with
the default or imminent default of a Mortgage Loan.

 



25

 

 

“Replenishment Reserve Account”: The account established by the Collateral Agent
pursuant to Section 10.3(a) hereof.

 

“Repurchase Price”: The sum of the following (in each case, without duplication)
as of the date of such repurchase: (a) the then-Stated Principal Balance of such
Mortgage Asset, plus (b) accrued and unpaid interest on such Mortgage Asset,
plus (c) any unreimbursed advances made under the Indenture and Credit Agreement
or the Servicing Agreement, plus (d) accrued and unpaid interest on advances
made under the Indenture and Credit Agreement or the Servicing Agreement on the
Mortgage Asset, plus (e) any reasonable out-of-pocket costs and expenses
(including, but not limited to, the cost of any enforcement action incurred by
the Issuer or the Collateral Agent in connection with any such repurchase).

 

“Request for Release”: A request to release a Pledged Mortgage Asset from the
lien of this Indenture and Credit Agreement delivered pursuant to Section 10.7
hereof.

 

“Resolution Period”: The meaning specified in Section 12.2 hereof.

 

“Retained Securities”: The Notes.

 

“Rule 144A”: Rule 144A under the Securities Act.

 

“Sale”: The meaning specified in Section 5.17(a) hereof.

 

“Sale Proceeds”: All proceeds (including accrued interest) received with respect
to Mortgage Assets as a result of sales/or repurchases of such Mortgage Assets,
including sales and/or repurchases pursuant to Articles 5 and 12 hereof, in each
case net of any reasonable out-of-pocket expenses of the Trustee, the Note
Administrator, the Collateral Agent, the Loan Agent, the Custodian, or the
Servicer under the related Servicing Agreement in connection with any such sale.

 

“SEC”: The Securities and Exchange Commission.

 

“Secured Obligations”: The meaning specified in the Granting Clauses hereof.

 

“Secured Parties”: Collectively, the Trustee, the Note Administrator, the
Custodian, the Collateral Agent, the Loan Agent and the Class A Lenders, each as
their interests appear in applicable Transaction Documents.

 

“Securities Account”: The meaning specified in Section 8-501(a) of the UCC.

 

“Securities Account Control Agreement”: The meaning specified in Section 3.3(b)
hereof.

 

“Securities Act”: The Securities Act of 1933, as amended.

 

“Securities Intermediary”: Wells Fargo Bank, National Association, a national
banking association, acting as securities intermediary pursuant to the
Securities Account Control Agreement.

 

“Sensitive Asset”: (a) A Mortgage Asset, or a portion thereof, or (b) a real
property or other interest (including, without limitation, an interest in real
property) resulting from the conversion, exchange, other modification or
exercise of remedies with respect to a Mortgage Asset or portion thereof, in
either case, as to which the Holder of the Class B Notes has determined, based
on written advice of counsel, could give rise to material liability of the
Issuer or its direct or indirect beneficial owners (including liability for
taxes) if held directly by the Issuer.

 



26

 

 

“Servicer”: Trimont Real Estate Advisors, LLC, solely in its capacity as
servicer under the Servicing Agreement, together with its permitted successors
and assigns or any successor Person that shall have become the servicer pursuant
to the appropriate provisions of the Servicing Agreement.

 

“Servicing Accounts”: The Escrow/Reserve Account and the Servicing Account, each
as established under and defined in the Servicing Agreement.

 

“Servicing Agreement”: The Servicing and Asset Management Agreement, dated as of
the Closing Date, by and among the Issuer and the Servicer, as amended,
supplemented or otherwise modified from time to time in accordance with its
terms or if applicable, any new servicing agreement entered into in accordance
with this Indenture and Credit Agreement.

 

“Servicing Fee”: The meaning specified in the related Servicing Agreement.

 

“Servicing File”: The file maintained by the servicer with respect to each
Mortgage Asset.

 

“Servicing Standard”: The meaning of “Accepted Servicing Practice”, as defined
in the Servicing Agreement.

 

“Signature Law”: The meaning specified in Section 14.11 hereof.

 

“SOFR”: With respect to any calendar day, the secured overnight financing rate
published for such day as of 3:00 p.m. New York time by the Federal Reserve Bank
of New York, as the administrator of the benchmark (or a successor
administrator), on the Federal Reserve Bank of New York’s Website.

 

“Specially Serviced Mortgage Asset”: Any Mortgage Loan that is currently being
specially serviced or for which a special servicer has been appointed.

 

“Specified Person”: The meaning specified in Section 2.6 hereof.

 

“Sponsor”: Terra Property Trust, Inc., a Maryland corporation.

 

“Stated Maturity Date”: The Payment Date in March, 2025.

 

“Stated Principal Balance”: With respect to each Mortgage Asset, the principal
balance as of the Cut-off Date as reduced (to not less than zero) on each
Payment Date by (a) all payments or other collections of principal of such
Mortgage Asset received or deemed received thereon during the related Due Period
and (b) any principal forgiven and other principal losses realized in respect of
such Mortgage Asset during the related Due Period.

 

“Supermajority”: With respect to any Class of Debt, the Holders of at least
662/3% of the Aggregate Outstanding Amount of the Debt of such Class as of such
date of determination.

 



27

 

 

“Tax Event”: An event that occurs if (a) any borrower is, or on the next
scheduled payment date under any Mortgage Asset, will be, required to deduct or
withhold from any payment under any Mortgage Asset to the Issuer for or on
account of any tax for whatever reason and such borrower is not required to pay
to the Issuer such additional amount as is necessary to ensure that the net
amount actually received by the Issuer (free and clear of taxes, whether
assessed against such borrower or the Issuer) will equal the full amount that
the Issuer would have received had no such deduction or withholding been
required, (b) any jurisdiction imposes net income, profits, or similar tax on
the Issuer or, (c) the Issuer becomes an association taxable as a corporation, a
taxable mortgage pool or publicly traded partnership, in each case, subject to
U.S. federal income tax on a net basis.

 

“Tax Materiality Condition”: A condition that will be satisfied if either (a) as
a result of the occurrence of a Tax Event, a tax or taxes are imposed on the
Issuer or withheld from payments to the Issuer and with respect to which the
Issuer receives less than the full amount that the Issuer would have received
had no such deduction occurred and such amount exceeds, in the aggregate,
$1,000,000 during any 12 month period or (b) the Issuer becomes an association
taxable as a corporation, a taxable mortgage pool or publicly traded
partnership, in each case subject to U.S. federal income tax on a net basis.

 

“Tax Redemption”: The meaning specified in Section 9.1 hereof.

 

“Term SOFR”: The forward-looking term rate for the applicable Corresponding
Tenor based on SOFR that has been selected, endorsed or recommended by the
Relevant Governmental Body.

 

“Terra Entity”: Each of Issuer, Notes Investor, Guarantor, and Sponsor.

 

“Total Redemption Price”: As of any date of determination, the amount equal to
funds sufficient (a)  to pay all amounts and expenses described under clauses
(1) and (2) of Section 11.1(a)(i), that are due and payable as of such date of
determination, (b) to pay all other amounts due and payable as of such date of
determination to the Servicer under the related Servicing Agreement in respect
of which funds have not been withdrawn from the Collection Account pursuant to
the related Servicing Agreement, including, without limitation, any liquidation
and other fees and other compensation that are due and payable as of such date
of determination under the Servicing Agreement, (c) to repay the interest on and
principal of the Class A Loan in full, (d) to pay all other amounts (without
duplication) then due and payable on the Class A Loan and (e) to redeem all
Notes at the applicable Redemption Prices.

 

“Transaction Documents”: This Indenture and Credit Agreement, the Carveout
Guaranty, the Servicing Agreement and the Securities Account Control Agreement.

 

“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes in its capacity as
Transfer Agent.

 

“Treasury Regulations”: Temporary or final regulations promulgated under the
Code by the United States Treasury Department.

 

“Trustee”: Wells Fargo Bank, National Association, a national banking
association, solely in its capacity as trustee hereunder, unless a successor
Person shall have become the Trustee pursuant to the applicable provisions of
this Indenture and Credit Agreement, and thereafter “Trustee” shall mean such
successor Person.

 

“UCC”: The applicable Uniform Commercial Code.

 

“Unadjusted Benchmark Replacement”: The Benchmark Replacement, excluding the
related Benchmark Replacement Adjustment.

 

“Underlying Note”: The note or notes or other evidence of indebtedness of a
borrower under a Mortgage Loan, together with all riders thereto and amendments
thereof.

 

“United States” and “U.S.”: The United States of America, including any state
and any territory or possession administered thereby.

 



28

 

 

 

“Unscheduled Principal Payments”: Any proceeds received by the Issuer from an
unscheduled prepayment or redemption (in whole but not in part) by the Obligor
of a Mortgage Asset prior to the maturity date of such Mortgage Asset.

 

“Unused Permitted Principal Proceeds”: The meaning specified in Section 10.3
hereof.

 

“Volcker Rule”: Section 13 of the Bank Holding Company Act of 1956, as amended,
and the applicable rules and regulations promulgated thereunder.

 

“Weighted Average Aggregate Outstanding Amount”: With respect to each Interest
Accrual Period, the number obtained, by (A) summing the Aggregate Outstanding
Amount of the Class A Loan for each day of such Interest Accrual Period and (B)
dividing such sum by the number of days in such Interest Accrual Period.

 

Section 1.2.          Interest Calculation Convention.

 

All calculations of interest hereunder that are made with respect to the Debt
shall be made on the basis of the actual number of days during the related
Interest Accrual Period divided by 360.

 

Section 1.3.          Rounding Convention.

 

Unless otherwise specified herein, test calculations that are evaluated as a
percentage will be rounded to the nearest ten thousandth of a percentage point
and test calculations that are evaluated as a number or decimal will be rounded
to the nearest one hundredth of a percentage point.

 

ARTICLE 2

 

THE NOTES

 

Section 2.1.          Forms Generally.

 

The Notes and the Note Administrator’s certificate of authentication thereon
(the “Certificate of Authentication”) shall be in substantially the forms
required by this Article 2, with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture and Credit Agreement, and may have such letters, numbers or other
marks of identification and such legends or endorsements placed thereon, as may
be consistent herewith, determined by the Authorized Officers of the Issuer,
executing such Notes as evidenced by their execution of such Notes. Any portion
of the text of any Note may be set forth on the reverse thereof, with an
appropriate reference thereto on the face of the Note.

 

Section 2.2.          Forms of Notes and Certificate of Authentication.

 

(a)          The form of the Class B Notes, including the Certificate of
Authentication, shall be substantially as set forth in Exhibit B hereto.

 

(b)          The Notes shall be issued in definitive form, registered in the
name of the legal owner thereof attached without interest coupons with the
applicable legend set forth in Exhibit B hereto added to the form of such Notes
(each a “Definitive Note”), which shall be executed by the Issuer and
authenticated by the Note Administrator as hereinafter provided. The aggregate
principal amount of the Definitive Notes may from time to time be increased or
decreased by adjustments made on the records of the Note Administrator as
hereinafter provided.

 



29

 

 

Section 2.3.          Authorized Amount; Stated Maturity Date; Denominations.

 

(a)          The aggregate principal amount of Notes that may be authenticated
and delivered under this Indenture and Credit Agreement is U.S.$76,735,729.38,
except for (i) Notes authenticated and delivered upon registration of transfer
of, or in exchange for, or in lieu of, other Notes pursuant to Sections 2.5, 2.6
or 8.5 hereof or (ii) any increase in the Aggregate Outstanding Amount of the
Class B Notes pursuant to Article 12 hereof. For the avoidance of doubt, nothing
in this Section 2.3 shall prevent or restrict the Issuer from incurring the
Class A Loan (including any Additional Class A Loan) pursuant to the terms of
this Indenture and Credit Agreement.

 

On the Closing Date, the Class B Notes shall have the following designation and
initial Aggregate Outstanding Amount:

 

Designation   Initial Aggregate Outstanding Amount       Class B Income Notes
Due 2025   U.S.$76,735,729.38

 

(b)         The Class B Notes shall be issuable in minimum denominations of
U.S.$960,000.00 and integral multiples of U.S.$500.00 in excess thereof (plus
any residual amount).

 

(c)          If, pursuant to Article 12, Class B Note Additional Funding Amounts
are contributed to the Issuer in connection with making Future Advances on
Future Advance Mortgage Assets, the Aggregate Outstanding Amount of the Class B
Notes will increase by the amount of such Class B Note Additional Funding Amount
and the minimum denomination amount of such Class B Notes shall proportionately
increase such that the quotient of the Aggregate Outstanding Amount of the Class
B Notes divided by the increased minimum denomination amount shall not exceed
eighty (80).

 

Section 2.4.          Execution, Authentication, Delivery and Dating.

 

The Notes shall be executed on behalf of the Issuer by an Authorized Officer of
the Issuer. The signature of such Authorized Officers on the Notes may be manual
or via facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Issuer shall bind the Issuer,
notwithstanding the fact that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of issuance of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture and Credit Agreement, the Issuer may deliver Notes executed by the
Issuer to the Note Administrator for authentication and the Note Administrator,
upon Issuer Order, shall authenticate and deliver such Notes as provided in this
Indenture and Credit Agreement and not otherwise.

 

Each Note authenticated and delivered by the Note Administrator upon Issuer
Order on the Closing Date shall be dated as of the Closing Date. All other Notes
that are authenticated after the Closing Date for any other purpose under this
Indenture and Credit Agreement shall be dated the date of their authentication.

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced. In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount of
such subsequently issued Notes.

 



30

 

 

No Note shall be entitled to any benefit under this Indenture and Credit
Agreement or be valid or obligatory for any purpose, unless there appears on
such Note a Certificate of Authentication, substantially in the form provided
for herein, executed by the Note Administrator or by the Authenticating Agent by
the manual signature of one of its Authorized Officers, and such certificate
upon any Note shall be conclusive evidence, and the only evidence, that such
Note has been duly authenticated and delivered hereunder.

 

The Class B Notes held by the Notes Investor shall be held as a Definitive Note.

 

Section 2.5.          Transfer and Exchange.

 

(a)          The Issuer shall cause to be kept a register (the “Notes Register”)
in which, subject to such reasonable regulations as it may prescribe, the Issuer
shall provide for the registration of Notes and the registration of transfers
and exchanges of Notes. The Note Administrator is hereby initially appointed
“Note Registrar” for the purpose of maintaining the Note Registrar and
registering Notes and transfers and exchanges of such Notes with respect to the
Notes Register kept in the United States as herein provided. Upon any
resignation or removal of the Note Registrar, the Issuer shall promptly appoint
a successor or, in the absence of such appointment, assume the duties of Note
Registrar.

 

The name and address of each Noteholder and the principal amounts and stated
interest of each such Noteholder in its Notes shall be recorded by the Notes
Registrar in the Notes Register. If a Person other than the Note Administrator
is appointed by the Issuer as Notes Registrar, the Issuer shall give the Note
Administrator prompt written notice of the appointment of a successor Notes
Registrar and of the location, and any change in the location, of the Notes
Register, and the Note Administrator shall have the right to inspect the Notes
Register at all reasonable times and to obtain copies thereof and the Note
Administrator shall have the right to rely upon a certificate executed on behalf
of the Notes Registrar by an Authorized Officer thereof as to the names and
addresses of the Holders of the Notes and the principal amounts and numbers of
such Notes. In addition, the Note Registrar shall be required, within one
Business Day of each Record Date, to provide the Note Administrator with a copy
of the Note Registrar in the format required by, and with all accompanying
information regarding the Noteholders as may reasonably be required by the Note
Administrator.

 

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer shall execute, and the Note Administrator shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denomination and of a like
aggregate principal amount.

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at the office or agency of the Issuer to
be maintained as provided in Section 7.2. Whenever any Note is surrendered for
exchange, the Issuer shall execute, and the Note Administrator shall
authenticate and deliver, the Notes that the Holder making the exchange is
entitled to receive.

 

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer, evidencing the same debt,
and entitled to the same benefits under this Indenture and Credit Agreement, as
the Notes surrendered upon such registration of transfer or exchange.

 



31

 

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Issuer and the Notes Registrar, duly executed by the
Holder thereof or his attorney duly authorized in writing.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

Neither of the Notes Registrar or the Issuer shall be required (i) to issue,
register the transfer of or exchange any Note during a period beginning at the
opening of business fifteen (15) days before any selection of Notes to be
redeemed and ending at the close of business on the day of the mailing of the
relevant notice of redemption, or (ii) to register the transfer of or exchange
any Note so selected for redemption.

 

(b)          The Retained Securities shall continue to be held by Notes Investor
at all times and no Note or any other equity interest in the Issuer may be sold
or transferred (including, without limitation, by pledge or hypothecation)
unless the following conditions are satisfied:

 

(i)          such sale or transfer is exempt from the registration requirements
of the Securities Act and is exempt from the registration requirements under
applicable securities laws of any state or other jurisdiction;

 

(ii)          so long as the Class A Loan is Outstanding, the Class A Lender
consents (in its sole and absolute discretion) to such transfer, pledge or
hypothecation;

 

(iii)        an equivalent portion of the limited liability company interests of
the Issuer are transferred, pledged or hypothecated to such Person; and

 

(iv)        so long as the Class A Loan is Outstanding, the Issuer receives a No
Entity-Level Tax Opinion (except that a No Entity-Level Tax Opinion shall not be
required to the extent that such sale or transfer is to an affiliate that is
wholly-owned by Notes Investor and is disregarded for U.S. federal income tax
purposes or, if the Notes Investor is itself a disregarded entity for U.S.
federal income tax purposes, to the extent that such sale or transfer is to the
Person (or an entity disregarded from such Person) treated as owning the assets
of Notes Investor for U.S. federal income tax purposes).

 

(c)          Each transferee of Definitive Notes or any other equity interest in
the Issuer shall make the representations and agreements set forth in the
certificate attached as Exhibit C hereto.

 

(d)         Any purported transfer of a Note not in accordance with Sections
2.5(a) and 2.5(b) shall be null and void and shall not be given effect for any
purpose hereunder.

 

(e)          Notwithstanding anything contained in this Indenture and Credit
Agreement to the contrary, neither the Trustee, the Note Administrator nor the
Note Registrar (nor any other Transfer Agent) shall be responsible or liable for
compliance with applicable federal or state securities laws (including, without
limitation, the Securities Act or Rule 144A), the 1940 Act, ERISA or Section
4975 of the Code (or any applicable regulations thereunder).

 

(f)           Each Holder of Notes approves and consents to any transaction
between the Issuer and the Guarantor or its Affiliates that is permitted under
the terms of this Indenture and Credit Agreement.

 



32

 

 

(g)          Each Holder of a Note is not and will not be for term of this
Indenture and Credit Agreement, an “employee benefit plan” (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Section 4975 of the Code, a
“benefit plan investor” within the meaning of Section 3(42) of ERISA or any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code or any entity whose underlying assets are deemed to include “plan assets”
by reason of such an employee benefit plan’s or other plan’s investment in the
entity or otherwise.

 

(h)         Each prospective purchaser, any subsequent transferee, and each
Holder of Debt or any interest therein shall, by virtue of its purchase or other
acquisition of such Debt or interest therein, acknowledges, agrees and consents
to Trimont Real Estate Advisors, LLC, serving as the Servicer under the
Servicing Agreement, and Wells Fargo Bank, National Association also serving as
Collateral Agent, Loan Agent, Note Administrator, Custodian, Calculation Agent,
Paying Agent and Securities Intermediary. By purchasing or acquiring any Debt,
each Debtholder will be deemed to have acknowledged the existence of any actual
or potential conflicts of interest inherent to this transaction as a result of
the services provided by Wells Fargo Bank, National Association as described
above, and to have waived any claim with respect to any liability arising from
the existence thereof.

 

For the avoidance of doubt, the Indenture and Credit Agreement Accounts
(including income, if any, earned on the investments of funds in such Accounts)
will be owned by Notes Investor (or, if the Notes Investor is itself a
disregarded entity for U.S. federal income tax purposes, the Person treated as
owning the assets of the Notes Investor for U.S. federal income tax purposes),
or if the Issuer is wholly- owned by a subsequent REIT, by such sole owner, for
U.S. federal income tax purposes. The Issuer shall provide to the Note
Administrator (i) an IRS Form W-9 or appropriate IRS Form W-8 no later than the
Closing Date, and (ii) any additional IRS forms (or updated versions of any
previously submitted IRS forms) or other documentation at such time or times
required by applicable law or upon the reasonable request of the Note
Administrator as may be necessary (i) to reduce or eliminate the imposition of
U.S.  withholding taxes and (ii) to permit the Note Administrator to fulfill its
tax reporting obligations under applicable law with respect to the Indenture and
Credit Agreement Accounts or any amounts paid to the Issuer. If any IRS form or
other documentation previously delivered becomes obsolete or inaccurate in any
respect, Issuer shall timely provide to the Note Administrator accurately
updated and complete versions of such IRS forms or other documentation. The Note
Administrator shall have no liability to Issuer or any other person in
connection with any tax withholding amounts paid or withheld from the Indenture
and Credit Agreement Accounts pursuant to applicable law arising from the
Issuer’s failure to timely provide an accurate, correct and complete IRS Form
W-9, an appropriate IRS Form W-8 or such other documentation contemplated under
this paragraph. For the avoidance of doubt, no funds shall be invested with
respect to such Indenture and Credit Agreement Accounts absent the Note
Administrator having first received (i) the requisite written investment
direction from the Issuer with respect to the investment of such funds, and (ii)
the IRS forms and other documentation required by this paragraph.

 

Section 2.6.          Mutilated, Defaced, Destroyed, Lost or Stolen Note.

 

If (a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Trustee, the Note Administrator and
the relevant Transfer Agent (each a “Specified Person”) evidence to their
reasonable satisfaction of the destruction, loss or theft of any Note, and (b)
there is delivered to each Specified Person such security or indemnity as may be
required by each Specified Person to save each of them and any agent of any of
them harmless, then, in the absence of notice to the Specified Persons that such
Note has been acquired by a bona fide purchaser, the Issuer shall execute and,
upon Issuer Request, the Note Administrator shall authenticate and deliver, in
lieu of any such mutilated, defaced, destroyed, lost or stolen Note, a new Note,
of like tenor (including the same date of issuance) and equal principal amount,
registered in the same manner, dated the date of its authentication, bearing
interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Note and bearing a number not
contemporaneously outstanding.

 



33

 

 

If, after delivery of such new Note, a bona fide purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, any
Specified Person shall be entitled to recover such new Note from the Person to
whom it was delivered or any Person taking therefrom, and each Specified Person
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by such Specified
Person in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer, in its discretion may, instead of issuing a new
Note, pay such Note without requiring surrender thereof except that any
mutilated or defaced Note shall be surrendered.

 

Upon the issuance of any new Note under this Section 2.6, the Issuer may require
the payment by the registered Holder thereof of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Trustee) connected
therewith.

 

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer, and such new Note shall be entitled,
subject to the second paragraph of this Section 2.6, to all the benefits of this
Indenture and Credit Agreement equally and proportionately with any and all
other Notes duly issued hereunder.

 

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

Section 2.7.          Payment of Principal and Interest and Other Amounts;
Principal and Interest Rights Preserved.

 

(a)          The Class B Notes shall not have a stated interest rate and shall
be entitled to receive distributions of Interest Proceeds, Default Interest
Proceeds and Principal Proceeds on each Payment Date only to the extent that
funds are available to make such distributions on such Payment Date in
accordance with the Priority of Payments.

 

(b)          The principal of the Class B Notes matures and is due and payable
on the Stated Maturity Date unless such principal has been previously repaid or
unless the unpaid principal of such Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise.
Notwithstanding the foregoing, the payment of principal of the Class B Notes may
only occur pursuant to the Priority of Payments. The payment of principal on any
Note is subordinated to the payment on each Payment Date of the principal due
and payable on the Class A Loan and certain other amounts, each case to the
extent set forth in the Priority of Payments. Payments of principal on the Notes
that are not paid, in accordance with the Priority of Payments, on any Payment
Date because of insufficient funds therefor shall not be considered “due and
payable” for purposes of Section 5.1(b) until the Payment Date on which such
principal may be paid in accordance with the Priority of Payments.

 

(c)          As a condition to the payment of any amounts in respect of any Note
without the imposition of U.S. withholding tax, the Issuer shall require
certification acceptable to it from the Notes Investor or any other applicable
Holder to enable the Issuer, the Trustee and the Paying Agent to determine their
duties and liabilities with respect to any taxes or other charges that they may
be required to deduct or withhold from payments in respect of such security
under any present or future law or regulation of the United States or any
present or future law or regulation of any political subdivision thereof or
taxing authority therein or to comply with any reporting or other requirements
under any such law or regulation. Such certification may include U.S. federal
income tax forms, such as IRS Form W-9 (Request for Taxpayer Identification
Number and Certification), or any successor to such IRS form. In addition, each
of the Issuer, the Trustee or any Paying Agent may require certification
acceptable to it to enable the Issuer to qualify for a reduced rate of
withholding in any jurisdiction from or through which the Issuer receives
payments on its Collateral. Each Holder and each beneficial owner of Notes agree
to provide any certification requested pursuant to this Section 2.7(c) and to
update or replace such form or certification in accordance with its terms or its
subsequent amendments.

 



34

 

 

(d)          Payments in respect of the Notes shall be payable (x) by wire
transfer in immediately available funds to a Dollar account maintained by the
Holder or its nominee; provided that the Holder has provided wiring instructions
to the Paying Agent on or before the related Record Date or (y) if wire transfer
cannot be effected, by a Dollar check drawn on a bank in the United States, or
by a Dollar check mailed to the Holder at its address in the Notes Register.
Upon final payment due on the Maturity of a Note, the Holder thereof shall
present and surrender such Note at the Corporate Trust Office of the Note
Administrator or at the office of the Paying Agent on or prior to such Maturity.
None of the Issuer, the Trustee, the Collateral Agent, the Note Administrator or
the Paying Agent will have any responsibility or liability with respect to any
records maintained by the Holder of any Note with respect to the beneficial
holders thereof or payments made thereby on account of beneficial interests held
therein.

 

(e)          Subject to the provisions of Sections 2.7(a) and Section 2.7(d)
hereof, Holders of Notes as of the Record Date in respect of a Payment Date
shall be entitled to amounts payable in respect of such Notes in accordance with
the Priority of Payments on such Payment Date. All such payments that are mailed
or wired and returned to the Paying Agent shall be held for payment as herein
provided at the office or agency of the Issuer to be maintained as provided in
Section 7.2 (or returned to the Trustee).

 

(f)           All amounts payable on or in respect of any Note which are
payable, and are punctually paid or duly provided for, on any Payment Date shall
be paid to the Person in whose name that Note (or one or more predecessor Notes)
is registered at the close of business on the Record Date for such interest.

 

(g)          Payments of principal to Holders of the Notes shall be made in the
proportion that the Aggregate Outstanding Amount of the Notes of such Class
registered in the name of each such Holder on such Record Date bears to the
Aggregate Outstanding Amount of all Notes on such Record Date.

 

(h)          All reductions in the principal amount of a Note (or one or more
predecessor Notes) effected by payments of installments of principal made on any
Payment Date, Redemption Date or upon Maturity shall be binding upon all future
Holders of such Note and of any Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof, whether or not such payment
is noted on such Note.

 

(i)           Notwithstanding anything contained in this Indenture and Credit
Agreement to the contrary, the obligations of the Issuer under the Debt, this
Indenture and Credit Agreement and the other Transaction Documents are
non-recourse obligations of the Issuer payable solely from the Collateral and
following realization of the Collateral and application of the proceeds thereof
in accordance with this Indenture and Credit Agreement, all obligations of the
Issuer and any claims of the Noteholders, the Collateral Agent, the Trustee or
any other parties to any Transaction Documents shall be extinguished and shall
not thereafter revive. No recourse shall be had for the payment of any amount
owing in respect of the Notes against any Officer, director, employee,
shareholder, limited partner or incorporator of the Issuer or any of its
successors or assigns for any amounts payable under the Notes or this Indenture
and Credit Agreement. It is understood that the foregoing provisions of this
paragraph shall not (i) prevent recourse to the Collateral for the sums due or
to become due under any security, instrument or agreement which is part of the
Collateral or (ii) constitute a waiver, release or discharge of any indebtedness
or obligation evidenced by the Notes or secured by this Indenture and Credit
Agreement (to the extent it relates to the obligation to make payments on the
Notes) until such Collateral have been realized and the proceeds thereof applied
in accordance with this Indenture and Credit Agreement, whereupon any
outstanding indebtedness or obligation in respect of the Notes, this Indenture
and Credit Agreement and the other Transaction Documents shall be extinguished
and shall not thereafter revive. It is further understood that the foregoing
provisions of this paragraph shall not limit the right of any Person to name the
Issuer as a party defendant in any Proceeding or in the exercise of any other
remedy under the Notes or this Indenture and Credit Agreement, so long as no
judgment in the nature of a deficiency judgment or seeking personal liability
shall be asked for or (if obtained) enforced against any such Person or entity.
The Notes are not secured hereunder.

 



35

 

 

(j)          Subject to the foregoing provisions of this Section 2.7, each Note
delivered under this Indenture and Credit Agreement and upon registration of
transfer of or in exchange for or in lieu of any other Note shall carry the
rights of unpaid interest and principal that were carried by such other Note.

 

(k)           Notwithstanding any of the foregoing provisions with respect to
payments of principal on the Notes (but subject to Sections 2.7(e) and (h)), if
the Notes have become or been declared due and payable following an Event of
Default and such acceleration of Maturity and its consequences have not been
rescinded and annulled and the provisions of Section 5.5 are not applicable,
then payments of principal on such Notes shall be made in accordance with
Section 5.7 hereof.

 

Section 2.8.          Persons Deemed Owners.

 

The Issuer, the Trustee, the Collateral Agent, the Note Administrator, the
Servicer and any of their respective agents may treat as the owner of a Note the
Person in whose name such Note is registered on the Notes Register on the
applicable Record Date for the purpose of receiving payments of principal of and
interest and other amounts on such Note and on any other date for all other
purposes whatsoever (whether or not such Note is overdue), and none of the Note
Administrator, the Servicer or any of their respective agents shall be affected
by notice to the contrary.

 

Section 2.9.          Cancellation.

 

All Notes surrendered for payment, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall, upon delivery to the Note
Registrar, be promptly canceled by the Note Registrar and may not be reissued or
resold. No Notes shall be authenticated in lieu of or in exchange for any Notes
canceled as provided in this Section 2.9, except as expressly permitted by this
Indenture and Credit Agreement. All canceled Notes held by the Note Registrar
shall be destroyed or held by the Note Registrar in accordance with its standard
retention policy.

 

Section 2.10.         Transfers of Definitive Notes; Temporary Notes.

 

(a)          If a Holder of a Definitive Note wishes at any time to exchange
such Definitive Note for one or more Definitive Notes or transfer such
Definitive Note to a transferee who wishes to take delivery thereof in the form
of a Definitive Note in accordance with Section 2.5 and this Section 2.10, such
Holder may effect such exchange or transfer upon receipt by the Note Registrar
of (i) a Holder’s Definitive Note properly endorsed for assignment to the
transferee, and (ii) duly completed certificates in the form of Exhibit C, upon
receipt of which the Note Registrar shall then cancel such Definitive Note in
accordance herewith, record the transfer in the Notes Register in accordance
with Section 2.5(a) and upon execution by the Issuer, the Note Administrator
shall authenticate and deliver one or more Definitive Notes bearing the same
designation as the Definitive Note endorsed for transfer, registered in the
names specified in the assignment described in clause (i) above, in principal
amounts designated by the transferee (the aggregate of such principal amounts
being equal to the aggregate principal amount of the Definitive Note surrendered
by the transferor).

 



36

 

 

(b)          Pending the preparation of Definitive Notes pursuant to this
Section 2.10, the Issuer may execute and, upon Issuer Order, the Note
Administrator shall authenticate and deliver, temporary Notes that are printed,
lithographed, typewritten, mimeographed or otherwise reproduced, in any
authorized denomination, substantially of the tenor of the Definitive Notes in
lieu of which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the Officers executing such Definitive
Notes may determine, as conclusively evidenced by their execution of such
Definitive Notes.

 

If temporary Definitive Notes are issued, the Issuer shall cause permanent
Definitive Notes to be prepared without unreasonable delay. The Definitive Notes
shall be printed, lithographed, typewritten or otherwise reproduced, or provided
by any combination thereof, or in any other manner permitted by the rules and
regulations of any applicable notes exchange, all as determined by the Officers
executing such Definitive Notes. After the preparation of Definitive Notes, the
temporary Notes shall be exchangeable for Definitive Notes upon surrender of the
applicable temporary Definitive Notes at the office or agency maintained by the
Issuer for such purpose, without charge to the Holder. Upon surrender for
cancellation of any one or more temporary Definitive Note, the Issuer shall
execute, and the Note Administrator shall authenticate and deliver, in exchange
therefor the same aggregate principal amount of Definitive Notes of authorized
denominations. Until so exchanged, the temporary Notes shall in all respects be
entitled to the same benefits under this Indenture and Credit Agreement as
Definitive Notes.

 

Section 2.11.         U.S. Tax Treatment of Debt and the Issuer.

 

(a)          The Issuer intends that, for U.S. federal income tax purposes, (i)
the Class A Loan (unless held by Notes Investor, an entity disregarded into
Notes Investor or, if the Notes Investor is itself a disregarded entity for U.S.
federal income tax purposes, the Person (or an entity disregarded from such
Person) treated as owning the assets of Notes Investor for U.S. federal income
tax purposes, or any member of any “expanded group” (as defined in Treasury
Regulation Section 1.385-1(c)(4)) that includes the Issuer or Notes Investor or
any “controlled partnership” (as defined in Treasury Regulation Section
1.385-1(c)(1)) of such expanded group) be treated as debt, (ii) the Notes be
treated as equity, (iii) 100% of the Retained Securities be beneficially owned
by Notes Investor or, if Notes Investor is a disregarded entity for U.S. federal
income tax purposes, the Person treated as owning the assets of Notes Investor
for U.S. federal income tax purposes (in each case, directly or indirectly
through entities disregarded for U.S. federal income tax purposes), (iv) the
Retained Securities and the limited liability company interests of the Issuer be
treated as a single equity interest in the Issuer, and (v) the Issuer be treated
as a Qualified REIT Subsidiary or other disregarded entity of a REIT for U.S.
federal income tax purposes (unless, in the case of this clause (v), the Issuer
has received a No Entity-Level Tax Opinion). Each prospective purchaser, and any
subsequent transferee of the Debt or any interest therein shall, by virtue of
its purchase or other acquisition of such Debt or interest therein, be deemed to
have agreed to treat the Debt in a manner consistent with the preceding sentence
for U.S. federal income tax purposes.

 

(b)          The Issuer shall account for the Debt and prepare any reports to
Holders of Debt and tax authorities consistent with the intentions expressed in
Section 2.11(a) above to the extent permitted by applicable law.

 



37

 

 

(c)          Each Class A Lender shall timely furnish to the Issuer or its
agents any U.S. federal income tax form or certification, such as IRS Form
W-8BEN (Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner for the United States Tax Withholding and
Reporting (Entities)) IRS Form W-8IMY (Certificate of Foreign Intermediary,
Foreign Flow Through Entity, or Certain U.S. Branches for United States Tax
Withholding and Reporting), IRS Form W-9 (Request for Taxpayer Identification
Number and Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s
Claim that Income is Effectively Connected with the Conduct of a Trade or
Business in the United States) or any successors to such IRS forms that the
Issuer or its agents may reasonably request (together with any required
attachments) and shall update or replace such forms or certification in
accordance with its terms or its subsequent amendments or upon such forms or
certifications becoming obsolete, inaccurate or incomplete in any respect.
Furthermore, each Noteholder shall timely furnish any information required
pursuant to Section 2.7(c).

 

(d)         Each prospective purchaser, any subsequent transferee, and each
Holder of Debt or any interest therein shall, by virtue of its purchase or other
acquisition of such Debt or interest therein, be deemed to agree (i) to provide
accurate information and documentation that may be required for the Issuer, the
Note Administrator, the Trustee or the Paying Agent to comply with FATCA, to
determine that such recipient has complied with such recipient’s obligations,
under FATCA, or to determine the amount to deduct and withhold from such payment
and (ii) that the Issuer, the Note Administrator, the Trustee or the Paying
Agent may (1) provide such information and documentation and any other
information concerning its investment in such Debt to the U.S. Internal Revenue
Service and any other relevant tax authority and (2) take any other actions
necessary for the Issuer, the Note Administrator, the Trustee or the Paying
Agent to comply with FATCA.

 

(e)          The Notes Investor, by acceptance of the Retained Securities,
agrees to take no action inconsistent with such treatment and, for so long as
any Debt is Outstanding, agrees not to sell, transfer, convey, set over, pledge
or encumber any Retained Securities, except to the extent permitted pursuant to
Section 2.5(b).

 

Section 2.12.         Authenticating Agents.

 

Upon the request of the Issuer, the Note Administrator shall, and if the Note
Administrator so chooses the Note Administrator may, pursuant to this Indenture
and Credit Agreement, appoint one or more Authenticating Agents with power to
act on its behalf and subject to its direction in the authentication of Notes in
connection with issuance, transfers and exchanges under Sections 2.4, 2.5, 2.6
and 8.5 hereof, as fully to all intents and purposes as though each such
Authenticating Agent had been expressly authorized by such Sections to
authenticate such Notes. For all purposes of this Indenture and Credit
Agreement, the authentication of Notes by an Authenticating Agent pursuant to
this Section 2.12 shall be deemed to be the authentication of Notes by the Note
Administrator.

 

Any corporation or banking association into which any Authenticating Agent may
be merged or converted or with which it may be consolidated, or any corporation
or banking association resulting from any merger, consolidation or conversion to
which any Authenticating Agent shall be a party, or any corporation succeeding
to the corporate trust business of any Authenticating Agent, shall be the
successor of such Authenticating Agent hereunder, without the execution or
filing of any further act on the part of the parties hereto or such
Authenticating Agent or such successor corporation. Any Authenticating Agent may
at any time resign by giving written notice of resignation to the Note
Administrator, the Trustee and the Issuer. The Note Administrator may at any
time terminate the agency of any Authenticating Agent by giving written notice
of termination to such Authenticating Agent, the Trustee and the Issuer. Upon
receiving such notice of resignation or upon such a termination, the Note
Administrator shall promptly appoint a successor Authenticating Agent and shall
give written notice of such appointment to the Issuer.

 



38

 

 

The Note Administrator agrees to pay to each Authenticating Agent appointed by
it from time to time reasonable compensation for its services, and reimbursement
for its reasonable expenses relating thereto and the Note Administrator shall be
entitled to be reimbursed for such payments, subject to Section 6.7 hereof. The
provisions of Sections 2.9, 6.4 and 6.5 hereof shall be applicable to any
Authenticating Agent.

 

Section 2.13.         Forced Sale on Failure to Comply with Restrictions.

 

(a)          Notwithstanding anything to the contrary elsewhere in this
Indenture and Credit Agreement, any transfer of a Note or interest therein to a
Person who is determined not to have been both (1)  a QIB or an IAI and (2) a
Qualified Purchaser at the time of acquisition of the Note or interest therein
shall be null and void and any such proposed transfer of which the Issuer, the
Note Administrator or the Trustee shall have written notice (which includes via
electronic mail) may be disregarded by the Issuer, the Note Administrator and
the Trustee for all purposes.

 

(b)          If the Issuer determines that any Holder of a Note has not
satisfied the applicable requirement described in Section 2.13(a) above (any
such Person a “Non-Permitted Holder”), then the Issuer shall promptly after
discovery that such Person is a Non-Permitted Holder by the Issuer or an
Authorized Officer of the Paying Agent (and notice by the Paying Agent to the
Issuer, if it makes the discovery), send notice (or cause notice to be sent) to
such Non-Permitted Holder demanding that such Non-Permitted Holder transfer its
interest to a Person that is not a Non-Permitted Holder within thirty (30) days
of the date of such notice. If such Non-Permitted Holder fails to so transfer
its Note or interest therein, the Issuer shall have the right, without further
notice to the Non-Permitted Holder, to sell such Note or interest therein to a
purchaser selected by the Issuer that is not a Non-Permitted Holder on such
terms as the Issuer may choose. The Issuer, or a third party acting on behalf of
the Issuer, may select the purchaser by soliciting one or more bids from one or
more brokers or other market professionals that regularly deal in securities
similar to the Note, and selling such Note to the highest such bidder. However,
the Issuer may select a purchaser by any other means determined by it in its
sole discretion. The Holder of such Note, the Non-Permitted Holder and each
other Person in the chain of title from the Holder to the Non-Permitted Holder,
by its acceptance of an interest in the Note, agrees to cooperate with the
Issuer and the Note Administrator to effect such transfers. The proceeds of such
sale, net of any commissions, expenses and taxes due in connection with such
sale shall be remitted to the Non-Permitted Holder. The terms and conditions of
any sale under this Section 2.13(b) shall be determined in the sole discretion
of the Issuer, and the Issuer shall not be liable to any Person having an
interest in the Note sold as a result of any such sale of exercise of such
discretion.

 

Section 2.14.        No Gross Up of the Debt.

 

The Issuer shall not be obligated to pay any additional amounts to the Holders
or beneficial owners of the Debt as a result of any withholding or deduction
for, or on account of, any present or future taxes, duties, assessments or
governmental charges.

 

Section 2.15.        Effect of Benchmark Transition Event.

 

(a)          After a Benchmark Transition Event and its related Benchmark
Replacement Date has occurred with respect to the then-current Benchmark, such
Benchmark and the related Benchmark Replacement Date for such Benchmark shall be
replaced with the applicable Benchmark Replacement and Benchmark Determination
Date, as determined by the Class A Lender in accordance with the terms and
conditions herein, and the Class A Lender shall provide prompt written notice of
such determinations to the Issuer, the Servicer, the Trustee, the Note
Administrator, the Collateral Agent, the Calculation Agent (if different from
the Collateral Agent) and the Debtholders in advance of such Benchmark
Replacement Date. Notwithstanding the occurrence of a Benchmark Transition
Event, amounts payable on the Debt shall be determined with respect to the
then-current Benchmark (which may be LIBOR as determined in accordance with
methods specified in this Indenture) until the occurrence of the related
Benchmark Replacement Date.

 



39

 

 

(b)         If the Benchmark Replacement is any benchmark other than Term SOFR
and the Class A Lender later determines that Term SOFR is able to be
implemented, the Class A Lender shall provide written notice of such
determination and any applicable Benchmark Replacement Conforming Changes for
Term SOFR to the Issuer, the Servicer, the Trustee, the Note Administrator, the
Collateral Agent, the Calculation Agent (if different from the Collateral Agent)
and the Debtholders, and upon receipt of such written notice, Term SOFR shall
become the new Unadjusted Benchmark Replacement and shall, together with a new
Benchmark Replacement Adjustment for Term SOFR, replace the then-current
Benchmark on the next Benchmark Determination Date for Term SOFR.

 

(c)          In connection with the occurrence of any Benchmark Transition Event
(or notice of the redetermination of the Benchmark Replacement to Term SOFR in
accordance with clause (b) above) and its related Benchmark Replacement Date,
the Class A Lender shall direct the parties hereto to enter into a supplemental
indenture and credit agreement to make such Benchmark Replacement Conforming
Changes, if any, as Class A Lender determines may be necessary or desirable to
administer, implement or adopt the applicable Benchmark or the Benchmark
Replacement. From time to time, the Class A Lender may require the parties
hereto to enter into a supplemental indenture and credit agreement to make such
additional Benchmark Replacement Conforming Changes, if any, as the Class A
Lender determines may be necessary or desirable to administer, implement or
adopt the applicable Benchmark or the Benchmark Replacement and related
Benchmark Replacement Adjustment.

 

(d)          Any determination, implementation, adoption, decision, proposal or
election that may be made by the Class A Lender pursuant to this Section 2.15,
with respect to any Benchmark Transition Event, Benchmark Replacement Date,
Benchmark Replacement, Benchmark Replacement Adjustment or Benchmark Replacement
Conforming Changes, including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action or any
selection, may be made in the sole discretion of the Class A Lender and shall be
conclusive and binding on the parties hereto and the Debtholders absent manifest
error, and may be relied upon by the Note Administrator, the Trustee, the
Collateral Agent and the Calculation Agent without investigation, except as
expressly provided otherwise in the Indenture and Credit Agreement.

 

(e)             [Reserved].

 

(f)             Notwithstanding anything to the contrary in this Indenture and
Credit Agreement, the Class A Lender may send any notices with respect to any
Benchmark Transition Event, Benchmark Replacement Date, Benchmark Replacement,
Benchmark Replacement Adjustment, Benchmark Replacement Conforming Changes or
any other determination or selection made under this Section 2.15, by email (or
other electronic communication).

 

(g)         The Class A Lender shall not have any liability or responsibility
(other than as set forth herein) for the determination or selection with respect
to any Benchmark Transition Event, Benchmark Replacement Date, Benchmark
Replacement, Benchmark Replacement Adjustment, Benchmark Replacement Conforming
Changes or any other determination or selection made under this Section 2.15
(including, without limitation, whether the conditions for the such
determination or selection have been satisfied).

 



40

 

 

ARTICLE 3

 

CONDITIONS PRECEDENT; PLEDGED MORTGAGE ASSETS

 

Section 3.1.          General Provisions.

 

The Debt to be issued and/or incurred on the Closing Date shall be executed or
incurred, as applicable, by the Issuer upon compliance with this Section 3.1,
and shall, in the case of the Notes, be delivered to the Note Administrator for
authentication and thereupon the same shall be authenticated and delivered by
the Note Administrator upon Issuer Request. The Issuer shall cause the following
items to be delivered to the Collateral Agent, Trustee and Loan Agent on or
prior to the Closing Date (except to the extent the requirement to deliver any
such item is waived by the Class A Lender in its sole discretion):

 

(a)          an Officer’s Certificate of the Issuer (i) evidencing the
authorization of the execution and delivery of this Indenture and Credit
Agreement, the execution, authentication, delivery and/or incurrence (as
applicable) of the Debt and specifying the Stated Maturity Date of each Class of
Debt, the principal amount of each Class of Debt and the Class A Loan Rate of
the Class A Loan, and (ii) certifying that (A) such evidence has not been
rescinded and is in full force and effect on and as of the Closing Date and (B)
the total Aggregate Outstanding Amount of the Class B Notes shall have been
received by the Notes Investor on the Closing Date;

 

(b)          A duly executed recycled special purpose entity certificate of
Terra Mortgage Capital I, LLC;

 

(c)          an opinion of Kirkland & Ellis LLP, special U.S. counsel to the
Issuer and certain of its Affiliates (which opinions may be limited to the laws
of the State of New York, Delaware and the federal law of the United States and
may assume, among other things, the correctness of certain representations and
warranties made by the owners of Debt) dated the Closing Date, as to certain
matters of New York law;

 

(d)         opinions of Kirkland & Ellis LLP, special counsel to the Issuer,
dated the Closing Date, relating to the validity of the Grant hereunder, the
perfection of the Collateral Agent’s security interest in the Collateral, and
certain matters of United States, New York law and Delaware law;

 

(e)          an opinion of Kirkland & Ellis LLP, special counsel to the Issuer
and the Guarantor, dated the Closing Date, regarding the 1940 Act;

 

(f)           an Officer’s Certificate given on behalf of the Issuer and without
personal liability, stating that the Issuer is not in Default under this
Indenture and Credit Agreement and that the issuance of the Notes and the
incurrence of the Class A Loan by the Issuer will not result in a breach of any
of the terms, conditions or provisions of, or constitute a Default under, the
Governing Documents of the Issuer, any indenture or other agreement or
instrument to which the Issuer is a party or by which it is bound, or any order
of any court or administrative agency entered in any Proceeding to which the
Issuer is a party or by which it may be bound or to which it may be subject;
that all conditions precedent provided in this Indenture and Credit Agreement
relating to the authentication and delivery of the Notes applied for by it and
the incurrence of the Class A Loan by it have been complied with and that all
expenses due or accrued with respect to the issuance of the Notes and the
incurrence of the Class A Loan that are required to be paid on or prior to the
Closing Date or relating to actions taken on or in connection with the Closing
Date have been paid;

 



41

 

 

(g)          executed counterparts of the Servicing Agreement, the Carveout
Guaranty and the Securities Account Control Agreement;

 

(h)          evidence of preparation for filing at the appropriate filing office
in the State of Delaware of a financing statement, on behalf of the Issuer,
relating to the perfection of the lien of this Indenture and Credit Agreement in
that Collateral in which a security interest may be perfected by filing under
the UCC;

 

(i)           an Issuer Order directing the Note Administrator to (i)
authenticate the Notes specified therein, in the amounts set forth therein and
registered in the names set forth therein and (ii) deliver the authenticated
Notes as directed by the Issuer; and

 

(j)           payment by the Issuer to the Class A Lender of the Class A Loan
Upfront Fee in connection with the funding of the Class A Loan.

 

Section 3.2.          Security for Class A Loan.

 

Prior to the incurrence of the Class A Loan on the Closing Date, the Issuer
shall cause the following conditions to be satisfied:

 

(a)          Grant of Security Interest; Delivery of Mortgage Assets. The Grant
pursuant to the Granting Clauses of this Indenture and Credit Agreement of all
of the Issuer’s right, title and interest in and to the Collateral shall be
effective and all Mortgage Assets owned by the Issuer on the Closing Date,
together with each Underlying Note and other Mortgage Asset Documents with
respect thereto shall have been delivered to, and received by, the Custodian on
behalf of the Collateral Agent, without recourse, in the manner provided in
Section 3.3(a);

 

(b)          Certificate of the Issuer. A certificate of an Authorized Officer
of the Issuer given on behalf of the Issuer and without personal liability,
delivered to the Collateral Agent, the Loan Agent, the Trustee and the Note
Administrator on the Closing Date to the effect that, in the case of each
Mortgage Asset pledged to the Collateral Agent for inclusion in the Collateral
on the Closing Date and immediately prior to the delivery thereof on the Closing
Date:

 

(i)           the Issuer is the owner of such Mortgage Asset free and clear of
any liens, claims or encumbrances of any nature whatsoever except for those
which are being released on the Closing Date;

 

(ii)          the Issuer has acquired its ownership in such Mortgage Asset in
good faith without notice of any adverse claim, except as described in clause
(b)(i) above;

 

(iii)         the Issuer has not assigned, pledged or otherwise encumbered any
interest in such Mortgage Asset (or, if any such interest has been assigned,
pledged or otherwise encumbered, it has been released) other than interests
Granted pursuant to this Indenture and Credit Agreement;

 

(iv)        the Mortgage Asset Documents with respect to such Mortgage Asset do
not prohibit the Issuer from Granting a security interest in and assigning and
pledging such Mortgage Asset to the Collateral Agent;

 

(v)          in the case of the Closing Date, the list of Mortgage Assets in
Schedule A identifies every Mortgage Asset owned by the Issuer on the Closing
Date;

 



42

 

 

(vi)         the requirements of Section 3.2(a) with respect to such Mortgage
Assets have been satisfied; and

 

(vii)        (1) the Grant pursuant to the Granting Clauses of this Indenture
and Credit Agreement shall, upon execution and delivery of this Indenture and
Credit Agreement by the parties hereto, result in a valid and continuing
security interest in favor of the Collateral Agent for the benefit of the
Secured Parties in all of the Issuer’s right, title and interest in and to the
Mortgage Assets pledged to the Collateral Agent for inclusion in the Collateral
on the Closing Date; and

 

(2) upon the delivery of each Underlying Note evidencing the obligations of the
borrowers under each Mortgage Asset to the Custodian on behalf of the Collateral
Agent, at the Custodian’s office in Minneapolis, Minnesota, the Collateral
Agent’s security interest in all Mortgage Assets shall be a validly perfected,
first priority security interest under the UCC as in effect in the State of
Minnesota.

 

(c)          Accounts. Evidence of the establishment of the Payment Account,
Replenishment Reserve Account and the Collection Account.

 

Section 3.3.          Transfer of Collateral.

 

(a)          Wells Fargo Bank, National Association, as document custodian (in
such capacity, the “Custodian”), is hereby appointed as Custodian to hold all of
the Underlying Notes, which shall be delivered to it by the Issuer on the
Closing Date or any Additional Funding Date, as applicable, at its office in
Minneapolis, Minnesota. Any successor to the Custodian shall be a U.S. state or
national bank or trust company that is not an Affiliate of the Issuer and has
capital and surplus of at least U.S.$200,000,000 and whose long-term unsecured
debt is rated at least “A2” by Moody’s; provided, that it may maintain a long-
term unsecured debt rating of at least “Baa1” by Moody’s for so long as it
maintains a short-term unsecured debt rating of at least “P-2” by Moody’s and
the Servicer maintains a long-term unsecured debt rating of at least “A2” by
Moody’s. Subject to the limited right to relocate Collateral set forth in
Section 7.5(b), the Custodian shall hold all Mortgage Asset Files at its
Corporate Trust Office.

 

(b)          The Collateral Agent on behalf of the Secured Parties shall have
entered into a securities account control agreement with the Issuer, as debtor
and the Securities Intermediary, and the Collateral Agent, as secured party (the
“Securities Account Control Agreement”), providing, inter alia, that the
establishment and maintenance of the Indenture and Credit Agreement Accounts
will be governed by the law of the State of New York. The security interest of
the Collateral Agent in Collateral shall be perfected and otherwise evidenced as
follows:

 

(i)          in the case of each Indenture and Credit Agreement Account (and
amounts on deposit therein), by the Issuer (A) causing the Securities
Intermediary to enter into the Securities Account Control Agreement and (B)
causing the Securities Intermediary to agree pursuant to the Securities Account
Control Agreement that it will comply with instructions originated by or on
behalf of the Collateral Agent with respect to such Indenture and Credit
Agreement Account (and amounts on deposit therein) without further consent by
the Issuer;

 

(ii)          in the case of Collateral that consist of Instruments or
Certificated Securities (the “Minnesota Collateral”), by the Issuer causing (A)
the Custodian on behalf of the Collateral Agent, to acquire possession of such
Minnesota Collateral in the State of Minnesota or (B)  another Person (other
than the Issuer or a Person controlling, controlled by, or under common control
with, the Issuer) (1) to (x) take possession of such Minnesota Collateral in the
State of Minnesota and (y) authenticate a record acknowledging that it holds
such possession for the benefit of the Collateral Agent or (2) to (x)
authenticate a record acknowledging that it will hold possession of such
Minnesota Collateral for the benefit of the Collateral Agent and (y) take
possession of such Minnesota Collateral in the State of Minnesota;

 



43

 

 

(iii)         in the case of Collateral that consists of General Intangibles and
all other Collateral of the Issuer in which a security interest may be perfected
by filing a financing statement under Article 9 of the UCC as in effect in the
State of Delaware, filing or causing the filing of a UCC financing statement
naming the Issuer as debtor and the Collateral Agent as secured party, which
financing statement reasonably identifies all such Collateral, with the
Secretary of State of the State of Delaware; and

 

(iv)         in the case of Collateral that consists of Cash on deposit in any
Servicing Account managed by the Servicer pursuant to the terms of the Servicing
Agreement, depositing such Cash in a Servicing Account, which Servicing Account
is in the name of the Servicer on behalf of the Collateral Agent.

 

(c)         The Issuer hereby authorizes the filing of UCC financing statements
describing as the collateral covered thereby “all of the debtor’s personal
property and Collateral,” or words to that effect, notwithstanding that such
wording may be broader in scope than the Collateral described in this Indenture
and Credit Agreement.

 

(d)          Without limiting the foregoing, the Issuer shall take all actions
reasonably required (or that the Collateral Agent may request (acting at the
direction of a Majority of the Class A Lenders)) in order to maintain the
perfection and priority of the security interest of the Collateral Agent in the
event of any change in applicable law or regulation, including Articles 8 and 9
of the UCC and Treasury Regulations governing transfers of interests in
Government Items (it being understood that the Note Administrator or the Loan
Agent, as applicable, shall be entitled to rely upon an Opinion of Counsel,
including an Opinion of Counsel delivered in accordance with Section 3.1(c), as
to the need to file any financing statements or continuation statements, the
dates by which such filings are required to be made and the jurisdictions in
which such filings are required to be made).

 

(e)          Without limiting any of the foregoing, in connection with each
Grant of a Mortgage Asset hereunder, the Issuer shall deliver to the Custodian,
in each case to the extent specified on the closing checklist for such Mortgage
Asset provided to the Custodian (with a copy to the Servicer) by the Issuer the
following documents (collectively, the “Mortgage Asset File”):

 

(1)         the original Mortgage Note, as applicable, bearing all intervening
endorsements, endorsed “Pay to Terra Mortgage Capital I, LLC, a Delaware limited
liability company, its successors, participants and assigns without recourse,
representations or warranties of any kind, express or implied” and signed in the
name of the last endorsee by an authorized Person;

 

(2)          an original blanket assignment of all unrecorded documents with
respect to such Mortgage Asset to the Issuer or in the name of the Issuer;

 

(3)          the original or copy of any guarantee executed in connection with
the promissory note, if any;

 

(4)         with respect to each Mortgage Loan, the original or a copy of the
Mortgage with evidence of recording thereon, or, if unrecorded, a copy thereof
together with an Officer’s Certificate of the Issuer certifying that such copy
represents a true and correct copy of the original and that such original has
been submitted or delivered to an escrow agent for recordation in the
appropriate governmental recording office of the jurisdiction where the
encumbered property is located, in which case, recordation information shall not
be required;

 



44

 

 

(5)          [reserved];

 

(6)          the originals or copies of all assumption, modification,
consolidation or extension agreements with evidence of recording thereon (or a
copy thereof together with an Officer’s Certificate of the Issuer certifying
that such copy represents a true and correct copy of the original and that such
original has been submitted or delivered to an escrow agent for recordation in
the appropriate governmental recording office of the jurisdiction where the
encumbered property is located, in which case, recordation information shall not
be required), together with any other recorded document relating to the Mortgage
Asset otherwise included in the Mortgage Asset File;

 

(7)          the original Assignment of Mortgage in the name of the Issuer or in
blank, in form and substance acceptable for recording and signed in the name of
the last endorsee;

 

(8)          the originals or copies of all intervening assignments of mortgage,
if any, with evidence of recording thereon, showing an unbroken chain of title
from the origination thereof to the last endorsee, or, if unrecorded, copies
thereof together with an Officer’s Certificate of the Issuer certifying that
such copies represent true and correct copies of the originals and that such
originals have each been submitted or delivered to an escrow agent for
recordation in the appropriate governmental recording office of the jurisdiction
where the encumbered property is located, in which case, recordation information
shall not be required;

 

(9)          an original (which may be in the form of an electronically issued
title policy) or a copy mortgagee policy of title insurance or a conformed
version of the mortgagee’s title insurance commitment either marked as binding
for insurance or attached to an escrow closing letter, countersigned by the
title company or its authorized agent if the original mortgagee’s title
insurance policy has not yet been issued;

 

(10)        the original or a copy of any security agreement, chattel mortgage
or equivalent document executed in connection with such Mortgage Loan, if any;

 

(11)        the original or a copy of Assignment of Leases, Rents and Profits,
if any, with evidence of recording thereon, or if unrecorded, a copy thereof
together with an Officer’s Certificate of the Issuer certifying that such copy
represents a true and correct copy of the original that has been submitted or
delivered to an escrow agent for recordation in the appropriate governmental
recording office of the jurisdiction where the encumbered property is located,
in which case, recordation information shall not be required;

 

(12)        the original assignment of any assignment of leases and rents in the
name of the Issuer or in blank, in form and substance acceptable for recording;

 



45

 

 

(13)        a filed copy of the UCC-1 financing statements with evidence of
filing thereon, and UCC-3 assignments in blank, which UCC-3 assignments shall be
in form and substance acceptable for filing;

 

(14)        the original or copy of any related loan agreement;

 

(15)        [reserved];

 

(16)        the original or copy of the environmental indemnity agreement, if
any;

 

(17)        the original or copy of any general collateral assignment of all
other documents held by the Issuer in the name of the Issuer in connection with
such Mortgage Asset;

 

(18)       an original or copy of any disbursement letter from the collateral
Obligor to the original mortgagee;

 



(19)        an original or copy of the survey of the related Mortgaged
Properties, if any;

 

(20)        a copy of any property management agreements;

 

(21)        a copy of any ground leases;

 

(22)        a copy of any related environmental insurance policy and
environmental report, if applicable, with respect to the related Mortgaged
Properties;

 

(23)        with respect to any Mortgage Loan with related mezzanine loan or
other subordinate debt, a copy of any related co-lender agreement, intercreditor
agreement, subordination agreement or other similar agreement;

 

(24)        with respect to each Mortgage Loan secured by a hospitality
property, a copy of any related franchise agreement, an original or copy of any
comfort letter related thereto, and if, pursuant to the terms of such comfort
letter, the general assignment of the Mortgage Loan is not sufficient to
transfer or assign the benefits of such comfort letter to the Issuer, a copy of
the notice by the related administrative agent to the franchisor of the transfer
of such Mortgage Loan and/or a copy of the request for the issuance of a new
comfort letter in favor of the Issuer (in each case, as and to the extent
required pursuant to the terms of such comfort letter and which notices and
requests may be by email), in each case as determined by the Issuer;

 

(25)        a copy of any opinion of counsel issued in connection with such
Mortgage Asset; and

 

(26)        the following additional documents, (a) an allonge to the original
Mortgage Note, as applicable, endorsed in blank; (b) an assignment of Mortgage,
in blank, in form and substance acceptable for recording; (c) an assignment of
Leases, Rents and Profits, in blank, in form and substance acceptable for
recording; and (d) a blanket assignment, in blank.

 



46

 

 

With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned to the Issuer in
time to permit their delivery hereunder at the time required, the Issuer shall
deliver such original recorded documents to the Custodian promptly when received
by the Issuer from the applicable recording office.

 

(f)          With respect to each Mortgage Asset owned by the Issuer as of the
Closing Date, the execution and delivery of this Indenture and Credit Agreement
by the Custodian shall constitute certification that with respect to each such
Mortgage Asset: (i) each original note required to be delivered to the Custodian
on behalf of the Collateral Agent by the Issuer and all allonges thereto, if
any, have been received by the Custodian on the Closing Date; and (ii) such
original note has been reviewed by the Custodian and (A) appears regular on its
face (handwritten additions, changes or corrections shall not constitute
irregularities if initialed by the borrower), (B) appears to have been executed
and (C) purports to relate to the related Mortgage Asset. The Custodian agrees
to review or cause to be reviewed the Mortgage Asset Files within sixty (60)
days after the Closing Date, and to deliver to the Class A Lender, the Issuer,
the Note Administrator, the Servicer and the Trustee a certification in the form
of Exhibit E attached hereto, indicating, subject to any exceptions found by it
in such review (and any related exception report and any subsequent reports
thereto shall be delivered to the other parties hereto and the Servicer in
electronic format, including Excel compatible format), (A) those documents
referred to in Section 3.3(e) that have been received, and (B) that such
documents have been executed, appear on their face to be what they purport to
be, purport to be recorded or filed (as applicable) and have not been torn,
mutilated or otherwise defaced, and appear on their faces to relate to the
Mortgage Asset. The Custodian shall have no responsibility for reviewing the
Mortgage Asset File except as expressly set forth in this Section 3.3(f). None
of the Collateral Agent, the Note Administrator, and the Custodian shall be
under any duty or obligation to inspect, review, or examine any such documents,
instruments or certificates to independently determine that they are valid,
genuine, enforceable, legally sufficient, duly authorized, or appropriate for
the represented purpose, whether the text of any assignment or endorsement is in
proper or recordable form (except to determine if the endorsement conforms to
the requirements of Section 3.3(e)), whether any document has been recorded in
accordance with the requirements of any applicable jurisdiction, to
independently determine that any document has actually been filed or recorded in
the appropriate office, that any document is other than what it purports to be
on its face, or whether the title insurance policies relate to the Mortgaged
Property.

 

(g)          No later than the one hundred twentieth (120th) day after the
Closing Date with respect to the Mortgage Assets owned by the Issuer on the
Closing Date and every quarter thereafter until all exceptions have been
cleared, the Custodian shall (i) deliver to the Issuer, with a copy to the Note
Administrator, the Trustee, the Collateral Agent, the Loan Agent, and the
Servicer an exception report (which report and any updates or modifications
thereto shall be delivered in electronic format, including Excel-compatible
format) as to any remaining documents that are required to be, but are not in
the Mortgage Asset File and (ii) request that the Issuer cause such document
deficiency to be cured.

 

(h)          Without limiting the generality of the foregoing:

 

(i)            from time to time upon the written request of the Trustee, the
Servicer, the Collateral Agent or the Loan Agent, the Issuer shall deliver (or
cause to be delivered) to the Custodian any Mortgage Asset Document in the
possession of the Issuer and not previously delivered hereunder (including
originals of Mortgage Asset Documents not previously required to be delivered as
originals) and as to which the Trustee, the Collateral Agent, the Servicer or
the Loan Agent, as applicable, shall have reasonably determined, or shall have
been advised, to be necessary or appropriate for the administration of such
Mortgage Assets hereunder for the protection of the security interest of the
Collateral Agent under this Indenture and Credit Agreement;

 



47

 

 

(ii)           upon request of the Issuer or the Class A Lender, in connection
with any delivery of documents to the Custodian pursuant to clause (h)(i) above,
the Custodian shall deliver to the Issuer or Class A Lender, as applicable, an
updated report in the form of Schedule B to Exhibit E as to all documents in its
possession; and

 

(iii)          from time to time upon request of the Issuer or the Servicer, as
applicable, the Custodian shall, upon delivery by the Issuer or the Servicer, as
applicable, of a Request for Release in the form of Exhibit F hereto (together
with, if the Class A Loan is outstanding, the countersignature of the Class A
Lender (which countersignature (x) shall not be unreasonably withheld,
conditioned or delayed, and (y) shall not be required if the related Mortgage
Asset has been paid in full)), release to the Issuer or the Servicer, as
applicable, such of the Mortgage Asset Documents then in its custody as the
Issuer or the Servicer, as applicable, reasonably so requests. By submission of
any such Request for Release, the Issuer or the Servicer, as applicable, shall
be deemed to have represented and warranted that it has determined that the
requested release is necessary for the administration of such Mortgage Asset
hereunder or for the protection of the security interest of the Collateral Agent
under this Indenture and Credit Agreement. The Issuer or the Servicer, as
applicable, shall return to the Custodian each Mortgage Asset Document released
from custody pursuant to this clause (iii) within twenty (20) Business Days of
receipt thereof (except such Mortgage Asset Documents as are released in
connection with a sale, exchange or other disposition, in each case only as
permitted under this Indenture and Credit Agreement, of the related Mortgage
Asset that is consummated within such 20-day period). Notwithstanding the
foregoing provisions of this clause (iii), any note or other instrument
evidencing a Pledged Mortgage Asset shall be released only for the purpose of
(1) a sale, exchange or other disposition of such Pledged Mortgage Asset that is
permitted in accordance with the terms of this Indenture and Credit Agreement,
(2) presentation, collection, renewal or registration of transfer of such
Pledged Mortgage Asset or (3) in the case of any note, in connection with a
payment in full of all amounts owing under such note.

 

(i)           As of the Closing Date for the Mortgage Assets owned by the Issuer
on the Closing Date, the Issuer represents and warrants as follows:

 

(i)           this Indenture and Credit Agreement creates a valid and continuing
security interest (as defined in the UCC) in the Collateral in favor of the
Collateral Agent for the benefit of the Secured Parties, which security interest
is prior to all other liens, and is enforceable as such against creditors of and
purchasers from the Issuer;

 

(ii)          the Issuer owns and has good and marketable title to such
Collateral free and clear of any lien, claim or encumbrance of any Person;

 

(iii)        in the case of each Collateral, the Issuer has acquired its
ownership in such Collateral in good faith without notice of any adverse claim
as defined in Section-8 102(a)(1) of the UCC as in effect on the date hereof;

 

(iv)         other than the security interest granted to the Collateral Agent
for the benefit of the Secured Parties pursuant to this Indenture and Credit
Agreement, the Issuer has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Collateral;

 

(v)         the Issuer has not authorized the filing of, and is not aware of,
any financing statements against the Issuer that include a description of
collateral covering the Collateral other than any financing statement (A)
relating to the security interest granted to the Collateral Agent for the
benefit of the Secured Parties hereunder or (B) that has been terminated;

 



48

 

 

 

(vi)                 the Issuer is not aware of any judgment lien, Pension
Benefit Guarantee Corporation lien or tax lien filings (other than with respect
to taxes not yet due and payable) against the Issuer;

 

(vii)               the Issuer has received all consents and approvals required
by the terms of each Collateral and the Transaction Documents to Grant to the
Collateral Agent its interest and rights in such Collateral hereunder;

 

(viii)             the Issuer has caused or will have caused, within ten (10)
days of the Closing Date, the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the security interest in the Collateral granted to the
Collateral Agent for the benefit of the Secured Parties hereunder;

 

(ix)                 the list of Mortgage Assets in Schedule A identifies every
Mortgage Asset owned by the Issuer on the Closing Date and pledged to the Issuer
hereunder and the requirements of Section 3.2(a) with respect to such Mortgage
Assets have been satisfied;

 

(x)                  all of the Collateral constitutes one or more of the
following categories: an Instrument, a General Intangible, a Certificated
Security or an uncertificated security and proceeds of all the foregoing;

 

(xi)                [reserved];

 

(xii)               the Issuer has delivered a fully executed Securities Account
Control Agreement pursuant to which the Securities Intermediary has agreed to
comply with all instructions originated by the Collateral Agent relating to the
Indenture and Credit Agreement Accounts without further consent of the Issuer;
none of the Indenture and Credit Agreement Accounts is in the name of any Person
other than the Issuer; the Issuer has not consented to the Securities
Intermediary to comply with any instructions in respect of the Indenture and
Credit Agreement Accounts and any Cash credited to any of the Indenture and
Credit Agreement Accounts originated by any Person other than the Collateral
Agent;

 

(xiii)             (A) all original executed copies of each promissory note or
other writings that constitute or evidence any pledged obligation that
constitutes an Instrument have been delivered to the Custodian for the benefit
of the Collateral Agent and (B) none of the promissory notes or other writings
that constitute or evidence such collateral has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed by the
Issuer to any Person other than the Collateral Agent; and

 

(xiv)             each of the Indenture and Credit Agreement Accounts
constitutes a Securities Account.

 

(j)                 The Issuer further represents and warrants with respect to
each of the Mortgage Assets as of the Closing Date:

  



49

 

 

(i)                 none of the execution, delivery or performance by the Issuer
of this Indenture and Credit Agreement shall (x) conflict with, result in any
breach of or constitute a default (or an event which, with the giving of notice
or passage of time, or both, would constitute a default) under, any term or
provision of the organizational documents of the Issuer, or any material
indenture, agreement, order, decree or other material instrument to which the
Issuer is a party or by which the Issuer is bound, in each case, which
materially adversely affects the Issuer’s ability to perform its obligations
hereunder or (y) violate any provision of any applicable law, rule or regulation
applicable to such party of any regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Issuer;

 

(ii)               no consent, license, approval or authorization from, or
registration or qualification with, any governmental body, agency or authority,
nor any consent, approval, waiver or notification of any creditor or lessor is
required in connection with the execution, delivery and performance by the
Issuer of this Indenture and Credit Agreement, the failure of which to obtain
would have a material adverse effect except such as have been obtained and are
in full force and effect;

 

(iii)             Issuer (w) has adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations, (x) is generally able to pay, and as of
the date hereof is paying, its debts as they come due, (y) has not become or is
not presently, financially insolvent nor will it be made insolvent by virtue of
its execution of or performance under any of the provisions of this Indenture
and Credit Agreement within the meaning of the bankruptcy laws or the insolvency
laws of any jurisdiction and (z) has not entered into this Indenture and Credit
Agreement or the transactions effectuated hereby in contemplation of insolvency
or with intent to hinder, delay or defraud any creditor; and

 

(iv)              no proceedings are pending or, to Issuer’s knowledge,
threatened against it before any federal, state or other governmental agency,
authority, administrative or regulatory body, arbitrator, court or other
tribunal, foreign or domestic, which, singularly or in the aggregate, could
materially and adversely affect the ability of the Issuer to perform any of its
obligations under this Indenture and Credit Agreement;

 

(v)                Issuer owns such Mortgage Assets, has good and marketable
title thereto, free and clear of any pledge, lien, security interest, charge,
claim, equity, or encumbrance of any kind;

 

(vi)              the Issuer acquired its ownership in such Mortgage Assets in
good faith without notice of any adverse claim;

 

(vii)            the Issuer has not assigned, pledged or otherwise encumbered
any interest in such Mortgage Assets (or, if any such interest has been
assigned, pledged or otherwise encumbered, it has been released);

 

(viii)          the Mortgage Asset Documents with respect to such Mortgage Asset
do not prohibit the Issuer from granting a security interest in and assigning
and pledging such Mortgage Asset to the Collateral Agent;

 

(ix)              except to the extent the Issuer is entitled to corresponding
gross-up payments from the underlying borrower or its affiliates, none of such
Mortgage Assets will cause the Issuer to have payments subject to foreign or
United States withholding tax; and

 

(x)                with respect to each Mortgage Asset, except as set forth in
the Exception Schedule, the representations and warranties set forth in Schedule
D are true and correct in all material respects as of the Closing Date.

 



50

 

 

For purposes of the representations and warranties set forth in this Section 3.3
and in Schedule D, the phrases “to the knowledge of the Issuer” or “to the
Issuer’s knowledge” shall mean, except where otherwise expressly set forth in a
particular representation and warranty, the actual state of knowledge of Vikram
Uppal, as Chief Executive Officer of the Issuer or any servicer acting on its
behalf regarding the matters referred to, in each case: (i) at the time of the
Issuer’s origination or acquisition of the particular Mortgage Asset, after the
Issuer having conducted such reasonable inquiry and due diligence into such
matters as would be customarily performed by a prudent institutional commercial,
multifamily or manufactured housing community, as applicable, mortgage lender;
and (ii) subsequent to such origination, the Issuer having utilized reasonable
monitoring practices that would be customarily utilized by a prudent commercial,
multifamily or manufactured housing community, as applicable, mortgage lender
and having made prudent inquiry as to the knowledge of the servicer servicing
such Mortgage Asset on its behalf. Also, for purposes of such representations
and warranties, the phrases “to the actual knowledge of the Issuer” or “to the
Issuer’s actual knowledge” shall mean, except where otherwise expressly set
forth below, the actual state of knowledge of Vikram Uppal, as Chief Executive
Officer of the Issuer or any servicer acting on its behalf without any duty of
inquiry. All information contained in documents which are part of or required to
be part of a Mortgage Asset File shall be deemed to be within the knowledge and
the actual knowledge of the Issuer. Wherever there is a reference to receipt by,
or possession of, the Issuer of any information or documents, or to any action
taken by the Issuer or not taken by the Issuer, such reference shall include the
receipt or possession of such information or documents by, or the taking of such
action or the failure to take such action by, the Issuer or any servicer acting
on its behalf. The named individual shall have no personal liability by virtue
of his inclusion in the definitions herein.

 

Section 3.4.         Class A Loan Fees.

 

On the Closing Date, the Issuer shall pay to the Class A Lender the Class A Loan
Upfront Fee. On any Additional Funding Date, the Issuer shall pay to the Class A
Lender the applicable Additional Class A Loan Fee.

 

ARTICLE 4

 

SATISFACTION AND DISCHARGE

 

Section 4.1.         Satisfaction and Discharge of Indenture and Credit
Agreement.

 

This Indenture and Credit Agreement shall be discharged and shall cease to be of
further effect except as to (i) rights of registration of transfer and exchange
with respect to the Notes and the Class A Lender Promissory Note, (ii)
substitution of mutilated, defaced, destroyed, lost or stolen Notes or Class A
Lender Promissory Note, (iii) rights of Debtholders to receive payments of
principal thereof and interest thereon, (iv) the rights, protections,
indemnities and immunities of the Note Administrator (in each of its
capacities), the Collateral Agent, the Loan Agent and the Trustee and the
specific obligations set forth below hereunder and under the Securities Account
Control Agreement (v) the rights, obligations and immunities of the Servicer
hereunder and under the related Servicing Agreement, and (vi) the rights of
Secured Parties as beneficiaries hereof with respect to the property deposited
with the Custodian or the Securities Intermediary (on behalf of the Collateral
Agent) and payable to all or any of them (and the Collateral Agent, on demand of
and at the expense of the Issuer, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture and Credit Agreement) when:

 

(a)                (i)         either:

 

(1)                (x) all Notes theretofore authenticated and delivered to
Noteholders (other than (A) Notes which have been mutilated, defaced, destroyed,
lost or stolen and which have been replaced or paid as provided in Section 2.6
and (B) Notes for which payment has theretofore irrevocably been deposited in
trust and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 7.3) have been delivered to the Note Registrar for
cancellation and (y) the Debt (including the Class A Loan) has been repaid in
full (or money for the payment of Debt (including the Class A Loan) has
theretofore irrevocably been deposited in trust and thereafter repaid to the
Issuer, as provided in Section 7.3); or

 



51

 

 

(2)                all Notes not theretofore delivered to the Note Registrar for
cancellation or Debt not repaid in full (A) has become due and payable, or (B)
shall become due and payable at its Stated Maturity Date within one (1) year, or
(C) is to be called for redemption or repayment pursuant to Article 9 under an
arrangement satisfactory to the Collateral Agent for the giving of notice of
redemption by the Issuer pursuant to Section 9.3 and either (x) the Issuer has
irrevocably deposited or caused to be deposited with the Collateral Agent, Cash
or non-callable direct obligations of the United States of America; which
obligations are entitled to the full faith and credit of the United States of
America or are debt obligations which are rated “Aaa” by Moody’s in an amount
sufficient, as recalculated by a firm of Independent nationally-recognized
certified public accountants, to pay and discharge the amount of such Debt
(including, in the case of a redemption pursuant to Section 9.1, the Redemption
Price and, in the case of the Class A Lender, the outstanding principal balance
of the Class A Loan) not theretofore delivered to the Note Administrator for
cancellation or repaid, for principal and interest to the date of such deposit
(in the case of Notes which have become due and payable), or to the respective
Stated Maturity Date or the respective Redemption Date, as the case may be or
(y) in the event all of the Collateral is liquidated following the satisfaction
of the conditions specified in Article 5, the Issuer shall have deposited or
caused to be deposited with the Collateral Agent, all proceeds of such
liquidation of the Collateral, for payment in accordance with the Priority of
Payments;

 

(ii)                  the Issuer has paid or caused to be paid all other sums
then due and payable hereunder (including any amounts then due and payable
pursuant to the Servicing Agreement, any sub-servicing agreement (if applicable)
by the Issuer) and no other amounts are scheduled to be due and payable by the
Issuer other than Dissolution Expenses; and

 

(iii)                the Issuer has delivered to the Trustee, the Collateral
Agent, the Loan Agent and the Note Administrator an Officer’s Certificate
stating that all conditions precedent herein provided for relating to the
satisfaction and discharge of this Indenture and Credit Agreement have been
complied with;

 

provided, however, that in the case of clause (a)(i)(2)(x) above, the Issuer has
delivered to the Trustee, the Collateral Agent, the Loan Agent and the Note
Administrator an opinion of Kirkland & Ellis LLP, or an opinion of another tax
counsel of nationally recognized standing in the United States experienced in
such matters to the effect that the Debtholders would recognize no income gain
or loss (other than to the extent such deposit is in payment of any accrued and
unpaid interest) for U.S. federal income tax purposes as a result of such
deposit and satisfaction and discharge of this Indenture and Credit Agreement;
or

 

(b)                (i) the Issuer has delivered to the Trustee, the Collateral
Agent, the Loan Agent and the Note Administrator a certificate stating that (1)
there is no Collateral (other than (x) the Servicing Agreement and the Servicing
Accounts related thereto and the Securities Account Control Agreement and the
Indenture and Credit Agreement Accounts related thereto and (y) Cash in an
amount not greater than the Dissolution Expenses) that remains subject to the
lien of this Indenture and Credit Agreement and (2) all funds on deposit in or
to the credit of the Accounts have been distributed in accordance with the terms
of this Indenture and Credit Agreement or have otherwise been irrevocably
deposited with the Servicer under the Servicing Agreement for such purpose; and

 



52

 

 

(ii) the Issuer has delivered to the Note Administrator, the Collateral Agent,
the Loan Agent and the Trustee an Officer’s Certificate, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture and Credit Agreement have been complied with.

 

Notwithstanding the satisfaction and discharge of this Indenture and Credit
Agreement, the rights and obligations of the Issuer, the Trustee, the Note
Administrator, and, if applicable, the Noteholders, as the case may be, under
Sections 2.7, 4.2, 5.4(d), 5.9, 5.18, 6.7, 6.17(e), 16.16 and 7.3 hereof shall
survive.

 

Section 4.2.         Application of Amounts Held in Trust.

 

All amounts deposited with the Collateral Agent pursuant to Section 4.1 shall be
held in trust and applied by it in accordance with the provisions of the Debt
and this Indenture and Credit Agreement (including, without limitation, the
Priority of Payments) to the payment of the principal and interest, either
directly or through any Paying Agent, as the Collateral Agent may determine, and
such amounts shall be held in a segregated account identified as being held in
trust for the benefit of the Secured Parties.

 

Section 4.3.         Repayment of Amounts Held by Paying Agent.

 

In connection with the satisfaction and discharge of this Indenture and Credit
Agreement with respect to the Debt, all amounts then held by any Paying Agent,
upon demand of the Issuer, shall be remitted to the Collateral Agent to be held
and applied pursuant to Section 7.3 hereof and, in the case of amounts payable
on the Debt, in accordance with the Priority of Payments, and thereupon such
Paying Agent shall be released from all further liability with respect to such
amounts.

 

Section 4.4.         Limitation on Obligation to Incur Issuer Administrative
Expenses.

 

If at any time after an Event of Default has occurred and the Debt has been
declared immediately due and payable, the sum of (i) Cash and (ii) amounts
reasonably expected to be received by the Issuer with respect to the Mortgage
Assets in Cash during the current Due Period (as certified, upon written request
from the Issuer or the Collateral Agent, by the Servicer) is less than the sum
of Dissolution Expenses and any accrued and unpaid Issuer Administrative
Expenses, then notwithstanding any other provision of this Indenture and Credit
Agreement, the Issuer shall no longer be required to incur Issuer Administrative
Expenses as otherwise required by this Indenture and Credit Agreement to any
Person, other than with respect to indemnities of, and other payments, charges
and expenses incurred in connection with opinions, reports or services to be
provided to or for the benefit of, the Trustee, the Note Administrator, the
Collateral Agent, the Loan Agent or any of their respective Affiliates. Any
failure to pay such amounts or provide or obtain such opinions, reports or
services no longer required hereunder shall not constitute a Default hereunder.

 



53

 

 

ARTICLE 5

 

REMEDIES

Section 5.1.         Events of Default.

 

“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)                a default in the payment of any interest on the Class A Loan
when the same becomes due and payable and the continuation of any such default;
provided that in the case of a failure to disburse funds due to an
administrative error or omission by the Loan Agent or the Collateral Agent, such
failure continues for five (5) Business Days after a Bank Officer of the Loan
Agent or the Collateral Agent receives written notice or has actual knowledge of
such administrative error or omission unless (i) amounts available in the
Payment Account are sufficient to disburse such funds then due and payable in
accordance with the Priority of Payments and (ii) Issuer has commenced
cooperating with Class A Lender to resolve such administrative error or omission
by the Loan Agent or the Collateral Agent;

 

(b)                a default in the payment of principal (or the related
Redemption Price, if applicable) of the Class A Loan when the same becomes due
and payable, at its Stated Maturity Date or any Redemption Date; provided, in
each case, that in the case of a failure to disburse funds due to an
administrative error or omission by the Loan Agent, the Note Administrator, the
Collateral Agent or any paying agent, such failure continues for five (5)
Business Days after a Bank Officer of the Loan Agent, the Note Administrator or
the Collateral Agent, as applicable, receives written notice or has actual
knowledge of such administrative error or omission unless (i) amounts available
in the Payment Account are sufficient to disburse such funds then due and
payable and (ii) Issuer has commenced cooperating with Class A Lender to resolve
such administrative error or omission by the Loan Agent, the Note Administrator,
the Collateral Agent or any paying agent;

 

(c)                the failure on any Payment Date to disburse amounts available
in the Payment Account in accordance with the Priority of Payments set forth
under Section 11.1(a) (other than (i) a default in payment described in clause
(a) or (b) above and (ii) unless the Holders of a Class of Debt object, a
failure to disburse any amounts to the Holders of such Class of Debt), which
failure continues for a period of three (3) Business Days or, in the case of a
failure to disburse such amounts due to an administrative error or omission by
the Loan Agent, the Note Administrator, the Collateral Agent or the Paying
Agent, which failure continues for five (5) Business Days unless (i) amounts
available in the Payment Account are sufficient to disburse such amounts in
accordance with the Priority of Payments and (ii) Issuer has commenced
cooperating with Class A Lender to resolve such administrative error or omission
by the Collateral Agent or the Paying Agent;

 

(d)                any failure by the Holder of the Class B Notes to repurchase
a Defaulted Mortgage Asset in accordance with Section 12.1(a)(i) or Section 12.2
hereof;

 

(e)                either of the Issuer or the pool of Collateral becomes an
investment company required to be registered under the 1940 Act;

 



54

 

 

(f)                 a default, in any material respect, in the performance, or
breach, of any other covenant or other agreement of the Issuer or any
representation or warranty of the Issuer hereunder or in any certificate or
other writing delivered pursuant hereto or in connection herewith proves to be
incorrect in any material respect when made, and the continuation of such
default or breach for a period of thirty (30) days (or, if such default, breach
or failure has an adverse effect on the validity, perfection or priority of the
security interest granted hereunder, fifteen (15) days) after the Issuer has
actual knowledge thereof or after notice thereof to the Issuer by the Collateral
Agent or to the Issuer and the Collateral Agent by Holders of at least 25% of
the Aggregate Outstanding Amount of the Controlling Class; provided, that the
delivery of a certificate or other writing that corrects any inaccuracy
contained in a previous certificate or other writing shall be deemed to cure
such inaccuracy as of the date of delivery of such certificate or other writing
and any and all inaccuracies arising from the continuation of such initial
certificate or other writing;

 

(g)                the entry of a decree or order by a court having competent
jurisdiction adjudging any Terra Entity as bankrupt or insolvent, or approving
as properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of any Terra Entity under the Bankruptcy Code or
any other applicable law, or appointing a receiver, liquidator, assignee, or
sequestrator (or other similar official) of any Terra Entity or of any
substantial part of its property, respectively, or ordering the winding up or
liquidation of its affairs;

 

(h)                the institution by any Terra Entity of proceedings to be
adjudicated as bankrupt or insolvent, or the consent by it to the institution of
bankruptcy or insolvency proceedings against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under the
Bankruptcy Code or any other similar applicable law, or the consent by it to the
filing of any such petition or to the appointment of a receiver, liquidator,
assignee, trustee or sequestrator (or other similar official) of any Terra
Entity or of any substantial part of its property, respectively, or the making
by it of an assignment for the benefit of creditors, or the admission by it in
writing of its inability to pay its debts generally as they become due, or the
taking of any action by any Terra Entity in furtherance of any such action;

 

(i)                 one or more final judgments being rendered against the
Issuer, which exceed, in the aggregate, U.S.$1,000,000 and which remain
unstayed, undischarged and unsatisfied for thirty (30) days after such
judgment(s) becomes nonappealable, unless adequate funds have been reserved or
set aside for the payment thereof;

 

(j)                 the Issuer or any portion of the Collateral becomes an
association taxable as a corporation, a publicly traded partnership or taxable
mortgage pool, in each case subject to U.S. federal income tax on a net basis
unless (A) such event was caused by a breach by the Class A Lender of Section
16.21(b) or (B) it receives an amount from the beneficial owners of the limited
liability company interests of the Issuer sufficient to discharge in full the
amounts then due and unpaid on the Debt and amounts and expenses described in
Section 11.1(a)(i)(1)-(2) in accordance with the Priority of Payments or

(C)  the Notes are subject to a Tax Redemption (and the Class A Loan is prepaid
in full in connection with such redemption) announced by the Issuer in
compliance with this Indenture and Credit Agreement, and such redemption has not
been rescinded;

 

(k)                 the Issuer constitutes a “covered fund” for purposes of the
Volcker Rule; or

 

(l)                 the breach by Guarantor of (i) the covenants made by it in
Article V(j) (Financial Covenants) of the Carveout Guaranty or (ii) any other
term, covenant or condition set forth in the Carveout Guaranty or of any
representation, warranty, certification or covenant made or deemed made in the
Carveout Guaranty by Guarantor or if any certificate furnished by Guarantor
pursuant to the Carveout Guaranty or any information with respect to the
Mortgage Assets furnished in writing on behalf of Guarantor shall prove to have
been false or misleading in any respect as of the time made or furnished, in
each case, only to the extent such breach or inaccuracy, as applicable, (x)
would be reasonably likely to have material adverse effect on the performance by
Guarantor of its obligations under the Carveout Guaranty, and (y) continues for
a period of thirty (30) days after written notice thereof to the Guarantor by
the Collateral Agent or to the Guarantor and the Collateral Agent by Holders of
at least 25% of the Aggregate Outstanding Amount of the Controlling Class;
provided, that the delivery of a certificate or other writing that corrects any
such inaccuracy contained in any certificate or other writing furnished by or on
behalf of Guarantor shall be deemed to cure such inaccuracy as of the date of
delivery of such certificate or other writing and any and all inaccuracies
arising from the continuation of such initial certificate or other writing.

 



55

 

 

Upon becoming aware of the occurrence of an Event of Default, the Issuer shall
promptly notify (or shall procure the prompt notification of) the Trustee, the
Collateral Agent, the Loan Agent, the Note Administrator, the Servicer and the
Holders of the Debt in writing.

 

Section 5.2.         Acceleration of Maturity; Rescission and Annulment.

 

(a)                If an Event of Default shall occur and be continuing (other
than the Events of Default specified in Section 5.1(g) or 5.1(h)), the
Collateral Agent shall, at the direction of a Majority of the Controlling Class,
declare the principal of and accrued and unpaid interest on all the Debt to be
immediately due and payable. Upon any such declaration such principal, together
with all accrued and unpaid interest thereon, and other amounts payable
thereunder in accordance with the Priority of Payments will become immediately
due and payable. If an Event of Default described in Section 5.1(g) or 5.1(h)
above occurs, such an acceleration shall occur automatically and without any
further action. If the Debt is accelerated, payments shall be made in the order
and priority set forth in Section 11.1(a) hereof.

 

(b)                At any time after such a declaration of acceleration of
Maturity of the Debt has been made, and before a judgment or decree for payment
of the amounts due has been obtained by the Collateral Agent as hereinafter
provided in this Article 5, a Majority of the Controlling Class, other than with
respect to an Event of Default specified in Section 5.1(e), 5.1(g), 5.1(h), or
5.1(j), by written notice to the Issuer, the Collateral Agent, the Loan Agent
and the Trustee, may rescind and annul such declaration and its consequences if:

  



 

(i)                   the Issuer has paid or deposited with the Collateral Agent
a sum sufficient to pay:

 

(A)              all unpaid installments of interest on and principal of the
Debt that would be due and payable hereunder if the Event of Default giving rise
to such acceleration had not occurred;

 

(B)              all unpaid taxes of the Issuer, Issuer Administrative Expenses
and other sums paid or advanced by or otherwise due and payable to the
Collateral Agent, the Loan Agent, the Note Administrator or the Trustee
hereunder; and

 

(C)               any Issuer Administrative Expense due and payable; and

 

(ii)                  the Collateral Agent has received notice that all Events
of Default, other than the non-payment of the interest on and principal of the
Debt that have become due solely by such acceleration, have been cured and a
Majority of the Controlling Class, by written notice to the Collateral Agent,
has agreed with such notice (which agreement shall not be unreasonably withheld
or delayed) or waived as provided in Section 5.14.

 



56

 

 

At any such time that the Collateral Agent, subject to Section 5.2(b) above,
shall rescind and annul such declaration and its consequences as permitted
hereinabove, the Collateral shall be preserved in accordance with the provisions
of Section 5.5 with respect to the Event of Default that gave rise to such
declaration; provided that if such preservation of the Collateral is rescinded
pursuant to Section 5.5, the Debt may be accelerated pursuant to the first
paragraph of this Section 5.2, notwithstanding any previous rescission and
annulment of a declaration of acceleration pursuant to this paragraph.

  

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

 

(c)                Subject to Sections 5.4 and 5.5, a Majority of the
Controlling Class shall have the right to direct the Collateral Agent in the
conduct of any Proceedings for any remedy available to the Collateral Agent or
in the sale of any or all of the Collateral; provided that (i) such direction
will not conflict with any rule of law or this Indenture and Credit Agreement;
(ii) the Collateral Agent may take any other action not inconsistent with such
direction; (iii) the Collateral Agent determines that such action will not
involve it in liability (unless the Collateral Agent has received security or
indemnity satisfactory to it against any such liability); and (iv) any direction
to undertake a sale of the Collateral may be made only as described in Sections
5.4, 5.5 and 5.17. The Collateral Agent shall be entitled to refuse to take any
action absent such direction.

 

(d)                As security for the payment by the Issuer of the compensation
and expenses of the Trustee, the Collateral Agent, the Loan Agent, the Custodian
and the Note Administrator, and any sums the Trustee, the Collateral Agent, the
Loan Agent, the Custodian or the Note Administrator shall be entitled to receive
as indemnification by the Issuer, the Issuer hereby Grants to the Collateral
Agent a lien on the Collateral, which lien is senior to the lien of the
Debtholders. The Collateral Agent’s lien shall be subject to the Priority of
Payments and exercisable by the Collateral Agent only if the Debt has been
declared due and payable following an Event of Default and such acceleration has
not been rescinded or annulled.

 

(e)                A Majority of the Controlling Class may, prior to the time a
judgment or decree for the payment of amounts due has been obtained by the
Collateral Agent, waive any past Default on behalf of the Holders of all of the
Debt and its consequences in accordance with Section 5.14.

 

Section 5.3.         Collection of Indebtedness and Suits for Enforcement by
Collateral Agent.

 

(a)                The Issuer covenants that if a Default shall occur in respect
of the payment of any interest and principal on the Class A Loan (but only after
any amounts payable pursuant to Section 11.1(a) having a higher priority have
been paid in full), the Issuer shall, upon demand of the Collateral Agent
(acting at the direction of a Majority of the Controlling Class) or any affected
Debtholder, pay to the Collateral Agent, for the benefit of the Holder of such
Debt, the whole amount, if any, then due and payable on such Debt for principal
and interest or other payment with interest on the overdue principal and, to the
extent that payments of such interest shall be legally enforceable, upon overdue
installments of interest, at the applicable interest rate and, in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Note Administrator, the Collateral Agent, the
Loan Agent, the Trustee and such Debtholder and their respective agents and
counsel.

 

If the Issuer fails to pay such amounts forthwith upon such demand, the
Collateral Agent, as agent for the Secured Parties and at the direction of the
Majority of the Controlling Class, and at the expense of the Issuer, shall
institute a Proceeding for the collection of the sums so due and unpaid, and may
prosecute such Proceeding to judgment or final decree, and may enforce the same
against the Issuer and collect the amounts adjudged or decreed to be payable in
the manner provided by law out of the Collateral.

 



57

 

 

If an Event of Default occurs and is continuing, the Collateral Agent, upon
written direction of the Majority of the Controlling Class, shall proceed to
protect and enforce its rights and the rights of the Debtholders by such
Proceedings as directed by a Majority of the Controlling Class. Such Proceedings
shall be used for the specific enforcement of any covenant or agreement in this
Indenture and Credit Agreement or in aid of the exercise of any power granted
herein, or to enforce any other proper remedy or legal or equitable right vested
in the Collateral Agent by this Indenture and Credit Agreement or by law. Any
direction to the Collateral Agent to undertake a sale of Mortgage Assets shall
be forwarded to, the Servicer and if the Class A Loan is outstanding, the Class
A Lenders (or any party duly designated by such Class A Lenders, as evidenced by
a separate written agreement between the Class A Lender and such party) shall
conduct any such sale in accordance with this Indenture and Credit Agreement.

 

In the case where (x) there shall be pending Proceedings relative to the Issuer
under the Bankruptcy Code or any other applicable bankruptcy, insolvency or
other similar law, (y) a receiver, assignee or trustee in bankruptcy or
reorganization, liquidator, sequestrator or similar official shall have been
appointed for or taken possession of the Issuer or its property, or (z) there
shall be any other comparable Proceedings relative to the Issuer or the
creditors or property of the Issuer, regardless of whether the principal of any
Debt shall then be due and payable as therein expressed or by declaration, or
otherwise and regardless of whether the Collateral Agent shall have made any
demand pursuant to the provisions of this Section 5.3, the Collateral Agent
shall (at the direction of a Majority of the Controlling Class) be entitled and
empowered, by intervention in such Proceedings or otherwise:

 

(i)                    to file and prove a claim or claims for the whole amount
of principal and interest owing and unpaid in respect of the Debt and to file
such other papers or documents as may be necessary or advisable in order to have
the claims of the Collateral Agent and the Trustee (including any claim for
reasonable compensation to the Collateral Agent or Trustee and each predecessor
Collateral Agent or Trustee, and their respective agents, attorneys and counsel,
and for reimbursement of all expenses and liabilities incurred, and all advances
made, by the Collateral Agent or the Trustee and each predecessor Collateral
Agent or Trustee, except as a result of negligence or bad faith) and of the
Debtholders allowed in any Proceedings relative to the Issuer or to the
creditors or property of the Issuer;

 

(ii)                  unless prohibited by applicable law and regulations, to
vote on behalf of the Debtholders upon the direction of Majority of the
Controlling Class (or in the case of the Notes, the Trustee, who shall direct
the Collateral Agent pursuant to direction it receives from the Controlling
Class) in any election of a trustee or a standby trustee in arrangement,
reorganization, liquidation or other bankruptcy or insolvency proceedings or of
a Person performing similar functions in comparable Proceedings; and

 

(iii)                to collect and receive (or cause the Note Administrator
and/or the Loan Agent to collect and receive) any amounts or other property
payable to or deliverable on any such claims, and to distribute (or cause the
Note Administrator and/or the Loan Agent to distribute) all amounts received
with respect to the claims of the Debtholders and of the Collateral Agent on
their behalf; the Secured Parties, and any trustee, receiver or liquidator,
custodian or other similar official is hereby authorized by each of the
Debtholders to make payments to the Collateral Agent (or the Note Administrator
and/or Loan Agent on its behalf), and, in the event that the Collateral Agent
shall consent to the making of payments directly to the Debtholders, to pay to
the Collateral Agent such amounts as shall be sufficient to cover reasonable
compensation to the Collateral Agent and the Trustee, each predecessor
Collateral Agent or Trustee, and their respective agents, attorneys and counsel,
and all other reasonable expenses and liabilities incurred, and all advances
made, by the Collateral Agent or the Trustee and each predecessor Collateral
Agent or Trustee.

 



58

 

 

Nothing herein contained shall be deemed to authorize the Collateral Agent to
authorize, consent to, vote for, accept or adopt, on behalf of any Debtholder,
any plan of reorganization, arrangement, adjustment or composition affecting the
Debt or the rights of any Holder thereof, or to authorize the Collateral Agent
to vote in respect of the claim of any Debtholder in any such Proceeding except,
as aforesaid, to vote for the election of a trustee in bankruptcy or similar
Person.

 

All rights of action and of asserting claims under this Indenture and Credit
Agreement, or under any of the Debt, may be enforced by the Collateral Agent
without the possession of any of the Debt or the production thereof in any trial
or other Proceedings relative thereto, and any action or Proceedings instituted
by the Collateral Agent shall be brought in its own name as agent for the
Secured Parties, and any recovery of judgment, shall be applied as set forth in
Section 5.7.

 

Notwithstanding anything in this Section 5.3 to the contrary, neither the
Collateral Agent nor a Class A Lender (or any party duly designated by such
Class A Lender, as evidenced by a separate written agreement between the Class A
Lender and such party) may sell or liquidate the Collateral or institute
Proceedings in furtherance thereof pursuant to this Section 5.3 unless the
conditions specified in Section 5.5(a) are met. The Collateral Agent shall have
no liability or responsibility for or in connection with any such sale conducted
by Class A Lender (or any party duly designated by such Class A Lender, as
evidenced by a separate written agreement between the Class A Lender and such
party) in the manner directed by the Majority of the Controlling Class.

 

Section 5.4.         Remedies.

 

(a)                If an Event of Default has occurred and is continuing, and
the Debt has been declared due and payable and such declaration and its
consequences have not been rescinded and annulled, the Issuer agrees that the
Collateral Agent shall upon written direction of a Majority of the Controlling
Class (or direction from the Loan Agent on behalf of and at the direction of the
Class A Lender, (if the Class A Loan is the Controlling Class) or direction from
the Trustee with respect to any Notes constituting the Controlling Class, which
direction may be given by the Trustee to the Collateral Agent and shall be given
by the Trustee to the Collateral Agent to the extent that the Trustee receives
direction from a Majority of the Controlling Class), to the extent permitted by
applicable law, exercise one or more of the following rights, privileges and
remedies:

 

(i)                    institute Proceedings for the collection of all amounts
then payable on the Debt or otherwise payable under this Indenture and Credit
Agreement (whether by declaration or otherwise), enforce any judgment obtained
and collect from the Collateral any amounts adjudged due;

 

(ii)                  sell all or a portion of the Collateral or rights of
interest therein, at one or more public or private sales called and conducted in
any manner permitted by law and in accordance with Section 5.17 hereof (provided
that any such sale of Mortgage Assets shall be conducted by the Class A Lenders
or any party duly designated by such Class A Lenders, as evidenced by a separate
written agreement between the Class A Lenders and such party);

 

(iii)                institute Proceedings from time to time for the complete or
partial foreclosure of this Indenture and Credit Agreement with respect to the
Collateral;

 

(iv)                 exercise any remedies of a secured party under the UCC and
take any other appropriate action to protect and enforce the rights and remedies
of the Secured Parties hereunder; and

 



59

 

 

(v)                 exercise any other rights and remedies that may be available
at law or in equity;

 

provided, however, that no sale or liquidation of the Collateral or institution
of Proceedings in furtherance thereof pursuant to this Section 5.4 may be
effected unless either of the conditions specified in Section 5.5(a) are met;
provided, further, that in no event shall any of the Collateral Agent, Trustee,
Note Administrator or Loan Agent be obligated to institute Proceedings, bring
suit, or enforce remedies on behalf of the Secured Parties against the Servicer
so long as the Servicer is an Affiliate of the Collateral Agent, Trustee, Note
Administrator or Loan Agent. In the event that any of the Collateral Agent,
Trustee, Note Administrator or Loan Agent is requested to institute Proceedings,
bring suit, or enforce remedies on behalf of the Secured Parties against the
Servicer and is not required to do so pursuant to the foregoing proviso, such
party shall resign from all responsibilities hereunder pursuant to Section 6.9,
16.17 or 16.18, as applicable.

 

The Issuer shall, at the Issuer’s expense, upon request of the Trustee or the
Collateral Agent, obtain and rely upon an opinion of an Independent investment
banking firm as to the feasibility of any action proposed to be taken in
accordance with this Section 5.4 and as to the sufficiency of the proceeds and
other amounts expected to be received with respect to the Collateral to make the
required payments of principal of and interest on the Debt and other amounts
payable hereunder, which opinion shall be conclusive evidence as to such
feasibility or sufficiency.

 

(b)                If an Event of Default as described in Section 5.1(f) hereof
shall have occurred and be continuing, the Collateral Agent, at the request of
the Holders of not less than 25% of the Aggregate Outstanding Amount of the
Controlling Class (or direction from the Trustee with respect to any Notes
constituting the Controlling Class, which direction may be given by the Trustee
to the Collateral Agent and shall be given by the Trustee to the Collateral
Agent to the extent that the Trustee receives direction from the Majority of the
Controlling Class) shall institute a Proceeding solely to compel performance of
the covenant or agreement or to cure the representation or warranty, the breach
of which gave rise to the Event of Default under such Section, and enforce any
equitable decree or order arising from such Proceeding.

 

(c)                Upon any Sale, whether made under the power of sale hereby
given or by virtue of judicial proceedings, any Debtholder, the Servicer or any
of their respective Affiliates may bid for and purchase the Collateral or any
part thereof and, upon compliance with the terms of Sale, may hold, retain,
possess or dispose of such property in its or their own absolute right without
accountability; and any purchaser at any such Sale may, in paying the purchase
money, turn in any of the Debt in lieu of Cash equal to the amount which shall,
upon distribution of the net proceeds of such sale, be payable on the Debt so
turned in by such Holder (taking into account the Class of such Debt). Such
Debt, in case the amounts so payable thereon shall be less than the amount due
thereon, shall either be returned to the Holders thereof after proper notation
has been made thereon to show partial payment or a new note shall be delivered
to the Holders reflecting the reduced interest thereon.

 

Upon any Sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of the Collateral Agent or of the Officer
making a sale under judicial proceedings shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase money and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 

Any such Sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall (x) bind the Issuer, the Trustee, the Collateral
Agent, the Loan Agent, the Note Administrator and the Debtholders, shall operate
to divest all right, title and interest whatsoever, either at law or in equity,
of each of them in and to the property sold and (y) be a perpetual bar, both at
law and in equity, against each of them and their successors and assigns, and
against any and all Persons claiming through or under them.

 



60

 

 

(d)                Notwithstanding any other provision of this Indenture and
Credit Agreement or any other Transaction Document, none of the Trustee, the
Collateral Agent, the Loan Agent, the Note Administrator or any other Secured
Party, any other party to any Transaction Document, or the Debtholders or any
third-party beneficiary of this Indenture and Credit Agreement may, prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect after the payment in full of all Debt, institute against,
or join any other Person in instituting against, the Issuer or any Permitted
Subsidiary any bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation proceedings, or other proceedings under federal or State
bankruptcy or similar laws of any jurisdiction. Nothing in this Section 5.4
shall preclude, or be deemed to stop the Trustee, the Collateral Agent, the Loan
Agent, the Note Administrator, or any other Secured Party or any other party to
any Transaction Document (i)  from taking any action prior to the expiration of
the aforementioned one year and one day period, or, if longer, the applicable
preference period then in effect period in (A) any case or proceeding
voluntarily filed or commenced by the Issuer or (B) any involuntary insolvency
proceeding filed or commenced by a Person other than the Trustee, the Collateral
Agent, the Loan Agent, the Note Administrator or any other Secured Party or any
other party to any Transaction Document, or (ii) from commencing against the
Issuer or any of their respective properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceeding.

 

Section 5.5.          Preservation of Collateral.

 

(a)                Notwithstanding anything to the contrary herein, if an Event
of Default shall have occurred and be continuing when any of the Class A Loan is
Outstanding, the Collateral Agent, Loan Agent and the Note Administrator, as
applicable, shall (except as otherwise expressly permitted or required under
this Indenture and Credit Agreement) retain the Collateral securing the Debt
intact, collect and cause the collection of the proceeds thereof and make and
apply all payments and deposits and maintain all accounts in respect of the
Collateral and the Debt in accordance with the Priority of Payments and the
provisions of Articles 10, 12 and 13 and shall not sell or liquidate the
Collateral, unless either:

 

(i)                    (A) the Collateral Agent, pursuant to Section 5.5(c),
determines that the anticipated proceeds of a sale or liquidation of the
Collateral (after deducting the reasonable expenses of such sale or liquidation)
would be sufficient to discharge in full (1) the amounts then due and unpaid on
the Debt for principal and interest, and (2) upon receipt of information from
Persons to whom fees and expenses are payable, all other amounts payable prior
to payment of principal of the Debt due and payable pursuant to Section
11.1(a)(iii) or due and payable to the Servicer under the Servicing Agreement in
respect of which funds have not been withdrawn from the Collection Account
pursuant to the Servicing Agreement, including, without limitation, any
liquidation and other fees and other compensation payable under the related
Servicing Agreement, and (B) the Majority of the Controlling Class agrees with
such determination; or

 

(ii)                  the Majority of the Controlling Class direct the sale and
liquidation of all or a portion of the Collateral.

 

In the event of a sale of all or a portion of the Collateral pursuant to clause
(ii) above, the Collateral Agent shall sell those Collateral identified by the
Majority of the Controlling Class pursuant to a written direction in form and
substance satisfactory to the Collateral Agent, and all proceeds of such sale
shall be remitted to the Note Administrator or Loan Agent for distribution in
the order set forth in Section 11.1(a)(iii). The Collateral Agent shall give
written notice of the retention of the Collateral by the Collateral Agent to the
Issuer, the Trustee, the Loan Agent and the Servicer. So long as such Event of
Default is continuing, any such retention pursuant to this Section 5.5(a) may be
rescinded at any time when the conditions specified in clause (i) or (ii) above
exist.

 



61

 

 

(b)                Nothing contained in Section 5.5(a) shall be construed to
require a sale of the Collateral securing the Class A Loan if the conditions set
forth in Section 5.5(a) are not satisfied. Nothing contained in Section 5.5(a)
shall be construed to require the Collateral Agent to preserve the Collateral
securing the Class A Loan if prohibited by applicable law.

 

(c)                In assisting the Collateral Agent to determine whether the
condition specified in Section 5.5(a)(i) exists, the Class A Lender shall obtain
bid prices with respect to each Mortgage Asset from two (2) dealers that, at
that time, engage in the trading, origination or securitization of whole
mortgage loans similar to the Mortgage Assets (or, if only one such dealer can
be engaged, then the Class A Lender shall obtain a bid price from such dealer
or, if no such dealer can be engaged, from a pricing service). The Class A
Lender shall compute the anticipated proceeds of sale or liquidation on the
basis of the lowest of such bid prices for each such Mortgage Asset and provide
the Collateral Agent, the Trustee, the Loan Agent and the Note Administrator
with the results thereof. For the purposes of determining issues relating to the
market value of any Mortgage Asset and the execution of a sale or other
liquidation thereof, the Class A Lender may, but need not, retain at the expense
of the Issuer and rely on an opinion of an Independent investment banking firm
of national reputation or other appropriate advisors (the cost of which shall be
payable as an Issuer Administrative Expense).

 

The Collateral Agent shall promptly deliver to the Debtholders and the Servicer,
and the Collateral Agent shall post to the Collateral Agent’s Website, a report
stating the results of any determination required to be made pursuant to Section
5.5(a)(i).

 

Section 5.6.                 Collateral Agent May Enforce Claims Without
Possession of Notes.

 

All rights of action and claims under this Indenture and Credit Agreement or
under any of the Debt may be prosecuted and enforced by the Collateral Agent
without the possession of any of the Debt or the production thereof in any trial
or other Proceeding relating thereto, and any such action or Proceeding
instituted by the Collateral Agent shall be brought in its own name as trustee
of an express trust. Any recovery of judgment in respect of the Debt shall be
applied as set forth in Section 5.7 hereof.

 

In any Proceedings brought by the Collateral Agent (and in any Proceedings
involving the interpretation of any provision of this Indenture and Credit
Agreement to which the Collateral Agent shall be a party) in respect of the
Debt, the Collateral Agent shall be deemed to represent all the Holders of the
Debt.

 

Section 5.7.         Application of Amounts Collected.

 

Any amounts collected by the Collateral Agent with respect to the Debt pursuant
to this Article 5 and any amounts that may then be held or thereafter received
by the Collateral Agent with respect to the Debt hereunder shall be applied
subject to Section 13.1 hereof and in accordance with the Priority of Payments
set forth in Section 11.1(a)(iii) hereof, at the date or dates fixed by the
Collateral Agent.

 

Section 5.8.         Limitation on Suits.

 

No Holder of any Debt shall have any right to institute any Proceedings (the
right of a Debtholder to institute any proceeding with respect to the Indenture
and Credit Agreement or the Debt is subject to any non-petition covenants set
forth in the Indenture and Credit Agreement or the Debt), judicial or otherwise,
with respect to this Indenture and Credit Agreement or the Debt, or for the
appointment of a receiver or trustee, or for any other remedy hereunder, unless:

 



62

 

  

(a)                such Holder has previously given to the Collateral Agent
written notice of an Event of Default;

 

(b)                except as otherwise provided in Section 5.9 hereof, the
Holders of at least 25% of the then Aggregate Outstanding Amount of the
Controlling Class shall have made written request to the Collateral Agent to
institute Proceedings in respect of such Event of Default in its own name as
Collateral Agent hereunder and such Holders have offered to the Collateral Agent
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities to be incurred in compliance with such request;

 

(c)                the Collateral Agent for thirty (30) days after its receipt
of such notice, request and offer of indemnity has failed to institute any such
Proceeding; and

 

(d)                no direction inconsistent with such written request has been
given to the Collateral Agent during such thirty (30) day period by a Majority
of the Controlling Class; it being understood and intended that no one or more
Holders of Debt shall have any right in any manner whatsoever by virtue of, or
by availing of, any provision of this Indenture and Credit Agreement or the Debt
to affect, disturb or prejudice the rights of any other Holders of the Debt of
the same Class or to obtain or to seek to obtain priority or preference over any
other Holders of the Debt of the same Class or to enforce any right under this
Indenture and Credit Agreement or the Debt, except in the manner herein or
therein provided and for the equal and ratable benefit of all the Holders of
Debt of the same Class subject to and in accordance with Section 13.1 hereof and
the Priority of Payments.

 

In the event the Collateral Agent shall receive conflicting or inconsistent
requests and indemnity from two or more groups of Holders of the Controlling
Class, each representing less than a Majority of the Controlling Class, the
Collateral Agent shall not be required to take any action until it shall have
received the direction of a Majority of the Controlling Class.

 

Section 5.9.           Unconditional Rights of Class A Lender to Receive
Principal and Interest.

 

Notwithstanding any other provision in this Indenture and Credit Agreement
(except for Section 2.7(i)), the Class A Lender shall have the right, which is
absolute and unconditional, to receive payment of the principal of and interest
on the Class A Loan as such principal, interest and other amounts become due and
payable in accordance with the Priority of Payments and Section 13.1, and,
subject to the provisions of Sections 5.4 and 5.8 to institute Proceedings for
the enforcement of any such payment, and such right shall not be impaired
without the consent of the Class A Lender; provided that the right of such
Holder to institute proceedings for the enforcement of any such payment shall
not be subject to the 25% threshold requirement set forth in Section 5.8(b).

 

Section 5.10.           Restoration of Rights and Remedies.

 

If the Collateral Agent or any Holder of Debt has instituted any Proceeding to
enforce any right or remedy under this Indenture and Credit Agreement and such
Proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Collateral Agent or to such Holder of Debt, then
(and in every such case) the Issuer, the Collateral Agent, the Trustee and the
Holders of Debt shall, subject to any determination in such Proceeding, be
restored severally and respectively to their former positions hereunder, and
thereafter all rights and remedies of the Collateral Agent and the Holders of
Debt shall continue as though no such Proceeding had been instituted.

 



63

 

 

Section 5.11.           Rights and Remedies Cumulative.

 

No right or remedy herein conferred upon or reserved to the Collateral Agent,
the Trustee, the Note Administrator, the Loan Agent or to the Holders of Debt is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

Section 5.12.           Delay or Omission Not Waiver.

 

No delay or omission of the Collateral Agent or of any Debtholder to exercise
any right or remedy accruing upon any Event of Default shall impair any such
right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein or a waiver of a subsequent Event of Default. Every right
and remedy given by this Article 5 or by law to the Collateral Agent, or to the
Debtholders may be exercised from time to time, and as often as may be deemed
expedient, by the Collateral Agent, or by the Holders of Debt, as the case may
be.

 

Section 5.13.           Control by the Controlling Class.

 

Subject to Sections 5.2(a) and (b), but notwithstanding any other provision of
this Indenture and Credit Agreement, if an Event of Default shall have occurred
and be continuing when any of the Debt is Outstanding, a Majority of the
Controlling Class (or the Loan Agent on behalf of and at the direction of the
Class A Lender, or the Trustee with respect to any Notes constituting the
Controlling Class, which direction may be given by the Trustee to the Collateral
Agent and shall be given by the Trustee to the Collateral Agent to the extent
that the Trustee receives direction from a Majority of the Controlling Class)
shall have the right to cause the institution of, and direct the time, method
and place of conducting, any Proceeding for any remedy available to the
Collateral Agent for exercising any trust, right, remedy or power conferred on
the Collateral Agent in respect of the Debt; provided that:

 

(a)                such direction shall not conflict with any rule of law or
with this Indenture and Credit Agreement;

 

(b)                the Collateral Agent may take any other action deemed proper
by the Collateral Agent that is not inconsistent with such direction; provided,
however, that the Collateral Agent need not take any action that it determines
might involve it in liability (unless the Collateral Agent has received
indemnity satisfactory to it against such liability as set forth below);

 

(c)                the Collateral Agent shall have been provided with indemnity
satisfactory to it; and

 

(d)                notwithstanding the foregoing, any direction to the
Collateral Agent to undertake a Sale of the Mortgage Assets shall be performed
by the Class A Lender (or any party duly designated by such Class A Lender, as
evidenced by a separate written agreement between the Class A Lender and such
party) on behalf of the Collateral Agent at the time and in the manner directed
by a Majority of the Controlling Class, and must satisfy the requirements of
Section 5.5.

 

Section 5.14.           Waiver of Past Defaults.

 

Prior to the time a judgment or decree for payment of the amounts due has been
obtained by the Collateral Agent, as provided in this Article 5, a Majority of
the Controlling Class may, on behalf of the Holders of all the Debt, waive any
past Default in respect of the Debt and its consequences, except a Default:

 



64

 

 

(a)                in the payment of principal of or interest on any Debt
without the consent of the Holder of each Note affected thereby; or

 

(b)                in respect of any right, covenant or provision hereof for the
individual protection or benefit of the Collateral Agent, the Loan Agent, the
Trustee or the Note Administrator, without the Collateral Agent’s, the Loan
Agent’s, the Trustee’s or the Note Administrator’s express written consent
thereto, as applicable.

 

In the case of any such waiver, the Issuer, the Collateral Agent, the Trustee
and the Holders of the Debt shall be restored to their respective former
positions and rights hereunder, but no such waiver shall extend to any
subsequent or other Default or impair any right consequent thereto.

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture and Credit Agreement, but no such waiver shall extend to any
subsequent or other Default or impair any right consequent thereto. Any such
waiver shall be effectuated upon receipt by the Collateral Agent, the Trustee
and the Note Administrator of a written waiver by such Majority of each Class of
Debt.

 

Section 5.15.           Undertaking for Costs.

 

All parties to this Indenture and Credit Agreement agree, and each Holder of any
Debt by its acceptance thereof shall be deemed to have agreed, that any court
may in its discretion require, in any suit for the enforcement of any right or
remedy under this Indenture and Credit Agreement, or in any suit against the
Collateral Agent for any action taken or omitted by it as Collateral Agent, the
filing by any party litigant in such suit of an undertaking to pay the costs of
such suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; but the provisions of this Section 5.15 shall not apply to
any suit instituted by (x) the Collateral Agent, (y) any Debtholder, or group of
Debtholders, holding in the aggregate more than 10% of the Aggregate Outstanding
Amount of the Controlling Class or (z) any Debtholder for the enforcement of the
payment of the principal of or interest on any Debt or any other amount payable
hereunder on or after the Stated Maturity Date (or, in the case of redemption,
on or after the applicable Redemption Date).

 

Section 5.16.           Waiver of Stay or Extension Laws.

 

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, plead or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force (including but not limited to filing a voluntary
petition under Chapter 11 of the Bankruptcy Code and by the voluntary
commencement of a proceeding or the filing of a petition seeking winding up,
liquidation, reorganization or other relief under any bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect), which may affect the covenants, the performance of
or any remedies under this Indenture and Credit Agreement; and the Issuer (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not hinder, delay or
impede the execution of any power herein granted to the Collateral Agent, but
will suffer and permit the execution of every such power as though no such law
had been enacted.

 



65

 

 

Section 5.17.           Sale of Collateral.

 

(a)                The power to effect any sale (a “Sale”) of any portion of the
Collateral pursuant to Sections 5.4 and 5.5 hereof shall not be exhausted by any
one or more Sales as to any portion of such Collateral remaining unsold, but
shall continue unimpaired until all amounts secured by the Collateral shall have
been paid or if there are insufficient proceeds to pay such amount until the
entire Collateral shall have been sold. The Class A Lender (or any party duly
designated by such Class A Lender, as evidenced by a separate written agreement
between the Class A Lender and such party) upon notice to Collateral Agent, may
and upon the direction of a Majority of the Controlling Class from time to time,
shall postpone any Sale by public announcement made at the time and place of
such Sale; provided, however, that if the Sale is rescheduled for a date more
than three (3) Business Days after the date of the determination by the
Collateral Agent pursuant to Section 5.5(a)(i) hereof, such Sale shall not occur
unless and until the Collateral Agent has again made the determination required
by Section 5.5(a)(i) hereof. The Collateral Agent hereby expressly waives its
rights to any amount fixed by law as compensation for any Sale; provided that
the Class A Lender (or any party duly designated by such Class A Lender, as
evidenced by a separate written agreement between the Class A Lender and such
party) shall be authorized to deduct the reasonable costs, charges and expenses
incurred by it, or by the Collateral Agent, the Loan Agent, the Trustee or the
Note Administrator in connection with such Sale from the proceeds thereof
notwithstanding the provisions of Section 6.7 hereof.

 

(b)                The Debt need not be produced in order to complete any such
Sale, or in order for the net proceeds of such Sale to be credited against
amounts owing on the Debt.

 

(c)                The Collateral Agent shall execute and deliver an appropriate
instrument of conveyance transferring its interest in any portion of the
Collateral in connection with a Sale thereof, which, in the case of any Mortgage
Assets, shall be upon request and delivery of any such instruments by the
Majority of the Controlling Class. In addition, the Class A Lender (or any party
duly designated by such Class A Lender, as evidenced by a separate written
agreement between the Class A Lender and such party), with respect to Mortgage
Assets, and the Collateral Agent, with respect to any other Collateral, is
hereby irrevocably appointed the agent and attorney in fact of the Issuer to
transfer and convey its interest in any portion of the Collateral in connection
with a Sale thereof, and to take all action necessary to effect such Sale. No
purchaser or transferee at such a Sale shall be bound to ascertain the
Collateral Agent’s or the Class A Lender’s (or any party duly designated by such
Class A Lender, as evidenced by a separate written agreement between the Class A
Lender and such party) authority, to inquire into the satisfaction of any
conditions precedent or to see to the application of any amounts.

 

(d)                In the event of any Sale of the Collateral pursuant to
Section 5.4 or Section 5.5, payments shall be made in the order and priority set
forth in Section 11.1(a) in the same manner as if the Debt had been accelerated.

 

(e)                Notwithstanding anything herein to the contrary, any sale by
the Collateral Agent of any Mortgage Assets in the case of a sale in connection
with a Tax Redemption shall be executed by the Collateral Agent in the manner
specified in the applicable Issuer Order.

 

Section 5.18.           Action on the Notes.

 

The Collateral Agent’s right to seek and recover judgment on the Debt or under
this Indenture and Credit Agreement shall not be affected by the application for
or obtaining of any other relief under or with respect to this Indenture and
Credit Agreement. Neither the lien of this Indenture and Credit Agreement nor
any rights or remedies of the Collateral Agent or the Holders of the Debt shall
be impaired by the recovery of any judgment by the Collateral Agent against the
Issuer or by the levy of any execution under such judgment upon any portion of
the Collateral or upon any of the Collateral of the Issuer.

 



66

 

 

ARTICLE 6

 

THE TRUSTEE, NOTE ADMINISTRATOR AND THE COLLATERAL AGENT

 

Section 6.1.           Certain Duties and Responsibilities of the Trustee.

 

(a)                Except during the continuance of an Event of Default:

 

(i)                    each of the Trustee and the Note Administrator undertakes
to perform such duties and only such duties as are set forth in this Indenture
and Credit Agreement, and no implied covenants or obligations shall be read into
this Indenture and Credit Agreement against the Trustee or the Note
Administrator; and any permissive right of the Trustee or the Note Administrator
contained herein shall not be construed as a duty; and

 

(ii)                  in the absence of manifest error, or bad faith on its
part, each of the Note Administrator and the Trustee may conclusively rely, as
to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and the Note
Administrator, as the case may be, and conforming to the requirements of this
Indenture and Credit Agreement; provided, however, that in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee or the Note Administrator, the Trustee and the
Note Administrator shall be under a duty to examine the same to determine
whether or not they substantially conform to the requirements of this Indenture
and Credit Agreement and shall promptly notify the party delivering the same if
such certificate or opinion does not conform. If a corrected form shall not have
been delivered to the Trustee or the Note Administrator within fifteen (15) days
after such notice from the Trustee or the Note Administrator, the Trustee or the
Note Administrator, as applicable, shall notify the party providing such
instrument and requesting the correction thereof.

 

(b)                In case an Event of Default actually known to a Bank Officer
of the Trustee has occurred and is continuing, the Trustee shall on behalf of
the Debtholders, prior to the receipt of directions from a Majority of the
Controlling Class to the extent provided in Article 5 hereof, exercise such of
the rights and powers vested in it by this Indenture and Credit Agreement
including providing direction to the Collateral Agent on behalf of Debtholders,
and use the same degree of care and skill in its exercise as a prudent Person
would exercise or use under the circumstances in the conduct of such Person’s
own affairs.

 

(c)                If, in performing its duties under this Indenture and Credit
Agreement, the Trustee or the Note Administrator is required to decide between
alternative courses of action, the Trustee and the Note Administrator may
request written instructions from the Majority of the Controlling Class as to
courses of action desired by it. If the Trustee and the Note Administrator do
not receive such instructions within two (2) Business Days after it has
requested them, it may, but shall be under no duty to, take or refrain from
taking such action. The Trustee and the Note Administrator shall act in
accordance with instructions received after such two (2) Business Day period
except to the extent it has already taken, or committed itself to take, action
inconsistent with such instructions. The Trustee and the Note Administrator
shall be entitled to request and rely on the advice of legal counsel and
Independent accountants, in each case selected in good faith and, with
reasonable care, in performing its duties hereunder and be deemed to have acted
in good faith and shall not be subject to any liability if it acts in reliance
thereon, in good faith and in accordance with such advice or opinion.

 



67

 

 

(d)                No provision of this Indenture and Credit Agreement shall be
construed to relieve the Trustee or the Note Administrator from liability for
its own grossly negligent action, its own grossly negligent failure to act, or
its own willful misconduct, except that neither the Trustee nor the Note
Administrator shall be liable:

 

(i)                    for any error of judgment made in good faith by a Bank
Officer, unless it shall be proven that it was grossly negligent in ascertaining
the pertinent facts; or

 

(ii)                  with respect to any action taken or omitted to be taken by
it in good faith in accordance with the direction of the Issuer and/or a
Majority of the Controlling Class relating to the time, method and place of
conducting any Proceeding for any remedy available to the Trustee or the Note
Administrator in respect of any Note or exercising any trust or power conferred
upon the Trustee or the Note Administrator under this Indenture and Credit
Agreement.

 

(e)                No provision of this Indenture and Credit Agreement shall
require the Trustee or the Note Administrator to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers contemplated
hereunder, if it shall have reasonable grounds for believing that repayment of
such funds or adequate indemnity against such risk or liability is not
reasonably assured to it unless such risk or liability relates to its ordinary
services under this Indenture and Credit Agreement, except where this Indenture
and Credit Agreement provides otherwise.

 

(f)                 Neither the Trustee nor the Note Administrator shall be
liable to the Debtholders for any action taken or omitted by it at the direction
of the Issuer, the Servicer, the Controlling Class, the Trustee (in the case of
the Note Administrator), the Note Administrator (in the case of the Trustee)
and/or a Debtholder under circumstances in which such direction is required or
permitted by the terms of this Indenture and Credit Agreement.

 

(g)                For all purposes under this Indenture and Credit Agreement,
neither the Trustee nor the Note Administrator shall be deemed to have notice or
knowledge of any Event of Default or Mortgage Asset Default, unless a Bank
Officer of either the Trustee or the Note Administrator, as applicable, has
actual knowledge thereof or unless written notice of any event which is in fact
such an Defaulted Mortgage Asset Cure Date, Defaulted Mortgage Asset Default
Period, Defaulted Mortgage Asset Repurchase Period, Event of Default, Mortgage
Asset Default or Class A Loan Principal Trigger Event is received by the Trustee
or the Note Administrator, as applicable at the respective Corporate Trust
Office, and such notice references the Notes and this Indenture and Credit
Agreement. For purposes of determining the Trustee’s and Note Administrator’s
responsibility and liability hereunder, whenever reference is made in this
Indenture and Credit Agreement to such an Event of Default or Mortgage Asset
Default, such reference shall be construed to refer only to such an Event of
Default or Default of which the Trustee or Note Administrator, as applicable, is
deemed to have notice as described in this Section 6.1. The availability or
delivery (including pursuant to this Indenture and Credit Agreement) of reports
or other documents (including news or other publicly available reports or
documents) to the Note Administrator and Trustee shall not constitute actual or
constructive knowledge or notice of information contained in or determinable
from those reports or documents, except for such reports or documents that this
Indenture or Credit Agreement expressly requires the Note Administrator or
Trustee to review.

 

(h)                The Trustee and the Note Administrator shall, upon reasonable
prior written notice, permit the Issuer and its designees, during its normal
business hours, to review all books of account, records, reports and other
papers of the Trustee relating to the Notes and to make copies and extracts
therefrom (the reasonable out-of-pocket expenses incurred in making any such
copies or extracts to be reimbursed to the Trustee or the Note Administrator, as
applicable, by such Person).

 



68

 

 

 

Section 6.2. [Reserved].

 

Section 6.3. Certain Rights of Trustee and Note Administrator.

 

Except as otherwise provided in Section 6.1:

 

(a)           the Trustee and the Note Administrator may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper or document believed by it in good faith to be
genuine and to have been signed or presented by the proper party or parties;

 

(b)           any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request or Issuer Order, as the case may be;

 

(c)           whenever in the administration of this Indenture and Credit
Agreement the Trustee or the Note Administrator shall deem it desirable that a
matter be proved or established prior to taking, suffering or omitting any
action hereunder, the Trustee and the Note Administrator (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer’s Certificate;

 

(d)           as a condition to the taking or omitting of any action by it
hereunder, the Trustee and the Note Administrator may consult with counsel
(including with respect to any matters, other than factual matters, in
connection with the execution by the Trustee or the Note Administrator of a
supplemental indenture pursuant to Section 8.2), in each case selected in good
faith and with reasonable care and be deemed to have acted in good faith and
shall not be subject to any liability if it acts in reliance thereon, in good
faith and in accordance with such advice or opinion;

 

(e)           neither the Trustee nor the Note Administrator shall be under any
obligation to exercise or to honor any of the rights or powers vested in it by
this Indenture and Credit Agreement at the request or direction of any of the
Debtholders pursuant to this Indenture and Credit Agreement, or to make any
investigation of matters arising hereunder or to institute, conduct or defend
any litigation hereunder or in relation hereto at the request, order or
direction of any of the Debtholders unless such Debtholders shall have offered
to the Trustee and the Note Administrator, as applicable indemnity acceptable to
it against the costs, expenses and liabilities which might reasonably be
incurred by it in compliance with such request or direction;

 

(f)            neither the Trustee nor the Note Administrator shall be bound to
make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, note or other paper documents and shall be entitled to rely
conclusively thereon;

 

(g)           each of the Trustee and the Note Administrator may execute any of
the trusts or powers hereunder or perform any duties hereunder either directly
or by or through agents or attorneys and shall not be responsible for any
misconduct or negligence on the part of any attorney or agent appointed by it
with reasonable care, provided that the Trustee and the Note Administrator, as
applicable, will provide notice of any such appointment to the Debtholders;
provided that upon any such appointment of an agent or attorney, such agent or
attorney shall be conferred with all the same rights, indemnities, and
immunities as the Trustee or Note Administrator, as applicable;

 

69

 

 

(h)           neither the Trustee nor the Note Administrator shall be liable for
any action it takes or omits to take in good faith that it reasonably and
prudently believes to be authorized or within its rights or powers hereunder;

 

(i)            neither the Trustee nor the Note Administrator shall be
responsible for the accuracy of the books or records of, or for any acts or
omissions of any Transfer Agent (other than the Note Administrator itself acting
in that capacity), any Calculation Agent (other than the Note Administrator
itself acting in that capacity) or any Paying Agent (other than the Note
Administrator itself acting in that capacity);

 

(j)            neither the Trustee nor the Note Administrator shall be liable
for the actions or omissions of the Issuer, the Class A Lender, the Custodian,
the Collateral Agent, the Loan Agent, the Servicer, the Trustee (in the case of
the Note Administrator), or the Note Administrator (in the case of the Trustee);
and without limiting the foregoing, neither the Trustee nor the Note
Administrator shall be under any obligation to verify compliance by any party
hereto with the terms of this Indenture and Credit Agreement (other than itself)
to verify or independently determine the accuracy of information received by it
from the Servicer (or from any selling institution, agent bank, trustee or
similar source) with respect to the Mortgage Assets;

 

(k)           to the extent any defined term hereunder, or any calculation
required to be made or determined by the Trustee or Note Administrator
hereunder, is dependent upon or defined by reference to generally accepted
accounting principles in the United States in effect from time to time (“GAAP”),
the Trustee and Note Administrator shall be entitled to request and receive (and
rely upon) instruction from the Issuer or the accountants appointed pursuant to
Section 6.3(g) as to the application of GAAP in such connection, in any
instance;

 

(l)            neither the Trustee nor the Note Administrator shall have any
responsibility to the Issuer or the Secured Parties hereunder to make any
inquiry or investigation as to, and shall have no obligation in respect of, the
terms of any engagement of Independent accountants by the Issuer;

 

(m)          the Trustee and the Note Administrator shall each be entitled to
all of the same rights, protections, immunities and indemnities afforded to it
as Trustee or as Note Administrator, as applicable, in each capacity for which
it serves hereunder and under the Servicing Agreement and the Securities Account
Control Agreement;

 

(n)           to the extent that the entity acting as Trustee is acting as Loan
Agent, Note Registrar, Calculation Agent, Paying Agent, Authenticating Agent,
Securities Intermediary or Custodian, the rights, privileges, immunities and
indemnities set forth in this Article 6 shall also apply to it acting in each
such capacity;

 

(o)           in determining any affiliations of Noteholders with any party
hereto or otherwise, each of the Trustee and the Note Administrator shall be
entitled to request and conclusively rely on a certification provided by a
Debtholder;

 

(p)           in no event shall the Trustee or Note Administrator be liable for
special, punitive, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Trustee or
Note Administrator has been advised of the likelihood of such loss or damage and
regardless of the form of action;

 

(q)           neither the Trustee nor the Note Administrator shall be required
to give any bond or surety in respect of the execution of the trusts created
hereby or the powers granted hereunder;

 

70

 

 

(r)            in no event shall the Trustee or the Note Administrator be liable
for any failure or delay in the performance of its obligations hereunder because
of circumstances beyond its control, including, but not limited to acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, strikes or
work stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like which restrict or prohibit the providing of
the services contemplated by this Indenture and Credit Agreement, inability to
obtain material, equipment, or communications or computer facilities, or the
failure of equipment or interruption of communications or computer facilities,
any act or provision of any present or future governmental authority, labor
disputes, disease, epidemic, pandemic, quarantine, national emergency, loss or
malfunction of utilities or computer software or hardware, the unavailability of
the Federal Reserve Bank wire or telex or other wire or communication facility
and other causes beyond the Trustee’s or the Note Administrator’s control, as
applicable, whether or not of the same Class or kind as specifically named
above;

 

(s)           except as otherwise expressly set forth in this Indenture and
Credit Agreement, Wells Fargo Bank, National Association, acting in any
particular capacity hereunder will not be deemed to be imputed with knowledge of
Wells Fargo Bank, National Association acting in any other capacity hereunder,
or capacity that is unrelated to the transactions contemplated by this Indenture
and Credit Agreement, where some or all of the obligations performed in such
capacities are performed by one or more employees within the same group or
division of Wells Fargo Bank, National Association or where the groups or
divisions responsible for performing the obligations in such capacities have one
or more of the same responsible officers;

 

(t)            neither the Trustee nor the Note Administrator shall have any (i)
responsibility for the selection of an alternative rate as a successor or
replacement benchmark to the Benchmark and shall be entitled to rely upon any
designation of such rate by the Class A Lender pursuant to Schedule B and (ii)
liability for any failure or delay in performing its duties hereunder as a
result of the unavailability of a LIBOR rate; and

 

(u)           nothing herein shall require the Note Administrator or the Trustee
to act in any manner that is contrary to applicable law.

 

For purposes hereunder, the Note Administrator, Collateral Agent, and Loan
Agent’s services hereunder shall be conducted through its Corporate Trust
Services division (including, as applicable, any agents or Affiliates utilized
thereby) and the Custodian’s services hereunder shall be conducted through its
Documents Custody division (including, as applicable, any agents or Affiliates
utilized thereby).

 

Section 6.4. Not Responsible for Recitals or Issuance of Notes.

 

The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer, and
neither the Trustee nor the Note Administrator assumes any responsibility for
their correctness. Neither the Trustee nor the Note Administrator makes any
representation as to the validity or sufficiency of this Indenture and Credit
Agreement, the Collateral or the Debt. Neither the Trustee nor the Note
Administrator shall be accountable for the use or application by the Issuer of
the Debt or the proceeds thereof or any amounts paid to the Issuer pursuant to
the provisions hereof.

 

Section 6.5. May Hold Debt.

 

The Trustee, the Collateral Agent, Note Administrator, the Paying Agent and the
Note Registrar, in its individual or any other capacity, may become the owner or
pledgee of Debt and may otherwise deal with the Issuer with the same rights it
would have if it were not Trustee, the Collateral Agent, Note Administrator,
Paying Agent, Note Registrar or such other agent.

 



71

 

 

Section 6.6. Amounts Held in Trust.

 

Amounts held by the Note Administrator hereunder shall be held in trust to the
extent required herein. The Note Administrator shall be under no liability for
interest on any amounts received by it hereunder.

 

Section 6.7. Compensation and Reimbursement of the Trustee, Custodian and Note
Administrator.

 

(a)           The Issuer agrees:

 

(i)             to pay the Trustee, Custodian and Note Administrator in
accordance with the Priority of Payments, the Collateral Agent, Trustee, Loan
Agent and Note Administrator Fee for all services rendered by such party
hereunder (which compensation shall not be limited by any provision of law in
regard to the compensation of a trustee or note administrator of an express
trust);

 

(ii)            except as otherwise expressly provided herein, to reimburse the
Trustee, Custodian and Note Administrator in a timely manner upon its request
for all reasonable expenses (including the reasonable fees and expenses of
third-party attorneys, advisers, accountants and experts employed hereunder),
disbursements and advances incurred or made by or in connection with its
performance of its obligations under, or otherwise in accordance with any
provision of this Indenture and Credit Agreement or any other Transaction
Document;

 

(iii)           to indemnify the Trustee, Custodian and Note Administrator and
its Officers, directors, employees and agents for, and to hold them harmless
against, any loss, liability or expense (including the reasonable fees and
expenses of third-party attorneys, advisers, accountants and experts employed
hereunder) incurred without gross negligence, willful misconduct or bad faith on
their part, arising out of or in connection with the acceptance or
administration of this trust, including the costs and expenses of defending
themselves against any claim or liability in connection with the exercise or
performance of any of their powers or duties hereunder and any other Transaction
Document or the enforcement of this Section and whether such loss, liability or
expense arises from a claim by a Debtholder, the Issuer or any other Person; and

 

(iv)          to pay the Trustee, Custodian and Note Administrator reasonable
additional compensation together with its expenses (including reasonable counsel
fees) for any collection or enforcement action taken pursuant to Section 5.4
hereof.

 

(b)           The Issuer may remit payment for such fees and expenses to the
Trustee, Custodian and Note Administrator or, in the absence thereof, the Note
Administrator may from time to time deduct payment of the Trustee’s, Custodian’s
and Note Administrator’s expenses and indemnities hereunder from amounts on
deposit in the Payment Account in accordance with the Priority of Payments.

 

(c)           The Note Administrator, in its capacity as Note Administrator,
Paying Agent, Transfer Agent and Note Registrar, hereby agrees not to cause the
filing of a petition in bankruptcy against the Issuer or any Permitted
Subsidiary until at least one year and one day (or, if longer, the applicable
preference period then in effect) after the payment in full of all Notes issued
under this Indenture and Credit Agreement. This provision shall survive
termination of this Indenture and Credit Agreement and the resignation or
removal of the Trustee or Note Administrator.

 



72

 

 

(d)           The Trustee and Note Administrator agree that the payment of all
amounts to which it is entitled pursuant to Sections 6.7(a)(i), (a)(ii),
(a)(iii) and (a)(iv), shall be subject to the Priority of Payments, shall be
payable only to the extent funds are available in accordance with such Priority
of Payments, shall be payable solely from the Collateral and following
realization of the Collateral, any such claims of the Trustee or Note
Administrator against the Issuer, and all obligations of the Issuer, shall be
extinguished. The Trustee and Note Administrator will have a lien upon the
Collateral to secure the payment of such payments to it in accordance with the
Priority of Payments; provided that the Trustee and Note Administrator shall not
institute any proceeding for enforcement of such lien except in connection with
an action taken pursuant to Section 5.3 hereof for enforcement of the lien of
this Indenture and Credit Agreement for the benefit of the Secured Parties.

 

The Trustee and Note Administrator shall receive amounts pursuant to this
Section 6.7 and Section 11.1(a) only to the extent that such payment is made in
accordance with the Priority of Payments and the failure to pay such amounts to
the Trustee and Note Administrator will not, by itself, constitute an Event of
Default. Subject to Section 6.9, the Trustee and Note Administrator shall
continue to serve under this Indenture and Credit Agreement notwithstanding the
fact that the Trustee and Note Administrator shall not have received amounts due
to it hereunder; provided that the Trustee and Note Administrator shall not be
required to expend any funds or incur any expenses unless reimbursement therefor
is reasonably assured to it. No direction by a Majority of the Controlling Class
shall affect the right of the Trustee and Note Administrator to collect amounts
owed to it under this Indenture and Credit Agreement.

 

If on any Payment Date, an amount payable to the Trustee and Note Administrator
pursuant to this Indenture and Credit Agreement is not paid because there are
insufficient funds available for the payment thereof, all or any portion of such
amount not so paid shall be deferred and payable on any later Payment Date on
which sufficient funds are available therefor in accordance with the Priority of
Payments.

 

The obligations of the Issuer under this Section shall survive the resignation
or removal of the Trustee, Note Administrator or Custodian and the satisfaction
and discharge of this Indenture and Credit Agreement.

 

Section 6.8. Corporate Trustee Required; Eligibility.

 

There shall at all times be a Trustee and a Note Administrator hereunder which
shall be (i) a corporation, national bank, national banking association or a
trust company, organized and doing business under the laws of the United States
of America or of any State thereof, authorized under such laws to exercise
corporate trust powers, having a combined capital and surplus of at least
U.S.$200,000,000, subject to supervision or examination by federal or State
authority, or (ii) an institution insured by the Federal Deposit Insurance
Corporation, that in the case of (i) or (ii), has a long-term unsecured debt
rating of at least “A2” by Moody’s; provided, that with respect to the Trustee,
it may maintain a long-term unsecured debt rating of at least “Baa1” by Moody’s
and a short-term unsecured debt rating of at least “P-2” by Moody’s so long as
the Servicer maintains a long-term unsecured debt rating of at least “A2” by
Moody’s (the Servicer shall have no obligation to maintain such rating), and
having an office within the United States. If such entity publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section 6.8, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. If at any time the Trustee or the Note
Administrator shall cease to be eligible in accordance with the provisions of
this Section 6.8, the Trustee or the Note Administrator, as applicable, shall
resign immediately in the manner and with the effect hereinafter specified in
this Article 6.

 



73

 

 

Section 6.9. Resignation and Removal; Appointment of Successor.

 

(a)           No resignation or removal of the Note Administrator or the Trustee
and no appointment of a successor Note Administrator or Trustee, as applicable,
pursuant to this Article 6 shall become effective until the acceptance of
appointment by such successor Note Administrator or Trustee under Section 6.10.

 

(b)           Each of the Trustee and the Note Administrator may resign at any
time by giving written notice thereof to the Loan Agent, Collateral Agent, the
Issuer, the Servicer, the Debtholders, the Note Administrator (in the case of
the Trustee) and the Trustee (in the case of the Note Administrator). Upon
receiving such notice of resignation, the Issuer shall promptly appoint a
successor trustee or trustees, or a successor Note Administrator, as the case
may be, by written instrument, in duplicate, executed by an Authorized Officer
of the Issuer, one copy of which shall be delivered to the Note Administrator or
the Trustee so resigning and one copy to the successor Note Administrator,
Trustee or Trustees, together with a copy to each Holder, the Servicer and the
parties hereto; provided that such successor Note Administrator and Trustee
shall be appointed only upon the written consent of a Majority of the Debt or,
at any time when an Event of Default shall have occurred and be continuing or
when a successor Note Administrator and Trustee has been appointed pursuant to
Section 6.10, by Act of a Majority of the Controlling Class. If no successor
Note Administrator and Trustee shall have been appointed and an instrument of
acceptance by a successor Trustee or Note Administrator shall not have been
delivered to the Trustee or the Note Administrator within thirty (30) days after
the giving of such notice of resignation, the resigning Trustee or Note
Administrator, as the case may be, the Majority of the Controlling Class or any
Holder of Debt, on behalf of himself and all others similarly situated, may
petition any court of competent jurisdiction for the appointment of a successor
Trustee or a successor Note Administrator, as the case may be, at the expense of
the Issuer. No resignation or removal of the Note Administrator or the Trustee
and no appointment of a successor Note Administrator or Trustee will become
effective until the acceptance of appointment by the successor Note
Administrator or Trustee, as applicable.

 

(c)           The Note Administrator and Trustee may be removed upon thirty (30)
days’ notice at any time by Act of a Supermajority of the Debt or when a
successor Trustee has been appointed pursuant to Section 6.10, by Act of a
Majority of the Controlling Class, in each case, upon written notice delivered
to the parties hereto.

 

(d)           If at any time:

 

(i)             the Trustee or the Note Administrator shall cease to be eligible
under Section 6.8 and shall fail to resign after written request therefor by the
Issuer or by any Holder; or

 

(ii)            the Trustee or the Note Administrator shall become incapable of
acting or there shall be instituted any proceeding pursuant to which it could be
adjudged as bankrupt or insolvent or a receiver or liquidator of the Trustee or
the Note Administrator or of its respective property shall be appointed or any
public officer shall take charge or control of the Trustee or the Note
Administrator or of its respective property or affairs for the purpose of
rehabilitation, conservation or liquidation; then, in any such case (subject to
Section 6.9(a)), (a) the Issuer, by Issuer Order, may remove the Trustee or the
Note Administrator, as applicable, or (b) subject to Section 5.15, a Majority of
the Controlling Class or any Holder may, on behalf of himself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Trustee or the Note Administrator, as the case may be, and the
appointment of a successor thereto.

 



74

 

 

(e)           If the Trustee or the Note Administrator shall resign, be removed
or become incapable of acting, or if a vacancy shall occur in the office of the
Trustee or the Note Administrator for any reason, the Issuer, by Issuer Order,
shall promptly appoint a successor Trustee or Note Administrator, as applicable,
and the successor Trustee or Note Administrator so appointed shall, forthwith
upon its acceptance of such appointment, become the successor Trustee or the
successor Note Administrator, as the case may be. If the Issuer fails to appoint
a successor Trustee or Note Administrator within thirty (30) days after such
resignation, removal or incapability or the occurrence of such vacancy, a
successor Trustee or Note Administrator may be appointed by Act of a Majority of
the Controlling Class delivered to the Servicer and the parties hereto,
including the retiring Trustee or the retiring Note Administrator, as the case
may be, and the successor Trustee or Note Administrator so appointed shall,
forthwith upon its acceptance of such appointment, become the successor Trustee
or Note Administrator, as applicable, and supersede any successor Trustee or
Note Administrator proposed by the Issuer. If no successor Trustee or Note
Administrator shall have been so appointed by the Issuer or a Majority of the
Controlling Class and shall have accepted appointment in the manner hereinafter
provided, subject to Section 5.15, the Controlling Class, any Holder, the
Trustee or the Note Administrator may, on behalf of itself or himself and all
others similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Trustee or Note Administrator.

 

(f)            The Issuer shall give prompt notice of each resignation and each
removal of the Trustee or Note Administrator and each appointment of a successor
Trustee or Note Administrator by electronic mail (pursuant to Section 14.3
hereof) or mailing written notice of such event by first class mail, postage
prepaid, to the Servicer, the parties hereto, and to the Holders of the Debt as
their names and addresses appear in the Notes Register or the Class A Loan
Register, as applicable. Each notice shall include the name of the successor
Trustee or Note Administrator, as the case may be, and the address of its
respective Corporate Trust Office. If the Issuer fails to mail such notice
within ten (10) days after acceptance of appointment by the successor Trustee or
Note Administrator, the successor Trustee or Note Administrator shall cause such
notice to be given at the expense of the Issuer.

 

(g)           The resignation or removal of the Note Administrator in any
capacity in which it is serving hereunder, including Note Administrator, Paying
Agent, Authenticating Agent, Calculation Agent, Transfer Agent, Custodian,
Securities Intermediary and Note Registrar, shall be deemed a resignation or
removal, as applicable, in each of the other capacities in which it serves.

 

Section 6.10. Acceptance of Appointment by Successor.

 

Every successor Trustee or Note Administrator appointed hereunder shall execute,
acknowledge and deliver to the Servicer, and the parties hereto including the
retiring Trustee or the retiring Note Administrator, as the case may be, an
instrument accepting such appointment. Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee or the retiring
Note Administrator shall become effective and such successor Trustee or Note
Administrator, without any further act, deed or conveyance, shall become vested
with all the rights, powers, trusts, duties and obligations of the retiring
Trustee or Note Administrator, as the case may be; but, on request of the Issuer
or a Majority of the Controlling Class or the successor Trustee or Note
Administrator, such retiring Trustee or Note Administrator shall, upon payment
of its fees, indemnities and other amounts then unpaid, execute and deliver an
instrument transferring to such successor Trustee or Note Administrator all the
rights, powers and trusts of the retiring Trustee or Note Administrator, as the
case may be, and shall duly assign, transfer and deliver to such successor
Trustee or Note Administrator all property and amounts held by such retiring
Trustee or Note Administrator hereunder, subject nevertheless to its lien, if
any, provided for in Section 6.7(d). Upon request of any such successor Trustee
or Note Administrator, the Issuer shall execute any and all instruments for more
fully and certainly vesting in and confirming to such successor Trustee or Note
Administrator all such rights, powers and trusts.

 

75

 

 

No successor Trustee or successor Note Administrator shall accept its
appointment unless (a)  at the time of such acceptance such successor shall be
qualified and eligible under this Article 6 and (b) such successor shall have a
long-term unsecured debt rating satisfying the requirements set forth in Section
6.8.

 

Section 6.11. Merger, Conversion, Consolidation or Succession to Business of
Trustee and Note Administrator.

 

Any corporation or banking association into which the Trustee or the Note
Administrator may be merged or converted or with which it may be consolidated,
or any corporation or banking association resulting from any merger, conversion
or consolidation to which the Trustee or the Note Administrator, shall be a
party, or any corporation or banking association succeeding to all or
substantially all of the corporate trust business of the Trustee or the Note
Administrator, shall be the successor of the Trustee or the Note Administrator,
as applicable, hereunder; provided that with respect to the Trustee, such
corporation or banking association shall be otherwise qualified and eligible
under this Article 6, without the execution or filing of any paper or any
further act on the part of any of the parties hereto. In case any of the Notes
have been authenticated, but not delivered, by the Note Administrator then in
office, any successor by merger, conversion or consolidation to such
authenticating Note Administrator may adopt such authentication and deliver the
Notes so authenticated with the same effect as if such successor Note
Administrator had itself authenticated such Notes.

 

Section 6.12. Co-Trustees and Separate Trustee.

 

At any time or times, including, but not limited to, for the purpose of meeting
the legal requirements of any jurisdiction in which any part of the Collateral
may at the time be located, for enforcement actions, or where a conflict of
interest exists, the Trustee shall have power to appoint, one or more Persons to
act as co-trustee jointly with the Trustee or as a separate trustee with respect
to all or any part of the Collateral, with the power to file such proofs of
claim and take such other actions as provided herein and to make such claims and
enforce such rights of action on behalf of the Holders of the Notes as such
Holders themselves may have the right to do, subject to the other provisions of
this Section 6.12.

 

The Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee. If the Issuer does not join in such appointment within fifteen (15)
days after the receipt by them of a request to do so, the Trustee shall have
power to make such appointment on its own.

 

Should any written instrument from the Issuer be required by any co-trustee, so
appointed, more fully confirming to such co-trustee such property, title, right
or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer. The Issuer agrees to pay (but only
from and to the extent of the Collateral) to the extent funds are available
therefor under the Priority of Payments, for any reasonable fees and expenses in
connection with such appointment.

 

Every co-trustee, shall, to the extent permitted by law, but to such extent
only, be appointed subject to the following terms:

 

(a)           all rights, powers, duties and obligations hereunder in respect of
the custody of securities, Cash and other personal property held by, or required
to be deposited or pledged with, the Trustee hereunder, shall be exercised
solely by the Trustee;

 

(b)           the rights, powers, duties and obligations hereby conferred or
imposed upon the Trustee in respect of any property covered by the appointment
of a co-trustee shall be conferred or imposed upon and exercised or performed by
the Trustee or by the Trustee and such co-trustee jointly in the case of the
appointment of a co-trustee as shall be provided in the instrument appointing
such co-trustee, except to the extent that under any law of any jurisdiction in
which any particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by a co-trustee;

 



76

 

 

(c)           the Trustee at any time, by an instrument in writing executed by
it, with the concurrence of the Issuer evidenced by an Issuer Order, may accept
the resignation of, or remove, any co- trustee appointed under this Section
6.12, and in case an Event of Default has occurred and is continuing, the
Trustee shall have the power to accept the resignation of, or remove, any such
co-trustee without the concurrence of the Issuer. A successor to any co-trustee
so resigned or removed may be appointed in the manner provided in this Section
6.12;

 

(d)           no co-trustee hereunder shall be personally liable by reason of
any act or omission of the Trustee hereunder, and any co-trustee hereunder shall
be entitled to all the privileges, rights and immunities under Article 6 hereof,
as if it were named the Trustee hereunder;

 

(e)           no co-trustee hereunder shall be personally liable by reason of
any act or omission of any other trustee hereunder; and

 

(f)            any Act of Holders delivered to the Trustee shall be deemed to
have been delivered to each co-trustee.

 

Section 6.13. [Reserved].

 

Section 6.14. Representations and Warranties of the Trustee.

 

The Trustee represents and warrants for the benefit of the other parties to this
Indenture and Credit Agreement that:

 

(a)           the Trustee is a national banking association with trust powers,
duly and validly existing under the laws of the United States of America, with
corporate power and authority to execute, deliver and perform its obligations
under this Indenture and Credit Agreement, and is duly eligible and qualified to
act as Trustee under this Indenture and Credit Agreement;

 

(b)           this Indenture and Credit Agreement has been duly authorized,
executed and delivered by the Trustee and constitutes the valid and binding
obligation of the Trustee, enforceable against it in accordance with its terms
except (i) as limited by bankruptcy, fraudulent conveyance, fraudulent transfer,
insolvency, reorganization, liquidation, receivership, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and by general equitable principles, regardless of whether considered in a
proceeding in equity or at law, and (ii) that the remedy of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought;

 

(c)            neither the execution, delivery and performance of this Indenture
and Credit Agreement, nor the consummation of the transactions contemplated by
this Indenture and Credit Agreement, (i) is prohibited by, or requires the
Trustee to obtain any consent, authorization, approval or registration under,
any law, statute, rule, regulation, or any judgment, order, writ, injunction or
decree that is binding upon the Trustee or any of its properties or Collateral
or (ii) will violate the provisions of the Governing Documents of the Trustee;
and

 



77

 

 

(d)           there are no proceedings pending or, to the best knowledge of the
Trustee, threatened against the Trustee before any Federal, state or other
governmental agency, authority, administrator or regulatory body, arbitrator,
court or other tribunal, foreign or domestic, which could have a material
adverse effect on the Collateral or the performance by the Trustee of its
obligations under this Indenture and Credit Agreement.

 

Section 6.15. Representations and Warranties of the Note Administrator.

 

The Note Administrator represents and warrants for the benefit of the other
parties to this Indenture and Credit Agreement that:

 

(a)           the Note Administrator is a national banking association with
trust powers, duly and validly existing under the laws of the United States of
America, with corporate power and authority to execute, deliver and perform its
obligations under this Indenture and Credit Agreement and the Servicing
Agreement, and is duly eligible and qualified to act as Note Administrator under
this Indenture and Credit Agreement and the Servicing Agreement;

 

(b)           this Indenture and Credit Agreement and the Servicing Agreement
have each been duly authorized, executed and delivered by the Note Administrator
and each constitutes the valid and binding obligation of the Note Administrator,
enforceable against it in accordance with its terms except (i) as limited by
bankruptcy, fraudulent conveyance, fraudulent transfer, insolvency,
reorganization, liquidation, receivership, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally and by general
equitable principles, regardless of whether considered in a proceeding in equity
or at law, and (ii) that the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought;

 

(c)           neither the execution, delivery and performance of this Indenture
and Credit Agreement of the Servicing Agreement, nor the consummation of the
transactions contemplated by this Indenture and Credit Agreement or the
Servicing Agreement, (i) is prohibited by, or requires the Note Administrator to
obtain any consent, authorization, approval or registration under, any law,
statute, rule, regulation, or any judgment, order, writ, injunction or decree
that is binding upon the Note Administrator or any of its properties or
Collateral or (ii) will violate the provisions of the Governing Documents of the
Note Administrator; and

 

(d)           there are no proceedings pending or, to the best knowledge of the
Note Administrator, threatened against the Note Administrator before any
Federal, state or other governmental agency, authority, administrator or
regulatory body, arbitrator, court or other tribunal, foreign or domestic, which
could have a material adverse effect on the Collateral or the performance by the
Note Administrator of its obligations under this Indenture and Credit Agreement
or the Servicing Agreement.

 

Section 6.16. Requests for Consents.

 

(a)           In the event that the Collateral Agent, the Trustee or the Note
Administrator receives written notice of any offer or any request for any
waiver, consent, amendment or other modification, or any other event or action
to be taken in respect to a Mortgage Asset Document or a Mortgage Asset
(regardless of whether or not the contemplated action in such notice constitutes
a Major Modification), the Collateral Agent, Trustee or Note Administrator, as
applicable, shall promptly forward such notice to the Issuer, the Servicer and
the Class A Lender. The Issuer shall determine whether the contemplated action
in such notice constitutes a Major Modification. In the event the contemplated
action does not constitute a Major Modification, the Issuer may take such action
without the consent of the Class A Lender. In the event the contemplated action
does constitute a Major Modification, then the Issuer shall take such actions as
contemplated in Section 6.16(b).

 

78

 

 

(b)           The Issuer shall (i) promptly send the Class A Lender a notice of
any proposed Major Modification (unless the Class A Lender has already received
such notice pursuant to Section 6.16(a) above), and (ii) obtain the consent of
the Class A Lender prior to making or refraining from making any Major
Modification or providing or denying any waiver or consent with regard to a
Major Modification in its sole but good faith discretion; provided that in
connection with any proposal for a Major Modification, the Class A Lender may
negotiate in good faith for a portion of the principal of the Class A Loan to be
prepaid as a condition to its consent to such Major Modification. If the Class A
Lender Representative objects to such proposed Major Modification, it must
object in writing to Issuer within five (5) Business Days after receipt of
notice described above. In the event that the Class A Lender fails to object in
writing within such period, the Class A Lender shall be deemed to have rejected
such proposed Major Modification. In the event the Class A Loan is no longer
outstanding, the Issuer may take such action with respect to any Major
Modification.

 

(c)           The Class A Lender shall have no duty or liability to the other
Debtholders for any action taken, or for refraining from the taking of any
action or the giving of any consent or failure to give any consent pursuant to
this Indenture and Credit Agreement or any such error in judgment. By its
acceptance of any Debt, each Debtholder shall be deemed to have confirmed its
agreement that the Class A Lender may take or refrain from taking actions, or
give or refrain from giving any consents or consult and make recommendations or
refrain from consulting or making recommendations with respect to the Mortgage
Loans, that favor the interests of any other Debtholder over any other
Debtholder, and that the Class A Lender may have special relationships and
interests that conflict with the interests of any Debtholder, shall be deemed to
have agreed to take no action against the Class A Lender or any of its
respective officers, directors, employees, principals or agents as a result of
such special relationships or interests, and that the Class A Lender shall not
be deemed to have been negligent or reckless, or to have acted in bad faith or
engaged in willful misconduct or to have recklessly disregarded any exercise of
its rights or obligations by reason of its having acted or refrained from
acting, or having given any consent or having failed to give any consent, solely
in the interests of the Debtholders.

 

Section 6.17. The Collateral Agent.

 

(a)           General. Each of the Holders by acceptance of the Debt hereby
designates and appoints the Collateral Agent as its agent under this Indenture
and Credit Agreement and the Securities Account Control Agreement and each of
the Holders by acceptance of the Debt hereby irrevocably authorizes the
Collateral Agent to take such action on its behalf under the provisions of this
Indenture and Credit Agreement and the Securities Account Control Agreement and
to exercise such powers and perform such duties as are expressly delegated to
the Collateral Agent by the terms of this Indenture and Credit Agreement,
together with such powers as are reasonably incidental thereto. The provisions
of this Section 6.17 are solely for the benefit of the Collateral Agent and none
of the Holders nor shall the Issuer have any rights as a third-party beneficiary
of any of the provisions contained herein. Notwithstanding any provision to the
contrary contained elsewhere in this Indenture and Credit Agreement, the
Collateral Agent shall not have any duties or responsibilities, except those
expressly set forth herein and in the Securities Account Control Agreement. The
Collateral Agent shall not have or be deemed to have any fiduciary relationship
with the Trustee, any Holder or the Issuer, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Indenture and Credit Agreement or otherwise exist against the Collateral Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Indenture and Credit Agreement with reference to the Collateral
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

 



79

 

 

The Collateral Agent is authorized and directed to (i) enter into this Indenture
and Credit Agreement, the Servicing Agreement and the Securities Account Control
Agreement, (ii) bind the Holders on the terms as set forth in this Indenture and
Credit Agreement and (iii) perform and observe its obligations under this
Indenture and Credit Agreement, the Servicing Agreement and the Securities
Account Control Agreement.

 

The Collateral Agent is each Secured Party’s agent for the purpose of perfecting
the Secured Party’s security interest in Collateral which, in accordance with
Article 9 of the UCC (or other personal property security legislation), can be
perfected only by possession. Should the Trustee obtain possession of any such
Collateral, upon request from the Issuer, the Trustee shall notify the
Collateral Agent thereof and, promptly upon the Collateral Agent’s request
therefor, shall deliver such Collateral to the Collateral Agent or otherwise
deal with such Collateral in accordance with the Collateral Agent’s
instructions.

 

The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer, and the
Collateral Agent assumes no responsibility for their correctness. The Collateral
Agent makes no representation as to the validity or sufficiency of this
Indenture and Credit Agreement, the Collateral or the Debt other than with
respect to the validity and sufficiency of the representations and warranties
set forth in Section 6.17(b) herein. The Collateral Agent shall not be
accountable for the use or application by the Issuer of the Debt or the proceeds
thereof or any amounts paid to the Issuer pursuant to the provisions hereof.

 

(b)           Certain Duties and Responsibilities of the Collateral Agent. At
all times:

 

(i)             the Collateral Agent undertakes to perform such duties and only
such duties as are specifically set forth in this Indenture and Credit
Agreement, and no implied covenants or obligations shall be read into this
Indenture and Credit Agreement against the Collateral Agent;

 

(ii)            in the absence of manifest error, or bad faith on its part, the
Collateral Agent may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Collateral Agent and conforming to the requirements of this
Indenture and Credit Agreement; provided that in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Collateral Agent, the Collateral Agent shall be under a
duty to examine the same to determine whether or not they substantially conform
to the requirements of this Indenture and Credit Agreement and shall promptly
notify the party delivering the same if such certificate or opinion does not
conform. If a corrected form shall not have been delivered to the Collateral
Agent within fifteen days after such notice from the Collateral Agent, the
Collateral Agent shall so notify the party providing such instrument and
requesting the correction thereof; and

 

(iii)           in the case that an Event of Default actually known to the
Collateral Agent has occurred and is continuing, the Collateral Agent shall take
such actions only upon receipt of direction from a Majority of the Controlling
Class (or direction from the Loan Agent on behalf of and at the direction of the
Class A Lender as the Controlling Class, or direction from the Trustee with
respect to a Majority of the Controlling Class, which direction may be given by
the Trustee to the Collateral Agent and shall be given by the Trustee to the
Collateral Agent to the extent that the Trustee receives direction from a
Majority of the Controlling Class) (or other Debtholders to the extent provided
in Article 5 hereof).

 



80

 

 

If, in performing its duties under this Indenture and Credit Agreement, the
Collateral Agent is required to decide between alternative courses of action,
the Collateral Agent may request written instructions from the Majority of the
Controlling Class as to courses of action desired by it. If the Collateral Agent
does not receive such instructions within two (2) Business Days after it has
requested them, it may, but shall be under no duty to, take or refrain from
taking such action. The Collateral Agent shall act in accordance with
instructions received after such two (2) Business Day period except to the
extent it has already taken, or committed itself to take, action inconsistent
with such instructions. The Collateral Agent shall be entitled to request and
rely on the advice of legal counsel and Independent accountants, in each case
selected in good faith and, with reasonable care, in performing its duties
hereunder and be deemed to have acted in good faith and shall not be subject to
any liability if it acts in reliance thereon, in good faith and in accordance
with such advice or opinion.

 

(iv)          No provision of this Indenture and Credit Agreement shall be
construed to relieve the Collateral Agent from liability for its own grossly
negligent action, its own grossly negligent failure to act, or its own willful
misconduct, except that the Collateral Agent shall not be liable:

 

(1)                for any error of judgment made in good faith by a Bank
Officer, unless it shall be proven that the Collateral Agent was grossly
negligent in ascertaining the pertinent facts; or

 

(2)                with respect to any action taken or omitted to be taken by it
in good faith in accordance with the direction of the Issuer and/or a Majority
of the Controlling Class relating to the time, method and place of conducting
any Proceeding for any remedy available to the Collateral Agent, or exercising
any trust or power conferred upon the Collateral Agent, under this Indenture and
Credit Agreement;

 

No provision of this Indenture and Credit Agreement shall require the Collateral
Agent to expend or risk its own funds or otherwise incur any financial liability
in the performance of any of its duties hereunder, or in the exercise of any of
its rights or powers contemplated hereunder, if it shall have reasonable grounds
for believing that repayment of such funds or adequate indemnity against such
risk or liability is not reasonably assured to it unless such risk or liability
relates to its ordinary services under this Indenture and Credit Agreement,
except where this Indenture and Credit Agreement provides otherwise.

 

The Collateral Agent shall not be liable to the Debtholders for any action taken
or omitted by it at the direction of the Issuer, the Servicer, the Controlling
Class, the Trustee, the Note Administrator, the Loan Agent and/or a Debtholder
under circumstances in which such direction is required or permitted by the
terms of this Indenture and Credit Agreement.

 

For all purposes under this Indenture and Credit Agreement, the Collateral Agent
shall not be deemed to have notice or knowledge of any Default or Event of
Default or Mortgage Asset Default unless a Bank Officer of the Collateral Agent
has actual knowledge thereof or unless written notice of any event which is in
fact such an Event of Default or Default or Mortgage Asset Default is received
by the Collateral Agent at the Corporate Trust Office, and such notice
references the Debt generally or this Indenture and Credit Agreement. For
purposes of determining the Collateral Agent’s responsibility and liability
hereunder, whenever reference is made in this Indenture and Credit Agreement to
such an Event of Default or a Default, such reference shall be construed to
refer only to such an Event of Default or Default of which the Collateral Agent
is deemed to have notice as described in this Section 6.17. The availability or
delivery (including pursuant to this Indenture and Credit Agreement) of reports
or other documents (including news or other publicly available reports or
documents) to the Collateral Agent shall not constitute actual or constructive
knowledge or notice of in-formation contained in or determinable from those
reports or documents, except for such reports or documents that this Indenture
or Credit Agreement expressly requires the Collateral Agent to review.

 



81

 

 

(v)           The Collateral Agent shall, upon receipt of reasonable prior
written notice to the Collateral Agent, permit the Issuer and its designees,
during its normal business hours, to review all books of account, records,
reports and other papers of the Collateral Agent (other than items protected by
attorney client privilege) relating to the Debt and to make copies and extracts
therefrom (the reasonable out of pocket expenses incurred in making any such
copies or extracts to be reimbursed to the Collateral Agent by such Person).

 

(c)           Certain Rights of Collateral Agent. Except as otherwise provided
in Section 6.17(a):

 

(i)             the Collateral Agent may conclusively rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties;

 

(ii)            any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request or Issuer Order, as the case may be;

 

(iii)           whenever in the administration of this Indenture and Credit
Agreement the Collateral Agent shall deem it desirable that a matter be proved
or established prior to taking, suffering or omitting any action hereunder, the
Collateral Agent (unless other evidence be herein specifically prescribed) may,
in the absence of bad faith on its part, rely upon an Officer’s Certificate;

 

(iv)          as a condition to the taking or omitting of any action by it
hereunder, the Collateral Agent may consult with counsel (including with respect
to any matters, other than factual matters, in connection with the execution by
the Collateral Agent of a supplemental indenture and credit agreement pursuant
to Section 8.3) selected in good faith and with reasonable care and shall be
deemed to have acted in good faith and shall not be subject to any liability if
it acts in reliance thereon, in good faith and in accordance with the advice or
opinion issued by such counsel in connection therewith;

 

(v)           the Collateral Agent shall be under no obligation to exercise or
to honor any of the rights or powers vested in it by this Indenture and Credit
Agreement at the request or direction of any of the Holders pursuant to this
Indenture and Credit Agreement, or to make any investigation of matters arising
hereunder or to institute, conduct or defend any litigation hereunder or in
relation hereto at the request, order or direction of any of the Holders unless
such Holders shall have offered to the Collateral Agent security or indemnity
reasonably satisfactory to it against the costs, expenses and liabilities which
might reasonably be incurred by it in compliance with such request or direction;

 

(vi)          the Collateral Agent shall not be bound to make any investigation
into the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document;

 



82

 

 

(vii)         the Collateral Agent may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through
agents or attorneys and shall not be responsible for any misconduct or
negligence on the part of any attorney or agent appointed by it with reasonable
care, provided that the Collateral Agent will provide notice of any such
appointment to the Debtholders, and upon any such appointment of an agent or
attorney, such agent or attorney shall be conferred with all the same rights,
indemnities, and immunities as the Collateral Agent;

 

(viii)        the Collateral Agent shall not be liable for any action it takes
or omits to take in good faith that it reasonably and prudentially believes to
be authorized or within its rights or powers hereunder;

 

(ix)           the Collateral Agent shall not be responsible for the accuracy of
the books or records of, or for any acts or omissions of any Transfer Agent
(other than the Collateral Agent itself acting in that capacity), any
Calculation Agent (other than the Collateral Agent itself acting in that
capacity) or any Paying Agent (other than the Collateral Agent itself acting in
that capacity);

 

(x)            the Collateral Agent shall not be liable for the actions or
omissions of the Issuer, the Class A Lender, the Servicer, the Trustee or the
Note Administrator; and without limiting the foregoing, the Collateral Agent
shall not be under any obligation to verify or independently determine the
accuracy information received by it from the Servicer (or from any selling
institution, agent bank, trustee or similar source) with respect to the Mortgage
Assets;

 

(xi)           to the extent any defined term hereunder, or any calculation
required to be made or determined by the Collateral Agent hereunder, is
dependent upon or defined by reference to GAAP, the Collateral Agent shall be
entitled to request and receive (and rely upon) instruction from the Issuer or
the accountants appointed pursuant to Section 6.17(c)(vii) as to the application
of GAAP in such connection, in any instance;

 

(xii)          the Collateral Agent shall not have any responsibility to the
Issuer or the Secured Parties hereunder to make any inquiry or investigation as
to, and shall have no obligation in respect of, the terms of any engagement of
Independent accountants by the Issuer;

 

(xiii)         the Collateral Agent shall be entitled to all of the same rights,
protections, immunities and indemnities afforded to it as Collateral Agent for
which it serves hereunder, and under the Servicing Agreement and the Securities
Account Control Agreement (including, without limitation, as Secured Party,
Calculation Agent, Custodian and Securities Intermediary);

 

(xiv)         in determining any affiliations of Debtholders with any party
hereto or otherwise, the Collateral Agent shall be entitled to request and
conclusively rely on a certification provided by a Debtholder;

 

(xv)          in no event shall the Collateral Agent be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Collateral Agent has
been advised of the likelihood of such loss or damage and regardless of the form
of action;

 

(xvi)         the Collateral Agent shall not be required to give any bond or
surety in respect of the execution of the trusts created hereby or the powers
granted hereunder;

 



83

 

 

(xvii)        in no event shall the Collateral Agent be liable for any failure
or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including, but not limited to acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, strikes or
work stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like which restrict or prohibit the providing of
the services contemplated by this Indenture and Credit Agreement, inability to
obtain material, equipment, or communications or computer facilities, or the
failure of equipment or interruption of communications or computer facilities,
any act or provision of any present or future governmental authority, labor
disputes, disease, epidemic, pandemic, quarantine, national emergency, loss or
malfunction of utilities or computer software or hardware, the unavailability of
the Federal Reserve Bank wire or telex or other wire or communication facility
and other causes beyond the Collateral Agent’s control, as applicable, whether
or not of the same Class or kind as specifically named above;

 

(xviii)       except as otherwise expressly set forth in this Indenture and
Credit Agreement, Wells Fargo Bank, National Association, acting in any
particular capacity hereunder will not be deemed to be imputed with knowledge of
(i) Wells Fargo Bank, National Association acting in a capacity that is
unrelated to the transactions contemplated by this Indenture and Credit
Agreement, or (ii) Wells Fargo Bank, National Association acting in any other
capacity hereunder, except, in the case of either clause (i) or clause (ii),
where some or all of the obligations performed in such capacities are performed
by one or more employees within the same Corporate Trust Office of Wells Fargo
Bank, National Association or where the Corporate Trust Office responsible for
performing the obligations in such capacities have one or more of the same Bank
Officers;

 

(xix)         the Collateral Agent shall have no (i) responsibility for the
selection of an alternative rate as a successor or replacement benchmark to the
Benchmark and shall be entitled to rely upon any designation of such rate by
Class A Lender pursuant to Schedule B and (ii) liability for any failure or
delay in performing its duties hereunder as a result of the unavailability of a
LIBOR rate; and

 

(xx)          nothing herein shall require the Collateral Agent to act in any
manner that is contrary to applicable law.

 

(d)           Notice of Default. Promptly (and in no event later than three (3)
Business Days) after the occurrence of any Default actually known to a Bank
Officer of the Collateral Agent or after any declaration of acceleration has
been made or delivered to the Collateral Agent pursuant to Section 5.2, the
Collateral Agent shall deliver to all Debtholders as their names and addresses
appears on the Notes Register or the Class A Loan Register, as applicable, and
the Servicer notice of such Default, unless such Default shall have been cured
or waived.

 

(e)           Compensation and Reimbursement of Collateral Agent. The Issuer
agrees, in each case without duplication of any expense reimbursements,
indemnification payments or other payments made to Wells Fargo Bank, National
Association in its capacity as Loan Agent, pursuant to this Indenture and Credit
Agreement:

 

(i)             to pay to the Collateral Agent, the Collateral Agent, Trustee,
Loan Agent and Note Administrator Fee as provided in Section 11.1(a):

 

(ii)            except as otherwise expressly provided herein, to reimburse the
Collateral Agent in a timely manner upon its request for all reasonable expenses
(including the reasonable fees and expenses of third-party attorneys, advisers,
accountants and experts employed hereunder), disbursements and advances incurred
or made by the Collateral Agent in accordance with any provision of this
Indenture and Credit Agreement, the Securities Account Control Agreement and the
Servicing Agreement;

 



84

 

 

(iii)           to indemnify the Collateral Agent and its Officers, directors,
employees and agents for, and to hold them harmless against, any loss, liability
or expense (including attorneys’ fees and expenses) incurred without gross
negligence, willful misconduct or bad faith on their part, arising out of or in
connection with the acceptance or administration of this trust, including the
costs and expenses of defending themselves against any claim or liability in
connection with the exercise or performance of any of their powers or duties
hereunder and under the Securities Account Control Agreement and the Servicing
Agreement or the enforcement of this Section and whether such loss, liability or
expense arises from a claim by a Debtholder, the Issuer or any other Person; and

 

(iv)          to pay the Collateral Agent reasonable additional compensation
together with its expenses (including reasonable counsel fees) for any
collection or enforcement action taken pursuant to Section 5.4 hereof.

 

The Collateral Agent may remit payment for such fees and expenses to the
Collateral Agent, the Trustee, the Loan Agent, the Custodian and the Note
Administrator or, in the absence thereof, the Collateral Agent may from time to
time deduct payment of its or the Custodian’s, the Trustee’s, the Loan Agent’s
or Note Administrator’s fees and expenses hereunder from amounts on deposit in
the Payment Account in accordance with the Priority of Payments.

 

The Collateral Agent, hereby agrees not to cause the filing of a petition in
bankruptcy against the Issuer or any Permitted Subsidiary until at least one
year and one day (or, if longer, the applicable preference period then in
effect) after the payment in full of all Debt issued under this Indenture and
Credit Agreement. This provision shall survive termination of this Indenture and
Credit Agreement and the resignation or removal of the Collateral Agent.

 

The Collateral Agent agrees that the payment of all amounts to which it is
entitled pursuant to Sections 6.7(a)(i), (a)(ii), (a)(iii) and (a)(iv), shall be
subject to the Priority of Payments, shall be payable only to the extent funds
are available in accordance with such Priority of Payments, shall be payable
solely from the Collateral and following realization of the Collateral, any such
claims of the Collateral Agent against the Issuer, and all obligations of the
Issuer, shall be extinguished. The Collateral Agent will have a lien upon the
Collateral to secure the payment of such payments to it in accordance with the
Priority of Payments; provided that the Collateral Agent shall not institute any
proceeding for enforcement of such lien except in connection with an action
taken pursuant to Section 5.3 hereof for enforcement of the lien of this
Indenture and Credit Agreement for the benefit of the Debtholders.

 

The Collateral Agent shall receive amounts pursuant to this Section 6.17(e) only
to the extent such payment is made in accordance with the Priority of Payments
and the failure to pay such amount to the Collateral Agent will not, by itself,
constitute and Event of Default. Subject to Section 6.17(h) the Collateral Agent
shall continue to serve as Collateral Agent under this Indenture and Credit
Agreement notwithstanding the fact that the Collateral Agent shall not have
received amounts due it hereunder; provided that the Collateral Agent shall not
be required to expend any funds or incur any expenses unless reimbursement
therefor is reasonably assured to it. No direction by the Holders of the Debt
shall affect the right of the Collateral Agent to collect amounts owed to it
under this Indenture and Credit Agreement.

 

If on any Payment Date, an amount payable to the Collateral Agent pursuant to
this Indenture and Credit Agreement is not paid because there are insufficient
funds available for the payment thereof, all or any portion of such amount not
so paid shall be deferred and payable on any later Payment Date on which
sufficient funds are available therefor in accordance with the Priority of
Payments.

 



85

 

 

The obligations of the Issuer under this Section shall survive the resignation
or removal of the Collateral Agent and the satisfaction and discharge of this
Indenture and Credit Agreement.

 

(f)            Withholding. Each Holder of a Class A Loan, by the purchase of an
interest in such Class A Loan or its acceptance of a beneficial interest
therein, acknowledges that interest on the Class A Loan will be treated as
United States source interest and, as such, United States withholding tax may
apply. If any amount is required to be deducted or withheld from any payment to
any Debtholder or payee, such amount shall reduce the amount otherwise
distributable to such Debtholder or payee. The Collateral Agent, Issuer, Note
Administrator and Loan Agent, as applicable, are hereby authorized to withhold
or deduct from amounts otherwise distributable to any Debtholder or payee
sufficient funds for the payment of any tax that is legally required to be
withheld or deducted (but such authorization shall not prevent the Collateral
Agent, Issuer, Note Administrator and Loan Agent from contesting any such tax in
appropriate proceedings and legally withholding payment of such tax, pending the
outcome of such proceedings). The amount of any withholding tax imposed with
respect to any Debtholder or payee shall be treated as Cash distributed to such
Debtholder or payee at the time it is withheld by the Collateral Agent, Issuer,
Note Administrator or Loan Agent and remitted to the appropriate taxing
authority. If there is a possibility that withholding tax is payable with
respect to a distribution, the Collateral Agent, Issuer, Note Administrator or
Loan Agent may in its sole discretion withhold such amounts in accordance with
this Section 6.17(f). The Issuer agrees to timely provide to the Collateral
Agent, Note Administrator and Loan Agent accurate and complete copies of all
documentation received from Debtholders or payees pursuant to Sections 2.7(f)
and 2.11(c). Solely with respect to FATCA compliance and reporting, nothing
herein shall impose an obligation on the part of the Collateral Agent, Issuer,
Note Administrator and Loan Agent to determine the amount of any tax or
withholding obligation on the part of the Issuer or in respect of the Debt. In
addition, initial purchasers and transferees of Debt after the Closing Date will
be required to provide to the Issuer, the Trustee, the Note Administrator, the
Collateral Agent or their agents, all information, documentation or
certifications reasonably required to permit the Issuer to comply with its tax
reporting obligations under applicable law, including any applicable cost basis
reporting obligation. For the avoidance of doubt, none of the Collateral Agent,
the Trustee, the Note Administrator or the Loan Agent will have any
responsibility for the preparation of any tax returns or related reports on
behalf of or for the benefit of the Issuer or any Debtholder, or the calculation
of any original issue discount on the Debt. For the avoidance of doubt, the
Collateral Agent shall reasonably cooperate with the Issuer, at Issuer’s
direction and expense, to permit Issuer to fulfill its obligations under FATCA;
provided that the Collateral Agent shall have no independent obligation to cause
or maintain Issuer’s compliance with FATCA and shall have no liability for any
withholding on payments to Issuer as a result of Issuer’s failure to achieve or
maintain FATCA compliance.

 

(g)           Corporate Collateral Agent Required; Eligibility. There shall at
all times be a Collateral Agent hereunder which shall be (i) a corporation,
national bank, national banking association or a trust company, organized and
doing business under the laws of the United States of America or of any State
thereof, authorized under such laws to exercise corporate trust powers, having a
combined capital and surplus of at least U.S.$200,000,000, subject to
supervision or examination by federal or State authority, or (ii)  an
institution insured by the Federal Deposit Insurance Corporation, that in the
case of (i) or (ii), has a long-term unsecured debt rating of at least “A2” by
Moody’s; provided, that with respect to the Trustee, it may maintain a long-term
unsecured debt rating of at least “Baa1” by Moody’s and a short-term unsecured
debt rating of at least “P-2” by Moody’s so long as the Servicer maintains a
long-term unsecured debt rating of at least “A2” by Moody’s (the Servicer shall
have no obligation to maintain such rating), and having an office within the
United States. If such entity publishes reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section 6.17(g), the combined capital
and surplus of such entity shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. If at
any time the Collateral Agent shall cease to be eligible in accordance with the
provisions of this Section 6.17(g), the Collateral Agent shall resign
immediately in the manner and with the effect hereinafter specified in Section
6.17(h).

 



86

 

 

(h)           Resignation and Removal; Appointment of Successor. (i) No
resignation or removal of the Collateral Agent and no appointment of a successor
Collateral Agent pursuant to this Section 6.17(h) shall become effective until
the acceptance of appointment by such successor Collateral Agent under Section
6.17(h)(iv).

 

(i)             The Collateral Agent may resign at any time by giving written
notice thereof to the Issuer, the Servicer, the Debtholders, the Loan Agent, the
Note Administrator and the Trustee. Upon receiving such notice of resignation,
the Issuer shall promptly appoint a successor Collateral Agent, by written
instrument, in duplicate, executed by an Authorized Officer of the Issuer, one
copy of which shall be delivered to the Collateral Agent so resigning and one
copy to the successor Collateral Agent, together with a copy to each Debtholder,
the Servicer and the parties hereto; provided that such successor collateral
agent shall be appointed only upon the written consent of a Majority of the Debt
or, at any time when an Event of Default shall have occurred and be continuing
or when a successor Collateral Agent has been appointed pursuant to Section
6.17(h)(iv), by Act of a Majority of the Controlling Class. If no successor
Collateral Agent shall have been appointed and an instrument of acceptance by a
successor Collateral Agent shall not have been delivered to the Collateral Agent
within thirty (30) days after the giving of such notice of resignation, the
resigning Collateral Agent, the Controlling Class of Debt or any Holder of Debt,
on behalf of himself and all others similarly situated, may petition any court
of competent jurisdiction for the appointment of a successor Collateral Agent at
the expense of the Issuer. No resignation or removal of the Collateral Agent and
no appointment of a successor Collateral Agent will become effective until the
acceptance of appointment by the successor Collateral Agent.

 

(ii)            The Collateral Agent may be removed at any time upon thirty (30)
days’ notice by Act of a Supermajority of the Debt or when a successor
Collateral Agent has been appointed pursuant to Section 6.17(h)(iv), by Act of a
Majority of the Controlling Class, in each case, upon written notice delivered
to the parties hereto.

 

(iii)           If at any time:

 

(1)                the Collateral Agent shall cease to be eligible under Section
6.17(g) and shall fail to resign after written request therefor by the Issuer or
by any Holder; or

 

(2)                the Collateral Agent shall become incapable of acting or
there shall be institute any proceeding pursuant to which it could be adjudged
as bankrupt or insolvent or a receiver or liquidator of the Collateral Agent or
of its property shall be appointed or any public officer shall take charge or
control of the Collateral Agent or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation;

 

then, in any such case (subject to Section 6.17(h)), (A) the Issuer, by Issuer
Order, may remove the Collateral Agent, or (B) subject to Section 5.15, any
Holder may, on behalf of himself and all others similarly situated, petition any
court of competent jurisdiction for the removal of the Collateral Agent and the
appointment of a successor Collateral Agent thereto.

 

87

 

 

(iv)          If the Collateral Agent shall resign, be removed or become
incapable of acting, or if a vacancy shall occur in the office of the Collateral
Agent for any reason, the Issuer, by Issuer Order, shall promptly appoint a
successor Collateral Agent; and the successor Collateral Agent so appointed
shall, forthwith upon its acceptance of such appointment, become the successor
Collateral Agent. If the Issuer fails to appoint a successor Collateral Agent
within thirty (30) days after such resignation, removal or incapability or the
occurrence of such vacancy, a successor Collateral Agent may be appointed by an
Act of a Majority of the Controlling Class delivered to the Servicer and the
parties hereto, including the retiring Collateral Agent and the successor
Collateral Agent so appointed shall, forthwith upon its acceptance of such
appointment, become the successor Collateral Agent and supersede any successor
Collateral Agent proposed by the Issuer. If no successor Collateral Agent shall
have been so appointed by the Issuer or a Majority of the Controlling Class and
shall have accepted appointment in the manner hereinafter provided, subject to
Section 5.15, the Controlling Class, any Holder or the Collateral Agent may, on
behalf of itself or himself and all others similarly situated, petition any
court of competent jurisdiction for the appointment of a successor Collateral
Agent.

 

(v)           The Issuer shall give prompt notice of each resignation and each
removal of the Collateral Agent and each appointment of a successor Collateral
Agent by mailing written notice of such event by first class mail, postage
prepaid, to the Servicer, the parties hereto, and to the Holders of the Debt as
their names and addresses appear in the Notes Register or the Class A Loan
Register, as applicable. Each notice shall include the name of the successor
Collateral Agent and the address of its respective Corporate Trust Office. If
the Issuer fails to mail such notice within ten (10) days after acceptance of
appointment by the successor Collateral Agent, the successor Collateral Agent
shall cause such notice to be given at the expense of the Issuer.

 

(vi)          The resignation or removal of the Collateral Agent shall be deemed
a resignation or removal, as applicable of the other capacitates in which it
serves.

 

(i)    Representations and Warranties of the Collateral Agent.

 

The Collateral Agent represents and warrants for the benefit of the other
parties to this Indenture and Credit Agreement that:

 

(i)             the Collateral Agent is a national banking association with
trust powers, duly and validly existing under the laws of the United States of
America, with corporate power and authority to execute, deliver and perform its
obligations under this Indenture and Credit Agreement, the Securities Account
Control Agreement and the Servicing Agreement, and is duly eligible and
qualified to act as Collateral Agent under this Indenture and Credit Agreement,
the Securities Account Control Agreement and the Servicing Agreement;

 

(ii)            this Indenture and Credit Agreement, the Securities Account
Control Agreement and the Servicing Agreement have each been duly authorized,
executed and delivered by the Collateral Agent and each constitutes the valid
and binding obligation of the Trustee, enforceable against it in accordance with
its terms except (i) as limited by bankruptcy, fraudulent conveyance, fraudulent
transfer, insolvency, reorganization, liquidation, receivership, moratorium or
other similar laws now or hereafter in effect relating to creditors’ rights
generally and by general equitable principles, regardless of whether considered
in a proceeding in equity or at law, and (ii) that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought;

 



88

 

 

 

(iii)                neither the execution, delivery and performance of this
Indenture and Credit Agreement, the Securities Account Control Agreement or the
Servicing Agreement, nor the consummation of the transactions contemplated by
this Indenture and Credit Agreement, the Securities Account Control Agreement or
the Servicing Agreement, (i) is prohibited by, or requires the Collateral Agent
to obtain any consent, authorization, approval or registration under, any law,
statute, rule, regulation, or any judgment, order, writ, injunction or decree
that is binding upon the Collateral Agent or any of its properties or Collateral
or (ii) will violate the provisions of the Governing Documents of the Collateral
Agent; and

 

(iv)               there are no proceedings pending or, to the best knowledge of
the Collateral Agent, threatened against the Collateral Agent before any
Federal, state or other governmental agency, authority, administrator or
regulatory body, arbitrator, court or other tribunal, foreign or domestic, which
could have a material adverse effect on the Collateral or the performance by the
Collateral Agent of its obligations under this Indenture and Credit Agreement,
the Securities Account Control Agreement or the Servicing Agreement.

 

ARTICLE 7

 

COVENANTS

 

Section 7.1.     Payment of Principal and Interest.

 

The Issuer shall duly and punctually pay the principal of and interest on the
Class A Loan in accordance with the terms of this Indenture and Credit Agreement
and the Priority of Payments. Amounts properly withheld under the Code or other
applicable law by any Person from a payment to any Debtholder of interest and/or
principal shall be considered as having been paid by the Issuer for all purposes
of this Indenture and Credit Agreement.

 

The applicable Paying Agent shall, unless prevented from doing so for reasons
beyond its reasonable control, give notice to each Debtholder of any such
withholding requirement no later than ten (10)  days prior to the related
Payment Date from which amounts are required (as directed by the Issuer to be
withheld), provided that, despite the failure of the Paying Agent to give such
notice, amounts withheld pursuant to applicable tax laws shall be considered as
having been paid by the Issuer, as provided above.

 

Section 7.2.     Maintenance of Office or Agency.

 

The Issuer hereby appoints the Note Administrator, with respect to the Notes,
and the Loan Agent, with respect to the Class A Loan, as a Paying Agent for the
payment of principal of and interest on the Debt and where Notes may be
surrendered for registration of transfer or exchange in accordance with this
Indenture and Credit Agreement.

 

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, however, that no paying agent shall be appointed in a
jurisdiction which subjects payments on the Debt to withholding tax. The Issuer
shall give prompt written notice to the Trustee, the Note Administrator, the
Collateral Agent and the Noteholders of the appointment or termination of any
such agent and of the location and any change in the location of any such office
or agency.

 

If at any time the Issuer shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Collateral Agent with the address thereof,
presentations and surrenders of Notes shall be made at, and notices and demands
shall be served on, the Paying Agent at its Corporate Trust Office and the
Issuer hereby appoints the Paying Agent as its agent to receive such respective
presentations, surrenders, notices and demands.

 



89

 

 

Section 7.3.     Amounts for Debt Payments to be Held in Trust.

 

(a)                All payments of amounts due and payable with respect to any
Debt that are to be made from amounts withdrawn from the Payment Account shall
be made on behalf of the Issuer by the applicable Paying Agent (in each case,
from and to the extent of available funds in the Payment Account and subject to
the Priority of Payments) with respect to payments on the Debt.

 

When the Paying Agent is not also the Note Registrar, the Issuer shall furnish,
or cause the Note Registrar to furnish, no later than the fifth (5th) calendar
day after each Record Date a list, if necessary, in such form as such Paying
Agent may reasonably request, of the names and addresses of the Holders of Notes
and of the certificate numbers of individual Notes held by each such Holder
together with wiring instructions, contact information, and such other
information reasonably required by the Paying Agent.

 

Whenever the Paying Agent is not also the Note Administrator, the Issuer and
such Paying Agent shall, on or before the Business Day next preceding each
Payment Date or Redemption Date, as the case may be, direct the Note
Administrator to deposit on such Payment Date with such Paying Agent, if
necessary, an aggregate sum sufficient to pay the amounts then becoming due
pursuant to the terms of this Indenture and Credit Agreement (to the extent
funds are then available for such purpose in the Payment Account, and subject to
the Priority of Payments), such sum to be held for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Collateral Agent) the
Issuer shall promptly notify the Collateral Agent of its action or failure so to
act. Any amounts deposited with a Paying Agent (other than the Collateral Agent)
in excess of an amount sufficient to pay the amounts then becoming due on the
Debt with respect to which such deposit was made shall be paid over by such
Paying Agent to the Collateral Agent for application in accordance with Article
11. Any such Paying Agent shall be deemed to agree by assuming such role not to
cause the filing of a petition in bankruptcy against the Issuer or any Permitted
Subsidiary for the non-payment to the Paying Agent of any amounts payable
thereto until at least one year and one day (or, if longer, the applicable
preference period then in effect) after the payment in full of all Debt issued
or incurred under this Indenture and Credit Agreement.

 

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order of the Issuer and at
the sole cost and expense of the Issuer, with written notice thereof to the Note
Administrator and Collateral Agent. In the event that a Paying Agent ceases to
have a long-term debt rating of “Aa3” or higher by Moody’s, the Issuer shall
promptly remove such Paying Agent and appoint a successor Paying Agent with a
long-term debt rating of “Aa3” or higher by Moody’s. The Issuer shall not
appoint any Paying Agent that is not, at the time of such appointment, a
depository institution or trust company subject to supervision and examination
by federal and/or state and/or national banking authorities. The Issuer shall
cause the Paying Agent other than the Note Administrator or Loan Agent to
execute and deliver to the Collateral Agent an instrument in which such Paying
Agent shall agree with the Collateral Agent (and if the Note Administrator and
Loan Agent acts as Paying Agent, it hereby so agrees), subject to the provisions
of this Section 7.3, that such Paying Agent will:

 

(i)                    allocate all sums received for payment to the Holders of
Debt in accordance with the terms of this Indenture and Credit Agreement;

 

(ii)                  hold all sums held by it for the payment of amounts due
with respect to the Debt for the benefit of the Persons entitled thereto until
such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;

 



90

 

 

(iii)                immediately resign as a Paying Agent and forthwith pay to
the Collateral Agent all sums held by it for the payment of Debt if at any time
it ceases to satisfy the standards set forth above required to be met by a
Paying Agent at the time of its appointment;

 

(iv)                 immediately give the Collateral Agent notice of any Default
by the Issuer in the making of any payment required to be made; and

 

(v)                   at any time during the continuance of any such Default,
upon the written request of the Collateral Agent, forthwith pay to the
Collateral Agent all sums so held by such Paying Agent.

 

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture and Credit Agreement or for any other purpose, pay,
or by Issuer Order direct the Paying Agent to pay, to the Collateral Agent all
sums held by the Issuer or held by the Paying Agent for payment of the Debt,
such sums to be held by the Collateral Agent in trust for the same Debtholders
as those upon which such sums were held by the Issuer or the Paying Agent; and,
upon such payment by the Paying Agent to the Collateral Agent, the Paying Agent
shall be released from all further liability with respect to such amounts.

 

Except as otherwise required by applicable law, any amounts deposited with the
Collateral Agent in trust or deposited with the Paying Agent for the payment of
the principal of or interest on any Debt and remaining unclaimed for two (2)
years after such principal or interest has become due and payable shall be paid
to the Issuer on request; and the Holder of such Debt shall thereafter, as an
unsecured general creditor, look only to the Issuer for payment of such amounts
and all liability of the Collateral Agent or the Paying Agent with respect to
such amounts (but only to the extent of the amounts so paid to the Issuer) shall
thereupon cease. The Collateral Agent or the Paying Agent, before being required
to make any such release of payment, may, but shall not be required to, adopt
and employ, at the expense of the Issuer, any reasonable means of notification
of such release of payment, including, but not limited to, mailing notice of
such release to Holders whose Debt has been called but have not been surrendered
for redemption or whose right to or interest in amounts due and payable but not
claimed is determinable from the records of the Paying Agent, at the last
address of record of each such Holder.

 

Section 7.4.     Existence of the Issuer.

 

(a)                So long as any Debt is Outstanding, the Issuer shall, to the
maximum extent permitted by applicable law, maintain in full force and effect
its existence and rights as a limited liability company organized under the laws
of Delaware; provided that the Issuer shall be entitled to change its
jurisdiction of formation from Delaware to any other jurisdiction reasonably
selected by the Issuer so long as (i) such change is not disadvantageous in any
material respect to the Holders of the Debt, (ii) it delivers written notice of
such change to the Collateral Agent for delivery to the Holders of the Debt and
(iii) on or prior to the fifteenth (15th) Business Day following delivery of
such notice by the Collateral Agent to the Debtholders, the Collateral Agent
shall not have received written notice from a Majority of the Controlling Class
objecting to such change.

 



91

 

 

(b)                So long as any Debt is Outstanding, the Issuer shall ensure
that all limited liability company formalities or other formalities regarding
its existence are followed (including correcting any known misunderstanding
regarding its separate existence). So long as any Debt is Outstanding, the
Issuer shall not take any action or conduct its affairs in a manner that is
likely to result in its separate existence being ignored or its Collateral and
liabilities being substantively consolidated with any other Person in a
bankruptcy, reorganization or other insolvency proceeding, in each case, other
than any action that is expressly covered by this Indenture and Credit
Agreement. So long as the Class A Loan is Outstanding, the Issuer shall maintain
and implement administrative and operating procedures reasonably necessary in
the performance of the Issuer’s obligations hereunder, and the Issuer shall at
all times keep and maintain, or cause to be kept and maintained, separate books,
records, accounts and other information customarily maintained for the
performance of the Issuer’s obligations hereunder. Without limiting the
foregoing, so long as the Class A Loan is Outstanding, (i) the Issuer shall (A)
pay its own liabilities only out of its own funds and (B) use separate
stationery, invoices and checks, (C) hold itself out and identify itself as a
separate and distinct entity under its own name (except, for tax purposes, to
the extent that the Issuer is a disregarded entity for U.S. federal income tax
purposes); (D) not commingle its assets with assets of any other Person; (E)
hold title to its assets in its own name; (F) [reserved]; (G) not guarantee any
obligation of any Person, including any Affiliate or become obligated for the
debts of any other Person or hold out its credit or assets as being available to
satisfy the obligations of others; (H) allocate fairly and reasonably any
overhead expenses, including for shared office space; (I) not have its
obligations guaranteed by any Affiliate except to the extent contemplated by
this Indenture and Credit Agreement and any other Transaction Document; (J)    
not pledge its assets to secure the obligations of any other Person; (K) correct
any known misunderstanding regarding its separate identity; (L) intend to
maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities; (M) not acquire any securities of any Affiliate of
the Issuer; (N) not own any asset or property other than property arising out of
the actions permitted to be performed under the Transaction Documents and (O)
have at least one (1) independent member or director; and (ii) the Issuer shall
not (A) have any subsidiaries (other than a Permitted Subsidiary); (B) engage in
any transaction with any shareholder that is not permitted under the terms of
the Transaction Documents; (C) [reserved]; (D) conduct business under an assumed
name (i.e., no “DBAs”); (E) incur, create or assume any indebtedness other than
(x) as expressly permitted under the Transaction Documents; (y)  unsecured trade
payables, in an aggregate amount not to exceed $250,000 at any one time
outstanding, incurred in the ordinary course of acquiring, owning, servicing,
enforcement, financing the Collateral; and/or (z) as otherwise expressly
permitted under this Indenture and Credit Agreement; (F) enter into any contract
or agreement with any of its Affiliates, except as expressly permitted under the
Transaction Documents or upon terms and conditions that are commercially
reasonable and substantially similar to those available in arm’s-length
transactions; (G) make or permit to remain outstanding any loan or advance to,
or own or acquire any stock or securities of, any Person, except that the Issuer
may invest in those investments permitted under the Transaction Documents and
may make any advance required or expressly permitted to be made pursuant to any
provisions of the Transaction Documents and permit the same to remain
outstanding in accordance with such provisions; (H) to the fullest extent
permitted by law, engage in any dissolution, liquidation, consolidation, merger,
asset sale or transfer of ownership interests other than such activities as are
expressly permitted pursuant to any provision of the Transaction Documents.

 

Section 7.5.     Protection of Collateral.

 

(a)                The Issuer (or, with respect to continuation statements, the
Collateral Agent, on behalf of the Issuer) shall file (or cause to be filed, on
its behalf) any financing statements and any continuation statements as shall be
reasonably necessary to perfect the security interest of the Collateral Agent in
the Collateral. In addition, the Issuer shall from time to time execute and
deliver all such supplements and amendments hereto and all such Financing
Statements, continuation statements, instruments of further assurance and other
instruments, and shall take such other action as, in each case, any Secured
Party may reasonably request as being necessary or advisable or desirable to
secure the rights and remedies of the Holders and to:

 

(i)                    Grant more effectively all or any portion of the
Collateral;

 

(ii)                  maintain or preserve the lien (and the priority thereof)
of this Indenture and Credit Agreement or to carry out more effectively the
purposes hereof;

 



92

 

 

(iii)                perfect, publish notice of or protect the validity of any
Grant made or to be made by this Indenture and Credit Agreement (including,
without limitation, any and all actions necessary or desirable as a result of
changes in law or regulations);

 

(iv)                 instruct the Collateral Agent with respect to enforcement
on any of the Mortgage Assets;

 

(v)                   instruct the Collateral Agent to preserve and defend title
to the Mortgage Assets against the claims of all persons and parties; and

 

(vi)                 pursuant to Section 11.1(a)(i), pay or cause to be paid any
and all taxes levied or assessed upon all or any part of the Collateral (other
than any taxes not yet due and payable).

 

The Issuer hereby designates the Collateral Agent as its agent and
attorney-in-fact to execute and file any Financing Statement, continuation
statement or other instrument required pursuant to this Section 7.5, provided
that such appointment shall not impose upon the Collateral Agent any of the
Issuer’s obligations under this Section 7.5. The Collateral Agent agrees that it
will from time to time, and at the direction of the Class A Lender, execute and
cause such Financing Statements and continuation statements to be filed (it
being understood that the Collateral Agent shall be entitled to rely upon any
direction given to it by either the Issuer or the Class A Lender Representative,
as to the need to file such Financing Statements and continuation statements,
the dates by which such filings are required to be made and the jurisdictions in
which such filings are required to be made). In the absence of any such
direction of the Class A Lender or Issuer, the Collateral Agent shall have no
obligation to take any action in respect of any Financing Statement,
continuation statement or other instrument required pursuant to this Section
7.5.

 

(b)                The Collateral Agent shall not (except for payments,
deliveries and distributions otherwise expressly permitted under this Indenture
and Credit Agreement) cause or permit the Custodian to be located in a different
jurisdiction from the jurisdiction in which the Custodian was located on the
Closing Date, unless the Collateral Agent, shall have first received an Opinion
of Counsel to the effect that the lien and security interest created by this
Indenture and Credit Agreement with respect to such property will continue to be
maintained after giving effect to such action or actions.

 

(c)                The Issuer shall (i) pay or cause to be paid all income and
other material taxes, if any, levied on account of the beneficial ownership by
the Issuer of any Collateral that secure the Notes and timely file all income
and other material tax returns and information statements as required, (ii) take
all available actions necessary or advisable to prevent the Issuer from becoming
subject to any withholding or other taxes or assessments, and (iii) upon the
request of the applicable withholding agent if reasonably determined to be
necessary to prevent the withholding or imposition of United States income tax,
deliver or cause to be delivered a United States IRS Form W-9 (or the applicable
IRS Form W-8, if appropriate) or successor applicable form, to each applicable
requesting withholding agent (e.g., a borrower, counterparty or paying agent, as
applicable) with respect to (as applicable) an item included in the Collateral
as soon as reasonably practical following such request and thereafter to the
extent legally permitted to do so upon the expiration or obsolescence of such
IRS form.

 

Section 7.6.     [Reserved].

 

Section 7.7.     Performance of Obligations.

 

(a)                Except as permitted under this Indenture and Credit Agreement
or the Servicing Agreement, the Issuer shall not take any action, and will use
commercially reasonable efforts not to permit any action to be taken by others,
that would release any Person from any of such Person’s covenants or obligations
under any Instrument included in the Collateral, except in the case of
enforcement action taken with respect to any Defaulted Mortgage Asset in
accordance with the provisions hereof and as otherwise required hereby.

 



93

 

 

(b)                The Issuer may, with the prior written consent of the
Majority of the Notes and, if the Class A Loan is outstanding, the Class A
Lender, contract with other Persons, including the Servicer, the Collateral
Agent, or the Trustee, for the performance of actions and obligations to be
performed by the Issuer hereunder by such Persons and the performance of the
actions and other obligations with respect to the Collateral of the nature set
forth in the Indenture and Credit Agreement. Notwithstanding any such
arrangement, the Issuer shall remain primarily liable with respect thereto. In
the event of such contract, the performance of such actions and obligations by
such Persons shall be deemed to be performance of such actions and obligations
by the Issuer; and the Issuer shall punctually perform, and use commercially
reasonable efforts to cause the Servicer or such other Person to perform, all of
their obligations and agreements contained in the Indenture and Credit Agreement
or such other agreement.

 

(c)                The Issuer shall maintain the Servicing Agreement in full
force and effect so long as any Debt remains Outstanding and shall not terminate
the Servicing Agreement with respect to any Mortgage Asset except upon the sale
or other liquidation of such Mortgage Asset in accordance with the terms and
conditions of this Indenture and Credit Agreement, or as otherwise permitted
pursuant to the terms and conditions of Section 17.1 hereof.

 

Section 7.8.     Negative Covenants.

 

(a)                The Issuer shall not:

 

(i)                    sell, assign, participate, transfer, exchange or
otherwise dispose of, or pledge, mortgage, hypothecate or otherwise encumber (or
permit such to occur or suffer such to exist), any part of the Collateral,
except as otherwise expressly permitted by this Indenture and Credit Agreement
or the Servicing Agreement;

 

(ii)                  claim any credit on, make any deduction from, or dispute
the enforceability of, the payment of the principal or interest payable in
respect of the Notes (other than amounts required to be paid, deducted or
withheld in accordance with any applicable law or regulation of any governmental
authority) or assert any claim against any present or future Debtholder by
reason of the payment of any taxes levied or assessed upon any part of the
Collateral;

 

(iii)                after the Closing Date, (A) issue any additional Class of
securities or incur any additional loans, other than the Debt or (B) issue any
additional interests in the Issuer;

 

(iv)                 (A) take any affirmative action to render the validity or
effectiveness of this Indenture and Credit Agreement or any Grant hereunder to
be impaired, or permit the lien of this Indenture and Credit Agreement to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Indenture and Credit Agreement or the Debt, except as may be expressly permitted
hereby; (B) take any affirmative action that would permit any lien, charge,
adverse claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture and Credit Agreement) to be created on or extend to or
otherwise arise upon or burden the Collateral or any part thereof, any interest
therein or the proceeds thereof, except as may be expressly permitted hereby; or
(C) take any affirmative action that would permit the lien of this Indenture and
Credit Agreement not to constitute a valid first priority security interest in
the Collateral, except as may be expressly permitted hereby;

 

(v)                   amend the Servicing Agreement, except pursuant to the
terms thereof and except as otherwise expressly permitted pursuant to Section
17.1;

 

(vi)                 to the maximum extent permitted by applicable law, dissolve
or liquidate in whole or in part, except as permitted hereunder;

 



94

 

 

(vii)               become liable in any way, whether directly or by assignment
or as a guarantor or other surety, for the obligations of the lessee under any
lease or hire any employees;

 

(viii)             maintain any bank accounts other than the Accounts in which
(inter alia) the proceeds of the Issuer’s membership interests will be kept;

 

(ix)                 conduct business under an assumed name, or change its name
without first delivering at least thirty (30) days’ prior written notice to the
Trustee, the Collateral Agent and the Debtholders and an Opinion of Counsel to
the effect that such name change will not adversely affect the security interest
hereunder of the Trustee or the Secured Parties;

 

(x)                   take any action that would result in it becoming an
association taxable as a corporation, a publicly traded partnership or taxable
mortgage pool, in each case subject to U.S. federal income tax on a net basis
(including, but not limited to, an election to treat the Issuer as a “taxable
REIT subsidiary” as defined in Section 856(l) of the Code), unless the Issuer
receives a No Entity-Level Tax Opinion;

 

(xi)                 except for any agreements involving the purchase and sale
of Mortgage Assets having customary purchase or sale terms and documented with
customary loan trading documentation, enter into any agreements unless such
agreements contain “non-petition” and “limited recourse” provisions; or

 

(xii)               amend its organizational documents in any material respect
except pursuant to the terms thereof.

 

(b)                Neither the Issuer nor the Collateral Agent shall sell,
transfer, exchange or otherwise dispose of Collateral, or enter into or engage
in any business with respect to any part of the Collateral, except as expressly
permitted or required by this Indenture and Credit Agreement or the Servicing
Agreement.

 

(c)                The Issuer shall not become an investment company required to
be registered under the 1940 Act and shall not rely solely on the exemptions or
exclusions from registration under Sections 3(c)(1) or 3(c)(7) of the 1940 Act.
The Issuer shall not become a “covered fund” for purposes of the Volcker Rule.

 

(d)                For so long as any of the Debt is Outstanding, the Issuer
shall not issue any limited liability company membership interests of the Issuer
to any Person other than the Guarantor or another wholly-owned subsidiary of
Guarantor that is disregarded as separate from Guarantor for U.S. federal income
tax purposes.

 

(e)                The Issuer shall not enter into any material new agreements
(other than in connection with any other agreement contemplated by this
Indenture and Credit Agreement, including, without limitation, any agreement in
connection with a sale of Collateral by the Issuer that is permitted under
Section 12.1 or a modification of a Mortgage Asset in accordance with the terms
of this Indenture and Credit Agreement) without the prior written consent of the
Holders of at least a Majority of the Debt and shall provide notice of all new
agreements (other than any agreement contemplated in the foregoing clause above)
to the Holders of the Debt.

 

(f)                 As long as the Class A Loan is outstanding, the Notes
Investor may not transfer (whether by means of actual transfer or a transfer of
beneficial ownership for U.S. federal income tax purposes), pledge or
hypothecate any retained or repurchased Debt or any other equity interests of
the Issuer to any Person (except to an affiliate that is wholly-owned by Notes
Investor and is disregarded for U.S. federal income tax purposes or, if the
Notes Investor is itself a disregarded entity for U.S. federal income tax
purposes, to the Person (or an entity disregarded from such Person) treated as
owning the assets of Notes Investor for U.S. federal income tax purposes) unless
the Issuer receives a No Entity-Level Tax Opinion with respect to such transfer,
pledge or hypothecation.

 



95

 

 

(g)                Any transfer or financing arrangement pursuant to Section
7.8(f) shall prohibit any further transfer (whether by means of actual transfer
or a transfer of beneficial ownership for U.S. federal income tax purposes),
pledge or hypothecation of any retained or repurchased Debt and any other equity
interests of the Issuer (except to an affiliate that is wholly-owned by Notes
Investor and is disregarded for U.S.   federal income tax purposes or, if the
Notes Investor is itself a disregarded entity for U.S. federal income tax
purposes, to the Person (or an entity disregarded from such Person) treated as
owning the assets of Notes Investor for U.S. federal income tax purposes),
including a transfer in connection with any exercise of remedies under such
financing unless the Issuer receives a No Entity-Level Tax Opinion.

 

Section 7.9.     Statement as to Compliance.

 

On or before January 31 in each calendar year, commencing in 2021, or
immediately if there has been a Default in the fulfillment of an obligation
under this Indenture and Credit Agreement or prior to any Additional Funding
Date, the Issuer shall deliver to the Trustee and the Collateral Agent an
Officer’s Certificate given on behalf of the Issuer and without personal
liability stating, as to each signer thereof, that, since the date of the last
certificate or, in the case of the first certificate, the Closing Date, to the
best of the knowledge, information and belief of such Officer, the Issuer has
fulfilled all of its obligations under this Indenture and Credit Agreement or,
if there has been a Default in the fulfillment of any such obligation,
specifying each such Default known to them and the nature and status thereof.

 

Section 7.10.    The Issuer May Consolidate or Merge Only on Certain Terms.

 

(a)                The Issuer shall not consolidate or merge with or into any
other Person or transfer or convey all or substantially all of its Collateral to
any Person, unless permitted by the Governing Documents and unless:

 

(i)                    the Issuer shall be the surviving entity, or the Person
(if other than the Issuer) formed by such consolidation or into which the Issuer
is merged or to which all or substantially all of the Collateral of the Issuer
are transferred shall be an entity organized and existing under the laws of the
State of Delaware or such other jurisdiction approved by a Majority of each and
every Class of Debt (each voting as a separate Class); provided that no such
approval shall be required in connection with any such transaction undertaken
solely to effect a change in the jurisdiction of formation pursuant to Section
7.4 hereof; and provided, further, that the surviving entity shall expressly
assume, by an indenture and credit agreement supplemental hereto, executed and
delivered to the Trustee, the Collateral Agent, and each Holder, the due and
punctual payment of the principal of and interest on all Debt and other amounts
payable hereunder and under the Servicing Agreement with respect to the Mortgage
Assets and the performance and observance of every covenant of this Indenture
and Credit Agreement and the Servicing Agreement with respect to the Mortgage
Assets on the part of the Issuer to be performed or observed, all as provided
herein;

 

(ii)                  if the Issuer is not the surviving entity, the Person
formed by such consolidation or into which the Issuer is merged or to which all
or substantially all of the Collateral of the Issuer are transferred shall have
agreed with the Trustee and the Collateral Agent (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Issuer with respect to its Affiliates and (B) not to consolidate or merge with
or into any other Person or transfer or convey all or substantially all of the
Collateral to any other Person except in accordance with the provisions of this
Section 7.10, unless in connection with a sale of the Collateral pursuant to
Article 5, Article 9 or Article 12;

 



96

 

 

(iii)                if the Issuer is not the surviving entity, the Person
formed by such consolidation or into which the Issuer is merged or to which all
or substantially all of the Collateral of the Issuer are transferred shall have
delivered to the Trustee, the Collateral Agent and the Servicer, an Officer’s
Certificate and an Opinion of Counsel each stating that such Person is duly
organized, validly existing and in good standing in the jurisdiction in which
such Person is organized; that such Person has sufficient power and authority to
assume the obligations set forth in Section 7.10(a)(i) above and to execute and
deliver an indenture and credit agreement supplemental hereto for the purpose of
assuming such obligations; that such Person has duly authorized the execution,
delivery and performance of an indenture and credit agreement supplemental
hereto for the purpose of assuming such obligations and that such supplemental
indenture and credit agreement is a valid, legal and binding obligation of such
Person, enforceable in accordance with its terms, subject only to bankruptcy,
reorganization, insolvency, moratorium and other laws affecting the enforcement
of creditors’ rights generally and to general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law); that, immediately following the event which causes such Person to become
the successor to the Issuer, (A) such Person has good and marketable title, free
and clear of any lien, security interest or charge, other than the lien and
security interest of this Indenture and Credit Agreement, to the Collateral
securing, in the case of a consolidation or merger of the Issuer, all of the
Class A Loan or, in the case of any transfer or conveyance of the Collateral
securing any portion of the Class A Loan, such portion of the Class A Loan, (B)
the Collateral Agent continues to have a valid perfected first priority security
interest in the Collateral securing, in the case of a consolidation or merger of
the Issuer, all of the Class A Loan, or, in the case of any transfer or
conveyance of the Collateral securing any portion of the Class A Loan, such
portion of the Class A Loan and (C) such other matters as the Trustee, the
Collateral Agent, or any Holder of Debt may reasonably require;

 

(iv)                 immediately after giving effect to such transaction, no
Default or Event of Default shall have occurred and be continuing;

 

(v)                   the Issuer shall have delivered to the Trustee, the
Collateral Agent and each Holder of Debt, an Officer’s Certificate stating that
such consolidation, merger, transfer or conveyance and such supplemental
indenture and credit agreement comply with this Article 7 and that all
conditions precedent in this Article 7 provided for relating to such transaction
have been complied with and that no adverse tax consequences will result
therefrom to the Holders of the Debt;

 

(vi)                 the Issuer has received an opinion from Kirkland & Ellis
LLP or an opinion of other nationally recognized U.S. tax counsel experienced in
such matters that such action will not result in adverse tax consequences to the
Issuer or the Debtholders;

 

(vii)               after giving effect to such transaction, the Issuer shall
not be required to register as an investment company under the 1940 Act; and

 

(viii)              the Class A Lender shall have consented to such transaction.

 

Section 7.11.   Successor Substituted.

 

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the Collateral of the Issuer, in accordance with Section
7.10 hereof, the Person formed by or surviving such consolidation or merger (if
other than the Issuer), or the Person to which such consolidation, merger,
transfer or conveyance is made, shall succeed to, and be substituted for, and
may exercise every right and power of, the Issuer under this Indenture and
Credit Agreement with the same effect as if such Person had been named as the
Issuer herein. In the event of any such consolidation, merger, transfer or
conveyance, the Person named as the “Issuer” in the first paragraph of this
Indenture and Credit Agreement or any successor which shall theretofore have
become such in the manner prescribed in this Article 7 may be dissolved,
wound-up and liquidated at any time thereafter, and such Person thereafter shall
be released from its liabilities as obligor and maker on all the Notes and from
its obligations under this Indenture and Credit Agreement.

 

Section 7.12.    No Other Business.

 

The Issuer shall not engage in any business or activity other than issuing and
selling the Notes and borrowing the Class A Loan pursuant to this Indenture and
Credit Agreement and any supplements thereto, and acquiring, owning, holding,
maintaining, disposing of and pledging the Collateral in connection with the
Debt and such other activities which are necessary, suitable or convenient to
accomplish the foregoing or are incidental thereto or connected therewith.

 



97

 

 

Section 7.13.    [Reserved].

 

Section 7.14.    Calculation Agent.

 

(a)                The Issuer hereby agrees that for so long as any Debt remains
Outstanding there shall at all times be an agent appointed to calculate the
Benchmark in respect of each Interest Accrual Period in accordance with the
terms of Schedule B attached hereto (the “Calculation Agent”). The Issuer
initially has appointed the Collateral Agent as Calculation Agent for purposes
of determining the Benchmark for each Interest Accrual Period. The Calculation
Agent may be removed by the Issuer at any time. The Calculation Agent may resign
at any time by giving written notice thereof to the Issuer and the Debtholders.
If the Calculation Agent is unable or unwilling to act as such or is removed by
the Issuer in respect of any Interest Accrual Period, the Issuer shall promptly
appoint as a replacement Calculation Agent a leading bank which does not control
or is not controlled by or under common control with the Issuer or its
Affiliates and which, if the Benchmark is LIBOR, is engaged in transactions in
Eurodollar deposits in the international Eurodollar market. The Calculation
Agent may not resign its duties without a successor having been duly appointed.
If no successor Calculation Agent shall have been appointed within thirty (30)
days after giving of a notice of resignation, the resigning Calculation Agent or
a Majority of the Controlling Class, on behalf of himself and all others
similarly situated, may petition a court of competent jurisdiction for the
appointment of a successor Calculation Agent.

 

(b)                The Calculation Agent shall be required to agree that, as
soon as practicable after the Reference Time, but in no event later than 11:00
a.m. (New York time) on the next Business Day (or the next London Banking Day if
the Benchmark is LIBOR) immediately following each Benchmark Determination Date,
the Calculation Agent shall calculate the Benchmark for the next Interest
Accrual Period and will communicate such information to the Collateral Agent,
who shall include such calculation on the next Payment Date Report following
such Benchmark Determination Date. The Calculation Agent shall notify the Issuer
before 5:00 p.m. (New York time) on each Benchmark Determination Date if it has
not determined and is not in the process of determining the Benchmark, the Class
A Loan Interest Distribution Amount for the Class A Loan, together with the
reasons therefor. The determination of the Class A Loan Rate or any Class A Loan
Interest Distribution Amount, respectively, by the Calculation Agent shall,
absent manifest error, be final and binding on all parties.

 

(c)                None of the Calculation Agent, Note Administrator, Collateral
Agent, Loan Agent or Trustee shall have any responsibility or liability for (i)
the selection or determination of (or any failure by the Class A Lender to
select or determine) an alternative or replacement reference rate (including any
Benchmark Replacement, ISDA Fallback Rate, Benchmark Replacement Adjustment or
any other reference rate component or modifier thereto) as a successor or
replacement benchmark to LIBOR or determining whether (a) any such rate is a
Benchmark Replacement or ISDA Fallback Rate, (b) the conditions to the
designation of such rate or the adoption of a supplemental indenture have been
satisfied, or (c) a Benchmark Transition Event and its related Benchmark
Replacement Date have occurred, and shall be entitled to rely upon any selection
or determination of such rate (and any modifier) by the Class A Lender or (ii)
any failure or delay in performing their duties under this Indenture and Credit
Agreement as a result of the unavailability of LIBOR or other reference rate as
described herein or the failure of the Class A Lender to select or determine any
alternative or replacement rate as set forth herein. The Calculation Agent, Note
Administrator, Collateral Agent, Loan Agent and Trustee shall be entitled to
conclusively rely on any selection, determination, decision or election that may
be made by the Class A Lender with respect to any alternative or replacement
reference rate (including any modifier thereto), including any Benchmark
Replacement and Benchmark Replacement Conforming Changes selected by the Class A
Lender.

 

Section 7.15.    Tax Status.

 

(a)                The Issuer shall not take any action that would result in the
Issuer being treated as an association taxable as a corporation, a publicly
traded partnership or taxable mortgage pool, in each case, subject to U.S.
federal income tax on a net basis.

 

(b)                Without limiting the generality of Section 7.16, if the
Issuer has acquired or is expected to acquire the real property underlying any
Mortgage Asset pursuant to a foreclosure or deed-in- lieu of foreclosure (or
other “United States real property interest” within the meaning of Section 897
of the Code) or an interest in an entity treated as a partnership for U.S.
federal income tax purposes that owns such a United States real property
interest or would acquire assets other than cash or cash items or “real estate
assets” (within the meaning of Section 856 of the Code), the Issuer will be
permitted to either (i) organize one or more Permitted Subsidiaries and
contribute the subject property or Mortgage Assets to such Permitted Subsidiary,
(ii) contribute such Mortgage Asset (or subject property) to an existing
Permitted Subsidiary, or (iii) sell such Mortgage Asset (or subject property) in
accordance with Section 12.1.

 



98

 

 

Section 7.16.   Permitted Subsidiaries.

 

Notwithstanding any other provision of this Indenture and Credit Agreement, the
Issuer shall, following delivery of an Issuer Order to the parties hereto, be
permitted to sell to a Permitted Subsidiary at any time any Sensitive Asset for
consideration consisting entirely of the equity interests of such Permitted
Subsidiary (or for an increase in the value of equity interests already owned).
Such Issuer Order shall certify that the sale of a Sensitive Asset is being made
in accordance with satisfaction of all requirements of this Indenture and Credit
Agreement. The Custodian shall, upon receipt of a Request for Release with
respect to a Sensitive Asset, release such Sensitive Asset and shall deliver
such Sensitive Asset as specified in such Request for Release. The following
provisions shall apply to all Sensitive Asset and Permitted Subsidiaries:

 

(a)                For all purposes under this Indenture and Credit Agreement,
any Sensitive Asset transferred to a Permitted Subsidiary shall be treated as if
it were an asset owned directly by the Issuer.

 

(b)                Any distribution of Cash by a Permitted Subsidiary to the
Issuer shall be characterized as Interest Proceeds or Principal Proceeds to the
same extent that such Cash would have been characterized as Interest Proceeds or
Principal Proceeds if received directly by the Issuer and each Permitted
Subsidiary shall cause all proceeds of and collections on each Sensitive Asset
owned by such Permitted Subsidiary to be deposited into the Payment Account.

 

(c)                To the extent applicable, the Issuer shall form one or more
Securities Accounts with the Securities Intermediary for the benefit of each
Permitted Subsidiary.

 

(d)                Notwithstanding the complete and absolute transfer of a
Sensitive Asset to a Permitted Subsidiary, the ownership interests of the Issuer
in a Permitted Subsidiary or any property distributed to the Issuer by a
Permitted Subsidiary shall be treated as a continuation of its ownership of the
Sensitive Asset that was transferred to such Permitted Subsidiary (and shall be
treated as having the same characteristics as such Sensitive Asset).

 

(e)                If the Class A Lender (or any party duly designated by such
Class A Lender, as evidenced by a separate written agreement between the Class A
Lender and such party) or any authorized party takes any action under this
Indenture and Credit Agreement to sell, liquidate or dispose of all or
substantially all of the Collateral, the Issuer shall cause each Permitted
Subsidiary to sell each Sensitive Asset and all other Collateral held by such
Permitted Subsidiary and distribute the proceeds of such sale, net of any
amounts necessary to satisfy any related expenses and tax liabilities, to the
Issuer in exchange for the equity interest in such Permitted Subsidiary held by
the Issuer.

 

Section 7.17.    Repurchase Requests.

 

If the Issuer, the Trustee, the Collateral Agent or the Servicer receives any
request or demand that a Mortgage Asset be repurchased or replaced arising from
any Material Breach of a representation or warranty made with respect to such
Mortgage Asset or any Material Document Defect (any such request or demand, a
“Repurchase Request”) or a withdrawal of a Repurchase Request from any Person
other than the Servicer, then the Trustee or the Collateral Agent, as
applicable, shall promptly forward such notice of such Repurchase Request or
withdrawal of a Repurchase Request, as the case may be, to the Issuer and the
Servicer. Upon receipt of such Repurchase Request or withdrawal of a Repurchase
Request by the Servicer pursuant to the prior sentence, the Servicer shall be
responsible for complying with the procedures set forth in the Servicing
Agreement with respect to such Repurchase Request.

 

Section 7.18.    Servicing of Mortgage Assets and Control of Servicing
Decisions.

 

Subject to the terms and conditions provided in Section 17.1, the Mortgage Loans
will be serviced by the Servicer pursuant to the Servicing Agreement, subject to
the consultation, consent and direction rights of the Class A Lender, as set
forth herein and in the Servicing Agreement, subject to those conditions,
restrictions or termination events expressly provided therein. Nothing in this
Indenture and Credit Agreement shall be interpreted to limit in any respect the
rights of the Class A Lender under the Servicing Agreement and none of the
Issuer, the Collateral Agent or the Trustee shall take any action under the
Indenture and Credit Agreement or the Servicing Agreement inconsistent with the
rights of the Class A Lender set forth herein or under the related Servicing
Agreement.

 



99

 

 

ARTICLE 8

 

SUPPLEMENTAL INDENTURES AND CREDIT AGREEMENTS

 

Section 8.1.     [Reserved].

 

Section 8.2.     Supplemental Indentures and Credit Agreements.

 

The Note Administrator, the Trustee, the Collateral Agent, the Class A Lender
and the Issuer may enter into one or more indentures and credit agreements
supplemental hereto to add any provisions to, or change in any manner or
eliminate any of the provisions of, this Indenture and Credit Agreement or
modify in any manner the rights of the Holders of any Class of Debt under this
Indenture and Credit Agreement, in each case only (i) with the written consent
of all of the Holders of each Class of Debt or (ii) if necessary to permit the
issuance of a No Entity-Level Tax Opinion, as reasonably determined by the
Issuer.

 

Section 8.3.     Execution of Supplemental Indentures and Credit Agreements.

 

(a)                In executing or accepting the additional trusts created by
any supplemental indenture and credit agreement permitted by this Article 8 or
the modifications thereby of the trusts created by this Indenture and Credit
Agreement, the Note Administrator, the Collateral Agent and the Trustee shall be
entitled to receive, and shall be fully protected in relying upon, an Opinion of
Counsel stating that the execution of such supplemental indenture and credit
agreement is authorized or permitted by this Indenture and Credit Agreement and
that all conditions precedent thereto have been satisfied. The Note
Administrator, the Loan Agent, the Custodian, the Collateral Agent and Trustee
may, but shall not be obligated to, enter into any such supplemental indenture
and credit agreement which affects its own rights, duties or immunities under
this Indenture and Credit Agreement or otherwise.

 

(b)                The Servicing Agreement shall provide that the Servicer will
be bound to follow any amendment or supplement to this Indenture and Credit
Agreement of which it has received written notice at least ten (10) Business
Days prior to the execution and delivery of such amendment or supplement;
provided, however, that with respect to any amendment or supplement to this
Indenture and Credit Agreement which may, in the judgment of the Servicer,
adversely affect the Servicer, the Servicer shall not be bound (and the Issuer
agrees that it will not permit any such amendment to become effective) unless
the Servicer gives written consent to the Note Administrator, the Collateral
Agent and the Trustee and the Issuer to such amendment. The Issuer shall give
written notice to the Servicer of any amendment made to this Indenture and
Credit Agreement pursuant to its terms. Any failure of the Issuer to provide
notice, or any defect therein, shall not, however, in any way impair or affect
the validity of any such supplemental indenture and credit agreement.

 

The Custodian’s written consent shall be required prior to any amendment to this
Indenture and Credit Agreement by which the Custodian is adversely affected.

 

(c)                At the cost of the Issuer, the Collateral Agent shall provide
to each Debtholder a copy of any proposed supplemental indenture and credit
agreement at least fifteen (15) Business Days (or such shorter period as the
Debtholders may agree) prior to the execution thereof by the Collateral Agent
(provided that the Debtholders may waive provision of such notice or the
deadline therefor). Any failure of the Trustee, the Collateral Agent and the
Note Administrator to publish or mail such notice, or any defect therein, shall
not, however, in any way impair or affect the validity of any such supplemental
indenture and credit agreement.

 

(d)                Absent receipt of written consent from all of the Holders of
each Class of Debt, the Collateral Agent shall not enter into any such
supplemental indenture and credit agreement unless the Trustee, the Collateral
Agent and the Note Administrator have received a No Entity-Level Tax Opinion. It
shall not be necessary for any Act of Debtholders under this Article 8 to
approve the particular form of any proposed supplemental indenture and credit
agreement, but it shall be sufficient if such Act shall approve the substance
thereof.

 



100

 

 

(e)                [reserved].

 

(f)                 Promptly after the execution by the Issuer, the Note
Administrator, the Collateral Agent and the Trustee of any supplemental
indenture and credit agreement pursuant to this Section 8.3, the Collateral
Agent, at the expense of the Issuer, shall mail to the Debtholders, the Servicer
and the Sponsor a copy thereof (unless delivery of such copy is waived by such
parties). Any failure of the Collateral Agent to publish or mail such notice, or
any defect therein, shall not, however, in any way impair or affect the validity
of any such supplemental indenture and credit agreement.

 

Section 8.4.     Effect of Supplemental Indentures and Credit Agreements.

 

Upon the execution of any supplemental indenture and credit agreement under this
Article 8, this Indenture and Credit Agreement shall be modified in accordance
therewith, such supplemental indenture and credit agreement shall form a part of
this Indenture and Credit Agreement for all purposes and every Holder of Debt
theretofore and thereafter incurred and/or authenticated and delivered hereunder
shall be bound thereby.

 

Section 8.5.     Reference in Notes to Supplemental Indentures and Credit
Agreements.

 

Notes authenticated and delivered after the execution of any supplemental
indenture and credit agreement pursuant to this Article 8 may, and if required
by the Issuer shall, bear a notice in form approved by the Note Administrator as
to any matter provided for in such supplemental indenture and credit agreement.
If the Issuer shall so determine, new Notes, so modified as to conform in the
opinion of the Issuer to any such supplemental indenture and credit agreement,
may be prepared and executed by the Issuer and authenticated and delivered by
the Note Administrator in exchange for Outstanding Notes. Notwithstanding the
foregoing, any Note authenticated and delivered hereunder shall be subject to
the terms and provisions of this Indenture and Credit Agreement, and any
supplemental indenture and credit agreement.

 

ARTICLE 9

 

REDEMPTION OF NOTES; REDEMPTION PROCEDURES

 

 

Section 9.1.     Tax Redemption.

 

The Notes shall be redeemable (and the Class A Loan shall be prepayable in full
in connection with such redemption) by the Issuer in whole but not in part, at
the written direction of the Holder of the Class B Notes delivered to the
Issuer, the Note Administrator, the Custodian, the Collateral Agent, the Loan
Agent and the Trustee, on the Payment Date (the “Tax Redemption Date”) following
the occurrence, as evidenced by an Issuer Order certifying that the conditions
for a Tax Redemption have occurred, of a Tax Event if the Tax Materiality
Condition is satisfied upon repayment of the Class A Loan in full and, in the
case of the Notes, at a price equal to the Redemption Price (such redemption, a
“Tax Redemption”); provided that that the funds available to be used for such
Tax Redemption will be sufficient to pay the Total Redemption Price. Upon the
receipt of such written direction of a Tax Redemption, the Collateral Agent
shall provide written notice thereof to the Debtholders and the Trustee. Any
sale or disposition of a Mortgage Asset by the Collateral Agent in connection
with a Tax Redemption shall be performed upon Issuer Order by the Collateral
Agent in the manner directed by the Holder of the Class B Notes (provided that
nothing herein shall require the Collateral Agent to execute and deliver any
agreement with a purchaser of Mortgage Assets).

 



101

 

 

Section 9.2.     Notice of Redemption.

 

(a)                In connection with a Tax Redemption pursuant to Section 9.1,
the Note Administrator shall set the applicable Record Date for the Notes, and
the Loan Agent shall set the applicable Record Date for the Class A Loan, ten
(10) Business Days prior to the proposed Redemption Date.

 

(b)                Any such notice of a Tax Redemption may be withdrawn by the
Issuer, at the direction of the Holder of the Class B Notes, up to the second
(2nd) Business Day prior to the scheduled Redemption Date by written notice to
the Note Administrator, the Trustee, the Collateral Agent, the Custodian, the
Loan Agent, the Servicer and each Holder of Debt to be redeemed. The failure of
any Tax Redemption that is withdrawn in accordance with this Indenture and
Credit Agreement shall not constitute an Event of Default.

 

Section 9.3.     Notice of Redemption or Maturity by the Issuer.

 

Unless such notice is waived in writing by the applicable recipients thereof,
notice of redemption (or a withdrawal thereof) shall be given in accordance with
Sections 14.3 and 14.4 hereof not less than ten (10) Business Days (or, where
the notice of a Tax Redemption is withdrawn pursuant to Section 9.2(b), four (4)
Business Days (or promptly thereafter upon receipt of written notice, if later))
prior to the applicable Redemption Date or Maturity, to the Trustee, the
Custodian, the Collateral Agent, the Loan Agent, the Servicer and each Holder of
Debt to be redeemed, at its address in the Notes Register or the Class A Loan
Register, as applicable.

 

All notices of redemption shall state:

 

(a)                the applicable Redemption Date;

 

(b)                the Notes being redeemed and/or the principal amount of the
Class A Loan being prepaid;

 

(c)                the applicable Redemption Price;

 

(d)                in the case of a Tax Redemption in whole, that all of the
Debt is being paid in full and that interest on the Debt shall cease to accrue
on the Redemption Date specified in the notice; and

 

(e)                the place or places where Class A Lender Promissory Note or
any notes to be repaid or redeemed in whole are to be surrendered for payment of
the repayment amount or Redemption Price which shall be the office or agency of
the Paying Agent as provided in Section 7.2.

 

Notice of redemption shall be given by the Issuer, or at its request, by the
Collateral Agent in the name of the Issuer, and at the expense of the Issuer.
Failure to give notice of redemption, or any defect therein, to any Holder of
any Debt shall not impair or affect the validity of the redemption of any other
Notes.

 

Section 9.4.     Debt Payable on Redemption Date.

 

Notice of redemption having been given as aforesaid, the Debt to be repaid or
redeemed shall, on the Redemption Date, become due and payable at, in the case
of the Notes, the Redemption Price and in the case of the Class A Loan, at the
principal balance thereof being prepaid, together with accrued and unpaid
interest thereon, as therein specified, and from and after the Redemption Date
(unless the Issuer shall Default in the repayment of the Class A Loan or payment
of the Redemption Price and accrued interest thereon) the Debt redeemed or
prepaid shall cease to bear interest on the Redemption Date. Upon final payment
on a Class A Lender Promissory Note to be repaid or a Note to be redeemed, the
Holder shall present and surrender the Class A Lender Promissory Note or such
Note at the place specified in the notice of redemption on or prior to such
Redemption Date; provided, however, that if there is delivered to the Issuer,
the Note Administrator and the Trustee such security or indemnity as may be
required by them to hold each of them harmless and an undertaking thereafter to
surrender the Class A Lender Promissory Note or such Note, then, in the absence
of notice to the Issuer, the Note Administrator and the Trustee that the Class A
Lender Promissory Note or the applicable Note has been acquired by a bona fide
purchaser, such final payment shall be made without presentation or surrender.
Payments of interest on the Debt so to be repaid or redeemed whose Maturity is
on or prior to the Redemption Date shall be payable to the Holders of such Debt,
or predecessor Debt, registered as such at the close of business on the relevant
Record Date according to the terms and provisions of Section 2.7(f).

 



102

 

 

Section 9.5.     Stated Maturity Date.

 

The Class A Loan shall be repayable in full on the Stated Maturity Date.

 

Section 9.6.    Mandatory Clean-up.

 

After the occurrence of a Mandatory Clean-up Event, the Class A Lender
Representative may, in its sole discretion, give notice to the Issuer, the Note
Administrator, the Collateral Agent, the Loan Agent and the Trustee that it
elects to demand the prepayment of the Class A Loan (such notice, a “Mandatory
Clean-up Notice”). Upon receipt of such Mandatory Clean-up Notice, the Class A
Loan shall be repayable in full on the next Payment Date that is at least thirty
(30) days after delivery of the Mandatory Clean-up Notice.

 

Section 9.7.     Class B Note Repayment.

 

Notwithstanding anything in the Indenture and Credit Agreement to the contrary,
so long as the Class A Loan is Outstanding, in no event shall the Class B Notes
be (i) paid other than in accordance with the Priority of Payments or (ii) be
repaid, redeemed or retired, except as in accordance with this Indenture and
Credit Agreement after the Class A Loan has been repaid in full. Subject to
Article 4, upon the repayment of the Debt in full, the Indenture and Credit
Agreement and all of Issuer’s obligations and liabilities hereunder shall
terminate and be of no further force or effect, except for those provisions that
expressly survive a termination of the Indenture and Credit Agreement, and the
Collateral, including, without limitation, the complete Mortgage Asset Files,
shall be returned to Issuer.

 

ARTICLE 10

 

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

Section 10.1.    Collection of Amounts; Custodial Account.

 

(a)                Except as otherwise expressly provided herein, the Collateral
Agent may demand payment or delivery of, and shall receive and collect, directly
and without intervention or assistance of any fiscal agent or other
intermediary, all amounts and other property payable to or receivable by the
Collateral Agent pursuant to this Indenture and Credit Agreement, including all
payments due on the Collateral in accordance with the terms and conditions of
such Collateral. The Collateral Agent shall segregate and hold all such amounts
and property received by it in an Eligible Account in trust for the Secured
Parties, and shall apply such amounts as provided in this Indenture and Credit
Agreement.

 

(b)                The Collateral Agent in its capacity as Securities
Intermediary for the benefit of the Secured Parties shall, upon receipt, credit
all Mortgage Assets to an account in its own name for the benefit of the Secured
Parties designated as the “Custodial Account”. Any cash on deposit in the
Custodial Account shall remain uninvested.

 

Section 10.2.    Payment Account.

 

(a)                The Collateral Agent, shall, on or prior to the Closing Date,
establish a single, segregated trust account in the name of the Collateral Agent
for the benefit of the Secured Parties which shall be designated as the “Payment
Account,” which shall be held in trust for the benefit of the Secured Parties
and over which the Collateral Agent shall have exclusive control and the sole
right of withdrawal. Amounts on deposit in the Payment Account shall remain
uninvested. Any and all funds at any time on deposit in, or otherwise to the
credit of, the Payment Account shall be held in trust by the Collateral Agent
for the benefit of the Secured Parties. Except as provided in Sections 11.1, the
only permitted withdrawal from or application of funds on deposit in, or
otherwise to the credit of, the Payment Account shall be (i) to pay the interest
on and the principal of the Debt and make other payments in respect of the Debt
in accordance with their terms and the provisions of this Indenture and Credit
Agreement, (ii) upon Issuer Order, to pay other amounts specified therein, and
(iii) otherwise to pay amounts payable pursuant to and in accordance with the
terms of this Indenture and Credit Agreement, each in accordance with the
Priority of Payments.

 



103

 

 

(b)                The Collateral Agent agrees to give the Issuer prompt notice
if a Bank Officer of the Collateral Agent receives written notice or has actual
knowledge that the Payment Account or any funds on deposit therein, or otherwise
to the credit of the Payment Account, becomes subject to any writ, order,
judgment, warrant of attachment, execution or similar process. The Issuer shall
have no legal, equitable or beneficial interest in the Payment Account other
than in accordance with the Priority of Payments. The Payment Account shall
remain at all times an Eligible Account.

 

Section 10.3.    Replenishment Reserve Account.

 

(a)                The Collateral Agent shall, on or prior to the Closing Date,
establish a single, segregated trust account that shall be designated as the
“Replenishment Reserve Account” and shall be held in trust in the name of the
Collateral Agent for the benefit of the Secured Parties and over which the
Collateral Agent shall have exclusive control and the sole right of withdrawal.
All amounts credited to the Replenishment Reserve Account pursuant to this
Indenture shall be held by the Collateral Agent as part of the Collateral and
shall be applied to the purposes herein provided. The only permitted withdrawals
from or application of Permitted Principal Proceeds on deposit in, or otherwise
standing to the credit of, the Replenishment Reserve Account shall be to (i)
fund Future Advances in accordance with Section 12.2 or (ii) withdraw amounts
for deposit into the Payment Account for application pursuant to Section
11.1(a)(ii) or Section 11.1(a)(iii) as Principal Proceeds as described in this
Section 10.3. Amounts on deposit in the Replenishment Reserve Account shall
remain uninvested.

 

(b)                The Collateral Agent agrees to give the Issuer prompt notice
if a Bank Officer of the Collateral Agent receives written notice or has actual
knowledge that the Replenishment Reserve Account or any funds on deposit
therein, or otherwise to the credit of the Replenishment Reserve Account,
becomes subject to any writ, order, judgment, warrant of attachment, execution
or similar process. The Issuer shall have no legal, equitable or beneficial
interest in the Replenishment Reserve Account other than in accordance with the
Priority of Payments. The Replenishment Reserve Account shall remain at all
times an Eligible Account.

 

(c)                Pursuant to Section 11.1(a)(ii)(3), Permitted Principal
Proceeds received by the Issuer may, at its direction, be deposited or caused to
be deposited, into the Replenishment Reserve Account.

 

(d)                Any Permitted Principal Proceeds deposited into the
Replenishment Reserve Account will be available for use to make any Future
Advances, in accordance with Section 12.3, for a period not to exceed the
earlier of (1) one hundred twenty (120) days from the date of deposit and (2)
the end of the Permitted Replenishment Reserve Funding Period. If the Issuer
fails to fund such applicable Future Advances, in accordance with Section 12.3,
with such specified Permitted Principal Proceeds within the time period
described in the immediately preceding sentence, such Permitted Principal
Proceeds (“Unused Permitted Principal Proceeds”) shall, at the direction of the
Class A Lender Representative, be withdrawn by the Collateral Agent from the
Replenishment Reserve Account and deposited into the Payment Account for
application pursuant to Section 11.1(a)(ii) as Principal Proceeds and such
Unused Permitted Principal Proceeds shall not be re-deposited into the
Replenishment Reserve Account.

 

(e)                If, as of any Payment Date, after giving effect to Section
11.1(a)(ii)(2), the Interest Coverage Test is not satisfied, the Collateral
Agent shall, at the direction of the Class A Lender (in its sole discretion),
transfer such amounts on deposit in the Replenishment Reserve Account to the
Payment Account for application pursuant to Section 11.1(a)(ii) as Principal
Proceeds in an amount sufficient to satisfy such Interest Coverage Test.

 

(f)                 Upon the occurrence of any Event of Default, the Collateral
Agent shall, at the direction of the Class A Lender (in its sole discretion),
transfer the amounts on deposit in the Replenishment Reserve Account to the
Payment Account for application pursuant to Section 11.1(a)(iii) as Principal
Proceeds.

 



104

 

 

(g)                Upon indefeasible payment in full of the Class A Loan, the
Collateral Agent shall, at the direction of either the Class A Lender
Representative or the Majority of the Class B Notes (each in their sole
discretion), transfer the amounts on deposit in the Replenishment Reserve
Account to the Payment Account for application pursuant to Section 11.1(a)(ii)
as Principal Proceeds.

 

Section 10.4.   Reports by Parties.

 

The Collateral Agent shall supply, in a timely fashion, to the Issuer, the
Trustee, the Loan Agent, the Note Administrator, the Servicer, any information
regularly maintained by the Collateral Agent that the Issuer, the Trustee, the
Loan Agent, the Note Administrator or the Servicer may from time to time request
in writing with respect to the Collateral or the Indenture and Credit Agreement
Accounts and provide any other information reasonably available to the
Collateral Agent by reason of its acting as Collateral Agent hereunder and
required to be provided by Section 10.5. Each of the Issuer, and the Servicer
shall promptly forward to the Trustee, the Collateral Agent, the Loan Agent and
the Note Administrator any information in their possession or reasonably
available to them concerning any of the Collateral that the Trustee, the
Collateral Agent, the Loan Agent or the Note Administrator reasonably may
request or that reasonably may be necessary to enable the Collateral Agent to
prepare any report or to enable the Trustee, the Collateral Agent, the Loan
Agent or the Note Administrator to perform any duty or function on its part to
be performed under the terms of this Indenture and Credit Agreement.

 

Section 10.5.    Reports; Accountings.

 

(a)                The Issuer shall provide (or cause to be provided) to Class A
Lender the following financial and reporting information:

 

(i)                    the Monthly Statement;

 

(ii)                  within twenty (20) calendar days after each calendar
month’s end (or, if the last day of such 20-day period is not a Business Day,
then by the next succeeding Business Day after the end of such 20-day period), a
Monthly Reporting Package;

 

(iii)                within sixty (60) days following the end of each fiscal
quarter, the Quarterly Reporting Package, together with all financial
statements, operating statements, rent rolls and occupancy information that
Issuer or Servicer has received relating to the Mortgage Asset for the related
fiscal quarter; provided, further, that Issuer shall use reasonable efforts to
require all related mortgagors under the applicable Mortgage Loans and related
mezzanine borrowers under the any related mezzanine loans to comply with the
reporting requirements set forth in the applicable Mortgage Asset Documents;

 

(iv)                 within one-hundred and twenty (120) days after the end of
each fiscal year of Guarantor (A) the audited consolidated balance sheets of
Guarantor (incorporating Issuer information, as applicable) as at the end of
such fiscal year, (B) the related consolidated statements of income, retained
earnings and cash flows for such year, setting forth in each case in comparative
form the figures for the previous year and (C) an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall not be qualified as to scope of audit or going concern and shall state
that said financial statements fairly present the financial condition and
results of operations of Guarantor (on a consolidated basis, including Issuer)
as at the end of and for such fiscal year in accordance with GAAP;

 

(v)                   within ten (10) Business Days after Class A Lender’s
request, such further information with respect to the operation of any Mortgaged
Property, Mortgage Asset, the financial affairs of Issuer or Guarantor as may be
reasonably requested by Class A Lender, including all business plans prepared by
or for Issuer (but solely to the extent such information is in the possession,
custody or control of the Issuer); and

 



105

 

 

(vi)                   such other reports as Class A Lender shall reasonably
request.

 

(b)                For the avoidance of doubt, other than as specifically set
forth in clauses (c) and( d)  below, none of the Trustee, Note Administrator,
Collateral Agent, Custodian, or Loan Agent shall be responsible for the
preparation or delivery of any reports pursuant to the terms hereof.

 

(c)                Not more than five (5) Business Days after receiving an
Issuer Request requesting information regarding a Tax Redemption as of a
proposed Redemption Date, the Collateral Agent shall, subject to its timely
receipt of the necessary information to the extent not in its possession,
compute the following information and provide such information in a statement
(the “Redemption Date Statement”) delivered to the Holder of the Class B Notes:

 

(i)                    the Aggregate Outstanding Amount of the Debt of the Class
or Classes to be redeemed as of such Redemption Date;

 

(ii)                  the amount of accrued interest due on such Debt as of the
last day of the Due Period immediately preceding such Redemption Date;

 

(iii)                 the Redemption Price;

 

(iv)                 the sum of all amounts due and unpaid under Section 11.1(a)
(other than amounts payable on the Debt being redeemed or to the Holders
thereof); and

 

(v)                   the amount in the Collection Account and the Indenture and
Credit Agreement Accounts available for application to the redemption of such
Debt.

 

(d)                Based on the Monthly Statement prepared by the Issuer (with
the cooperation of Servicer) and to the extent delivered to the Collateral Agent
no later than 2:00 p.m. (New York time) on the third Business Day before the
Payment Date, the Collateral Agent shall prepare and make available on the
Collateral Agent’s Website located at www.ctslink.com on each Payment Date, a
report (the “Payment Date Report”), setting forth the following information:

 

(i)                    the amount of the distribution of principal and interest
on such Payment Date to the Debtholders; and

 

(ii)                  the payments due pursuant to the Priority of Payments with
respect to each clause thereof.

 

The Issuer shall cooperate (and cause the Servicer to cooperate) with the
Collateral Agent in connection with the preparation of each Payment Date Report.
The Collateral Agent shall in no event have any liability for the actions or
omissions of the Issuer, or the Servicer, and shall have no liability for any
inaccuracy or error in a Payment Date Report prepared by it that results from or
is caused by inaccurate, untimely or incomplete information or data received by
it from the Issuer or the Servicer. The Collateral Agent shall not be liable for
any failure to perform or delay in performing its specified duties hereunder
which results from or is caused by a failure or delay on the part of the Issuer,
the Servicer or other Person in furnishing necessary, timely and accurate
information to the Collateral Agent. It is expressly understood and agreed that
the application and performance by the Collateral Agent of its obligation to
prepare the Payment Date Report shall be based upon, and in reliance upon, data
and information provided to it by the Issuer and the Servicer. The Collateral
Agent shall be permitted to rely upon data and information provided to it by the
Issuer, and the Servicer, and nothing herein shall impose or imply any duty or
obligation on the part of the Collateral Agent to verify, investigate or audit
any such information or data, or to determine or monitor on an independent basis
whether any Obligor is in default or in compliance with the documents governing
the related Mortgage Asset. Each Payment Date Report shall constitute
instructions to the Collateral Agent to withdraw funds from the Payment Account
and pay or transfer such amounts set forth in such Payment Date Report in the
manner specified and in accordance with the Priority of Payments.

 



106

 

 

 

In the event the Collateral Agent receives instructions to effect a securities
transaction as contemplated in 12 CFR 12.1, the Issuer acknowledges that upon
its written request and at no additional cost, it has the right to receive the
notification from the Collateral Agent after the completion of such transaction
as contemplated in 12 CFR 12.4(a) or (b). The Issuer agrees that, absent
specific request, such notifications shall not be provided by the Collateral
Agent hereunder, and in lieu of such notifications, the Collateral Agent shall
make available the reports in the manner required by this Indenture and Credit
Agreement.

 

(e)                The Collateral Agent, in its capacity as Calculation Agent,
shall have no (i) responsibility for the selection of an alternative rate as a
successor or replacement benchmark to the Benchmark and shall be entitled to
rely upon any designation of such rate by the Class A Lender pursuant to
Schedule B and (ii) liability for any failure or delay in the selection of an
alternative rate as a successor or replacement benchmark to the Benchmark.

 

(f)                 The Collateral Agent will post on the Collateral Agent’s
Website any report received from the Servicer (i) detailing any Material Breach
or Material Document Defect with respect to any Mortgage Asset by Seller or any
of its affiliates and the steps taken by Seller or any of its affiliates to cure
such breach or (ii) listing any Material Breach or Material Document Defect with
respect to any Mortgage Asset by Seller or any of its affiliates and the steps
taken by Seller or any of its affiliates to cure such breach.

 

(g)                All information made available on the Collateral Agent’s
Website will be restricted and the Collateral Agent will only provide access to
such reports to Privileged Persons in accordance with this Indenture and Credit
Agreement. In connection with providing access to its website, the Collateral
Agent may require registration and the acceptance of a disclaimer. In connection
with providing access to its website, the Collateral Agent may require
registration and the acceptance of a disclaimer. Assistance in using the
Collateral Agent’s Website can be obtained by calling 866-846-4526.

 

Section 10.6.        Information Available Electronically.

 

(a)                The Collateral Agent shall make available to any Privileged
Person the following items (in each case, as applicable, to the extent received
by it) by means of the Collateral Agent’s Website (to the extent such items were
prepared by or delivered to the Note Administrator in electronic format);

 

(i)                    The following documents, which will initially be
available under a tab or heading designated “deal documents”:

 

(1)                this Indenture and Credit Agreement, and any schedules,
exhibits and supplements thereto;

 

(2)                the Servicing Agreement, any schedules, exhibits and
supplements thereto;

 



107

 

 

(ii)                  The following documents will initially be available under
a tab or heading designated “periodic reports”: the Monthly Statement.

 

(iii)                The following documents, which will initially be available
under a tab or heading designated “Additional Documents”:

 

(1)                inspection reports delivered to the Collateral Agent under
the terms of the Servicing Agreement; and

 

(2)                the Issuer hereby directs the Collateral Agent to post any
reports or such other information that, from time to time, the Issuer or the
Servicer provides to the Collateral Agent to be made available on the Collateral
Agent’s Website;

 

(iv)                 The following documents, which will initially be available
under a tab or heading designated “special notices”:

 



  (1) notice of final payment on the Notes delivered to the Collateral Agent
pursuant to Section 2.7(d);

 

(2)notice of termination of the Servicer; Agreement;

 



(3)notice of a Termination Event, as defined in the Servicing

 



  (4) notice of the resignation of any party to the Indenture and Credit
Agreement and notice of the acceptance of appointment of a replacement for any
such party, to the extent such notice is prepared or received by the Note
Administrator;

 



  (5) any direction received by the Collateral Agent from a Majority of the
Controlling Class or a Supermajority of the Debt for the termination of the Note
Administrator or the Trustee pursuant to Section 6.9(c); and

 



  (6) any notices from the Class A Lender with respect to any Benchmark
Transition Event, Benchmark Replacement Date, Benchmark Replacement, Benchmark
Replacement Adjustment or any supplemental indenture implementing Benchmark
Replacement Conforming Changes.

 

The Collateral Agent’s website shall initially be located at www.ctslink.com
(the “Collateral Agent’s Website”). The foregoing information shall be made
available by the Collateral Agent on the Collateral Agent’s Website promptly
following receipt. The Collateral Agent may change the titles of the tabs and
headings on portions of its website, and may re-arrange the files as it deems
proper. The Collateral Agent shall have no obligation or duty to verify, confirm
or otherwise determine whether the information being delivered is accurate,
complete, conforms to the transaction, or otherwise is or is not anything other
than what it purports to be. In the event that any such information is delivered
or posted in error, the Collateral Agent may remove it from the Collateral
Agent’s Website. The Collateral Agent has not obtained and shall not be deemed
to have obtained actual knowledge of any information posted to the Collateral
Agent’s Website to the extent such information was not produced by the
Collateral Agent. In connection with providing access to the Collateral Agent’s
Website, the Collateral Agent may require registration and the acceptance of a
disclaimer. The Collateral Agent shall not be liable for the dissemination of
information in accordance with the terms of this Indenture and Credit Agreement,
makes no representations or warranties as to the accuracy or completeness of
such information being made available, and assumes no responsibility for such
information. Assistance in using the Collateral Agent’s Website can be obtained
by calling 866-846-4526.

 



108

 

 

Section 10.7.         Release of Mortgage Assets; Release of Collateral.

 

(a)                Subject to Article 12, and provided no Event of Default has
occurred and is continuing, the Issuer may direct the Collateral Agent (with
prior notice to the Class A Lender) to release a Pledged Mortgage Asset from the
lien of this Indenture and Credit Agreement, by Issuer Order delivered to the
Collateral Agent and the Custodian at least two (2) Business Days prior to the
settlement date for any sale of a Pledged Mortgage Asset certifying that (i) it
has sold such Pledged Mortgage Asset pursuant to and in compliance with Article
12 or (ii) in the case of a redemption and repayment pursuant to Section 9.1,
the proceeds from any such sale of Mortgage Assets are sufficient to redeem the
Notes and repay the Class A Loan pursuant to Section 9.1, and, upon receipt of a
Request for Release of such Mortgage Asset from the Issuer, the Custodian shall
deliver any such Pledged Mortgage Asset, if in physical form, duly endorsed to
the broker or purchaser designated in such Issuer Order or to the Issuer if so
requested in the Issuer Order, in each case against receipt of the sales price
therefor as set forth in such Issuer Order. If requested, the Custodian may
deliver any such Pledged Mortgage Asset in physical form for examination (prior
to receipt of the sales proceeds) in accordance with street delivery custom. The
Custodian shall deliver any agreements and other documents in its possession
relating to such Pledged Mortgage Asset. The Collateral Agent, if applicable,
shall duly assign each such agreement and other document, in each case, to the
broker or purchaser designated in such Issuer Order or to the Issuer if so
requested in the Issuer Order.

 

(b)                The Issuer may deliver to the Collateral Agent and Custodian
(with a copy to the Class A Lender) at least three (3) Business Days prior to
the date set for redemption or payment in full of a Pledged Mortgage Asset, an
Issuer Order certifying that such Pledged Mortgage Asset is being paid in full.
Thereafter, the Issuer, by delivery of a Request for Release, may direct the
Custodian to deliver such Pledged Mortgage Asset and the related Mortgage Asset
File therefor on or before the date set for redemption or payment, to the Issuer
for redemption against receipt of the applicable redemption price or payment in
full thereof.

 

(c)                With respect to any Mortgage Asset subject to a workout or
restructuring, the Issuer may, by Issuer Order delivered to the Collateral Agent
and Custodian (with a copy to the Class A Lender) at least two (2) Business Days
prior to the date set for an exchange, tender or sale, certify that a Mortgage
Asset is subject to a workout or restructuring and setting forth in reasonable
detail the procedure for response thereto. Thereafter, the Issuer may direct the
Custodian, by delivery to the Custodian of a Request for Release, to deliver any
Collateral to Issuer, in accordance with such Request for Release.

 

(d)                The Collateral Agent shall, upon receipt of an Issuer Order
declaring that there is no Debt Outstanding and all obligations of the Issuer
hereunder have been satisfied, release the Collateral from the lien of this
Indenture and Credit Agreement.

 

ARTICLE 11

 

APPLICATION OF FUNDS

 

Section 11.1.        Disbursements of Amounts from Payment Account.

 

(a)                Notwithstanding any other provision in this Indenture and
Credit Agreement, but subject to the other subsections of this Section 11.1
hereof, on each Payment Date, the Collateral Agent shall disburse amounts
transferred to the Payment Account in accordance with the following priorities
(the “Priority of Payments”):

 



109

 

 

(i)                    Interest Proceeds. On each Payment Date that is not (w) a
Redemption Date, (x) the Stated Maturity Date, (y) during a Defaulted Mortgage
Asset Default Period or (z) a Payment Date following an acceleration of the Debt
as a result of the occurrence and continuation of an Event of Default, Interest
Proceeds with respect to the related Due Period shall be distributed in the
following order of priority:

 

(1)                to the payment of taxes and filing fees (including any
registered office and government fees) owed by the Issuer, if any;

 

(2)                (a) first, pro rata (i) to the Collateral Agent, the Note
Administrator, the Loan Agent, the Trustee and the Custodian the accrued and
unpaid fees in respect of their services, in an aggregate amount equal to the
Collateral Agent, Trustee, Loan Agent and Note Administrator Fee, in each case
payable monthly and (ii) without duplication of amounts paid pursuant to clause
(i) to the payment of any accrued and unpaid Issuer Administrative Expenses of
the Collateral Agent, the Loan Agent, the Trustee, the Note Administrator, the
Custodian and the Paying Agent, and (b) second, to the payment of any other
accrued and unpaid Issuer Administrative Expenses;

 

(3)                to the payment of the accrued and unpaid Committed Additional
Class A Loan Undrawn Fee;

 

(4)                to the payment of the Class A Loan Interest Distribution
Amount plus any Class A Loan Defaulted Interest Amount and the accrued and
unpaid Minimum Interest Partial Prepayment Amount;

 

(5)                during the existence and continuance of a Defaulted Mortgage
Asset Repurchase Period on account of a Defaulted Mortgage Asset in accordance
with Section 12.1(a)(i) hereof, any remaining Interest Proceeds after
application of sub-clauses

(1)  through (4) above to the Collateral Agent for deposit into the Payment
Account, which amounts shall be held therein until the earlier of (x) the
immediately next Payment Date, in which case such remaining Interest Proceeds
shall be disbursed in accordance with Section 11.1(a)(i) or (iii), as
applicable, on such next Payment Date or (y) to the extent no Event of Default,
other Defaulted Mortgage Asset Repurchase Period or Defaulted Mortgage Asset
Default Period has occurred and is continuing, on the date that the Holder of
the Class B Notes has repurchased the related Defaulted Mortgage Asset in
accordance with Section 12.1(a)(i) hereof or the related Mortgage Asset is no
longer a Defaulted Mortgage Asset (each such date, a “Defaulted Mortgage Asset
Cure Date”), in which case such remaining Interest Proceeds shall be disbursed
in accordance with sub-clause (6) (if applicable) and sub-clause (7) below
within one (1) Business Day following receipt by a Bank Officer of the
Collateral Agent of written notice of such Defaulted Mortgage Asset Cure Date;

 

(6)                if, as of the Determination Date relating to such Payment
Date (after giving effect to the application of any Principal Proceeds on such
Payment Date), the Interest Coverage Test is not satisfied, to the payment of
the principal on the Class A Loan to the extent necessary to cause the Interest
Coverage Test to be satisfied or, if sooner, until the Class A Loan has been
paid in full;

 

(7)                any remaining Interest Proceeds to the Holder of the Class B
Notes (which payment shall not reduce the Aggregate Outstanding Amounts of such
Notes).

 



110

 

 

(ii)                  Principal Proceeds. On each Payment Date that is not (w) a
Redemption Date, (x) the Stated Maturity Date, (y) during a Defaulted Mortgage
Asset Default Period or (z) a Payment Date following an acceleration of the Debt
as a result of the occurrence and continuation of an Event of Default, Principal
Proceeds with respect to the related Due Period shall be distributed in the
following order of priority:

 

(1)to the payment of the amounts referred to in clauses (1) through (4) of
Section 11.1(a)(i) in the same order of priority specified therein, but only to
the extent not paid in full thereunder;



 



  (2) if, as of the Determination Date relating to such Payment Date, the
Interest Coverage Test is not satisfied, to the payment of the principal on the
Class A Loan to the extent necessary to cause the Interest Coverage Test to be
satisfied or, if sooner, until the Class A Loan has been paid in full;        
(3) during the Permitted Replenishment Reserve Funding Period, at the election
of the Issuer (which election shall be delivered to the Collateral Agent and the
Controlling Class at least five (5) Business Days prior to the applicable
Payment Date), to the Replenishment Reserve Account in the amount of any
Permitted Principal Proceeds;



 



(4)any Principal Proceeds remaining shall be applied as follows:

 

(A)              first, with respect to any Discounted Payoff Proceeds, to the
Class A Lender in an amount up to the related Discounted Payoff Proceeds
Entitlement Amount;

 

(B)              second, for so long as the Class A Loan Principal Trigger Event
has not occurred on or prior to such Payment Date, to the payment of principal
of the Class A Loan in an amount equal to the product of (x) the sum of such
remaining Principal Proceeds plus the amount of any such Principal Proceeds
distributed on such Payment Date pursuant to Section 11.1(a)(ii)(1) hereof
multiplied by (y) the Class A Loan Pro Rata Funding Percentage as of the related
Determination Date; and

 

(C)              third, after the Class A Loan Principal Trigger Event has
occurred, 100% of any such Principal Proceeds to the payment of principal of the
Class A Loan until the Class A Loan is paid in full;

 

(5)                during the existence and continuance of a Defaulted Mortgage
Asset Repurchase Period on account of a Defaulted Mortgage Asset in accordance
with Section 12.1(a)(i) hereof, any remaining Principal Proceeds after
application of sub-clauses

(1)  through (4) above to the Collateral Agent for deposit into the Payment
Account, which amounts shall be held therein until the earlier of (x) the
immediately next Payment Date, in which case such remaining Principal Proceeds
shall be disbursed in accordance with Section 11.1(a)(ii) or (iii), as
applicable, on such next Payment Date or (y) to the extent no Event of Default,
Interest Coverage Test failure, other Defaulted Mortgage Asset Repurchase Period
or Defaulted Mortgage Asset Default Period has occurred and is continuing, on
the related Defaulted Mortgage Asset Cure Date, in which case such remaining
Principal Proceeds shall be disbursed in accordance with sub-clause (6) below
within one (1) Business Day following receipt by a Bank Officer of the
Collateral Agent of written notice of such Defaulted Mortgage Asset Cure Date;

 



111

 



 

(6)               any remaining Principal Proceeds shall be applied as follows:

 

(A)              first, to the payment of principal of the Class B Notes until
the Class B Notes have been paid in full; then

 

(B)              second, any remaining Principal Proceeds to the Holder of the
Class B Notes.

 

(iii)                Redemption/Repayment Dates and Payment Dates During Events
of Default and Mortgage Asset Defaults. On (w) any Redemption Date, (x) the
Stated Maturity Date, (y)   during any Defaulted Mortgage Asset Default Period
or (z) any Payment Date following an acceleration of the Debt as a result of the
occurrence and continuation of an Event of Default, all Interest Proceeds
(including Default Interest Proceeds), Principal Proceeds (including Sale
Proceeds) and any other amounts in the Payment Account with respect to the
related Due Period will be distributed in the following order of priority:

 

(1)                to the payment of the amounts referred to in clauses (1) and
(2) of Section 11.1(a)(i) in the same order of priority specified therein;

 

(2)                pro rata, based on amounts due, to the payment of any out-of-
pocket expenses of the Issuer, the Collateral Agent, Note Administrator,
Custodian, Loan Agent and Trustee (including legal fees and expenses) incurred
in connection with an acceleration of the Notes following an Event of Default,
including in connection with sale and liquidation of any of the Collateral in
connection therewith;

 

(3)                to the payment of the Class A Loan Interest Distribution
Amount, plus, any Class A Loan Defaulted Interest Amount;



 

(4)                to the payment of principal of the Class A Loan until the
Class A Loan has been paid in full; and

 

(5)                any remaining Interest Proceeds or Principal Proceeds to the
Holder of the Class B Notes.

 

(b)                On or before the Business Day prior to each Payment Date, the
Issuer shall remit or cause to be remitted to the Collateral Agent for deposit
in the Payment Account an amount of Cash sufficient to pay the amounts described
in Section 11.1(a) required to be paid on such Payment Date.

 

(c)                All payments on the Class A Loan shall be deposited into the
Class A Loan Account for distribution by the Loan Agent to the Holders of the
Class A Loan may designate from time to time to the Loan Agent. Any payments on
the Class B Notes shall be paid to such account as the Holder of the Class B
Notes may designate from time to time to the Collateral Agent, which, for the
avoidance of doubt, may be an account of the Guarantor or any other Person
designated by the Holder of the Class B Notes.

 

(d)                If on any Payment Date the amount available in the Payment
Account from amounts received in the related Due Period are insufficient to make
the full amount of the disbursements required by any clause of Section
11.1(a)(i), Section 11.1(a)(ii) or Section 11.1(a)(iii), such payments will be
made in the order and according to the priority set forth under Section 11.1(a)
above to the extent funds are available therefor, and to the extent such funds
are insufficient under any clause to pay the Debtholders of each applicable
Class, as to each such clause, payments under such clause to the Debtholders of
such Class shall be paid ratably in accordance with the respective amounts of
such disbursements then due and payable to the extent funds are available
therefor.

 



112

 

 

(e)                In connection with any required payment by the Issuer to the
Servicer pursuant to the related Servicing Agreement of any amount scheduled to
be paid from time to time between Payment Dates from amounts received with
respect to the Mortgage Assets or the Servicer shall be entitled to retain or
withdraw such amounts from the Collection Account pursuant to the terms of the
related Servicing Agreement.

 

ARTICLE 12

 

SALE OF MORTGAGE ASSETS; FUTURE ADVANCE FUNDING

 

Section 12.1.        Sales of Mortgage Assets.

 

(a)                Except as otherwise expressly permitted or required by this
Indenture and Credit Agreement, the Issuer shall not sell or otherwise dispose
of any Mortgage Assets. The Issuer may sell a Mortgage Asset in the following
circumstances, and the proceeds of any such sales and purchases shall constitute
Sale Proceeds hereunder:

 

(i)                    in the event that a Mortgage Asset is a Defaulted
Mortgage Asset, the holder of the Class B Notes shall, within thirty (30) days
of such Mortgage Asset becoming a Defaulted Mortgage Asset (the “Defaulted
Mortgage Asset Repurchase Period”), unless, prior to the expiration of such
thirty (30) day period, such Mortgage Asset is no longer a Defaulted Mortgage
Asset as a result of any cure, waiver or modification which has occurred in
compliance with the terms of this Indenture and Credit Agreement (including, for
the avoidance of doubt, any applicable Major Modification consented to by Class
A Lender or any Permitted Modification), purchase such Mortgage Asset from the
Issuer at a price equal to the Par Purchase Price (and the Collateral Agent
shall, on behalf and at the direction of the Issuer, release such Mortgage Asset
to the Holder of the Class B Notes upon such purchase);

 

(ii)                  in the event the Holder of the Class B Notes is required
to repurchase such Mortgage Asset for the par value thereof plus accrued and
unpaid interest thereon as a result of a Material Document Defect or Material
Breach in accordance with the Section 12.2 hereof, the Collateral Agent shall,
on behalf and at the direction of the Issuer, release such Mortgage Asset to the
Holder of the Class B Notes upon such repurchase;

 

(iii)                in the event of a Tax Redemption pursuant to Sections 9.1,
respectively, the Collateral Agent shall, on behalf and at the direction of the
Issuer, release any or all Mortgage Assets as may be directed by the Holder of
the Class B Notes; provided that, (x) in the case of a Tax Redemption of the
Notes in whole, the applicable Sale Proceeds, together with any other funds
available to be used for such Redemption, are sufficient to pay the Total
Redemption Price;

 

(iv)                 in the event the Holder of the Class B Notes has defaulted
in the performance of its repurchase obligations under Section 12.2 hereof and
such defaults have not been cured by the later of (x) the expiration of any
applicable cure periods set forth in such Section

12.2 hereof and (y) the date that is thirty (30) days after the Collateral Agent
having been directed by a Majority of the Controlling Class to pursue remedies
against the Holder of the Class B Notes, a Majority of the Controlling Class may
direct the Issuer to sell the related Mortgage Asset, and the Collateral Agent
shall, on behalf and at the direction of the Issuer, release such Mortgage Asset
as directed by a Majority of the Controlling Class;

 



113

 

 



(v)                   the Issuer may direct the Collateral Agent to release, on
its behalf, the Issuer’s interest in a Mortgage Loan to the holder of the
related mezzanine loan if the Issuer is required to do so pursuant to the
intercreditor documentation governing such Mortgage Loan (provided the Issuer
received the related Par Purchase Price);

 

(vi)                 in the event the Holder of the Class B Notes fails to
repurchase a Defaulted Mortgage Asset in accordance with Section 12.1(a)(i)
hereof, the Majority of the Controlling Class may direct the Issuer to sell the
related Mortgage Asset, and the Collateral Agent shall, on behalf and at the
direction of the Issuer, release such Mortgage Asset as directed by the Majority
of the Controlling Class;

 

(vii)               in the event that a Mortgage Asset Future Funding Failure
has occurred and is continuing, the Holder of the Class B Notes shall, within
thirty (30) days of the occurrence of any such Mortgage Asset Future Funding
Failure, purchase such Mortgage Asset at a price equal to the Par Purchase Price
(and the Collateral Agent shall, on behalf and at the direction of the Issuer,
release such Mortgage Asset to the Holder of the Class B Notes upon such
purchase); and

 

(viii)             in the event that the Class A Lender and the Holder of the
Class B Notes disagree as to the action to be taken, or not to be taken, with
respect to a proposed bona fide Major Modification requested in good faith, the
Holder of the Class B Notes may elect to purchase the related Mortgage Asset at
the applicable Par Purchase Price, and the Collateral Agent on behalf and at the
direction of the Issuer shall release such Mortgage Asset to the Holder of the
Class B Notes upon such repurchase.

 

Notwithstanding anything contained in this Indenture and Credit Agreement to the
contrary, in connection with any repurchase of a Mortgage Asset by the Holder of
the Class B Notes pursuant to this Section 12.1(a), all amounts in the Payment
Account as of the date of such repurchase that are attributable to such Mortgage
Asset shall be credited against the amount payable by the Holder of the Class B
Notes.

 

(b)                After the Issuer has notified the Trustee, the Collateral
Agent, the Loan Agent and the Note Administrator of a Tax Redemption in
accordance with Section 9.1, any disposition of Mortgage Assets shall be
effected by the Collateral Agent upon Issuer Order (which shall specify that the
conditions above have been met and shall estimate the expected proceeds from the
sale of Mortgage Assets) to the Collateral Agent with a copy to the Servicer,
the Note Administrator, the Trustee, the Class A Lender and the Loan Agent
(directly or by means of participation or other arrangement) in the manner
directed by the Majority of the Class B Notes, and the Collateral Agent shall
release in such manner, such Mortgage Assets; provided that:

 

(i)                    the Sale Proceeds therefrom must be applied on the
Redemption Date in accordance with Section 11.1(a)(iii) hereof, and upon any
such sale the Collateral Agent shall release the lien of such Mortgage Assets,
and the Custodian shall, upon receipt of a Request for Release, release the
related Mortgage Asset Files, pursuant to Section 10.7; and

 

(ii)                  in the case of a Tax Redemption of the Notes in whole, the
Collateral Agent, on behalf of the Issuer, shall not release (and the Collateral
Agent shall not be required to release) Mortgage Assets pursuant to this Section
12.1(b) unless the Issuer has delivered to the Custodian, the Collateral Agent
and the Class A Lender an Officer’s Certificate that the Issuer (which the
Custodian and Collateral Agent shall be entitled to rely upon) has determined
that, based on the estimate of expected proceeds provided in such Officer’s
Certificate and its own calculation of the Aggregate Outstanding Amount of, and
accrued interest on, the Debt, the Sale Proceeds from the sale of one or more of
the Mortgage Assets (and/or any other proceeds contributed to the Issuer from
the Notes Investor) and all Cash shall be sufficient to pay the Total Redemption
Price and to repay the Class A Loan in full as set forth in the related
Redemption Date Statement.

 

114

 



 

(c)                Under no circumstance shall the Trustee or the Collateral
Agent be required to acquire any Mortgage Assets or property related thereto.

 

(d)                Any Mortgage Asset sold pursuant to this Section 12.1 shall
be released from the lien of this Indenture and Credit Agreement.

 

(e)                Pursuant to the terms of this Indenture and Credit Agreement,
any time when the Notes Investor or an affiliate that is wholly-owned by Notes
Investor for U.S. federal income tax purposes holds 100% of the Class B Notes,
it may contribute additional Cash to the Issuer.

 

Section 12.2.        Mortgage Asset Material Breach Repurchase.

 

The Issuer shall, not later than ninety (90) days from discovery by the Issuer
or receipt of written notice from any party to this Indenture and Credit
Agreement of (i) its breach of a representation or a warranty made pursuant to
Section 3.3(j) hereof that materially and adversely affects its ownership
interests (or the Collateral Agent as its assignee) in a Mortgage Asset or the
value of a Mortgage Asset or the interests of the Holders of the Class A Loan (a
“Material Breach”), or (ii) any Material Document Defect relating to any
Mortgage Asset, cure such Material Breach or Material Document Defect, provided,
that, if such Material Breach or Material Document Defect cannot be cured within
such 90-day period (any such 90-day period, the “Resolution Period”), (1) the
Holder of the Class B Notes shall repurchase the affected Mortgage Asset not
later than the end of such initial Resolution Period at the Repurchase Price;
provided, however, that if the Holder of the Class B Notes certifies to the
Collateral Agent in writing that (x) any such Material Breach or Material
Document Defect, as the case may be, is capable of being cured in all material
respects but not within the initial Resolution Period and (y) the Issuer has
commenced and is diligently proceeding with the cure of such Material Breach or
Material Document Defect, as the case may be, then the Holder of the Class B
Notes shall have an additional Resolution Period to cause the Issuer to complete
such cure or, failing such, to repurchase the affected Mortgage Asset (or the
related Mortgaged Property); and provided, further, that, if any such Material
Document Defect is still not cured in all material respects after the initial
Resolution Period and any such additional Resolution Period solely due to the
failure of the Issuer to have received the recorded or filed document, then the
Holder of the Class B Notes shall be entitled to continue to defer its
repurchase obligations in respect of such Material Document Defect so long as
the Issuer certifies to the Collateral Agent every thirty (30) days thereafter
that such Material Document Defect is still in effect solely because of its
failure to have received the recorded or filed document and that the Issuer is
diligently pursuing the cure of such Material Document Defect (specifying the
actions being taken) until eighteen (18) months after the Closing Date, or (2)
the Holder of the Class B Notes shall make a cash payment to the Issuer in an
amount that the Servicer on behalf of the Issuer determines is sufficient to
compensate the Issuer for such Material Document Defect or Material Breach (such
payment, a “Loss Value Payment”), which Loss Value Payment will be deemed to
cure such Material Breach or Material Document Defect.

 

Section 12.3.        Future Advances.

 

(a)                Upon an Obligor request for a Future Advance with respect to
any Future Advance Mortgage Asset, the Issuer shall within two (2) Business Days
thereof provide notice thereof to the Collateral Agent, the Loan Agent, the
Servicer and the Class A Lender. In the event that the Issuer, as holder of a
Future Advance Mortgage Asset, is required make a Future Advance under the
related Mortgage Asset Documents to the related Obligor under such Mortgage
Asset, the Issuer shall provide notice thereof to the Collateral Agent, the Loan
Agent, the Servicer and the Class A Lender. Such notice of a required Future
Advance shall identify the related Future Advance Mortgage Asset and shall
include the intended Additional Funding Date (if applicable), a description of
how the related Obligor has satisfied the applicable funding conditions in the
related Mortgage Asset Documents and the then current principal balance of such
Future Advance Mortgage Asset. Such notice shall also include copies of all
documentation submitted by the related Obligor in connection with the applicable
Future Advance. The Issuer shall provide the Class A Lender with any additional
information as the Class A Lender shall reasonably request regarding such
proposed Future Advance. No Additional Funding Date (if applicable) related to
such Future Advance shall be sooner than ten (10) Business Days’ after the Class
A Lender’s receipt of all requested information regarding the requested Future
Advance (it being acknowledged that Class A Lender may agree to a shorter period
on a case-by-case basis).

 



115

 

 

(b)                In the event that there are sufficient Permitted Principal
Proceeds on deposit in the Replenishment Reserve Account to fund the entirety of
any such Future Advance for which Issuer has provided notice in accordance with
Section 12.3(a) above, the Issuer shall fund such Future Advance with funds on
deposit in the Replenishment Reserve Account, subject to the satisfaction of the
Future Advance Funding Conditions.

 

(c)                Solely in the event that Permitted Principal Proceeds on
deposit in the Replenishment Reserve Account are insufficient to fund the
entirety of any such Future Advance for which Issuer has provided notice in
accordance with Section 12.3(a) above, (i) the Issuer shall fund such Future
Advance to the extent of all Permitted Principal Proceeds on deposit in the
Replenishment Reserve Account in accordance with Section 12.3(b) above and (ii)
the Class A Lender shall make an Additional Class A Loan on such Additional
Funding Date on account of such Future Advance in an amount equal to the
applicable Class A Loan Additional Funding Amount for such Future Advance
(either in its entirely or in part on account of the application of Permitted
Principal Proceeds (if any) from the Replenishment Reserve Account) pursuant to
and in accordance with Section 16.1 and 16.2 (for the avoidance of doubt, Issuer
hereby agrees that each Class A Lender shall severally advance its pro rata
share (based on its ratable portion of the Aggregate Outstanding Amount of the
Class A Loan as identified on the Class A Loan Register) of such Additional
Class A Loan pursuant to this Indenture and Credit Agreement), provided that, in
each case:

 

(i)                 the Future Advance Funding Conditions are satisfied;

 

(ii)               the Holder of the Class B Notes has contributed the
applicable Class B Note Additional Funding Amount for such Future Advance;

 

(iii)             solely with respect to an Additional Class A Loan to be made
by Class A Lender in its sole and absolute discretion, the Class A Lender
approves such Additional Class A Loan in its sole and absolute discretion (other
than in the case of the Committed Additional Class A Loan); and

 

(iv)             receipt by the Class A Lender of the Additional Class A Loan
Fee.

 

(d)                Upon satisfaction of the conditions set forth in Sections
12.3(a) and (c), the Class A Lender shall fund such Additional Class A Loan to
or at the direction of the Issuer. Upon the making such Additional Class A Loan,
the Issuer shall provide notice thereof to the Collateral Agent and the Loan
Agent and the Aggregate Outstanding Amount of the Class A Loan shall be
increased by the Class A Loan Additional Funding Amount.

 



116

 

 

(e)                If the Class A Lender elects (in its sole and absolute
discretion) to make an Additional Class A Loan in accordance with Section
16.1(b) to allow the Issuer to fund any Future Advance with respect to any
Future Advance Mortgage Asset, the Issuer shall use the proceeds of such
Additional Class A Loan together with amounts funded or contributed by the
Holder of the Class B Notes or withdrawn from the Replenishment Reserve Account
to fund such Future Advance. The Class A Lender may (in its sole and absolute
discretion) impose conditions (in addition to those specified in Section
12.3(a)) to the making of any applicable Additional Class A Loan as it deems
appropriate. The Aggregate Outstanding Amount of the Class B Notes shall be
increased by an amount equal to (i) the principal amount of such Future Advance
made by the Issuer pursuant to this Section 12.3(e), if any, as of the date of
the related acquisition minus (ii) the amount of any Additional Class A Loan
(and the amount withdrawn from the Replenishment Reserve Account) related to the
funding of such Future Advance.

 

(f)                 The Issuer acknowledges and agrees that, with respect to any
Future Advance Mortgage Asset for which (i) Permitted Principal Proceeds on
deposit in the Replenishment Reserve Account are insufficient to fund (in whole
or in part) such Future Advance because the conditions set forth in Sections
12.3(a) and (b) are not satisfied or otherwise or (ii) the Class A Lender does
not advance any Additional Class A Loan to fund such Future Advance hereunder
because the conditions set forth in Sections 12.3(a) and (c) are not satisfied
or otherwise, the Issuer shall advance, as and when required under the related
Mortgage Asset Documents, any and all Future Advances required thereunder. In
connection therewith, the Holder of the Class B Notes shall contribute Cash to
the Issuer in an amount equal to the applicable Class B Note Additional Funding
Amount in order to ensure that the Issuer has sufficient Cash to fund such all
such Future Advances in full, in which case the Issuer shall provide notice
thereof to the Collateral Agent and the Loan Agent and the Class B Note shall be
increased by the applicable Class B Note Additional Funding Amount. In the event
that the conditions set forth in Sections 12.3(a) and (c) are later satisfied
with respect to a Future Advance and the Class A Lender makes an Additional
Class A Loan in accordance with Section 12.3(c) and (d) hereof, the Issuer shall
provide notice thereof to the Collateral Agent and the Loan Agent and the Class
B Note shall be reduced by the applicable Class A Loan Additional Funding Amount
for such Future Advance.

 

Section 12.4.        Conditions Applicable to all Transactions Involving Sale or
Grant.

 

(a)                Any transaction effected after the Closing Date under Article
5, Article 9 or this Article 12 (other than pursuant to Section 12.1(a)(i) and
(ii)) shall be conducted on an arms’ length basis and if effected with the
Issuer, the Trustee, the Servicer or any Affiliate of any of the foregoing,
shall be effected at fair market value on terms at least as favorable to the
Debtholders as would be the case if such Person were not so Affiliated. None of
the Trustee, Note Administrator, Collateral Agents or Loan Agent shall have any
responsibility to oversee compliance with this clause by the other parties.

 

(b)                Upon any Grant pursuant to this Article 12, all of the
Issuer’s right, title and interest in and to the Pledged Mortgage Assets shall
be Granted to the Collateral Agent pursuant to this Indenture and Credit
Agreement, such Pledged Mortgage Assets shall be assigned or endorsed to the
Collateral Agent (or in blank), and, if applicable, the Collateral Agent shall
receive such Pledged Mortgage Assets (as well as, with respect to any Mortgage
Assets, the delivery of all related Mortgage Asset Files in accordance with
Section 3.3(d) hereof). The Collateral Agent shall also receive, not later than
the date of delivery of any Mortgage Loan delivered after the Closing Date, an
Officer’s Certificate of the Issuer certifying that, as of the date of such
Grant, such Grant complied with the applicable conditions of and is permitted by
this Article 12.

 



117

 

 

ARTICLE 13

 

DEBTHOLDERS’ RELATIONS

 

Section 13.1.         Subordination.

 

(a)                Anything in this Indenture and Credit Agreement or the Debt
to the contrary notwithstanding, the Issuer and the Holders agree, for the
benefit of the Holder of the Class A Loan, that the rights of the Holder of the
Class B Notes shall be subordinate and junior to the Class A Loan to the extent
and in the manner set forth in Article 11; provided that on each Redemption Date
and each Payment Date following the occurrence and continuation of the
acceleration of the Debt following the occurrence of an Event of Default, all
accrued and unpaid interest on and outstanding principal on the Class A Loan
shall be paid pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent
of the Holder of the Class A Loan’s consent, other than in Cash, before any
further payment or distribution is made on account of any Class of Notes, to the
extent and in the manner provided in Section 11.1(a)(iii).

 

(b)                In the event that notwithstanding the provisions of this
Indenture and Credit Agreement, any Holders of any Class of Debt shall have
received any payment or distribution in respect of such Class contrary to the
provisions of this Indenture and Credit Agreement, then, unless and until all
accrued and unpaid interest on and outstanding principal of all more senior
Classes of Debt have been paid in full in accordance with this Indenture and
Credit Agreement, such payment or distribution shall be received and held in
trust for the benefit of, and shall forthwith be paid over and delivered to, the
Collateral Agent, which shall pay and deliver the same to the Holders of the
more senior Classes of Debt in accordance with this Indenture and Credit
Agreement.

 

(c)                Each Holder of any Class of Debt agrees with the Collateral
Agent on behalf of the Secured Parties that such Holder shall not demand,
accept, or receive any payment or distribution in respect of such Notes in
violation of the provisions of this Indenture and Credit Agreement including
Section 11.1(a) and this Section 13.1; provided, however, that after all accrued
and unpaid interest on, and principal of, each Class of Debt senior to such Debt
have been paid in full, the Holders of such Class of Debt shall be fully
subrogated to the rights of the Holders of each Class of Debt senior thereto.
Nothing in this Section 13.1 shall affect the obligation of the Issuer to pay
Holders of such Class of Debt any amounts due and payable hereunder.

 

(d)                The Holders of each Class of Debt agree, for the benefit of
all Holders of the Debt, not to institute against, or join any other person in
instituting against, the Issuer or any Permitted Subsidiary, any petition for
bankruptcy, reorganization, arrangement, moratorium, liquidation or similar
proceedings under the laws of any jurisdiction before one year and one day or,
if longer, the applicable preference period then in effect, have elapsed since
the final payments to the Holders of the Debt.

 

Section 13.2.        Standard of Conduct.

 

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Debtholder under this Indenture and Credit Agreement, a
Debtholder or Debtholders shall not have any obligation or duty to any Person or
to consider or take into account the interests of any Person and shall not be
liable to any Person for any action taken by it or them or at its or their
direction or any failure by it or them to act or to direct that an action be
taken, without regard to whether such action or inaction benefits or adversely
affects any Debtholder, the Issuer, or any other Person, except for any
liability to which such Debtholder may be subject to the extent the same results
from such Debtholder’s taking or directing an action, or failing to take or
direct an action, in bad faith or in violation of the express terms of this
Indenture and Credit Agreement.

 



118

 

 

ARTICLE 14

 

MISCELLANEOUS

 

Section 14.1.        Form of Documents Delivered to the Trustee and the
Collateral Agent.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any Specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Authorized Officer of the Issuer may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such Authorized Officer knows, or in the
exercise of reasonable care should know, that the certificate or opinion or
representations with respect to the matters upon which his certificate or
opinion is based are erroneous. Any such certificate of an Authorized Officer of
the Issuer or Opinion of Counsel may be based, insofar as it relates to factual
matters, upon a certificate or opinion of, or representations by, the Issuer,
the Servicer or any other Person, stating that the information with respect to
such factual matters is in the possession of the Issuer, the Servicer or such
other Person, unless such Authorized Officer of the Issuer or such counsel knows
that the certificate or opinion or representations with respect to such matters
are erroneous. Any Opinion of Counsel also may be based, insofar as it relates
to factual matters, upon a certificate or opinion of, or representations by, an
Authorized Officer of the Issuer or the Servicer on behalf of the Issuer,
certifying as to the factual matters that form a basis for such Opinion of
Counsel and stating that the information with respect to such matters is in the
possession of the Issuer or the Servicer on behalf of the Issuer, unless such
counsel knows that the certificate or opinion or representations with respect to
such matters are erroneous.

 

Where any Person is required to make, give or execute two (2) or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture and Credit Agreement, they may, but need not,
be consolidated and form one instrument.

 

Whenever in this Indenture and Credit Agreement it is provided that the absence
of the occurrence and continuation of a Default or Event of Default is a
condition precedent to the taking of any action by the Trustee, the Note
Administrator, the Collateral Agent or the Loan Agent at the request or
direction of the Issuer, then notwithstanding that the satisfaction of such
condition is a condition precedent to the Issuer’s rights to make such request
or direction, the Trustee, the Note Administrator, the Collateral Agent or the
Loan Agent shall be protected in acting in accordance with such request or
direction if it does not have knowledge of the occurrence and continuation of
such Default or Event of Default as provided in Section 6.1(g).

 

Section 14.2.        Acts of Debtholders.

 

(a)                Any request, demand, authorization, direction, notice,
consent, waiver or other action provided by this Indenture and Credit Agreement
to be given or taken by Debtholders may be embodied in and evidenced by one or
more instruments of substantially similar tenor signed by such Debtholders in
person or by an agent duly appointed in writing; and, except as herein otherwise
expressly provided, such action shall become effective when such instrument or
instruments are delivered to the Trustee, the Note Administrator, the Collateral
Agent or the Loan Agent, and, where it is hereby expressly required, to the
Issuer. Such instrument or instruments (and the action or actions embodied
therein and evidenced thereby) are herein sometimes referred to as the “Act” of
the Debtholders signing such instrument or instruments. Proof of execution of
any such instrument or of a writing appointing any such agent shall be
sufficient for any purpose of this Indenture and Credit Agreement and conclusive
in favor of the Collateral Agent, the Trustee, the Note Administrator, the Loan
Agent and the Issuer, if made in the manner provided in this Section 14.2.

 



119

 

 

(b)                The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Collateral Agent,
the Trustee, the Loan Agent or the Note Administrator deems sufficient.

 

(c)                The principal amount and registered numbers of Debt held by
any Person, and the date of his holding the same, shall be proved by the Notes
Register or the Class A Loan Register, as applicable. Notwithstanding the
foregoing, the Trustee, the Collateral Agent, the Loan Agent and the Note
Administrator may conclusively rely on an investor certification to determine
ownership of any Debt.

 

(d)                Any request, demand, authorization, direction, notice,
consent, waiver or other action by any Debtholder shall bind such Debtholder
(and any transferee thereof), in respect of anything done, omitted or suffered
to be done by the Collateral Agent, the Trustee, the Note Administrator, the
Loan Agent or the Issuer in reliance thereon, whether or not notation of such
action is made upon such Debt.

 

Section 14.3.         Notices, etc.

 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Debtholders or other documents provided or permitted by this Indenture and
Credit Agreement to be made upon, given or furnished to, or filed with and shall
be sufficient for every purpose hereunder if made, given, furnished or filed in
writing to and mailed, by certified mail, return receipt requested, hand
delivered, sent by overnight courier service guaranteeing next day delivery or
by email or facsimile in legible form to:

 

(a)           the Trustee, the Note Administrator, Loan Agent, Custodian and
Collateral Agent:

 

for Note transfer purposes and presentment of the Notes for final payment
thereon, Wells Fargo Bank, National Association, Corporate Trust Services
Division, Wells Fargo Center, 600 South 4th St., 7th Floor, MAC N9300-070
Minneapolis, Minnesota 55479, Attention: Corporate Trust Services - TERRA
MORTGAGE CAPITAL I, LLC;

 

for the delivery of the Mortgage Asset Documents, Wells Fargo Bank, National
Association, Corporate Trust Services Division, 1055 10th Avenue SE,
Minneapolis, Minnesota, 55414, Attention: TERRA MORTGAGE CAPITAL I,

LLC; and

 

for all other purposes, 9062 Old Annapolis Road, Columbia, Maryland 21045- 1951,
Attention: Corporate Trust Services (CMBS), TERRA MORTGAGE CAPITAL I, LLC;

 

(b)the Issuer:

 

Terra Mortgage Capital I, LLC c/o

Terra Mortgage Capital I, LLC

550 Fifth Ave, 6th Floor

New York, New York 10036

Attn: Michael Muscat

Telephone: #####

Email: #####

 



120

 

 

with copies to:

 

Terra Mortgage Capital I, LLC
550 Fifth Ave, 6th Floor

New York, New York 10036

Attn: Vik Uppal

Telephone: #####

Email: #####

 

and:

 

Terra Mortgage Capital I, LLC
550 Fifth Ave, 6th Floor

New York, New York 10036

Attn: Greg Pinkus

Telephone: #####

Email: #####

 

and:

 

Kirkland & Ellis LLP
300 North LaSalle

Chicago, Illinois 60654

Attention: Rachel Brown

Telephone: #####

Email: #####

 

(c)the initial Class A Lender:

 

Goldman Sachs Bank USA
200 West Street

New York, New York 10282
Attention: Jeffrey Dawkins
Email: #####

Email: #####

Email: #####

Email: ####

 

with copies to:

 

Dechert LLP

300 South Tryon Street, Suite 800

Charlotte, NC 28202
Attention: Stewart McQueen

Email: #####

Telephone: #####

Telecopy: #####

 





121

 

 

(d)                the Servicer shall be sufficient for every purpose hereunder
if in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by email or facsimile in legible form, to the
Servicer addressed to it at the address set forth in the Servicing Agreement, or
at any other address previously furnished in writing to the Issuer, the Note
Administrator and the Trustee.

 

Section 14.4.         Notices to Holders; Waiver.

 

Except as otherwise expressly provided herein, where this Indenture and Credit
Agreement or the Servicing Agreement provides for notice to Holders of any
event:

 

(a)                such notice shall be sufficiently given to Holders if in
writing and mailed, first class postage prepaid, to each Holder affected by such
event, at the address of such Holder as it appears in the Notes Register or
Class A Loan Register, as applicable, not earlier than the earliest date and not
later than the latest date, prescribed for the giving of such notice; and

 

(b)                 such notice shall be in the English language.

 

The Note Administrator and Loan Agent, as applicable, shall deliver to the
Holders any information or notice in its possession, requested to be so
delivered by at least 25% of the Holders of any Class of Debt.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders. In case by reason of the suspension of regular mail
service or by reason of any other cause, it shall be impracticable to give such
notice by mail, then such notification to Holders shall be made with the
approval of the Collateral Agent and shall constitute sufficient notification to
such Holders for every purpose hereunder.

 

Where this Indenture and Credit Agreement provides for notice in any manner,
such notice may be waived in writing by any Person entitled to receive such
notice, either before or after the event, and such waiver shall be the
equivalent of such notice. Waivers of notice by Holders shall be filed with the
Note Administrator and Loan Agent, but such filing shall not be a condition
precedent to the validity of any action taken in reliance upon such waiver.

 

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Holders when such notice is required to be given
pursuant to any provision of this Indenture and Credit Agreement, then any
manner of giving such notice as shall be satisfactory to the Collateral Agent
shall be deemed to be a sufficient giving of such notice.

 

Section 14.5.         Effect of Headings and Table of Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

Section 14.6.         Successors and Assigns.

 

All covenants and agreements in this Indenture and Credit Agreement by the
Issuer shall bind its successors and assigns, whether so expressed or not.

 



122

 

 

Section 14.7.         Severability.

 

In case any provision in this Indenture and Credit Agreement or in the Debt
shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

Section 14.8.         Benefits of Indenture and Credit Agreement.

 

Nothing in this Indenture and Credit Agreement or in the Debt, expressed or
implied, shall give to any Person, other than (a) the parties hereto and their
successors hereunder and (b) the Servicer, the Noteholders and the Sponsor (each
of whom shall be an express third party beneficiary hereunder), any benefit or
any legal or equitable right, remedy or claim under this Indenture and Credit
Agreement.

 

Section 14.9.         Governing Law; Waiver of Jury Trial.

 

THIS INDENTURE AND CREDIT AGREEMENT AND EACH DEBT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

 

THE PARTIES HERETO AND EACH DEBTHOLDER HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THIS INDENTURE AND CREDIT AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 14.10.       Submission to Jurisdiction.

 

Each party hereto irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan in The City
of New York in any action or proceeding arising out of or relating to the Notes
or this Indenture and Credit Agreement, and each party hereto hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York State or federal court. Each party hereto hereby
irrevocably waives, to the fullest extent that they may legally do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding. The Issuer hereby irrevocably consents to the service of any and all
process in any action or proceeding by the mailing or delivery of copies of such
process to it at the office of the Issuer’s agent set forth in Section 7.2. Each
party hereto agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.

 

Section 14.11.        Counterparts.

 

This Indenture and Credit Agreement shall be valid, binding, and enforceable
against a party when executed and delivered by an authorized individual on
behalf of the party by means of (i) an original manual signature; (ii) a faxed,
scanned, or photocopied manual signature; or (iii) any other electronic
signature permitted by the federal Electronic Signatures in Global and National
Commerce Act, state enactments of the Uniform Electronic Transactions Act,
and/or any other relevant electronic signatures law, including any relevant
provisions of the UCC (collectively, “Signature Law”), in each case, to the
extent applicable. Each faxed, scanned, or photocopied manual signature, or
other electronic signature, shall for all purposes have the same validity, legal
effect, and admissibility in evidence as an original manual signature. Each
party hereto shall be entitled to conclusively rely upon, and shall have no
liability with respect to, any faxed, scanned, or photocopied manual signature,
or other electronic signature, of any other party and shall have no duty to
investigate, confirm or otherwise verify the validity or authenticity thereof.
This Indenture and Credit Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but such
counterparts shall, together, constitute one and the same instrument. For the
avoidance of doubt, original manual signatures shall be used for execution or
indorsement of writings when required under the UCC or other Signature Law due
to the character or intended character of the writings.

 



123

 

 

Section 14.12.       [Reserved].

 

Section 14.13.       [Reserved].

 

Section 14.14.      Confidential Information.

 

(a)                None of the Class A Lender, Trustee, Custodian, Collateral
Agent, Loan Agent and Note Administrator shall disclose the Confidential
Information to any third party; provided that the Class A Lender, Trustee,
Custodian, Collateral Agent, Loan Agent and Note Administrator may deliver or
disclose Confidential Information, as applicable, to:

 

(i)                   such Person’s directors, trustees, managers, members,
officers, employees, agents, attorneys and affiliates (collectively,
“Representatives”) and their Representatives who need to know such information
in connection with the making, holding, administering and/or transferring all or
a portion of the Class A Loan and/or performing its obligations under this
Indenture and Credit Agreement, the Servicing Agreement and the other
Transaction Documents (it being understood and agreed that such Person shall
advise such Representatives of their obligations concerning the confidentiality
of such information and shall instruct such Representatives not to disclose such
information except as permitted by this Indenture and Credit Agreement or the
other Transaction Documents);

 

(ii)                  such Person’s legal advisors, financial advisors and other
professional advisors who need to know such information in connection with the
making, holding, administering and/or transferring all or a portion of the Class
A Loan and/or performing its obligations under this Indenture and Credit
Agreement, the Servicing Agreement and the other Transaction Documents and have
been advised to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 14.14;

 

(iii)                any Holder of a Note, or any of the other parties to this
Indenture and Credit Agreement or the other Transaction Documents;

 

(iv)                any prospective purchaser of all or a portion of the Class A
Loan; provided that such prospective purchaser first executes a confidentiality
agreement with the Class A Lender substantially similar in substance as this
Section 14.14 with respect to the Confidential Information;

 

(v)                 any Federal or state or other regulatory, governmental or
judicial authority having or claiming jurisdiction over such Person;

 

(vi)                 any other Person with the written consent of the Notes
Investor;

 

(vii)                any other Person to which such delivery or disclosure is
required under this Indenture and Credit Agreement or the other Transaction
Documents; or

 

(viii)               any other Person to which such delivery or disclosure may
be necessary or appropriate (A) to effect compliance with any law, rule,
regulation or order applicable to such Person (unless prohibited by applicable
law, rule, order or decree or other requirement having the force of law), (B) in
response to any subpoena or other legal process upon prior notice to the Issuer
(unless prohibited by applicable law, rule, order or decree or other requirement
having the force of law), or (C) in connection with any litigation to which such
Person is a party upon prior notice to the Issuer (unless prohibited by
applicable law, rule, order or decree or other requirement having the force of
law).

 



124

 

 

Each of the Class A Lender, Trustee, Custodian, Collateral Agent, Loan Agent and
Note Administrator agrees that it shall use the Confidential Information and
disclose Confidential Information as provided for in clauses (i) through (viii)
above, in each case for the sole purpose of making, holding, administering
and/or transferring all or a portion of the Class A Loan and/or performing its
obligations and/or exercising its rights under this Indenture and Credit
Agreement, the Servicing Agreement and the other Transaction Documents. In the
event the Class A Lender receives a request to disclose any Confidential
Information pursuant to clause (viii) above, except for disclosures pursuant to
regulatory supervisory oversight, to the extent reasonably practicable under the
circumstances and unless prohibited by applicable law, rule, order or decree or
other requirement having the force of law, each of the Class A Lender, Trustee,
Custodian, Collateral Agent, Loan Agent and Note Administrator agrees that it
shall (a) promptly notify the Notes Investor thereof and (b) if disclosure is
required on advice of counsel, use reasonable efforts to cooperate with the
Notes Investor, at the expense of the Notes Investor, in any attempt that the
Notes Investor makes to obtain an order or other reliable assurance that
confidential treatment will be accorded to the Confidential Information so
disclosed; provided, however, that such reasonable consultation or cooperation
does not cause the Class A Lender, Trustee, Custodian, Collateral Agent, Loan
Agent or Note Administrator to be in violation of the terms of any such request
to disclose.

 

(b)                For the purposes of this Section 14.14, “Confidential
Information” means information delivered to the Class A Lender, Trustee,
Custodian, Collateral Agent, Loan Agent and Note Administrator in connection
with and relating to the transactions contemplated by or otherwise pursuant to
this Indenture and Credit Agreement and/or the other Transaction Documents
(including, without limitation, the existence and terms of this Indenture and
Credit Agreement, the Servicing Agreement and the other Transaction Documents);
provided that such term does not include information that (i) was publicly known
or otherwise known to such Person prior to the time of such disclosure, (ii)
subsequently becomes publicly known other than as a result of a disclosure by
such Person or its Representatives in violation of this Section or (iii) is or
becomes available to such Person from a third party not known by such Person to
be in breach of any legal or contractual obligation not to disclose such
information to such Person.

 

Section 14.15.              Patriot Act Compliance.

 

In order to comply with laws, rules, regulations and executive orders in effect
from time to time applicable to banking institutions, including those relating
to the funding of terrorist activities and money laundering (“Applicable Law”),
the Collateral Agent, the Loan Agent, the Trustee and Note Administrator may be
required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with the Trustee
or Note Administrator, as the case may be. Accordingly, each of the parties
agrees to provide to the Collateral Agent, the Loan Agent, the Trustee and the
Note Administrator, upon its request from time to time, such identifying
information and documentation as may be available for such party in order to
enable the Collateral Agent, the Loan Agent, the Trustee and the Note
Administrator, as applicable, to comply with Applicable Law.

 



125

 

 

Section 14.16.              The Collateral Agent and the Loan Agent.

 

(a)                In connection with any requirement for the Collateral Agent
to provide notice to the Class A Lender, the Collateral Agent shall provide such
notice to the Loan Agent who shall provide such notice to the Class A Lender.

 

(b)                In connection with any requirement for the Collateral Agent
to make payments to the Class A Lender, the Collateral Agent shall make such
payments to the Loan Agent who shall on the same Business Day, pay the Class A
Lender.

 

(c)                The Loan Agent agrees that promptly after its receipt of each
payment from or on behalf of the Issuer in respect of the Class A Loan
hereunder, it shall distribute such payment to the Class A Lender.

 

ARTICLE 15

 

[RESERVED]

 

ARTICLE 16

 

CLASS A LOAN; THE LOAN AGENT

 

Section 16.1.                The Class A Loan.

 

(a)                The Class A Lender shall, on the Closing Date, and subject to
the terms and conditions hereof, make the Class A Loan to the Issuer in an
amount of $102,989,377.79. References herein to the Issuer with respect to the
Class A Loan shall mean the Issuer as borrower of the Class A Loan.

 

(b)                In connection with Future Advances, in each case in
accordance with Article 12 hereof, the Class A Lender may, but shall not be
required to (other than in the case of the Committed Additional Class A Loan
with respect to which Class A Lender is committed to, and shall, fund in
accordance with Article 12 hereof), make Additional Class A Loans to the Issuer.
Each Additional Class A Loan shall be in an amount equal to the Class A Loan
Additional Funding Amount and shall be added to the Aggregate Outstanding Amount
of the Class A Loan and shall be part of the Class A Loan for all purposes of
this Indenture and Credit Agreement. In the event that the Class A Lender
advances the Committed Additional Class A Loan, the Class B Note shall be
reduced by the amount of such Committed Class A Loan.

 

(c)                Other than as expressly provided for hereunder, the Issuer
shall not be permitted (and the Issuer shall not) prepay the Class A Loan.

 

(d)                Notwithstanding anything in the Indenture and Credit
Agreement to the contrary, the Issuer may, at its option and upon not less than
two (2) days’ prior written notice to the Collateral Agent, the Loan Agent, the
Class A Lender, the Note Administrator and the Trustee, prepay the Class A Loan
in part from time to time on a Payment Date; provided that (i) such prepayment
shall include all accrued and unpaid interest on and principal of the Class A
Loan and all other amounts (without duplication) then due and payable on the
Class A Loan under the Transaction Documents through and including the date such
Class A Loan is prepaid in part and (ii) such prepayment shall include the
amount of the Minimum Interest Partial Prepayment Amount on the Class A Loan in
connection with such prepayment of the Class A Loan in part; provided further
that the Issuer may not re-borrow the Class A Loan after prepayment or repayment
thereof (but may borrow Additional Class A Loans). Notwithstanding anything
herein to the contrary, no sale or disposition of any other Mortgage Asset by
the Collateral Agent will be made in connection with a prepayment of the Class A
Loan.

 



126

 

 

 

(e)             Provided no Event of Default has occurred and is continuing, the
Issuer shall, at its option and upon not less than thirty (30) days’ prior
written notice to the Collateral Agent, the Loan Agent, the Class A Lender, the
Note Administrator and the Trustee, have the right to prepay the Class A Loan in
whole, but not in part, on any Payment Date thereafter (the date of such
prepayment, the “Class A Loan Full Prepayment Date”); provided that, (i) such
prepayment shall include all accrued and unpaid interest on and principal of the
Class A Loan and all other amounts (without duplication) then due and payable on
the Class A Loan under the Transaction Documents through and including such
Class A Loan Full Prepayment Date, (ii) such prepayment shall include the amount
of the Minimum Interest Deficiency Amount on the Class A Loan as of such Class A
Loan Full Prepayment Date, and (iii) such prepayment shall include such amounts
of accrued and unpaid fees to Collateral Agent, the Note Administrator, the Loan
Agent, the Trustee and the Custodian in respect of their services.

 

(f)             With respect to each Payment Date prior to the Additional
Funding Date of the Committed Additional Class A Loan, Issuer shall pay to Class
A Lender the Committed Additional Class A Loan Undrawn Fee, monthly in arrears.

 

Section 16.2.             Funding of the Borrowing.

 

(a)             No later than 10:00 a.m. (New York time) on the Closing Date and
each Additional Funding Date, the Class A Lender shall fund to Issuer the Class
A Loan (including an Additional Class A Loan, as the case may be). Such amounts
shall be made available in Dollars, and in immediately available funds to the
account specified by the Issuer.

 

(b)                In connection with each Class A Loan (including any
Additional Class A Loan), each Class A Lender shall severally advance its pro
rata share (based on its ratable portion of the Aggregate Outstanding Amount of
the Class A Loan as identified on the Class A Loan Register) of such Class A
Loan (including any Additional Class A Loan) pursuant to this Indenture and
Credit Agreement.

 

Section 16.3.             Class A Lender Promissory Note.

 

(a)             On the Closing Date, the Issuer shall, if requested by the Class
A Lender (i) sign a Class A Lender Promissory Note in the name of the Class A
Lender in the initial principal amount set forth in Section 16.1, plus such
other amount as may be agreed by the Issuer and the Class A Lender (including,
without limitation, any Additional Class A Loan), which such Class A Lender
Promissory Note shall be dated as of the Closing Date and substantially in the
form of Exhibit A (a “Class A Lender Promissory Note”) and (ii) deliver such
Class A Lender Promissory Note to the Loan Agent on behalf of the Class A Lender
for delivery by the Loan Agent to the Class A Lender.

 

(b)             The Issuer hereby irrevocably authorizes the Class A Lender to
make (or cause to be made) appropriate notations on its internal records or on
the grid attached to its Class A Lender Promissory Note (or on a continuation of
such grid attached to such Class A Lender Promissory Note and made a part
thereof), which notations shall evidence, inter alia, the date of, the Aggregate
Outstanding Amount of, and the interest rate applicable to, the Class A Loan
evidenced thereby. Subject to Section 16.22, the notations on such internal
records or on each such grid indicating the Aggregate Outstanding Amount of the
Class A Loan shall be prima facie evidence (absent manifest error) of the
principal amount thereof owing and unpaid, but the failure to record any such
amount, or any error therein, shall not limit or otherwise affect the
obligations of the Issuer hereunder or under any Class A Lender Promissory Note
to make payment of principal of or interest on the Class A Loan when due.
Notwithstanding anything to the contrary contained above in this Section 16.3 or
elsewhere in this Indenture and Credit Agreement, Class A Lender Promissory
Notes shall be delivered only to the Class A Lenders if at any time the Class A
Lender specifically requests the delivery of such Class A Lender Promissory
Notes. No failure of the Class A Lender to request or obtain a Class A Lender
Promissory Note evidencing the Class A Loan shall affect or in any manner impair
the obligations of the Issuer to pay the Class A Loan that would otherwise be
evidenced thereby in accordance with the requirements of this Indenture and
Credit Agreement. If at any time (including, without limitation, to replace any
Class A Lender Promissory Note that has been destroyed or lost), the Class A
Lender requests the delivery of a Class A Lender Promissory Note to evidence the
Class A Loan, the Issuer shall promptly execute and deliver to the Class A
Lender the requested Class A Lender Promissory Note in the appropriate amount or
amounts to evidence the Class A Loan; provided that, in the case of a substitute
or replacement Class A Lender Promissory Note, the Issuer shall have received
from such requesting Class A Lender (i) an affidavit of loss or destruction and
(ii) a customary lost/destroyed Class A Lender Promissory Note indemnity, in
each case, in form and substance reasonably acceptable to the Issuer and such
requesting Class A Lender, and duly executed by such requesting Class A Lender.

 



127

 

 

Section 16.4.             Payment of Principal and Interest and Other Amounts;
Principal and Interest Rights Preserved.

 

(a)             The Class A Loan shall accrue interest during each Interest
Accrual Period at the Class A Loan Rate applicable to such Class and such
interest will be payable in arrears on each Payment Date on the average
Aggregate Outstanding Amount thereof during the related Interest Accrual Period
(after giving effect to payments of principal thereof on such date). To the
extent lawful and enforceable, interest on any interest that is not paid when
due on the Class A Loan shall accrue at the Class A Loan Rate applicable until
paid as provided herein.

 

(b)             The principal of the Class A Loan matures at par and is due and
payable on the date of the Stated Maturity Date, unless such principal has been
previously repaid or unless the unpaid principal of the Class A Loan becomes due
and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise. The payment of principal on the Class A Loan is
subordinated to the payment on each Payment Date of certain other amounts in
accordance with the Priority of Payments. Payments of principal of the Class A
Loan in connection with a Mandatory Clean-Up Event or Tax Redemption will be
made in accordance with Section 9.1 and the Priority of Payments.

 

(c)             The Issuer shall make payments of Sale Proceeds to the Class A
Lender in the manner provided for in, and pursuant to, the Priority of Payments.

 

(d)             As a condition to the payment of principal, interest and other
amounts of the Class A Loan without the imposition of U.S. withholding tax or at
a reduced rate of withholding, the Issuer shall require certification acceptable
to it to enable the Issuer, the Trustee, the Collateral Agent, the Loan Agent
and the Paying Agent to determine their duties and liabilities with respect to
taxes or other charges that they may be required to deduct or withhold from
payments in respect of the Class A Loan under any present or future law or
regulation of the United States or any present or future law or regulation of
any political subdivision thereof or taxing authority therein or to comply with
any reporting or other requirements under any such law or regulation. Such
certification may include U.S. federal income tax forms, such as IRS Form W-8BEN
(Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Entities), IRS Form W-8IMY (Certificate of Foreign Intermediary,
Foreign Flow-Through Entity or Certain U.S. Branches for United States Tax
Withholding and Reporting), IRS Form W-9 (Request for Taxpayer Identification
Number and Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s
Claim that Income Is Effectively Connected with the Conduct of a Trade or
Business in the United States) or any successors to such IRS forms) (together
with all required attachments). In addition, each of the Issuer, the Trustee,
the Collateral Agent, the Loan Agent or any Paying Agent may require
certification acceptable to it to enable the Issuer to qualify for a reduced
rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its Collateral. The Class A Lender agrees to provide any
certification requested pursuant to this Section 16.4(d), or upon it becoming
obsolete or inaccurate in any respect to update or replace such form or
certification in accordance with its terms or its subsequent amendments.

 



128

 

 

Section 16.5.             Interest Rules and Calculations.

 

Unless otherwise directed in writing by the Loan Agent (at the written direction
of the Class A Lender) to the contrary, the Issuer shall cause all payments of
interest on the Class A Loan to be made to the Loan Agent for the account of the
Class A Lender in accordance with Section 14.16(b).

 

(a)                The Class A Lender hereby consents to the Issuer’s
appointment of the Collateral Agent to serve as Calculation Agent under this
Indenture and Credit Agreement. All computations of interest of the Class A Loan
shall be made by the Calculation Agent in accordance with the provisions of this
Indenture. All other calculations regarding the Class A Loan shall be made by
the Loan Agent.

 

(b)                In no event shall the rate of interest applicable to the
Class A Loan exceed the maximum rate permitted by Applicable Law.

 

(c)                Upon an assignment of the Class A Loan pursuant to Section
16.15, unless otherwise directed by the assignor Class A Lender, the assigned
Class A Loan shall trade without accrued interest and the Loan Agent shall, in
accordance with the Priority of Payments on the Payment Date immediately
succeeding the date of assignment, disburse to (i) the assignor Class A Lender,
the interest accrued on such assigned Class A Loan from and including the
previous Payment Date (or in the case of the first Interest Accrual Period, the
Closing Date) to but excluding such date of assignment and (ii) the assignee
Class A Lender, the interest accrued on such assigned Class A Loan from and
including such date of assignment to but excluding such Payment Date.

 

Section 16.6.             Method and Place of Payment.

 

To the extent funds are available pursuant to the Priority of Payments, all
payments by the Issuer of principal and interest and other amounts in respect of
the Class A Loan hereunder shall be made in Dollars. Except as otherwise
specifically provided herein all payments under this Indenture and Credit
Agreement shall be made to the Class A Loan Account (which funds, if delivered
to the Class A Loan Account, the Loan Agent shall promptly forward to the Class
A Lender), not later than 3:00 p.m. (New York time) on the date when due and
shall be made in immediately available funds at the Corporate Trust Office of
the Loan Agent. Any payments under this Indenture and Credit Agreement which are
made later than 3:00 p.m. (New York time) shall be deemed to have been made on
the succeeding Business Day. The Class A Lender shall be paid interest accrued
on the Class A Loan it holds for each day it holds the Class A Loan (but
excluding any date of assignment) during an Interest Accrual Period on the
related Payment Date (in the case of an assignment of the Class A Loan,
regardless of whether or not it holds the Class A Loan on such Payment Date).

 

Section 16.7.             Maintenance of Office or Agency.

 

(a)             The Issuer hereby appoints the Wells Fargo Bank, National
Association as Loan Agent for payments on the Class A Loan and to maintain the
Class A Loan Register as set forth in Section 16.22.

 



129

 

 

(b)             The Issuer may at any time and from time to time vary or
terminate the appointment of any such agent or appoint any additional agents for
any or all of such purposes and shall give prompt written notice to the Trustee,
the Loan Agent, the Collateral Agent and the Class A Lender of the appointment
or termination of any such agent and of the location and any change in the
location of any office or agency.

 

Section 16.8.             Money for Debt Payments to be Held in Trust.

 

All payments of amounts due and payable with respect to the Class A Loan that
are to be made from amounts withdrawn from the Payment Account shall be
deposited in the Class A Loan Account and made on behalf of the Issuer by the
Loan Agent with respect to payments on the Class A Loan.

 

Section 16.9.             Appointment.

 

The Class A Lender hereby designates Wells Fargo Bank, National Association to
act as Loan Agent for the Class A Lender hereunder. By becoming a party to this
Indenture and Credit Agreement, the Class A Lender hereby irrevocably authorizes
the Loan Agent to take such action on its behalf under the provisions of this
Indenture and Credit Agreement and any other instruments and agreements referred
to herein or therein and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of the
Loan Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto. The Loan Agent may perform any of its duties
hereunder or thereunder by or through its respective officers, directors,
agents, employees or affiliates.

 

Section 16.10.           Certain Duties and Responsibilities of the Loan Agent.

 

(a)             The Class A Lender hereby designates and appoints the Loan Agent
as its agent under this Indenture and Credit Agreement and hereby authorizes the
Loan Agent to take such action on its behalf under the provisions of this
Indenture and Credit Agreement and to exercise such powers and perform such
duties as are expressly delegated to the Loan Agent by the terms of this
Indenture and Credit Agreement, together with such powers as are reasonably
incidental thereto. The Loan Agent shall not have or be deemed to have any
fiduciary relationship with the Class A Lenders, the Trustee, any Holder or the
Issuer, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Indenture and Credit
Agreement or otherwise exist against the Loan Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Indenture and Credit Agreement with reference to the Loan Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

(b)             The Loan Agent undertakes to perform such duties and only such
duties as are set forth in this Indenture and Credit Agreement, and no implied
covenants or obligations shall be read into this Indenture and Credit Agreement
against the Loan Agent; and in the absence of manifest error, or bad faith on
its part, Loan Agent may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon certificates or
opinions furnished to the Loan Agent, and conforming to the requirements of this
Indenture and Credit Agreement; provided, however, that in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Loan Agent, the Loan Agent shall be under a duty to
examine the same to determine whether or not they substantially conform to the
requirements of this Indenture and Credit Agreement and shall promptly notify
the party delivering the same if such certificate or opinion does not conform.
If a corrected form shall not have been delivered to the Loan Agent within
fifteen (15) days after such notice from the Loan Agent shall notify the party
providing such instrument and requesting the correction thereof.

 



130

 

 

(c)            In case an Event of Default actually known to a Bank Officer of
the Loan Agent has occurred and is continuing, the Loan Agent shall take such
actions (including providing direction to the Collateral Agent on behalf of the
Class A Lender) as instructed by the Class A Lender.

 

(d)            If, in performing its duties under this Indenture and Credit
Agreement, the Loan Agent is required to decide between alternative courses of
action, the Loan Agent may request written instructions from the Class A Lender
as to courses of action desired by it. If the Loan Agent does not receive such
instructions within two (2) Business Days after it has requested them, it may,
but shall be under no duty to, take or refrain from taking such action. The Loan
Agent shall act in accordance with instructions received after such two (2)
Business Day period except to the extent they have already taken, or committed
itself to take, action inconsistent with such instructions. The Loan Agent shall
be entitled to request and rely on the advice of legal counsel and Independent
accountants in the performance of its duties hereunder, in each case selected in
good faith and, with reasonable care, in performing its duties hereunder and be
deemed to have acted in good faith and shall not be subject to any liability if
it acts in reliance thereon, in good faith and in accordance with such advice or
opinion.

 

(e)             No provision of this Indenture and Credit Agreement shall be
construed to relieve the Loan Agent from liability for its own grossly negligent
action, its own grossly negligent failure to act, or its own willful misconduct,
except that the Loan Agent shall not be liable:

 

(f)              for any error of judgment made in good faith by a Bank Officer,
unless it shall be proven that the Loan Agent was grossly negligent in
ascertaining the pertinent facts; or

 

(i)               with respect to any action taken or omitted to be taken by it
in good faith in accordance with the direction of the Issuer and/or the Holder
of the Class A Loan relating to the time, method and place of conducting any
Proceeding for any remedy available to the Loan Agent in respect of the Class A
Loan or exercising any trust or power conferred upon the Loan Agent under this
Indenture and Credit Agreement.

 

(g)            No provision of this Indenture and Credit Agreement shall require
the Loan Agent to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it unless
such risk or liability relates to its ordinary services under this Indenture and
Credit Agreement, except where this Indenture and Credit Agreement provides
otherwise.

 

(h)             The Loan Agent shall not be liable to the Class A Lender for any
action taken or omitted by it at the direction of the Issuer, the Servicer, the
Controlling Class, the Trustee, the Note Administrator and/or a Class A Lender
under circumstances in which such direction is required or permitted by the
terms of this Indenture and Credit Agreement.

 

(i)              For all purposes under this Indenture and Credit Agreement, the
Loan Agent shall not be deemed to have notice or knowledge of any Event of
Default or Mortgage Asset Default, unless a Bank Officer of the Loan Agent has
actual knowledge thereof or unless written notice of any event which is in fact
such an Event of Default or Mortgage Asset Default is received by the Loan Agent
at its Corporate Trust Office, and such notice references the Class A Loan and
this Indenture and Credit Agreement. For purposes of determining the Loan
Agent’s responsibility and liability hereunder, whenever reference is made in
this Indenture and Credit Agreement to such an Event of Default or a Default,
such reference shall be construed to refer only to such an Event of Default or
Default of which the Loan Agent is deemed to have notice as described in this
Section 16.10(i). The availability or delivery (including pursuant to this
Indenture and Credit Agreement) of reports or other documents (including news or
other publicly available reports or documents) to the Loan Agent shall not
constitute actual or constructive knowledge or notice of in-formation contained
in or determinable from those reports or documents, except for such reports or
documents that this Indenture or Credit Agreement expressly requires the Loan
Agent to review.

 



131

 

 

(j)              The Loan Agent shall, upon reasonable prior written notice,
permit the Issuer and its designees, during its normal business hours, to review
all books of account, records, reports and other papers of the Loan Agent
relating to the Class A Loan and to make copies and extracts therefrom (the
reasonable out-of-pocket expenses incurred in making any such copies or extracts
to be reimbursed to the Loan Agent, as applicable, by such Person).

 

Section 16.11.           Certain Rights of the Loan Agent.

 

Except as otherwise provided in Section 16.10:

 

(a)             the Loan Agent may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document believed by it in good faith to be genuine and to have been signed
or presented by the proper party or parties;

 

(b)             any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request or Issuer Order, as the case may be;

 

(c)             whenever in the administration of this Indenture and Credit
Agreement the Loan Agent shall deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, the
Loan Agent (unless other evidence be herein specifically prescribed) may, in the
absence of bad faith on its part, rely upon an Officer’s Certificate;

 

(d)             as a condition to the taking or omitting of any action by it
hereunder, the Loan Agent may consult with counsel (including with respect to
any matters, other than factual matters, in connection with the execution by the
Loan Agent of a supplemental indenture and credit agreement pursuant to Section
8.3) selected in good faith and with reasonable care and shall be deemed to have
acted in good faith and shall not be subject to any liability if it acts in
reliance thereon, in good faith and in accordance with the advice or opinion
issued by such counsel in connection therewith;

 

(e)             the Loan Agent shall not be under any obligation to exercise or
to honor any of the rights or powers vested in it by this Indenture and Credit
Agreement at the request or direction of Class A Lender pursuant to this
Indenture and Credit Agreement, or to make any investigation of matters arising
hereunder or to institute, conduct or defend any litigation hereunder or in
relation hereto at the request, order or direction of the Class A Lender unless
the Class A Lender shall have offered to the Loan Agent indemnity acceptable to
it against the costs, expenses and liabilities which might reasonably be
incurred by them in compliance with such request or direction;

 

(f)             the Loan Agent shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper documents and shall be entitled to rely conclusively thereon;

 

(g)             the Loan Agent may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents or
attorneys and upon any such appointment of an agent or attorney and shall not be
responsible for any misconduct or negligence on the part of any attorney or
agent appointed by it with reasonable care, provided that the Loan Agent will
provide notice of any such appointment to the Debtholders, such agent or
attorney shall be conferred with all the same rights, indemnities, and
immunities as the Loan Agent;

 



132

 

 

(h)             the Loan Agent shall not be liable for any action it takes or
omits to take in good faith that it reasonably and prudently believes to be
authorized or within its rights or powers hereunder;

 

(i)              the Loan Agent shall not be responsible for the accuracy of the
books or records of, or for any acts or omissions of any Transfer Agent, any
Calculation Agent (other than the Loan Agent itself acting in that capacity) or
any Paying Agent (other than the Loan Agent itself acting in that capacity);

 

(j)              the Loan Agent shall not be liable for the actions or omissions
of the Class A Lender, the Issuer, the Servicer, the Trustee, or the Note
Administrator; and without limiting the foregoing, The Loan Agent shall not be
under any obligation to verify compliance by any party hereto with the terms of
this Indenture and Credit Agreement (other than itself) to verify or
independently determine the accuracy of information received by it from the
Servicer (or from any selling institution, agent bank, trustee or similar
source) with respect to the Mortgage Assets;

 

(k)             to the extent any defined term hereunder, or any calculation
required to be made or determined by the Loan Agent hereunder, is dependent upon
or defined by reference to GAAP, the Loan Agent shall be entitled to request and
receive (and rely upon) instruction from the Issuer or the accountants appointed
pursuant to Section 16.11(g) as to the application of GAAP in such connection,
in any instance;

 

(l)              the Loan Agent shall not have any responsibility to the Issuer
or the Secured Parties hereunder to make any inquiry or investigation as to, and
shall have no obligation in respect of, the terms of any engagement of
Independent accountants by the Issuer;

 

(m)            in determining any affiliations of the Class A Lender with any
party hereto or otherwise, the Loan Agent shall be entitled to request and
conclusively rely on a certification provided by the Class A Lender;

 

(n)             in no event shall the Loan Agent be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Loan Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action;

 

(o)             the Loan Agent shall not be required to give any bond or surety
in respect of the execution of the trusts created hereby or the powers granted
hereunder;

 

(p)             in no event shall the Loan Agent be liable for any failure or
delay in the performance of its obligations hereunder because of circumstances
beyond its control, including, but not limited to acts of God, flood, war
(whether declared or undeclared), terrorism, fire, riot, strikes or work
stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like which restrict or prohibit the providing of
the services contemplated by this Indenture and Credit Agreement, inability to
obtain material, equipment, or communications or computer facilities, or the
failure of equipment or interruption of communications or computer facilities,
any act or provision of any present or future governmental authority, labor
disputes, disease, epidemic, pandemic, quarantine, national emergency, loss or
malfunction of utilities or computer software or hardware, the unavailability of
the Federal Reserve Bank wire or telex or other wire or communication facility
and other causes beyond the Loan Agent’s control, as applicable, whether or not
of the same Class or kind as specifically named above;

 

(q)            except as otherwise expressly set forth in this Indenture and
Credit Agreement, Wells Fargo Bank, National Association, acting in any
particular capacity hereunder will not be deemed to be imputed with knowledge of
(i) Wells Fargo Bank, National Association acting in any other capacity
hereunder or in a capacity that is unrelated to the transactions contemplated by
this Indenture and Credit Agreement, where some or all of the obligations
performed in such capacities are performed by one or more employees within the
same Corporate Trust Office of Wells Fargo Bank, National Association or where
the Corporate Trust Office responsible for performing the obligations in such
capacities have one or more of the same Bank Officers; and

 



133

 

 

(r)              nothing herein shall require the Loan Agent to act in any
manner that is contrary to applicable law.

 

Section 16.12.           Not Responsible for Recitals or Incurrence of Loans.

 

The recitals contained herein and in any Class A Lender Promissory Note shall be
taken as the statements of the Issuer, and the Loan Agent shall not assume any
responsibility for their correctness. The Loan Agent shall not make any
representation as to the validity or sufficiency of this Indenture and Credit
Agreement, the Collateral or the Class A Loan. The Loan Agent shall not be
accountable for the use or application by the Issuer of the Class A Loan or the
proceeds thereof or any amounts paid to the Issuer pursuant to the provisions
hereof.

 

Section 16.13.           May Hold Loans.

 

The Loan Agent or any other agent of the Issuer, in its individual or any other
capacity, may become the owner or pledgee of the Class A Loan and may otherwise
deal with the Issuer or any of their Affiliates with the same rights it would
have if it were not the Loan Agent or such other agent.

 

Section 16.14.           Amounts Held in Trust.

 

Amounts held by the Loan Agent hereunder shall be held to the extent required
herein. The Loan Agent shall be under no liability for interest on any amounts
received by it hereunder, except in its capacity as the Securities Intermediary
to the extent of income or other gain on investments which are deposits in or
certificates of deposit of the Loan Agent in its commercial capacity.

 

Section 16.15.          Holders of Class A Lender Promissory Note; Transferee of
Assignment and Assumption Agreement.

 

(a)             The Loan Agent shall deem and treat the payee of any Class A
Lender Promissory Note as the owner thereof for all purposes hereof unless and
until a written notice of the assignment, transfer or endorsement thereof, as
the case may be, shall have been filed with the Loan Agent and the requirements
set forth in Section 16.21 have been satisfied. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the Holder of any Class A Lender Promissory Note shall
be conclusive and binding on any subsequent holder, transferee, assignee or
endorsee, as the case may be, of such Class A Lender Promissory Note or of any
Class A Lender Promissory Note issued in exchange therefor.

 

(b)            The Loan Agent shall deem and treat the transferee of a properly
executed and delivered Assignment and Assumption Agreement pursuant to Section
16.21 subject to recordation in the Class A Loan Register, as the Class A Lender
under this Indenture and Credit Agreement with all of the same rights and
obligations as a Holder of the Class A Lender Promissory Note, whether or not
such Class A Lender requests a Class A Lender Promissory Note pursuant to
Section 16.21, for all purposes hereof unless and until the Loan Agent receives
and accepts a subsequent Assignment and Assumption Agreement properly executed
and delivered pursuant to Section 16.21.

 



134

 

 

Section 16.16.          Compensation and Reimbursement.

 

(a)             The Issuer agrees, in each case without duplication of any
expense reimbursements, indemnification payments or other payments made to Wells
Fargo Bank, National Association in its capacity as Custodian, Note
Administrator or Collateral Agent, whether pursuant to the Servicing Agreement
or this Indenture and Credit Agreement:

 

(i)                to pay the Loan Agent, the Collateral Agent, Trustee, Loan
Agent and Note Administrator Fee in accordance with the Priority of Payments for
all services rendered by such party hereunder;

 

(ii)              except as otherwise expressly provided herein, to reimburse
the Loan Agent in a timely manner upon its request for all reasonable
out-of-pocket and documents expenses (including the reasonable fees and expenses
of third-party attorneys, advisers, accountants and experts employed hereunder),
disbursements and advances incurred or made by the Loan Agent in connection with
its performance of its obligations under, or otherwise in accordance with any
provision of this Indenture and Credit Agreement, the Servicing Agreement and
the Securities Account Control Agreement;

 

(iii)              to indemnify the Loan Agent and its Officers, directors,
employees and agents for, and to hold them harmless against, any loss, liability
or expense (including the reasonable fees and expenses of third-party attorneys)
incurred without gross negligence, willful misconduct or bad faith on their
part, arising out of or in connection with the acceptance or administration of
this trust, including the costs and expenses of defending themselves against any
claim or liability in connection with the exercise or performance of any of
their powers or duties hereunder or any other Transaction Document or the
enforcement of this Section and whether such loss, liability or expense arises
from a claim by a Debtholder, the Class A Lender, the Issuer or any other
Person; and

 

(iv)             to reimburse the Loan Agent for its actually incurred,
out-of-pocket third party expenses (including reasonable counsel fees) for any
collection or enforcement action taken pursuant to Section 5.4 hereof.

 

(b)             The Issuer may remit payment for such fees and expenses to the
Loan Agent or, in the absence thereof, the Note Administrator may from time to
time deduct payment of their fees and expenses hereunder from amounts on deposit
in the Payment Account in accordance with the Priority of Payments.

 

(c)             The Loan Agent hereby agrees not to cause the filing of a
petition in bankruptcy against the Issuer or any Permitted Subsidiary until at
least one year and one day (or, if longer, the applicable preference period then
in effect) after the payment in full of all of the Class A Loan issued under
this Indenture and Credit Agreement. This provision shall survive termination of
this Indenture and Credit Agreement and the resignation or removal of the Loan
Agent.

 

(d)             The Loan Agent agrees that the payment of all amounts to which
it is entitled pursuant to Section 16.16(a)(i) – (iv) shall be subject to the
Priority of Payments, shall be payable only to the extent funds are available in
accordance with such Priority of Payments, shall be payable solely from the
Collateral and following realization of the Collateral, any such claims of the
Loan Agent against the Issuer, and all obligations of the Issuer, shall be
extinguished. The Loan Agent will be a Secured Party hereunder; provided that
the Loan Agent shall not institute any proceeding for enforcement of any liens
except in connection with an action taken pursuant to Section 5.3 hereof.

 



135

 

 

(e)             The Loan Agent shall receive amounts pursuant to Section
16.16(a)(i) – (iv) only to the extent that such payment is made in accordance
with the Priority of Payments and the failure to pay such amounts to the Loan
Agent will not, by itself, constitute an Event of Default. Subject to Section
16.18, the Loan Agent shall continue to serve under this Indenture and Credit
Agreement notwithstanding the fact that the Loan Agent shall not have received
amounts due to it hereunder; provided that the Loan Agent shall not be required
to expend any funds or incur any expenses unless reimbursement therefor is
reasonably assured to them. No direction by a Majority of the Controlling Class
shall affect the right of the Loan Agent to collect amounts owed to it under
this Indenture and Credit Agreement.

 

(f)              If on any Payment Date, an amount payable to the Loan Agent
pursuant to this Indenture and Credit Agreement is not paid because there are
insufficient funds available for the payment thereof, all or any portion of such
amount not so paid shall be deferred and payable on any later Payment Date on
which sufficient funds are available therefor in accordance with the Priority of
Payments.

 

The obligations of the Issuer under this Section shall survive the resignation
or removal of the Loan Agent and the satisfaction and discharge of this
Indenture and Credit Agreement.

 

Section 16.17.           Loan Agent Required; Eligibility.

 

There shall at all times be a Loan Agent which shall be (a) an organization or
entity organized and doing business under the laws of the United States of
America or of any state thereof, authorized under such laws to exercise
corporate trust powers, having a combined capital and surplus of at least
U.S.$200,000,000, subject to supervision or examination by federal or state
authority, or (b) an institution insured by the Federal Deposit Insurance
Corporation, that in the case of (a) or (b), has a long- term unsecured debt
rating of at least “A2” by Moody’s; provided, that with respect to the Loan
Agent, it may maintain a long-term unsecured debt rating of at least “Baa1” by
Moody’s and a short-term unsecured debt rating of at least “P-2” by Moody’s so
long as the Servicer maintains a long-term unsecured debt rating of at least
“A2” by Moody’s (the Servicer shall have no obligation to maintain such rating),
and having an office within the United States. If such entity publishes reports
of condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section 16.17, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. If at any time the Loan Agent shall cease to
be eligible in accordance with the provisions of this Section 16.17, the Loan
Agent shall resign immediately in the manner and with the effect hereinafter
specified in this Article 16.

 

Section 16.18.           Resignation and Removal of Loan Agent; Appointment of
Successor Loan Agent.

 

(a)            No resignation or removal of the Loan Agent and no appointment of
a successor Loan Agent, pursuant to this Article 16 shall become effective until
the acceptance of appointment by such successor Loan Agent under Section
16.18(e).

 

(b)            The Loan Agent may resign at any time by giving written notice
thereof to the Collateral Agent, Issuer, the Servicer, the Debtholders, the Note
Administrator and the Trustee. Upon receiving such notice of resignation, the
Issuer shall promptly appoint a successor Loan Agent, as the case may be, by
written instrument, in duplicate, executed by an Authorized Officer of the
Issuer, one copy of which shall be delivered to the Loan Agent so resigning and
one copy to the successor Loan Agent, together with a copy to each Holder, the
Servicer and the parties hereto; provided that such successor Loan Agent shall
be appointed only upon the written consent of the Class A Lender or, at any time
when an Event of Default shall have occurred and be continuing or when a
successor Loan Agent has been appointed pursuant to Section 16.18(e), by Act of
the Class A Lender. If no successor Loan Agent shall have been appointed and an
instrument of acceptance by a successor Loan Agent shall not have been delivered
to the within thirty (30) days after the giving of such notice of resignation,
the resigning Loan Agent, the Class A Lender, on behalf of himself and all
others similarly situated, or the Loan Agent may petition any court of competent
jurisdiction for the appointment of a successor Loan Agent, as the case may be,
at the expense of the Issuer. No resignation or removal of the Loan Agent and no
appointment of a successor Loan Agent will become effective until the acceptance
of appointment by the successor Loan Agent, as applicable.

 



136

 

 

(c)             The Loan Agent may be removed at any time upon thirty (30) days’
notice by Act of a Supermajority of the Debt or when a successor Loan Agent has
been appointed pursuant to Section 16.18(e), by Act of Class A Lender, in each
case, upon written notice delivered to the parties hereto.

 

(d)             If at any time:

 

(i)               the Loan Agent shall cease to be eligible under Section 16.17
and shall fail to resign after written request therefor by the Issuer or by any
Holder; or

 

(ii)              the Loan Agent shall become incapable of acting or there shall
be instituted any proceeding pursuant to which it could be adjudged as bankrupt
or insolvent or a receiver or liquidator of a Loan Agent or of its respective
property shall be appointed or any public officer shall take charge or control
of the Loan Agent or of its respective property or affairs for the purpose of
rehabilitation, conservation or liquidation;

 

then, in any such case (subject to Section 16.18(a)), (a) the Issuer, by Issuer
Order, may remove the Loan Agent, or (b) subject to Section 5.15, the Class A
Lender may, on behalf of himself and all others similarly situated, petition any
court of competent jurisdiction for the removal of the Loan Agent and the
appointment of a successor thereto.

 

(e)             If the Loan Agent shall resign, be removed or become incapable
of acting, or if a vacancy shall occur in the office of the Loan Agent for any
reason, the Issuer, by Issuer Order, shall promptly appoint a successor Loan
Agent, and the successor Loan Agent so appointed shall, forthwith upon its
acceptance of such appointment, become the successor Loan Agent, as the case may
be. If the Issuer fails to appoint a successor Loan Agent within thirty (30)
days after such resignation, removal or incapability or the occurrence of such
vacancy, a successor Loan Agent may be appointed by Act of the Class A Lender
delivered to the Servicer and the parties hereto, including the retiring Loan
Agent, and the successor Loan Agent so appointed shall, forthwith upon its
acceptance of such appointment, become the successor Loan Agent, as applicable,
and supersede any successor Loan Agent proposed by the Issuer. If no successor
Loan Agent shall have been so appointed by the Issuer or the Class A Lender and
shall have accepted appointment in the manner hereinafter provided, subject to
Section 5.15, the Class A Lender, on behalf of itself and all others similarly
situated, or the Loan Agent may petition any court of competent jurisdiction for
the appointment of a successor Loan Agent.

 

(f)              The Issuer shall give prompt notice of each resignation and
each removal of the Loan Agent and each appointment of a successor Loan Agent by
mailing written notice of such event by first class mail, postage prepaid, to
the Servicer, the parties hereto, and to the Holders of the Debt as their names
and addresses appear in the Class A Loan Register or the Notes Register, as
applicable. Each notice shall include the name of the successor Loan Agent, and
the address of its Corporate Trust Office. If the Issuer fails to mail such
notice within ten (10) days after acceptance of appointment by the successor
Loan Agent, the successor Loan Agent shall cause such notice to be given at the
expense of the Issuer. The resignation or removal of a Loan Agent in any
capacity in which it is serving hereunder shall be deemed a resignation or
removal, as applicable, in each of the other capacities in which it serves
hereunder.

 



137

 

 

Section 16.19.           Acceptance of Appointment by Successor Loan Agents.

 

Every successor Loan Agent appointed hereunder shall execute, acknowledge and
deliver to the Servicer, and the parties hereto including the retiring Loan
Agent, as the case may be, an instrument accepting such appointment. Upon
delivery of the required instruments, the resignation or removal of the retiring
Loan Agent shall become effective and such successor Loan Agent, without any
further act, deed or conveyance, shall become vested with all the rights,
powers, trusts, duties and obligations of the retiring Loan Agent, as the case
may be; but, on request of the Issuer or Class A Lender or the successor Loan
Agent, such retiring Loan Agent shall, upon payment of its indemnities and other
amounts then unpaid, execute and deliver an instrument transferring to such
successor Loan Agent all the rights, powers and trusts of the retiring Loan
Agent, as the case may be, and shall duly assign, transfer and deliver to such
successor Loan Agent all property and amounts held by such retiring Loan Agent
hereunder, subject nevertheless to its lien, if any, provided for in Section
16.16(d). Upon request of any such successor Loan Agent, the Issuer shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Loan Agent all such rights, powers and trusts.

 

No successor Loan Agent shall accept its appointment unless at the time of such
acceptance such successor shall be qualified and eligible under this Article 16.

 

Section 16.20.           Merger, Conversion, Consolidation or Succession to
Business of Loan Agent.

 

Any corporation or banking association into which the Loan Agent may be merged
or converted or with which it may be consolidated, or any corporation or banking
association resulting from any merger, conversion or consolidation to which the
Loan Agent, shall be a party, or any corporation or banking association
succeeding to all or substantially all of the corporate trust business of the
Loan Agent, shall be the successor of the Loan Agent hereunder; provided that
with respect to the Loan Agent, such corporation or banking association shall be
otherwise qualified and eligible under this Article 16, without the execution or
filing of any paper or any further act on the part of any of the parties hereto.

 

Section 16.21.           Assignment of Class A Loan.

 

(a)             Upon receipt of the Assignment and Assumption Agreement
acknowledged by the Loan Agent, the Class A Lender may assign all or a portion
of its rights and obligations under this Indenture and Credit Agreement
(including the Class A Loan and, if applicable, such Class A Lender’s Class A
Lender Promissory Note, if any), in whole or in part, to (i) unless an Event of
Default shall have occurred and be continuing, a Qualified Transferee that is
not a Prohibited Transferee and (ii) if an Event of Default shall have occurred
and be continuing, any Person. If any Class A Lender so sells or assigns all or
any portion of its rights hereunder or, if applicable, under the Class A Lender
Promissory Note, any reference in this Indenture and Credit Agreement or the
Class A Lender Promissory Note to such assigning Class A Lender shall thereafter
refer to such Class A Lender and to the respective assignee to the extent of
their respective interests and the respective assignee shall have, to the extent
of such assignment (unless otherwise provided therein), the same rights and
benefits as it would if it were such assigning Class A Lender. Each assignment
pursuant to this Section 16.21 shall be effected by the assigning Class A Lender
and the assignee Class A Lender executing an Assignment and Assumption
Agreement, which Assignment and Assumption Agreement shall be substantially in
the form of Exhibit D (appropriately completed) (an “Assignment and Assumption
Agreement”). In the event of, and at the time of any assignment pursuant to this
Section 16.21, (i) this Indenture and Credit Agreement shall be deemed to be
amended to reflect the Class A Lender Promissory Note (or the portion of the
Class A Loan for such assignee) of the respective assignee (which shall result
in a direct reduction to the Class A Lender Promissory Note (or the portion of
the Class A Loan for such assigning Class A Lender) of the assigning Class A
Lender), and (ii) the Issuer shall, if requested by the assignee and/or the
assigning Class A Lender, issue a new Class A Lender Promissory Note to the
respective assignee and/or to the assigning Class A Lender, as applicable, in
conformity with the requirements of this Section 16.21. No transfer or
assignment under this Section 16.21 shall be effective until recorded by the
Loan Agent on the Class A Loan Register pursuant to Section 16.22. To the extent
of any assignment pursuant to this Section 16.21, the assigning Class A Lender
shall be relieved of its obligations hereunder with respect to its assigned
portion of the Class A Loan (including any Class A Lender Promissory Note). If
any transfer or assignment of a portion of the Class A Loan will result in
Goldman Sachs Bank USA no longer holding a Majority of the Class A Loan, such
transfer or assignment shall be subject to the consent of the Issuer, such
consent not to be unreasonably withheld. Each Class A Lender and the Issuer
agree to execute such documents (including amendments to this Indenture and
Credit Agreement and the other Transaction Documents (to the extent authorized
to do so under such Transaction Documents)) as shall be necessary to effect the
foregoing. Nothing in this Indenture and Credit Agreement shall prevent or
prohibit the Class A Lender from pledging the Class A Lender Promissory Note or
the Class A Loan to a Federal Reserve Bank in support of borrowings made by the
Class A Lender from such Federal Reserve Bank. Notwithstanding anything in the
Indenture and Credit Agreement to the contrary, Goldman Sachs Bank USA, or an
affiliate thereof shall (i) at all times own and hold at least twenty-five
percent (25%) (by Aggregate Outstanding Amount) of the Class A Loan and (ii)
notwithstanding any assignment under this Section 16.21, serve as the
representative of the Class A Lenders hereunder (the “Class A Lender
Representative”) and retain all decision-making authority hereunder with respect
to the Class A Loan, unless, in each case, Goldman Sachs Bank USA (or, as
applicable, its affiliate) is removed by a majority of Class A Lenders (x)
following an Event of Default hereunder, (y) upon the commencement of bankruptcy
or for failing, in any material respect, to perform its obligations hereunder or
(z) for Goldman Sachs Bank USA (and its affiliates) ceasing (or being required
to cease) doing business in the commercial real estate industry. If Goldman
Sachs Bank USA is no longer the Class A Lender Representative, the holders of a
Majority of the Aggregate Outstanding Amount of the Class A Loan shall
immediately appoint a successor Class A Lender Representative and notify the
Issuer, the Servicer, the Trustee, the Note Administrator, the Collateral Agent
and the Loan Agent of such appointment. The Class A Lender Representative shall
act on behalf of the Class A Lenders under this Indenture and Credit Agreement
and the other Transaction Documents and shall exercise all rights of the Class A
Lenders under this Indenture and Credit Agreement and the other Transaction
Documents (including, without limitation, as the Controlling Class hereunder),
and the Issuer, the Servicer, the Trustee, the Note Administrator, the
Collateral Agent and the Loan Agent shall be entitled to and protected in
relying on statements from the Class A Lender Representative that the requisite
votes or consents have been obtained from the Class A Lenders.

 



138

 

 

(b)            With the consent of all of the Class A Lenders, as certified by
the Class A Lender Representative to the Issuer, the Servicer, the Trustee, the
Note Administrator, the Collateral Agent and the Loan Agent, the Class A Lenders
may request, subject to the terms of this Indenture and Credit Agreement, the
Issuer to exchange the Class A Lender Promissory Notes (the “Original Notes”)
for amended and restated Class A Lender Promissory Notes or additional Class A
Lender Promissory Notes (in either case, “New Notes”) reallocating the principal
and/or interest of the Original Notes to such New Notes; structuring such New
Notes as pari passu or senior/subordinate notes, or severing the Original Notes
into one or more further “component” notes in the aggregate principal amount
equal to the then outstanding principal balance of the Original Notes; provided
that (i) the aggregate principal balance of all outstanding New Notes following
such amendments is no greater than the aggregate principal of the Original Notes
prior to such amendments, (ii) immediately after giving effect to such
amendments, the weighted average interest rate of the Class A Lender Promissory
Notes will be equal to the initial weighted average interest rate of the Class A
Lender Promissory Notes immediately prior to such amendments, (iii) such
reallocated or component notes shall be automatically subject to the terms of
this Indenture and Credit Agreement, (iv) after giving effect to such
amendments, payments of principal when an Event of Default has not occurred (or
if it has occurred, is not continuing) shall be made on a pro rata and pari
passu basis to all of the Class A Lender Promissory Notes, (v) after giving
effect to such amendments, the rights and obligations of the Holders of the
Class A Lender Promissory Notes on an aggregate basis shall be identical to the
rights and obligations of the Holders of the Class A Lender Promissory Notes
immediately prior to such amendments, and (vi) the Class A Lenders deliver to
the Issuer a written opinion, in a form and substance reasonably acceptable to
the Issuer, of nationally recognized legal counsel nationally experienced in
such matters (upon which both the Issuer and the Sponsor shall be entitled to
rely), that such amendments will not cause the Issuer or the Collateral (or any
portion of the Issuer or the Collateral or Sponsor (assuming that the Sponsor
has no assets or liabilities other than in connection with its interests in the
Issuer)) to be treated as a taxable mortgage pool for U.S. federal income tax
purposes and that such amendment will not result in a significant modification
within the meaning of Section 1001 of the Code and the Treasury Regulations
thereunder with respect to the Class A Loan. If the Issuer so requests, the
initial Holders of the New Notes (and any subsequent Holders of such Notes)
shall execute a confirmation of the continuing applicability of this Indenture
and Credit Agreement to the New Notes, as so modified. In connection with the
foregoing (provided the conditions set forth in clauses (i) through (vi), as
certified by the Class A Lender Representative, on which certification the
Issuer can rely), the Issuer, the Trustee, the Note Administrator, the
Collateral Agent and the Loan Agent shall reasonably cooperate with the Class A
Lenders to amend this Indenture and Credit Agreement for the purpose of
reflecting such reallocation of principal and the requested exchange of Class A
Lender Promissory Notes. The Class A Lender Representative shall continue to
represent the Holders of the Class A Loan.

 



139

 

 

Section 16.22.           Class A Loan Register.

 

The Class A Lender hereby acknowledges that the Loan Agent will serve as the
Issuer’s agent, solely for purposes of this Section 16.22, to maintain a
register (the “Class A Loan Register”) on which it shall record the names and
addresses of each Class A Lender, the Class A Loan (and transfers thereof) made
by each such persons, the principal amount and stated interest of each such
Person in the Class A Loan and each repayment in respect of the principal amount
(and related interest amounts) of the Class A Loan. Failure to make any such
recordation, or any error in such recordation shall not affect the Issuer’s
obligations in respect of the Class A Loan. For the avoidance of doubt, the
Class A Loan Register is intended to be and shall be maintained so as to cause
the Class A Loan to be considered issued in registered form under Treasury
Regulations Section 5f.103-1(c) or proposed Section 1.163-5 of such regulations
and any applicable amended or successor regulations. With respect to the Class A
Lender, the transfer of the rights to the principal of, and interest on, the
Class A Loan made by the Class A Lender shall not be effective until such
transfer is recorded on the Class A Loan Register maintained by the Loan Agent
with respect to ownership of the Class A Loan as provided in this Section 16.22
and prior to such recordation all amounts owing to the transferor with respect
to the Class A Loan shall remain owing to the transferor. The registration of
assignment or transfer of all the Class A Loan shall be recorded by the Loan
Agent on the Class A Loan Register only upon the acceptance by the Loan Agent of
a properly executed and delivered Assignment and Assumption Agreement pursuant
to Section 16.21. Coincident with the delivery of such an Assignment and
Assumption Agreement to the Loan Agent for acceptance and registration of
assignment or transfer of the Class A Loan, or as soon thereafter as
practicable, the assigning or transferor Class A Lender shall surrender its
Class A Lender Promissory Note, if any, and thereupon one or more new Class A
Lender Promissory Notes in the same aggregate principal amount shall, if
requested by the assignee or transferee Class A Lender be issued to the assignee
or transferee Class A Lender.

 

The Loan Agent shall make such Class A Loan Register available to the Collateral
Agent, the Trustee and the Issuer upon request therefor.

 

Section 16.23.             Distributions; Establishment of Class A Loan Account.

 

(a) On each Payment Date on which amounts are received by the Loan Agent for
distribution to the Class A Lenders pursuant to Section 11.1 of hereof, the Loan
Agent shall distribute such amounts to the Class A Lenders, pro rata, allocated
based on amounts due thereto.

 

(b) The Loan Agent shall, prior to the Closing Date, establish a single,
segregated trust account, which shall be designated as the “Class A Loan
Account”. Any and all funds at any time on deposit in, or otherwise to the
credit of, the Class A Loan Account shall be held by the Loan Agent for the
benefit of the Class A Lender. The only permitted withdrawal from or application
of funds on deposit in, or otherwise to the credit of, the Class A Loan Account
shall be to pay the interest on and the principal of the Class A Loans in
accordance with the provisions of this Indenture and Credit Agreement. All funds
received in the Class A Loan Account shall remain uninvested.

 



140

 

 

ARTICLE 17

 

SERVICING

Section 17.1.             Servicing.

 

(a)             The Issuer shall cause all Mortgage Assets to be serviced by the
Servicer (or a replacement Servicer reasonably acceptable to the Majority of the
Controlling Class) in accordance with the Servicing Agreement (or a replacement
Servicing Agreement reasonably acceptable to the Majority of the Controlling
Class), in each case in accordance with the Servicing Standard. The Issuer shall
obtain the written consent of the Majority of the Controlling Class prior to
appointing any replacement Servicer or entering into or amending or modifying
any Servicing Agreement with respect to the Mortgage Assets with a Servicer,
which consent shall not be unreasonably withheld, conditioned or delayed. Upon
the occurrence and continuance of an Event of Default, the Majority of the
Controlling Class shall have the right to terminate the Servicer and the
Servicing Agreement and appoint a replacement Servicer to service and administer
the Mortgage Assets. In connection with the foregoing, the Issuer, the Trustee
and the Collateral Agent shall reasonably cooperate with the Controlling Class
in effecting such replacement and termination.

 

(b)             Subject to the Mortgage Asset Documents, the terms of the
Servicing Agreement and the Servicing Standard, the Servicer shall have full
power and authority, acting alone and/or through one or more Affiliates, vendors
or other third parties for the performance of incidental services of the
Servicer hereunder, such as performing inspections or monitoring insurance
and/or taxes; provided that the Servicer shall remain obligated and liable to
the Issuer for the servicing and administering of the Mortgage Assets in
accordance with the provisions of the Servicing Agreement hereof without
diminution of such obligation or liability by virtue of such contract. The
Servicer shall be obligated to pay all fees and expenses of any Affiliates,
vendors or other third parties to which it has delegated or subcontracted any of
its duties under the Servicing Agreement out of its Servicing Fee.

 

(a)             The Servicer may, at no cost to Issuer, enter into sub-servicing
agreements with sub-servicers (so long as such sub-servicer is a Qualified
Servicer and, so long as the Class A Loan is Outstanding, a Majority of the
Holders of the Class A Loan approve such sub-servicer and sub-servicing
agreement), to do or cause to be done any and all things in connection with such
servicing and administration that it may deem, in its reasonable judgment,
necessary or desirable; provided that the Servicer shall remain obligated and
liable to the Issuer for the servicing and administering of the Mortgage Assets
in accordance with the provisions of the Servicing Agreement without diminution
of such obligation or liability by virtue of such sub-servicing agreement and to
the same extent and under the same terms and conditions as if the Servicer alone
were servicing and administering the Mortgage Assets. References in this
Indenture and Credit Agreement and the related Servicing Agreement to actions
taken or to be taken by the Servicer in servicing the Mortgage Assets include
actions taken or to be taken by a sub-servicer on behalf of the Servicer. For
purposes of this Indenture and Credit Agreement, the Servicer shall be deemed to
have received any payment in respect of a Mortgage Asset when the applicable or
related sub-servicer receives such payment. The Servicer shall be obligated to
pay all fees and expenses of any sub-servicer out of its Servicing Fee. Any
sub-servicing agreement entered into by Servicer (or a side letter agreement
entered into by the Servicer, the applicable sub-servicer, the Issuer and the
Class A Lender (for so long as the Class A Loan is Outstanding)) shall (x)
conform to the provisions in this Section 17.1, (y) provide that it shall
terminate automatically upon the termination of the Servicer and (z) terminate,
at the option of a Majority of the Controlling Class, upon the occurrence and
continuance of an Event of Default hereunder.

 

(b)             The Issuer and the Class A Lender hereby approve the Servicing
Agreement. Except as otherwise expressly provided herein, the Issuer shall not
cause or permit the Servicing Agreement to be amended, modified or supplemented
without the consent of a Majority of the Holders of the Controlling Class.

 

[SIGNATURE PAGES FOLLOW]

 



141

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Indenture and Credit Agreement as of the day and year first above written.

 

  TERRA MORTGAGE CAPITAL I, LLC, as Issuer       By: /s/ Vikram Uppal     Name:
Vikram Uppal     Title: Chief Executive Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[GS/Terra - Signature Page to Indenture and Credit Agreement]

 



 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Trustee, Collateral Agent,
Custodian, Loan Agent, and   Note Administrator       By: /s/ Amy Mofsenson    
Name: Amy Mofsenson     Title: Vice President

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

[GS/Terra - Signature Page to Indenture and Credit Agreement]

 



 

 

 

  GOLDMAN SACHS BANK USA, as Class A Lender       By: /s/ Jeffrey Dawkins    
Name:  Jeffrey Dawkins     Title:    Authorized Person

 

[GS/Terra - Signature Page to Indenture and Credit Agreement]

 



 

 

 

SCHEDULE A

 

MORTGAGE ASSET SCHEDULE

 

      Committed         Total     Initial Class   Additional      Total Future  
Mortgage  Mortgage Assets  A Loan
Balance   Class A Loan
Amount   Initial Class B
Note Balance   Advance
Amount   Asset Loan
Commitment  330 S Tryon St  $13,680,000.00   $0.00   $9,120,000.00  
$1,100,000.00   $23,900,000.00  Boundary  $28,045,277.67   $0.00  
$20,776,487.43   $11,178,234.90   $60,000,000.00  Peachtree Retreat 
$13,985,001.04   $0.00   $9,323,334.03   $1,191,664.93   $24,500,000.00 
Margaritaville  $22,529,099.08   $3,597,905.12   $21,015,907.92   $500,000.00  
$44,045,007.00  3105 Patrick Henry  $10,800,000.00   $0.00   $7,200,000.00  
$0.00   $18,000,000.00  University Park  $13,950,000.00    0.00  
$9,300,000.00   $3,250,000.00   $26,500,000.00 

 



 

 

 

  

SCHEDULE B

 

BENCHMARK

  

Calculation of Benchmark. For purposes of calculating the Benchmark (which shall
initially be the London Interbank Offer Rate (“LIBOR”)), the Issuer shall
initially appoint the Collateral Agent as calculation agent (in such capacity,
the “Calculation Agent”).

 

Calculation of LIBOR. LIBOR with respect to any Interest Accrual Period shall be
determined by the Calculation Agent in accordance with the following provisions:

 

(a)                On each Benchmark Determination Date, LIBOR (other than for
the initial Interest Accrual Period) shall equal the rate, as obtained by the
Calculation Agent, for deposits in U.S. Dollars for a period of one month, which
appears on the Reuters Page LIBOR01 (or such other page that may replace that
page on such service for the purpose of displaying comparable rates) as reported
by Bloomberg Financial Markets Commodities News as of the Reference Time.
“London Banking Day” means any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London, England.

 

(b)                If such rate does not appear on Reuters Screen LIBOR01 (or
its equivalent), as of the Reference Time, the Calculation Agent shall request
the principal London office of any four major reference banks in the London
interbank market selected by the Calculation Agent to provide quotations of such
reference bank’s offered quotations to prime banks in the London interbank
market for deposits in U.S. Dollars for a period of one month, as of the
Reference Time, in a principal amount of not less than $1,000 that is
representative for a single transaction in the relevant market at the relevant
time. If at least two such rates are so provided, then LIBOR shall be the
arithmetic mean of such quotations. If fewer than two such quotations are so
provided, the Calculation Agent shall be required to request any three major
banks in New York City selected by the Calculation Agent to provide such banks’
rates for loans in U.S. Dollars to leading European banks for a one-month period
as of 11:00 a.m., New York City time, as of the applicable Benchmark
Determination Date, in a principal amount not less than $1,000 that is
representative for a single transaction in the relevant market at the relevant
time. If at least two such rates are so provided, then LIBOR shall be the
arithmetic mean of such quotations. If fewer than two rates are so provided,
then LIBOR shall be the LIBOR rate used for the immediately preceding Interest
Accrual Period.

 

(c)                In respect of the initial Interest Accrual Period, LIBOR
shall be determined on the second London Banking Day preceding the Closing Date.

 

(d)                 In no event shall LIBOR be less than the Benchmark Floor.

 

In making the above calculations, (A) all percentages resulting from the
calculation (other than the calculation determined pursuant to clause (b) above)
shall be rounded, if necessary, to the nearest one hundred thousandth of a
percentage point (0.00001%) and (B) all percentages determined pursuant to
clause (b) above shall be rounded, if necessary, in accordance with the method
set forth in (A), but to the same degree of accuracy as the two rates used to
make the determination (except that such percentages shall not be rounded to a
lower degree of accuracy than the nearest one thousandth of a percentage point
(0.001%)).



  

Schedule B-1

 



 

SCHEDULE C

 

PROHIBITED TRANSFEREE

 

 

 

 





Schedule C

 

 

SCHEDULE D

 

MORTGAGE ASSETS REPRESENTATIONS AND WARRANTIES

 

With respect to each Mortgage Asset and the related Mortgaged Property or
Mortgaged Properties, as of the Closing Date, Issuer makes the following
representations and warranties:

 

1.Whole Loan; Ownership of Mortgage Assets. Each Mortgage Asset is a whole loan
and not a participation interest in a loan. At the time of the sale, transfer
and assignment to Issuer, no Mortgage Note or Mortgage was subject to any
assignment (other than assignments to Issuer), participation or pledge, and
Issuer had good title to, and was the sole owner of, each Mortgage Asset free
and clear of any and all liens, charges, pledges, encumbrances, participations,
any other ownership interests on, in or to such Mortgage Asset. Issuer has full
right and authority to sell, assign and transfer each Mortgage Asset, free and
clear of any and all liens, pledges, charges or security interests of any nature
encumbering such Mortgage Asset.

 

2.Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases, Rents and Profits (if a separate instrument), guaranty and other
agreement executed by or on behalf of the related Mortgagor, guarantor or other
obligor in connection with such Mortgage Asset is the legal, valid and binding
obligation of the related Mortgagor, guarantor or other obligor (subject to any
non-recourse provisions contained in any of the foregoing agreements and any
applicable state anti- deficiency, one-action or market value limit deficiency
legislation), as applicable, and is enforceable in accordance with its terms,
except (a) as such enforcement may be limited by (i) bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law) and (b) that certain provisions in such Mortgage Asset
Documents (including, without limitation, provisions requiring the payment of
default interest, late fees or prepayment/yield maintenance or prepayment fees,
charges and/or premiums) are, or may be, further limited or rendered
unenforceable by or under applicable law, but (subject to the limitations set
forth in clause (a) above) such limitations or unenforceability will not render
such Mortgage Asset Documents invalid as a whole or materially interfere with
the mortgagee’s realization of the principal benefits and/or security provided
thereby (clauses (a) and (b) collectively, the “Standard Qualifications”).
Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
borrower with respect to any of the related Mortgage Notes, Mortgages or other
Mortgage Asset Documents, including, without limitation, any such valid offset,
defense, counterclaim or right based on intentional fraud by Issuer in
connection with the origination of the Mortgage Asset, that would deny the
mortgagee the principal benefits intended to be provided by the Mortgage Note,
Mortgage or other Mortgage Asset Documents.

 

3.Mortgage Provisions. The Mortgage Asset Documents for each Mortgage Asset
contain provisions that render the rights and remedies of the holder thereof
adequate for the practical realization against the Mortgaged Property of the
principal benefits of the security intended to be provided thereby, including
realization by judicial or, if applicable, non-judicial foreclosure subject to
the limitations set forth in the Standard Qualifications.

 

  4. Hospitality Provisions. The Mortgage Asset Documents for each Mortgage
Asset that is secured by a hospitality property operated pursuant to a franchise
agreement includes an executed comfort letter or similar agreement signed by the
Mortgagor and franchisor of such property enforceable against such franchisor,
either directly or as an assignee of the originator. The Mortgage or related
security agreement for each Mortgage Asset secured by a hospitality property
creates a security interest in the revenues of such property for which a UCC
financing statement has been filed in the appropriate filing office.

 



Schedule D

 

 

5.Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Mortgage Asset File or as otherwise
provided in the related Mortgage Asset Documents (a) the material terms of such
Mortgage, Mortgage Note, guaranty, participation agreement, if applicable, and
related Mortgage Asset Documents have not been waived, impaired, modified,
altered, satisfied, canceled, subordinated or rescinded in any respect that
could have a material adverse effect on Mortgage Asset; (b) no related Mortgaged
Property or any portion thereof has been released from the lien of the related
Mortgage in any manner which materially interferes with the security intended to
be provided by such Mortgage or the use or operation of the remaining portion of
such Mortgaged Property; and (c) neither the related borrower nor the related
guarantor nor the related participating Person has been released from its
material obligations under the Mortgage Asset Documents. With respect to each
Mortgage Asset, except as contained in a written document included in the
Mortgage Asset File, there have been no modifications, amendments or waivers,
that could be reasonably expected to have a material adverse effect on such
Mortgage Asset consented to by Issuer.

 

6.Lien; Valid Assignment. Subject to the Standard Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases, Rents and Profits
to Issuer constitutes a legal, valid and binding assignment to the Issuer. Each
related Mortgage and Assignment of Leases, Rents and Profits is freely
assignable without the consent of the related Mortgagor. Each related Mortgage
is a legal, valid and enforceable first lien on the related Mortgagor’s fee or
leasehold interest in the Mortgaged Property in the principal amount of such
Mortgage Asset or allocated loan amount (subject only to Permitted Encumbrances
(as defined below)), except as the enforcement thereof may be limited by the
Standard Qualifications. Such Mortgaged Property (subject to and excepting
Permitted Encumbrances) is free and clear of any recorded mechanics’ liens,
recorded materialmen’s liens and other recorded encumbrances, and no rights
exist which under law could give rise to any such lien or encumbrance that would
be prior to or equal with the lien of the related Mortgage, except those which
are bonded over, escrowed for or insured against by a lender’s title insurance
policy (as described below). Any security agreement, chattel mortgage or
equivalent document related to and delivered in connection with the Mortgage
Asset establishes and creates a valid and enforceable lien on property described
therein, except as such enforcement may be limited by Standard Qualifications
subject to the limitations described in Paragraph (9) below. Notwithstanding
anything herein to the contrary, no representation is made as to the perfection
of any security interest in rents or other personal property to the extent that
possession or control of such items or actions other than the filing of UCC
financing statements is required in order to effect such perfection.

 



Schedule D

 

 

  7. Permitted Liens; Title Insurance. Each Mortgaged Property securing a
Mortgage Asset is covered by an American Land Title Association (ALTA) lender’s
title insurance policy or a comparable form of lender’s title insurance policy
(or escrow instructions binding on the applicable a nationally-recognized title
insurance company (each, a “Title Company”) and irrevocably obligating the Title
Company to issue such title insurance policy, a title policy commitment or pro-
forma “marked up” at the closing of the related Mortgage Asset and countersigned
by the Title Company or its authorized agent) as adopted in the applicable
jurisdiction (each, a “Title Policy”) in the original principal amount of such
Mortgage Asset (or with respect to a Mortgage Asset secured by multiple
properties, an amount equal to at least the allocated loan amount with respect
to the Title Policy for each such property) after all advances of principal
(including any advances held in escrow or reserves), that insures for the
benefit of the owner of the indebtedness secured by the Mortgage, the first
priority lien of the Mortgage, which lien is subject only to (a) all
liens,encumbrances and other matters disclosed in the applicable Title Policy,
(b) liens, if any, for taxes imposed by any governmental authority not yet due
or delinquent, (c) leases, equipment leases, or other similar instruments
entered into in accordance with the Mortgage Asset Documents, (d) mechanics’
liens, materialmen’s liens and other recorded encumbrances which are being
contested in accordance with the Mortgage Asset Documents, bonded over, escrowed
for or insured against by the applicable Title Policy, and (e) liens and
encumbrances incurred in accordance with the terms of the Mortgage Asset
Documents (collectively, the “Permitted Encumbrances”). None of the Permitted
Encumbrances are mortgage liens that are senior to or coordinate and co-equal
with the lien of the related Mortgage. Such Title Policy (or, if it has yet to
be issued, the coverage to be provided thereby) is in full force and effect, all
premiums thereon have been paid and no claims have been made by Issuer
thereunder and no claims have been paid thereunder. Neither Issuer, nor to
Issuer’s knowledge, any other holder of the Mortgage Asset, has done, by act or
omission, anything that would materially impair the coverage under such Title
Policy. Each Title Policy contains no exclusion for, or affirmatively insures
(except for any Mortgaged Property located in a jurisdiction where such
affirmative insurance is not available in which case such exclusion may exist),
(a) that the area shown on the survey is the same as the property legally
described in the Mortgage and (b) to the extent that the Mortgaged Property
consists of two or more adjoining parcels, such parcels are contiguous.

 

8.Junior Liens. There are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances). Issuer has no knowledge of any mezzanine debt secured
directly by interests in the related Mortgagor.

 

9.Assignment of Leases, Rents and Profits. There exists as part of the related
Mortgage Asset File an Assignment of Leases, Rents and Profits (either as a
separate instrument or incorporated into the related Mortgage). Subject to the
Permitted Encumbrances, each related Assignment of Leases, Rents and Profits
creates a valid first-priority collateral assignment of, or a valid
first-priority lien or security interest in, rents and certain rights under the
related lease or leases, subject only to a license granted to the related
Mortgagor to exercise certain rights and to perform certain obligations of the
lessor under such lease or leases, including the right to operate the related
leased property, except as the enforcement thereof may be limited by the
Standard Qualifications. No Person other than the related Mortgagor owns any
interest in any payments due under such lease or leases that is superior to or
of equal priority with the lender’s interest therein. The related Mortgage or
related Assignment of Leases, Rents and Profits, subject to applicable law,
provides that, upon an event of default under the Mortgage Asset, a receiver is
permitted to be appointed for the collection of rents or for the related
mortgagee to enter into possession to collect the rents or for rents to be paid
directly to the mortgagee.

 

  10. UCC Filings. Issuer has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, have been submitted in proper form
for filing and/or recording), UCC-1 financing statements in the appropriate
public filing and/or recording offices necessary at the time of the origination
of the Mortgage Asset to perfect a valid security interest in all items of
physical personal property reasonably necessary to operate such Mortgaged
Property owned by such Mortgagor and located on the related Mortgaged Property
(other than any non-material personal property, any personal property subject to
a purchase money security interest, a sale and leaseback financing arrangement
as permitted under the terms of the related Mortgage Asset Documents or any
other personal property leases applicable to such personal property), to the
extent perfection may be effected pursuant to applicable law by recording or
filing, as the case may be. Subject to the Standard Qualifications, each related
Mortgage (or equivalent document) creates a valid and enforceable lien and
security interest on the items of personalty described above. No representation
is made as to the perfection of any security interest in rents or other personal
property to the extent that possession or control of such items or actions other
than the filing of UCC-1 financing statements are required in order to effect
such perfection. Each UCC-1 financing statement, if any, filed with respect to
personal property constituting a part of the related Mortgaged Property and each
UCC-2 or UCC-3 assignment, if any, of such financing statement to Issuer was in
suitable form for filing in the filing office in which such financing statement
was filed.

 



Schedule D

 

 

  11. Condition of Property. Issuer or the originator of the Mortgage Asset
inspected or caused to be inspected each related Mortgaged Property within six
(6) months of origination of the Mortgage Asset and within twelve (12) months of
the Cut-off Date. An engineering report or property condition assessment was
prepared in connection with the origination of each Mortgage Asset no more than
twelve (2) months prior to the Cut-off Date. To Issuer’s knowledge, based solely
upon due diligence customarily performed in connection with the origination of
comparable mortgage loans, each related Mortgaged Property was (a) free and
clear of any material damage, (b) in good repair and condition and (c) is free
of structural defects, except in each case (i) for any damage or deficiencies
that would not materially and adversely affect the use, operation or value of
such Mortgaged Property as security for the Mortgage Asset, (ii) if such repairs
have been completed or (iii) if escrows in an aggregate amount consistent with
the standards utilized by Issuer with respect to similar loans its holds for its
own account have been established, which escrows will in all events be in an
aggregate amount not less than the estimated cost of such repairs. Issuer has no
knowledge of any material issues with the physical condition of the Mortgaged
Property that Issuer believes would have a material adverse effect on the use,
operation or value of the Mortgaged Property other than those disclosed in the
engineering report and those addressed in clauses (i), (ii) and (iii) above.

 

12.Taxes and Assessments. All real estate taxes, governmental assessments and
other similar outstanding governmental charges (including, without limitation,
water and sewage charges), or installments thereof, that could be a lien on the
related Mortgaged Property that would be of equal or superior priority to the
lien of the Mortgage and that prior to the Cut-off Date have become delinquent
in respect of each related Mortgaged Property have been paid, or, if the
appropriate amount of such taxes or charges is being appealed or is otherwise in
dispute, an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon. For purposes of this Paragraph (12), real estate taxes and governmental
assessments and other outstanding governmental charges and installments thereof
shall not be considered delinquent until the earlier of (a) the date on which
interest and/or penalties would first be payable thereon and (b) the date on
which enforcement action is entitled to be taken by the related taxing
authority.

 

13.Condemnation. As of the date of origination and to Issuer’s knowledge as of
the Cut-off Date, there is no proceeding pending, and, to Issuer’s knowledge as
of the date of origination and as of the Cut- off Date, there is no proceeding
threatened, for the total or partial condemnation of such Mortgaged Property
that would have a material adverse effect on the value, use or operation of the
Mortgaged Property.

 

14.Actions Concerning Mortgage Asset. As of the date of origination and to
Issuer’s knowledge as of the Cut-off Date, there was no pending, filed or
threatened action, suit or proceeding, arbitration or governmental investigation
involving any Mortgagor, guarantor, or the Mortgaged Property, an adverse
outcome of which would reasonably be expected to materially and adversely affect
(a) such Mortgagor’s title to the Mortgaged Property, (b) the validity or
enforceability of the Mortgage, (c) such Mortgagor’s ability to perform under
the related Mortgage Asset Documents, (d) such guarantor’s ability to perform
under the related guaranty, (e) the use, operation or value of the Mortgaged
Property, (f) the principal benefit of the security intended to be provided by
the Mortgage Asset Documents, (g) the current ability of the Mortgaged Property
to generate net cash flow sufficient to service such Mortgage Asset or (h) the
current principal use of the Mortgaged Property.

 



Schedule D

 

 

15.Escrow Deposits. All escrow deposits and payments required to be escrowed
with lender pursuant to the Mortgage Asset Documents are in the possession, or
under the control, of Issuer or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith. Any
and all requirements under the Mortgage Asset Documents as to completion of any
material improvements and as to disbursements of any funds escrowed for such
purpose, which requirements were to have been complied with on or before the
Cut-Off Date, have been complied with in all material respects or the funds so
escrowed have not been released. No other escrow amounts have been released
except in accordance with the terms and conditions of the Mortgage Asset
Documents.

 

16.No Holdbacks. The principal balance of the Mortgage Asset set forth on the
Mortgage Asset Schedule has been fully disbursed as of the Cut-off Date and
there is no requirement for future advances thereunder (except in those cases
where the full amount of the Mortgage Asset has been disbursed but a portion
thereof is being held in escrow or reserve accounts pending the satisfaction of
certain conditions relating to leasing, repairs or other matters with respect to
the related Mortgaged Property, the Mortgagor or other considerations determined
by Issuer to merit such holdback), and any requirements or conditions to
disbursements of any loan proceeds held in escrow have been satisfied with
respect to any disbursements of any such escrow fund made on or prior to the
date hereof.

 

17.Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Mortgage Asset Documents and
having a claims-paying or financial strength rating of any one of the following:
(i) at least “A-:VII” from A.M. Best Company, Inc., (ii) at least “A3” (or the
equivalent) from Moody’s or (iii) at least “A-” from Standard & Poor’s
(collectively, the “Insurance Rating Requirements”), in an amount (subject to a
customary deductible) not less than the lesser of (1) the original principal
balance of the Mortgage Asset and (2) the full insurable value on a replacement
cost basis of the improvements, furniture, furnishings, fixtures and equipment
owned by the Mortgagor and included in the Mortgaged Property (with no deduction
for physical depreciation), but, in any event, not less than the amount
necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Mortgage Asset Documents, by business interruption or
rental loss insurance which (subject to a customary deductible) (i) covers a
period of not less than twelve (12) months (or with respect to each Mortgage
Asset on a single asset with a principal balance of $50 million or more,
eighteen (18) months); (ii) for a Mortgage Asset with a principal balance of $50
million or more, contains a 180 day “extended period of indemnity”; and (iii)
covers the actual loss sustained during restoration.

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, the related
Mortgagor is required to maintain insurance in the maximum amount available
under the National Flood Insurance Program, plus such additional excess flood
coverage in an amount as is generally required by prudent institutional
commercial mortgage lenders originating mortgage loans for securitization.

 



Schedule D

 

 

If windstorm and/or windstorm related perils and/or “named storms” are excluded
from the primary property damage insurance policy, the Mortgaged Property is
insured by a separate windstorm insurance policy issued by an insurer meeting
the Insurance Rating Requirements or endorsement covering damage from windstorm
and/or windstorm related perils and/or named storms in an amount at least equal
to 100% of the full insurable value on a replacement cost basis of the
improvements and personalty and fixtures included in the related Mortgaged
Property by an insurer meeting the Insurance Rating Requirement.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Mortgage Asset Documents, by a commercial general liability insurance
policy issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by a prudent
institutional commercial mortgage lender for loans originated for
securitization, and in any event not less than $1 million per occurrence and $2
million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing either the scenario expected limit (the “SEL”) or the probable maximum
loss (the “PML”) for the Mortgaged Property in the event of an earthquake. In
such instance, the SEL or PML, as applicable, was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL or PML, as applicable, would exceed
20% of the amount of the replacement costs of the improvements, earthquake
insurance on such Mortgaged Property was obtained by an insurer rated at least
“A:VII” by A.M. Best Company, Inc. or “A3” (or the equivalent) from Moody’s or
“A-” by Standard & Poor’s in an amount not less than 150% of the SEL or PML, as
applicable.

 

The Mortgage Asset Documents require insurance proceeds in respect of a property
loss to be applied either (a) to the repair or restoration of all or part of the
related Mortgaged Property, with respect to all property losses in excess of 5%
of the then outstanding principal amount of the related Mortgage Asset, the
lender (or a trustee appointed by it) having the right to hold and disburse such
proceeds as the repair or restoration progresses, or (b) to the reduction of the
outstanding principal balance of such Mortgage Asset together with any accrued
interest thereon.

 

All premiums on all insurance policies referred to in this Paragraph (17)
required to be paid as of the Cut-off Date have been paid, and such insurance
policies name the lender under the Mortgage Asset and its successors and assigns
as a loss payee under a mortgagee endorsement clause or, in the case of the
general liability insurance policy, as named or additional insured. Such
insurance policies will inure to the benefit of Trustee. Each related Mortgage
Asset obligates the related Mortgagor to maintain all such insurance and, at
such Mortgagor’s failure to do so, authorizes the lender to maintain such
insurance at the Mortgagor’s cost and expense and to charge such Mortgagor for
related premiums and other related expenses, including reasonable attorney’s
fees. All such insurance policies (other than commercial liability policies)
require at least 10 days’ prior notice to the lender of termination or
cancellation arising because of nonpayment of a premium and at least 30 days
prior notice to the lender of termination or cancellation (or such lesser
period, not less than 10 days, as may be required by applicable law) arising for
any reason other than non- payment of a premium and no such notice has been
received by Issuer.

 



Schedule D

 

 

18.Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is located
on or adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Asset Documents require the Mortgagor to escrow an amount
sufficient to pay taxes for the existing tax parcel of which the Mortgaged
Property is a part until the separate tax lots are created or the non-recourse
carveout guarantor under the Mortgage Asset Documents has indemnified the
mortgagee for any loss suffered in connection therewith.

 

19.No Encroachments. To Issuer’s knowledge based solely on surveys obtained in
connection with origination (which may have been a previously existing “as
built” survey) and the lender’s Title Policy (or, if such policy is not yet
issued, a pro forma title policy, a preliminary title policy with escrow
instructions or a “marked up” commitment) obtained in connection with the
origination of each Mortgage Asset, all material improvements that were included
for the purpose of determining the appraised value of the related Mortgaged
Property at the time of the origination of such Mortgage Asset are within the
boundaries of the related Mortgaged Property, except encroachments that do not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy. No improvements on adjoining parcels encroach onto the related Mortgaged
Property except for encroachments that do not materially and adversely affect
the value or current use of such Mortgaged Property or for which insurance or
endorsements were obtained under the Title Policy. No material improvements
encroach upon any easements except for encroachments the removal of which would
not materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements have been obtained under the
Title Policy.

 

20.No Contingent Interest or Equity Participation. No Mortgage Asset has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature (except that an anticipated repayment date loan may provide
for the accrual of the portion of interest in excess of the rate in effect prior
to the anticipated repayment date) or an equity participation by Issuer.

 

21.REMIC. The Mortgage Asset is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G- 2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (a) the issue price of
the Mortgage Asset to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Asset and (b) either: (i) such
Mortgage Asset is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (A) at the date the Mortgage Asset was originated at least
equal to 80% of the adjusted issue price of the Mortgage Asset on such date or
(B)  at the Cut-off Date at least equal to 80% of the adjusted issue price of
the Mortgage Asset on such date, provided that, for purposes hereof, the fair
market value of the real property interest must first be reduced by (1) the
amount of any lien on the real property interest that is senior to the Mortgage
Asset and (2) a proportionate amount of any lien that is in parity with the
Mortgage Asset; or (ii) substantially all of the proceeds of such Mortgage Asset
were used to acquire, improve or protect the real property which served as the
only security for such Mortgage Asset (other than a recourse feature or other
third-party credit enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)). If the Mortgage Asset was “significantly modified”
prior to the Cut-off Date so as to result in a taxable exchange under Section
1001 of the Code, it either (i)  was modified as a result of the default or
reasonably foreseeable default of such Mortgage Asset or (ii) satisfies the
provisions of either clause (b)(i)(A) above (substituting the date of the last
such modification for the date the Mortgage Asset was originated) or clause
(b)(i)(B), including the proviso thereto. Any prepayment premium and yield
maintenance charges applicable to the Mortgage Asset constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-(b)(2). All terms used in this Paragraph (21) shall have the same
meanings as set forth in the related Treasury Regulations.

 



Schedule D

 

 

22.Compliance with Usury Laws. The interest rate (exclusive of any default
interest, late charges, yield maintenance charges, exit fees, or prepayment
premiums) of such Mortgage Asset complied as of the date of origination with, or
was exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury.

 

23.Authorized to do Business. To the extent required under applicable law, as of
the Cut-off Date and as of each date that such entity held the Mortgage Note,
each holder of the Mortgage Note was authorized to transact and do business in
the jurisdiction in which each related Mortgaged Property is located, or the
failure to be so authorized does not materially and adversely affect the
enforceability of such Mortgage Asset by Issuer.

 

24.Trustee under Deed of Trust. With respect to each Mortgage which is a deed of
trust, a trustee, duly qualified under applicable law to serve as such,
currently so serves and is named in the deed of trust or has been substituted in
accordance with the Mortgage and applicable law or may be substituted in
accordance with the Mortgage and applicable law by the related mortgagee, and
except in connection with a trustee’s sale after a default by the related
Mortgagor or in connection with any full or partial release of the related
Mortgaged Property or related security for such Mortgage Asset, and except in
connection with a trustee’s sale after a default by the related Mortgagor, no
fees are payable to such trustee except for de minimis fees paid.

 

25.Local Law Compliance. To Issuer’s knowledge, based upon any of a letter from
any governmental authorities, a legal opinion, an architect’s letter, a zoning
consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by Issuer for similar commercial, multifamily and
manufactured housing community mortgage loans intended for securitization, with
respect to the improvements located on or forming part of each Mortgaged
Property securing a Mortgage Asset, there are no material violations of
applicable laws, zoning ordinances, rules, covenants, building codes,
restrictions and land laws (collectively, “Zoning Regulations”) other than those
which (i) constitute a legal non- conforming use or structure, as to which the
Mortgaged Property may be restored or repaired to the full extent necessary to
maintain the use of the structure immediately prior to a casualty or the
inability to restore or repair to the full extent necessary to maintain the use
or structure immediately prior to the casualty would not materially and
adversely affect the use or operation of the Mortgaged Property, (ii) are
insured by the Title Policy or other insurance policy, (iii) are insured by law
and ordinance insurance coverage in amounts customarily required by prudent
commercial mortgage lenders for loans originated for securitization that
provides coverage for additional costs to rebuild and/or repair the property to
current Zoning Regulations or (iv) would not have a material adverse effect on
the Mortgage Asset. The terms of the Mortgage Asset Documents require the
Mortgagor to comply in all material respects with all applicable governmental
regulations, zoning and building laws.

 



Schedule D

 

 

26.Licenses and Permits. Each Mortgagor covenants in the Mortgage Asset
Documents that it shall keep all material licenses, permits, franchises,
certificates of occupancy, consents and applicable governmental authorizations
necessary for its operation of the Mortgaged Property in full force and effect,
and to Issuer’s knowledge based upon a letter from any government authorities or
other affirmative investigation of local law compliance consistent with the
investigation conducted by Issuer for similar commercial, multifamily and
manufactured housing community mortgage loans intended for securitization, all
such material licenses, permits and applicable governmental authorizations are
in effect. The Mortgage Asset Documents require the related Mortgagor to be
qualified to do business in the jurisdiction in which the related Mortgaged
Property is located and for the Mortgagor and the Mortgaged Property to be in
compliance in all material respects with all regulations, zoning and building
laws.

 

27.Recourse Obligations. The Mortgage Asset Documents for each Mortgage Asset
provide that such Mortgage Asset is non-recourse to the related parties thereto
except that: (a) the related Mortgagor and a guarantor (which is a natural
person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with Mortgagor) that has assets other than equity in the related
Mortgaged Property that are not de minimis) shall be fully liable for losses,
liabilities, costs and damages arising from certain acts of the related
Mortgagor and/or its principals specified in the related Mortgage Asset
Documents, which acts generally include the following: (i) acts of fraud or
intentional material misrepresentation, (ii) misappropriation of rents
(following an event of default), insurance proceeds or condemnation awards,
(iii) intentional material physical waste of the Mortgaged Property, (iv)
intentional misconduct and (v) any breach of the environmental covenants
contained in the related Mortgage Asset Documents, and (b) the Mortgage Asset
shall become full recourse to the related Mortgagor and a guarantor (which is a
natural person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with Mortgagor) that has assets other than equity in the related
Mortgaged Property that are not de minimis), upon any of the following events:
(i) if any petition for bankruptcy, insolvency, dissolution or liquidation
pursuant to federal bankruptcy law, or nay similar federal or state law, shall
be filed, consented to, or acquiesced in by the Mortgagor, (ii)  Mortgagor
and/or its principals shall have colluded with other creditors to cause an
involuntary bankruptcy filing with respect to the Mortgagor or (iii) upon the
transfer of either the Mortgaged Property or equity interests in Mortgagor made
in violation of the Mortgage Asset Documents.



 

28.Mortgage Releases. The terms of the related Mortgage or related Mortgage
Asset Documents do not provide for release of any material portion of the
Mortgaged Property from the lien of the Mortgage except (a) a partial release,
accompanied by principal repayment of not less than a specified percentage at
least equal to the lesser of (i) 115% of the related allocated loan amount of
such portion of the Mortgaged Property and (ii) the outstanding principal
balance of the Mortgage Asset, (b) upon payment in full of such Mortgage Asset,
(c) releases of out-parcels that are unimproved or other portions of the
Mortgaged Property which will not have a material adverse effect on the
underwritten value of the Mortgaged Property and which were not afforded any
material value in the appraisal obtained at the origination of the Mortgage
Asset and are not necessary for physical access to the Mortgaged Property or
compliance with zoning requirements, or (d) as required pursuant to an order of
condemnation. With respect to any partial release under the preceding clause (a)
or (d), either: (i) such release of collateral (A) would not constitute a
“significant modification” of the subject Mortgage Asset within the meaning of
Treasury Regulations Section 1.860G-2(b)(2) and (B) would not cause the subject
Mortgage Asset to fail to be a “qualified mortgage” within the meaning of
Section 860G(a)(3)(A) of the Code; or (ii) the mortgagee or servicer can, in
accordance with the related Mortgage Asset Documents, condition such release of
collateral on the related Mortgagor’s delivery of an opinion of tax counsel to
the effect specified in the immediately preceding clause (i). For purposes of
the preceding clause (i), if the fair market value of the real property
constituting such Mortgaged Property after the release is not equal to at least
80% of the principal balance of the Mortgage Asset outstanding after the
release, the Mortgagor is required to make a payment of principal in an amount
not less than the amount required by the provisions governing a “real estate
mortgage investment conduit” as defined in Section 860D of the Code (the “REMIC
Provisions”).

 



Schedule D

 

 

In the event of a taking of any portion of a Mortgaged Property by a State or
any political subdivision or authority thereof, whether by legal proceeding or
by agreement, the Mortgagor can be required to pay down the principal balance of
the Mortgage Asset in an amount not less than the amount required by the REMIC
Provisions and, to such extent, awards are not required to be applied to the
restoration of the Mortgaged Property or to be released to the Mortgagor, if,
immediately after the release of such portion of the Mortgaged Property from the
lien of the Mortgage (but taking into account the planned restoration) the fair
market value of the real property constituting the remaining Mortgaged Property
is not equal to at least 80% of the remaining principal balance of the Mortgage
Asset.

 

No such Mortgage Asset that is secured by more than one Mortgaged Property or
that is cross- collateralized with another Mortgage Asset permits the release of
cross-collateralization of the related Mortgaged Properties, other than in
compliance with the REMIC Provisions.

 

29.Financial Reporting and Rent Rolls. The Mortgage Asset Documents for each
Mortgage Asset require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single- tenant properties)
rent rolls for properties that have leases contributing more than 5% of the in-
place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Asset with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 

30.Acts of Terrorism Exclusion. With respect to each Mortgage Asset over $20
million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively, the “TRIA”), from coverage,
or if such coverage is excluded, it is covered by a separate terrorism insurance
policy. With respect to each other Mortgage Asset, the related special-form
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) does not specifically exclude Acts of
Terrorism, as defined in TRIA, from coverage, or if such coverage is excluded,
it is covered by a separate terrorism insurance policy. With respect to each
Mortgage Asset, the related Mortgage Asset Documents do not expressly waive or
prohibit the mortgagee from requiring coverage for Acts of Terrorism, as defined
in the TRIA, or damages related thereto except to the extent that any right to
require such coverage may be limited by commercial availability on commercially
reasonable terms; provided, however, that if the TRIA or a similar or subsequent
statute is not in effect, then, provided that terrorism insurance is
commercially available, the Mortgagor under each Mortgage Asset is required to
carry terrorism insurance, but in such event the Mortgagor shall not be required
to spend on terrorism insurance coverage more than two times the amount of the
insurance premium that is payable in respect of the property and business
interruption/rental loss insurance required under the related Mortgage Asset
Documents (without giving effect to the cost of terrorism and earthquake
components of such casualty and business interruption/rental loss insurance) at
the time of the origination of the Mortgage Asset, and if the cost of terrorism
insurance exceeds such amount, the borrower is required to purchase the maximum
amount of terrorism insurance available with funds equal to such amount.

 



Schedule D

 

  

31.Due on Sale or Encumbrance. Subject to specific exceptions set forth below,
each Mortgage Asset contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Asset if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Mortgage Asset Documents (which provide for
transfers without the consent of the lender which are customarily acceptable to
prudent commercial and multifamily mortgage lending institutions on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Mortgage Asset
Documents), (a) the related Mortgaged Property, or any equity interest of
greater than 50% in the related Mortgagor, is directly or indirectly pledged,
transferred or sold, other than as related to (i) family and estate planning
transfers or transfers upon death or legal incapacity, (ii) transfers to certain
affiliates as defined in the related Mortgage Asset Documents, (iii) transfers
that do not result in a change of Control of the related Mortgagor or transfers
of passive interests so long as the guarantor retains Control, (iv) transfers to
another holder of direct or indirect equity in the Mortgagor, a specific Person
designated in the related Mortgage Asset Documents or a Person satisfying
specific criteria identified in the related Mortgage Asset Documents, such as a
qualified equityholder, (v) transfers of stock or similar equity units in
publicly traded companies or (vi) a substitution or release of collateral within
the parameters of Paragraph (28) herein, or (vii) to the extent set forth in the
exceptions contained on Schedule D-1(b), by reason of any mezzanine debt that
existed at the origination of the related Mortgage Asset, or future permitted
mezzanine debt in each case as set forth on Schedule D-1(c) or (b) the related
Mortgaged Property is encumbered with a subordinate lien or security interest
against the related Mortgaged Property, other than any Permitted Encumbrances.
The Mortgage or other Mortgage Asset Documents provide that to the extent any
rating agency fees are incurred in connection with the review of and consent to
any transfer or encumbrance, the Mortgagor is responsible for such payment along
with all other reasonable fees and expenses incurred by the Mortgagee relative
to such transfer or encumbrance. For purposes of the foregoing representation,
“Control” means the power to direct the management and policies of an entity,
directly or indirectly, whether through the ownership of voting securities or
other beneficial interests, by contract or otherwise.

 

32.Single-Purpose Entity. Each Mortgage Asset requires the borrower to be a
Single-Purpose Entity for at least as long as the Mortgage Asset is outstanding.
Both the Mortgage Asset Documents and the organizational documents of the
Mortgagor with respect to each Mortgage Asset with a principal amount on the
Cut-off Date of $5 million or more provide that the borrower is a Single-
Purpose Entity, and each Mortgage Asset with a principal amount on the Cut-off
Date of $20 million or more has a counsel’s opinion regarding non-consolidation
of the Mortgagor. For purposes of this Paragraph (32), a “Single-Purpose Entity”
shall mean an entity, other than an individual, whose organizational documents
provide substantially to the effect that it was formed or organized solely for
the purpose of owning and operating one or more of the Mortgaged Properties
securing the Mortgage Assets and prohibit it from engaging in any business
unrelated to such Mortgaged Property or Properties, and whose organizational
documents further provide, or which entity represented in the related Mortgage
Asset Documents, substantially to the effect that it does not have any assets
other than those related to its interest in and operation of such Mortgaged
Property or Properties, or any indebtedness other than as permitted by the
related Mortgage(s) or the other related Mortgage Asset Documents, that it has
its own books and records and accounts separate and apart from those of any
other person, and that it holds itself out as a legal entity, separate and apart
from any other person or entity.

 



Schedule D

 

 

33.Defeasance. With respect to any fixed rate Mortgage Asset that, pursuant to
the Mortgage Asset Documents, can be defeased, (i) the Mortgage Asset Documents
provide for defeasance as a unilateral right of the Mortgagor, subject to
satisfaction of conditions specified in the Mortgage Asset Documents; (ii) the
Mortgage Asset cannot be defeased within two years after the closing date of a
securitization of such Mortgage Asset ; (iii) the Mortgagor is permitted to
pledge only United States “government securities” within the meaning of Treasury
Regulations Section 1.860G-2(a)(8)(ii), the revenues from which will be
sufficient to make all scheduled payments under the Mortgage Asset when due,
including the entire remaining principal balance on the maturity date (or on or
after the first date on which payment may be made without payment of a yield
maintenance charge or prepayment penalty) and if the Mortgage Asset permits
partial releases of real property in connection with partial defeasance, the
revenues from the collateral will be sufficient to pay all such scheduled
payments calculated on a principal amount equal to a specified percentage at
least equal to 115% of the allocated loan amount for the real property to be
released; (iv)  the defeasance collateral is not permitted to be subject to
prepayment, call, or early redemption; (v)    the Mortgagor is required to
provide a certification from an independent certified public accountant that the
collateral is sufficient to make all scheduled payments under the Mortgage Note
as set forth in (iii) above; (vi) if the Mortgagor would continue to own assets
in addition to the defeasance collateral, the portion of the Mortgage Asset
secured by defeasance collateral is required to be assumed by a Single-Purpose
Entity; (vii) the Mortgagor is required to provide an opinion of counsel that
the mortgagee has a perfected security interest in such collateral prior to any
other claim or interest; and (viii) the Mortgagor is required to pay all rating
agency fees associated with defeasance (if rating confirmation is a specific
condition precedent thereto) and all other reasonable expenses associated with
defeasance, including, but not limited to, accountant’s fees and opinions of
counsel.

 

34.

Ground Leases. A “Ground Lease” shall mean a lease creating a leasehold estate
in real property where the fee owner as the ground lessor conveys for a term or
terms of years its entire interest in the land and buildings and other
improvements, if any, comprising the premises demised under such lease to the
ground lessee (who may, in certain circumstances, own the building and
improvements on the land), subject to the reversionary interest of the ground
lessor as fee owner and does not include industrial development agency (IDA) or
similar leases for purposes of conferring a tax abatement or other benefit.

 

With respect to any Mortgage Asset where the Mortgage Asset is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Issuer, its
successors and assigns, Issuer represents and warrants that:

  

(a)(i) the Ground Lease or a memorandum regarding such Ground Lease has been
duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction; (ii) the Ground Lease or an estoppel
or other agreement received from the ground lessor permits the interest of the
lessee to be encumbered by the related Mortgage and does not restrict the use of
the related Mortgaged Property by such lessee, its successors or assigns in a
manner that would materially adversely affect the security provided by the
related Mortgage and (iii) no material change in the terms of the Ground Lease
had occurred since its recordation, except by any written instrument which are
included in the related Mortgage Asset File;

 



Schedule D

 

 

(b)the lessor under such Ground Lease has agreed in a writing included in the
related Mortgage Asset File (or in such Ground Lease) that the Ground Lease may
not be amended or modified, or canceled or terminated, without the prior written
consent of the lender (except termination or cancellation if (i) notice of a
default under the Ground Lease is provided to lender and (ii) such default is
curable by lender as provided in the Ground Lease but remains uncured beyond the
applicable cure period), and no such consent has been granted by Issuer since
the origination of the Mortgage Asset except as reflected in any written
instruments which are included in the related Mortgage Asset File;

 

(c)the Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either Mortgagor or the mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Mortgage Asset, or 10
years past the stated maturity if such Mortgage Asset fully amortizes by the
stated maturity (or with respect to a Mortgage Asset that accrues on an actual
360 basis, substantially amortizes);

 

(d)the Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of the ground lessor and the Permitted Encumbrances, or (ii) is subject
to a subordination, non-disturbance and attornment agreement to which the
mortgagee on the lessor’s fee interest in the Mortgaged Property is subject;

 

(e)the Ground Lease does not place commercially unreasonable restrictions on the
identity of the mortgagee and the Ground Lease is assignable to the holder of
the Mortgage Asset and its successors and assigns without the consent of the
lessor thereunder, and in the event it is so assigned, it is further assignable
by the holder of the Mortgage Asset and its successors and assigns without the
consent of the lessor;

 

(f)Issuer has not received any written notice of material default under or
notice of termination of such Ground Lease and, to Issuer’s knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and, to Issuer’s knowledge, such Ground Lease is
in full force and effect;

 

(g)the Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the lender written notice of any default, and
provides that no notice of default or termination is effective against the
lender unless such notice is given to the lender;

 

(h)a lender is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the lessee under the
Ground Lease through legal proceedings) to cure any default under the Ground
Lease which is curable after the lender’s receipt of notice of any default
before the lessor may terminate the Ground Lease;

 

(i)the Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender;

 

(j)under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in Paragraph (34)(k) below) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Mortgage Asset Documents) the lender or a trustee appointed by it having the
right to hold and disburse such proceeds as repair or restoration progresses, or
to the payment of the outstanding principal balance of the Mortgage Asset,
together with any accrued interest;





Schedule D

 

 

(k)in the case of a total or substantially total taking or loss, under the terms
of the Ground Lease, an estoppel or other agreement and the related Mortgage
(taken together), any related insurance proceeds, or portion of the condemnation
award allocable to ground lessee’s interest in respect of a total or
substantially total loss or taking of the related Mortgaged Property to the
extent not applied to restoration, will be applied first to the payment of the
outstanding principal balance of the Mortgage Asset, together with any accrued
interest; and

 

(l)provided that the lender cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with the lender
upon termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

 

35.Servicing. The servicing and collection practices used by Issuer with respect
to the Mortgage Asset have been, in all material respects, legal and have met
customary industry standards for servicing of similar commercial loans.

 

36.Origination and Underwriting. The origination practices of Issuer (or the
related originator if Issuer was not the originator) with respect to each
Mortgage Asset have been, in all material respects, legal and as of the date of
its origination, such Mortgage Asset and the origination thereof complied in all
material respects with, or was exempt from, all requirements of federal, state
or local laws and regulations relating to the origination of such Mortgage
Asset. At the time of origination of such Mortgage Asset, the origination, due
diligence and underwriting performed by or on behalf of Issuer in connection
with each Mortgage Asset complied in all material respects with the terms,
conditions and requirements of Issuer’s origination, due diligence, underwriting
procedures, guidelines and standards for similar commercial and multifamily
loans.

 

  37. Rent Rolls; Operating Histories. Issuer has obtained a rent roll (other
than with respect to hospitality properties) certified by the related Mortgagor
or the related guarantor(s) as accurate and complete in all material respects as
of a date within 180 days of the date of origination of the related Mortgage
Asset. Issuer has obtained operating histories (the “Certified Operating
Histories”) with respect to each Mortgaged Property certified by the related
Mortgagor or the related guarantor(s) as accurate and complete in all material
respects as of a date within 180 days of the date of origination of the related
Mortgage Asset. The Certified Operating Histories collectively report on
operations for a period equal to (a) at least a continuous three-year period or
(b) in the event the Mortgaged Property was owned, operated or constructed by
the Mortgagor or an affiliate for less than three years then for such shorter
period of time.

 

38.No Material Default; Payment Record. No Mortgage Asset has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required payments since origination, and as of the Cut-off Date, no Mortgage
Asset is delinquent (beyond any applicable grace or cure period) in making
required payments. To Issuer’s knowledge, there is (a) no, and since origination
there has been no, material default, breach, violation or event of acceleration
existing under the related Mortgage Asset Documents, or (b) no event (other than
payments due but not yet delinquent) which, with the passage of time or with
notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either clause (a) or
(b), materially and adversely affects the value of the Mortgage Asset, or the
value, use or operation of the related Mortgaged Property, provided, however,
that this Paragraph (38) does not cover any default, breach, violation or event
of acceleration that specifically pertains to or arises out of an exception
scheduled hereto to any other representation and warranty made by Issuer. No
person other than the holder of such Mortgage Asset may declare any event of
default under the Mortgage Asset or accelerate any indebtedness under the
Mortgage Asset Documents.

 



Schedule D

 

  

39.Bankruptcy. As of the date of origination of the related Mortgage Asset and
to Issuer’s knowledge as of the Cut-off Date, neither the Mortgaged Property nor
any portion thereof is the subject of, and no Mortgagor, guarantor or tenant
occupying a single-tenant property is a debtor in state or federal bankruptcy,
insolvency or similar proceeding.

 

40.Organization of Mortgagor. With respect to each Mortgage Asset, in reliance
on certified copies of the organizational documents of the Mortgagor delivered
by the Mortgagor in connection with the origination of such Mortgage Asset, the
Mortgagor is an entity organized under the laws of a state of the United States
of America, the District of Columbia or the Commonwealth of Puerto Rico. No
Mortgage Asset has a Mortgagor that is an Affiliate of another borrower.

 

Issuer has obtained an organizational chart or other description of each
Mortgagor which identifies all beneficial controlling owners of the Mortgagor
(i.e., managing members, general partners or similar controlling person for such
Mortgagor) (the “Controlling Owner”) and all owners that hold a 20% or greater
direct ownership share (the “Major Sponsors”). Issuer (a) required
questionnaires to be completed by each Controlling Owner and guarantor or
performed other processes designed to elicit information from each Controlling
Owner and guarantor regarding such Controlling Owner’s or guarantor’s prior
history regarding any bankruptcies or other insolvencies, any felony
convictions, and (b) performed or caused to be performed searches of the public
records or services such as Lexis/Nexis, or a similar service designed to elicit
information about each Controlling Owner, Major Sponsor and guarantor regarding
such Controlling Owner’s, Major Sponsor’s or guarantor’s prior history regarding
any bankruptcies or other insolvencies, any felony convictions, and provided,
however, that manual public records searches were limited to the last 10 years
(clauses (a) and (b) collectively, the “Sponsor Diligence”). Based solely on the
Sponsor Diligence, to the knowledge of Issuer, no Major Sponsor or guarantor (i)
was in a state or federal bankruptcy or insolvency proceeding, (ii) had a prior
record of having been in a state of federal bankruptcy or insolvency, or (iii)
had been convicted of a felony.

 



Schedule D

 

 

41.Environmental Conditions. At origination, each Mortgagor represented and
warranted that to its knowledge no hazardous materials or any other substances
or materials which are included under or regulated by any federal, state,
foreign or local statute, law, rule, regulation, ordinance, code, guideline,
written policy and rule of common law now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent decree or judgment,
relating to the environment, employee health and safety or hazardous materials,
including, without limitation, CERCLA; RCRA; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. §
2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking
Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. §
2701 et seq.; the Emergency Planning and the Community Right-to-Know Act of
1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49
U.S.C. § 1801 et seq. and the Occupational Safety and Health Act, 29 U.S.C. §
651 et seq.; and any state and local or foreign counterparts or equivalents, in
each case as amended from time to time (the “Environmental Laws”) are located
on, or have been handled, manufactured, generated, stored, processed, or
disposed of on or released or discharged from the Mortgaged Property, except for
those substances commonly used in the operation and maintenance of properties of
kind and nature similar to those of the Mortgaged Property in compliance with
all Environmental Laws and in a manner that does not result in contamination of
the Mortgaged Property or in a material adverse effect on the value, use or
operations of the Mortgaged Property. A Phase I environmental site assessment
(or update of a previous Phase I and or Phase II site assessment) and, with
respect to certain Mortgage Assets, a Phase II environmental site assessment
(collectively, an “ESA”) meeting ASTM requirements was conducted by a reputable
environmental consultant in connection with such Mortgage Asset within 12 months
prior to its origination date (or an update of a previous ESA was prepared), and
such ESA either (i) did not identify the existence of recognized “environmental
conditions” as such term is defined in ASTM E1527-05 or its successor (the
“Environmental Conditions”) at the related Mortgaged Property or the need for
further investigation with respect to any Environmental Condition that was
identified, or (ii) if the existence of an Environmental Condition or need for
further investigation was indicated in any such ESA, then at least one of the
following statements is true: (A) an amount reasonably estimated by a reputable
environmental consultant to be sufficient to cover the estimated cost to cure
any material noncompliance with applicable environmental laws or the
Environmental Condition has been escrowed by the related Mortgagor and is held
or controlled by the related lender; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, and the only recommended action in
the ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that can reasonably be
expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the date hereof, and, if and as appropriate, a no
further action or closure letter was obtained from the applicable governmental
regulatory authority (or the Environmental Condition affecting the related
Mortgaged Property was otherwise listed by such governmental authority as
“closed” or a reputable environmental consultant has concluded that no further
action is required); (D) a secured creditor environmental policy or a pollution
legal liability insurance policy that covers liability for the Environmental
Condition was obtained from an insurer rated no less than “A-” (or the
equivalent) by Moody’s, Standard & Poor’s and/or Fitch, Inc.; (E) a party not
related to the Mortgagor was identified as the responsible party for such
Environmental Condition and such responsible party has financial resources
reasonably estimated to be adequate to address the situation; or (F) a party
related to the Mortgagor having financial resources reasonably estimated to be
adequate to address the situation is required to take action. To Issuer’s
knowledge, except as set forth in the ESA, there is no Environmental Condition
(as such term is defined in ASTM E1527-05 or its successor) at the related
Mortgaged Property.

 

In the case of each Mortgage Asset with respect to which there is an
environmental insurance policy (the “Environmental Insurance Policy”), (i) such
Environmental Insurance Policy has been issued and is effective as of the
Cut-off Date, (ii) as of origination and to Issuer’s knowledge as of the Cut-off
Date the Environmental Insurance Policy is in full force and effect, there is no
deductible and Issuer is a named insured under such policy, (iii) (A) a property
condition or engineering report was prepared, if the related Mortgaged Property
was constructed prior to 1985, with respect to asbestos-containing materials
(“ACM”) and, if the related Mortgaged Property is a multifamily property, with
respect to radon gas (“RG”) and lead-based paint (“LBP”), and (B) if such report
disclosed the existence of a material and adverse LBP, ACM or RG environmental
condition or circumstance affecting the related Mortgaged Property, the related
Mortgagor (1) was required to remediate the identified condition prior to
closing the Mortgage Asset or provide additional security or establish with the
mortgagee a reserve in an amount deemed to be sufficient by Issuer, for the
remediation of the problem, and/or (2) agreed in the Mortgage Asset Documents to
establish an operations and maintenance plan after the closing of the Mortgage
Asset that should reasonably be expected to mitigate the environmental risk
related to the identified LBP, ACM or RG condition, (iv) on the effective date
of the Environmental Insurance Policy, Issuer as originator had no knowledge of
any material and adverse environmental condition or circumstance affecting the
Mortgaged Property (other than the existence of LBP, ACM or RG) that was not
disclosed to the applicable policy issuer in one or more of the following: (A)
the application for insurance, (B) a Mortgagor questionnaire that was provided
to the applicable policy issuer, or (C) an engineering or other report provided
to the applicable policy issuer, and (v) the premium of any Environmental
Insurance Policy has been paid through the maturity of the policy’s term and the
term of such policy extends at least five years beyond the maturity of the
Mortgage Asset.

 



Schedule D

 

 

  42. Lease Estoppels. With respect to each Mortgage Asset secured by retail,
office or industrial properties, Issuer requested the related Mortgagor to
obtain estoppels from each commercial tenant with respect to the rent roll
delivered as of the origination date. With respect to each Mortgage Asset
predominantly secured by a retail, office or industrial property leased to a
single tenant, Issuer reviewed such estoppel obtained from such tenant no
earlier than 90 days prior to the origination date of the related Mortgage
Asset, and to Issuer’s knowledge, (i) the related lease is in full force and
effect and (ii) there exists no default under such lease, either by the lessee
thereunder or by the lessor subject, in each case, to customary reservations of
tenant’s rights, such as with respect to common area maintenance (“CAM”) and
pass-through audits and verification of landlord’s compliance with co-tenancy
provisions. With respect to each Mortgage Asset predominantly secured by a
retail, office or industrial property, Issuer has received lease estoppels
executed within 90 days of the origination date of the related Mortgage Asset
that collectively account for at least 65% of the in-place base rent for the
Mortgaged Property that secure a Mortgage Asset that is represented as of the
origination date. To Issuer’s knowledge, (i) each lease represented on the rent
roll delivered as of the origination date is in full force and effect and (ii)
there exists no material default under any such related lease that represents
20% or more of the in- place base rent for the Mortgaged Property either by the
lessee thereunder or by the related Mortgagor, subject, in each case, to
customary reservations of tenant’s rights, such as with respect to CAM and
pass-through audits and verification of landlord’s compliance with co-tenancy
provisions.

 

43.Appraisal. The Mortgage Asset File contains an appraisal of the related
Mortgaged Property with an appraisal date within six months of the Mortgage
Asset origination date, and within 12 months of the Cut-off Date. The appraisal
is signed by an appraiser who is a Member of the Appraisal Institute. Each
appraiser has represented in such appraisal or in a supplemental letter that the
appraisal satisfies the requirements of the “Uniform Standards of Professional
Appraisal Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation and has certified that such appraiser had no interest, direct or
indirect, in the Mortgaged Property or the borrower or in any loan made on the
security thereof, and its compensation is not affected by the approval or
disapproval of the Mortgage Asset.

 

44.Mortgage Asset Schedule. The information pertaining to each Mortgage Asset
which is set forth in the Mortgage Asset Schedule is true and correct in all
material respects as of the Cut-off Date and contains all information required
by the Indenture and Credit Agreement to be contained therein.

 

45.Cross-Collateralization. No Mortgage Asset is cross-collateralized or
cross-defaulted with any other mortgage loan.

 

46.Advance of Funds by the Issuer. After origination, no advance of funds has
been made by Issuer to the related Mortgagor other than in accordance with the
Mortgage Asset Documents, and, to Issuer’s knowledge, no funds have been
received from any person other than the related Mortgagor or an affiliate for,
or on account of, payments due on the Mortgage Asset (other than as contemplated
by the Mortgage Asset Documents, such as, by way of example and not in
limitation of the foregoing, amounts paid by the tenant(s) into a
lender-controlled lockbox if required or contemplated under the related lease or
Mortgage Asset Documents). Neither Issuer nor any affiliate thereof has any
obligation to make any capital contribution to any Mortgagor under a Mortgage
Asset, other than contributions made on or prior to the date hereof.

 



Schedule D

 

 

47.Compliance with Anti-Money Laundering Laws. Issuer has complied in all
material respects with the Prescribed Laws. Issuer has established an anti-money
laundering compliance program as required by (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (the “USA Patriot Act”), (b) Executive
Order 13224 on Terrorist Financing, effective September 24, 2001, and relating
to Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism, (c) the International Emergency
Economic Power Act, 50 U.S.C. §1701 et. seq., (d) the Bank Secrecy Act (31
U.S.C. Sections 5311 et seq.) as amended and (e) all other law, treaty, rule,
regulation, code, directive, policy, order or requirement or determination of an
arbitrator or a court or other governmental authority whether now or hereafter
enacted or in effect relating to money laundering or terrorism, including
without limitation, all regulations and executive orders promulgated with
respect to money laundering or terrorism, including, without limitation, those
promulgated by the Office of Foreign Assets Control of the United States
Department of the Treasury (the “Prescribed Laws”), has conducted the requisite
due diligence in connection with the origination of the Mortgage Asset for
purposes of the Prescribed Laws, including with respect to the legitimacy of the
applicable Mortgagor and the origin of the assets used by the said Mortgagor to
purchase the property in question, and maintains, and will maintain, sufficient
information to identify the applicable Mortgagor for purposes of the Prescribed
Laws.

 

48.OFAC. (a) No Mortgage Asset is (i) subject to nullification pursuant to
Executive Order 13224 or the regulations promulgated by OFAC (the “OFAC
Regulations”) or (ii) in violation of Executive Order 13224 or the OFAC
Regulations, and (b) no Mortgagor is (i) subject to the provisions of Executive
Order 13224 or the OFAC Regulations or (ii) listed as a “blocked person” for
purposes of the OFAC Regulations.

 

49.Floating Interest Rates. Each Mortgage Asset bears interest at a floating
rate of interest that is based on LIBOR plus a margin (which interest rate may
be subject to a minimum or “floor” rate).

 

50.Prior Asset Pledges/Sales. No Mortgage Asset has been pledged as collateral
to any lender in connection with any loan or sold to any buyer in connection
with a repurchase or other facility.

 



Schedule D

 

 



Schedule D-1(a) to Schedule D

 

Exceptions to Representations and Warranties

  

 

 



Schedule D

 

 

 

Schedule D-1(b) to Schedule D

 

Existing Mezzanine Debt

 

 

 



Schedule D

 

 

Schedule D-1(c) to Schedule D

 

Future Mezzanine Debt

 

 

 



Schedule D

 

 

Schedule D-1(d) to Schedule D

 

Crossed Mortgage Loans

 

 

 



Schedule D

 

EXHIBIT A

 

[FORM OF]

 

CLASS A LENDER PROMISSORY NOTE DUE 2025

 

Original Principal Amount: $[]

Maximum Principal Amount: $[] + Additional Class A Loans made pursuant to the
Indenture and Credit Agreement, as listed in Schedule I hereto.

 

Issuance Date: September 3, 2020

Stated Maturity Date: As defined in the Indenture and Credit Agreement

 

FOR VALUE RECEIVED, Terra Mortgage Capital I, LLC (the “Issuer”) hereby promises
to pay to Goldman Sachs Bank USA or its registered assigns (the “Class A
Lender”), in accordance with the provisions of the Indenture and Credit
Agreement (as hereinafter defined), the principal amount equal to the Class A
Loan plus such other amount as may be agreed by the Issuer and the Class A
Lender pursuant to the Indenture and Credit Agreement, dated as of September 3,
2020 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Indenture and Credit Agreement”; the terms
defined therein being used herein as therein defined), by and among the Issuer,
Wells Fargo Bank, National Association, as collateral agent (in such capacity,
the “Collateral Agent”), as loan agent (in such capacity, the “Loan Agent”), as
note administrator (in such capacity, the “Note Administrator”), as custodian
(in such capacity, the “Custodian”), and as trustee (in such capacity, the
“Trustee”) and Goldman Sachs Bank USA, as the Class A lender (in such capacity,
the “Class A Lender”).

 

The obligations of the Issuer under this Class A Lender Promissory Note and the
Indenture and Credit Agreement are non-recourse obligations of the Issuer
payable solely from the Mortgage Assets and other Collateral pledged by the
Issuer as security for the Debt under the Indenture and Credit Agreement, and in
the event the Mortgage Assets and such other Collateral are insufficient to
satisfy such obligations, any claims of the Holders of the Debt shall be
extinguished, all in accordance with the Indenture and Credit Agreement.

 

The Issuer promises to pay interest on the unpaid principal amount of the Class
A Loan (including the Committed Additional Class A Loan and, if applicable, any
Additional Class A Loans) made by the Class A Lender from the date of such Class
A Loan until such principal amount is paid in full, at such interest rates and
at such times as provided in the Indenture and Credit Agreement. All payments of
principal and interest shall be made to the Class A Lender in U.S. dollars in
immediately available funds. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Indenture and Credit Agreement.

 

This note is a Class A Lender Promissory Note referred to in the Indenture and
Credit Agreement and is entitled to the benefits thereof under the Indenture and
Credit Agreement. This Class A Lender Promissory Note may be prepaid in whole or
in part subject to the terms and conditions provided in the Indenture and Credit
Agreement and, upon the occurrence and continuation of an Event of Default
specified in the Indenture and Credit Agreement, all amounts then remaining
unpaid on this Class A Lender Promissory Note may become or be declared due and
payable in the manner and with the effect provided in the Indenture and Credit
Agreement.

 

The Class A Lender may attach schedules to this Class A Note and endorse thereon
the date, the amount of any Class A Loans (including the Committed Additional
Class A Loan and, if applicable, any Additional Class A Loans) and payments with
respect thereto. The notations on such schedule indicating the Aggregate
Outstanding Amount of the Class A Loan (including Additional Class A Loans)
shall be prima facie evidence (absent manifest error) of the principal amount
thereof owing and unpaid, but the failure to record any such amount, or any
error therein, shall not limit or otherwise affect the obligations of the Issuer
hereunder or under any Class A Lender Promissory Note to make payment of
principal of or interest on the Class A Loan (including Additional Class A
Loans) when due.

 



Exhibit A-1

 

 

The Issuer, for itself and its respective successors and assigns, hereby waive
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Class A Lender Promissory Note, except for any
applicable notices expressly provided for in the Indenture and Credit Agreement.

 

In the event of any conflict between the provisions of this Class A Lender
Promissory Note and those of the Indenture and Credit Agreement, the provisions
of the Indenture and Credit Agreement shall prevail.

 

The Class A Lender agrees that, for all tax purposes, it will treat the Class A
Loan (including the Committed Additional Class A Loan and, if applicable, any
Additional Class A Loans) as debt of the Issuer, and to report all income (or
loss) in accordance with such treatment and not take any action inconsistent
with such treatment unless otherwise required by law.

 

This note is registered as to principal and interest payments. The transfer of
this note shall not be effective unless recorded in the register in accordance
with the terms of the Indenture and Credit Agreement. This paragraph shall be
construed so that this note is at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2), and 881(c)(2) of the Internal
Revenue Code of 1986, as amended.

 

In connection with the purchase of this Class A Lender Promissory Note, the
Holder and each beneficial owner thereof agrees that: (a) none of the Issuer,
the Servicer, the Collateral Agent, the Trustee, the Note Administrator, the
Loan Agent or any of their respective affiliates is acting as a fiduciary or
financial or investment advisor for such Holder or beneficial owner; (b) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Issuer, the Servicer, the Collateral Agent, the Trustee,
the Note Administrator, the Loan Agent or any of their respective affiliates;
(c) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent it has deemed necessary and has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture and Credit Agreement) based upon its own judgment and upon any
advice from such advisors as it has deemed necessary and not upon any view
expressed by the Issuer, the Servicer, the Collateral Agent, the Trustee, the
Note Administrator, the Loan Agent or any of their respective affiliates.

 

THE HOLDER OF THIS CLASS A LENDER PROMISSORY NOTE AGREES NOT TO CAUSE THE FILING
OF A PETITION IN BANKRUPTCY REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION
OR SIMILAR PROCEDURES AGAINST THE ISSUER OR ANY PERMITTED SUBSIDIARIES IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF THE CLASS A LOAN AND ALL NOTES ISSUED UNDER THE INDENTURE AND CREDIT
AGREEMENT.

 

AS PROVIDED IN THE INDENTURE AND CREDIT AGREEMENT, THE INDENTURE AND CREDIT
AGREEMENT AND THE NOTES SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

 

[Signature Page Follows]

 



Exhibit A-2

 

 

IN WITNESS WHEREOF, the Issuer has caused this Class A Lender Promissory Note to
be duly executed as of the day and year first above written.

 



  TERRA MORTGAGE CAPITAL I, LLC         By:       Name:     Title:

 



Exhibit A-3

 

 

SCHEDULE I TO CLASS A LENDER PROMISSORY NOTE

 

Date Amount of Increase in
Principal Amount of the
Class A Loan Evidenced
by This Class A Lender
Promissory Note. Amount of Decrease in
Principal Amount of the
Class A Loan Evidenced
by This Class A Lender
Promissory Note Principal Amount of Class
A Loan Evidenced by This
Class A Lender Promissory
Note After Giving Effect to
Such Increase or Decrease Signature of Authorized
Officer of Class A Lender September 3, 2020 $[]   $[]                          
                                             

 



Exhibit A-4

 

 

EXHIBIT B

 

[FORM OF]

 

CLASS B INCOME NOTE DUE 2025

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR THE ACCOUNT OR BENEFIT OF,
A PERSON THAT IS BOTH (1)(X) A “QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), OR (Y) AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR”, WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS, AND (2) 
A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT LESS
THAN $960,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF PLUS ANY
RESIDUAL AMOUNT) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE AND CREDIT
AGREEMENT, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH
IN SECTION 2.5 OF THE INDENTURE AND CREDIT AGREEMENT. ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE, THE COLLATERAL AGENT,
THE NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER DETERMINES
OR IS NOTIFIED THAT THE HOLDER OF SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF
ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE AND CREDIT AGREEMENT, THE
TRUSTEE, THE COLLATERAL AGENT AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER.

 



Exhibit B-1

 

 

No. 1

U.S. $[] or as listed in Schedule I hereto.

 

Terra Mortgage Capital I, LLC, a Delaware limited liability company (the
“Issuer”) for value received, hereby promises to pay to Notes Investor or its
registered assigns (a) upon presentation and surrender of this Note (except as
otherwise permitted by the Indenture and Credit Agreement referred to below),
any remaining Principal Proceeds on the Payment Date in March, 2025 (the “Stated
Maturity Date”), to the extent not previously paid to the extent of available
funds thereof, in accordance with the Indenture and Credit Agreement referred to
below unless the unpaid principal of this Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise
and (b) any remaining Interest Proceeds on this Note in accordance with the
Indenture and Credit Agreement payable initially on the Payment Date occurring
in September, 2020, and thereafter monthly on the fourth (4th) Business day
following each Determination Date (or if such day is not a Business Day, then on
the next succeeding Business Day) (each, a “Payment Date”). The Class B Notes
shall not have a stated interest rate and shall be entitled to receive
distributions of amount of remaining Interest Proceeds or Principal Proceeds on
each Payment Date only to the extent that funds are available to make such
distributions on such Payment Date in accordance with the Priority of Payments.

 

Payments due on any Payment Date on this Note shall be payable by the Paying
Agent, subject to any laws or regulations applicable thereto, by wire transfer
in immediately available funds to a Dollar account maintained by the Registered
Holder hereof; provided that the Registered Holder shall have provided wiring
instructions to the Paying Agent on or before the related Record Date, or, if
wire transfer cannot be effected, by Dollar check drawn on a bank as provided in
the Indenture and Credit Agreement and mailed to the Registered Holder at its
address in the Notes Register.

 

The obligations of the Issuer under this Note and the Indenture and Credit
Agreement are non- recourse obligations of the Issuer payable solely from the
Mortgage Assets, and in the event the Mortgage Assets and such other Collateral
are insufficient to satisfy such obligations, any claims of the Holders of the
Notes shall be extinguished, all in accordance with the Indenture and Credit
Agreement.

 

This Note will receive payments only in accordance with the Priority of
Payments. The principal of this Note shall be due and payable no later than the
Stated Maturity Date unless the unpaid principal of such Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise.

 

Notwithstanding the foregoing, the final payment of Interest Proceeds and
Principal Proceeds on this Note shall be made only upon presentation and
surrender of this Note (except as otherwise provided in the Indenture and Credit
Agreement) at the Corporate Trust Office of the Note Administrator or at any
Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture and Credit
Agreement, the Issuer shall not be required to make any payment with respect to
any tax, assessment or other governmental charge imposed by any government or
any political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the
Authenticating Agent by the manual signature of one of its authorized officers,
this Note shall not be entitled to any benefit under the Indenture and Credit
Agreement or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class B Income Notes Due 2025, of
the Issuer (the “Class B Notes,” and together with any other Classes of Notes
issued under the Indenture and Credit Agreement, the “Notes”), issued under the
Indenture and Credit Agreement, dated as of September 3, 2020 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Indenture and Credit Agreement”); the terms defined therein being
used herein as therein defined), by and among the Issuer, Wells Fargo Bank,
National Association, as collateral agent (in such capacity, the “Collateral
Agent”), as loan agent (in such capacity, the “Loan Agent”), as note
administrator (in such capacity, the “Note Administrator”), as custodian (in
such capacity, the “Custodian”) and as trustee (in such capacity, the “Trustee”)
and Goldman Sachs Bank USA, as the Class A lender (in such capacity, the “Class
A Lender”).

 



Exhibit B-2

 

 

Reference is hereby made to the Indenture and Credit Agreement and all
indentures supplemental thereto for a statement of the respective rights,
limitations of rights, duties and immunities thereunder of the Issuer, the
Trustee, the Collateral Agent, the Loan Agent, the Note Administrator and the
Holders of the Notes and the terms upon which the Notes are, and are to be,
executed, authenticated and delivered.

 

Payments on the Class B Notes shall be payable in accordance with Priority of
Payments. Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Indenture and Credit Agreement.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture and
Credit Agreement in accordance with the terms and procedures for redemption
thereunder.

 

If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture and Credit Agreement.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Collateral Agent as provided in the Indenture and Credit
Agreement, such declaration of acceleration may rescinded and annulled and its
consequences if certain conditions set forth in the Indenture and Credit
Agreement are satisfied.

 

The Indenture and Credit Agreement may be amended and supplemented under the
circumstances, and in accordance with the conditions, set forth therein.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and Credit Agreement.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as equity for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (a) none of the Issuer, the Servicer, the Collateral
Agent, the Trustee, the Note Administrator, the Loan Agent or any of their
respective affiliates is acting as a fiduciary or financial or investment
advisor for such Holder or beneficial owner; (b) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any advice, counsel or representations (whether written or oral) of the
Issuer, the Servicer, the Collateral Agent, the Trustee, the Note Administrator,
the Loan Agent or any of their respective affiliates; (c) such Holder or
beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent it has deemed
necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture and
Credit Agreement) based upon its own judgment and upon any advice from such
advisors as it has deemed necessary and not upon any view expressed by the
Issuer, the Servicer, the Collateral Agent, the Trustee, the Note Administrator,
the Loan Agent or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Servicer, the Collateral Agent,
the Trustee, the Note Administrator and the Loan Agent that it is not and will
not be during the time that it holds the Notes, an “employee benefit plan” (as
defined in Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code a “benefit plan investor” within the meaning of Section 3(42) of ERISA,
or any other employee benefit plan that is subject to any federal, state or
local law that is substantially similar to Section 406 of ERISA or Section 4975
of the Code or any entity whose underlying assets are deemed to include “plan
assets” by reason of such an employee benefit plan’s or other plan’s investment
in the entity or otherwise.

 



Exhibit B-3

 

 

Title to Notes shall pass by registration in the Register kept by the Note
Registrar, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Registrar may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture and Credit Agreement
upon or reserved to the Trustee, the Collateral Agent, the Note Administrator or
to the Holder hereof is intended to be exclusive of any other right or remedy,
and every right and remedy shall, to the extent permitted by law, be cumulative
and in addition to every other right and remedy given hereunder or thereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder or under the Indenture and Credit
Agreement, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY REORGANIZATION, ARRANGEMENT, MORATORIUM, LIQUIDATION OR SIMILAR
PROCEDURES AGAINST THE ISSUER OR ANY PERMITTED SUBSIDIARIES IN ANY APPLICABLE OR
RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE
APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF THE
CLASS A LOAN AND ALL NOTES ISSUED UNDER THE INDENTURE AND CREDIT AGREEMENT.

 

AS PROVIDED IN THE INDENTURE AND CREDIT AGREEMENT, THE INDENTURE AND CREDIT
AGREEMENT AND THE NOTES SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of September 3, 2020

 



  Terra Mortgage Capital I, LLC         By:       Name:     Title:

 





Exhibit B-4

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture and
Credit Agreement.

 

Dated: September 3, 2020

 

  Wells Fargo Bank, National Association, as Authentication Agent         By:  
  Authorized Signatory

 



Exhibit B-5

 

 

SCHEDULE I TO CLASS B INCOME NOTE

 

Date Amount of Increase in
Principal Amount of the
Class B Note Evidenced
by This Class B Income
Note Amount of Decrease in
Principal Amount of the
Class B Note Evidenced
by This Class B Income
Note Principal Amount of Class
B Note Evidenced by This
Class B Income Note After
Giving Effect to Such
Increase or Decrease Signature of
Authorized Officer
of [] September 3, 2020 $[]   $[]                                              
                         

 



Exhibit B-6

 

 

ASSIGNMENT FORM

 

For value received

 

hereby sell, assign and transfer unto

 

Please insert social security or

other identifying number of assignee

 

Please print or type name

and address, including zip code,

of assignee:

 

the within Note and does hereby irrevocably constitute and appoint __________
Attorney to transfer the Note on the books of the Issuer with full power of
substitution in the premises.



 

Date: Your Signature:     (Sign exactly as your name appears on this Note)      
          Signature Guaranteed1:

 

 



1 *NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular without alteration, enlargement or any change whatsoever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in STAMP or such other “signature guarantee program” as may be
determined by the Registrar in addition to, or in substitution for, STAMP, all
in accordance with the Securities Exchange Act of 1934, as amended.

 



Exhibit B-7

 

 

EXHIBIT C

 

[FORM OF]

TRANSFER CERTIFICATE

(Transfers pursuant to Article 2 of the Indenture and Credit Agreement)

 

Wells Fargo Bank, National Association, as Note Administrator and as Trustee

Corporate Trust Services Division

600 South 4th St., 7th Floor

MAC N9300-070 Minneapolis, Minnesota 55479

Attention: Corporate Trust Services - TERRA MORTGAGE CAPITAL I, LLC

 

Re:Terra Mortgage Capital I, LLC, as Issuer of: the Class B Notes, Due 2025 (the
“Transferred Notes”)

 

Reference is hereby made to the Indenture and Credit Agreement dated as of
September 3, 2020 (the “Indenture and Credit Agreement”), by and among Terra
Mortgage Capital I, LLC, as Issuer, Wells Fargo Bank, National Association, as
Note Administrator (in such capacity, the “Note Administrator”), as Custodian,
as Collateral Agent (in such capacity, the “Collateral Agent”), as Loan Agent
and as Trustee (in such capacity, the “Trustee”) and Goldman Sachs Bank USA, as
the Class A Lender. Capitalized terms used but not defined herein will have the
meanings assigned to such terms in the Indenture and Credit Agreement and if not
defined in the Indenture and Credit Agreement then such terms will have the
meanings assigned to them in the Securities Act of 1933, as amended (the
“Securities Act”), and the rules promulgated thereunder.

 

This letter relates to the transfer of $[] aggregate principal amount of Class B
Notes being transferred in exchange for a Definitive Note of the same Class or
any other transfer of an equity interest in the Issuer in the name of [name of
transferee] (the “Transferee”). All references to Class B Notes herein shall
include the Class B Notes and any other equity interest in the Issuer.

 

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and Credit Agreement, and hereby represents, warrants and
agrees for the benefit of the Issuer, the Note Administrator, the Collateral
Agent and the Trustee that:

 

(i)the Transferee is a “United States person” as defined in Section 7701(a)(30)
and agrees that if in future it should sell or otherwise transfer any Class B
notes or any interest or participation therein, it will do so only to a person
whom it reasonably believes is a “United States person” as defined in Section
7701(a)(30) of the Code purchasing for its own account;

 

(ii)under applicable United States federal income tax law, no United States
federal income taxes are, as of the date of its acquisition of an interest in
the Class B Notes, required to be withheld by the Issuer or the Trustee or any
other person with respect to any payments to be made to it in respect of an
interest in the Class B Notes;

 

(iii)either (a) it is not and will not become, for U.S. federal income tax
purposes, a partnership, S corporation, or grantor trust (each such entity a
“flow-through entity”) or (b) if it is or becomes a flow-through entity, then
(1) none of the direct or indirect beneficial owners of any of the interests in
such flow-through entity has or ever will have more than 50% of the value of its
interest in such flow-through entity attributable to the beneficial interest of
such flow-through entity in the Class B Notes, other interest (direct or
indirect) in the Issuer, or any interest created under this Indenture and Credit
Agreement and (2) it is not and will not be a principal purpose of the
arrangement involving the flow-through entity's beneficial interest in any Class
B Note to permit any entity to satisfy the 100-partner limitation of Section
1.7704-1(h)(1)(ii) of the Treasury Regulations necessary for such entity not to
be classified as a publicly traded partnership for U.S. federal income tax
purposes;



 



Exhibit C-1

 

 

(iv)it will not (a) acquire, sell, transfer, assign, pledge or otherwise dispose
of any of its interests in a Class B Note (or any interest therein that is
described in Section 1.7704-1(a)(2)(i)(B) of the Treasury Regulations) on or
through (x) a U.S. national, regional or local securities exchange, (y) a
foreign securities exchange or (z) an inter-dealer quotation system that
regularly disseminates firm buy or sell quotations by identified brokers or
dealers (including, without limitation, the National Association of Securities
Dealers Automated Quotation System) ((x), (y) and (z), collectively, an
“Exchange”) or (b) cause any of its interests in the Class B Note to be marketed
on or through an Exchange;

 

(v)the Transferee is a QIB (as defined below) or an institution that is an
“accredited investor” as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act (an “IAI”), or an entity in which all of
the equity owners are such “QIBs” or “accredited investors”, who is also a
“qualified purchaser” as defined in Section 2(a)(51) of the 1940 Act and the
rules promulgated thereunder (a “Qualified Purchaser”);   

(vi)the Transferee is acquiring the Notes for its own account (and not for the
account of any other Person) in a minimum denomination of $960,000 and in
integral multiples of $500 in excess thereof and does not and shall not hold a
beneficial interest in any Class B Note that does not have an original principal
amount of at least $960,000 and it does not and shall not hold any interest in
any Class B Note on behalf of any person unless such person’s beneficial
interest is in respect of at least$960,000 original principal amount of such
Class B Note. It will not sell, transfer, assign, participate, or otherwise
dispose of any beneficial interest in any Class B Note or enter into any
financial instrument or contract the value of which is determined by reference
in whole or in part to any Class B Note, in each case, if the effect of doing so
would be that the beneficial interest of any person in a Class B Note would be
in respect of Class B Notes with an original principal amount that is less than
$960,000;

 



(vii)the Transferee will not enter into any financial instrument the payment on
which, or the value of which, is determined in whole or in part by reference to
an interest in the Class B Note (including the amount of payments on the Class B
Note, the value of the Class B Note or any contract that otherwise is described
in Section 1.7704-1(a)(2)(i)(B) of the Treasury Regulations) other than any
nonconvertible debt instrument described in Section 1.7704-1(a)(2)(ii) of the
Treasury Regulations.

 

(viii)the Transferee will not use the Class B Note as collateral for the
issuance of any securities that could cause the Issuer to become subject to
taxation as a corporation or a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes.

 

(ix)the Transferee will not take any action that could cause, and will not omit
to take any action, which omission could cause, the Issuer to become taxable as
a corporation for U.S. federal income tax purposes;

 

(x)the Transferee understands that the Notes have not been and will not be
registered or qualified under the Securities Act or the securities laws of any
state or other jurisdiction, and, if in the future the Transferee decides to
reoffer, resell, pledge or otherwise transfer the Notes, such Notes may be
reoffered, resold, pledged or otherwise transferred only in accordance with the
provisions of the Indenture and Credit Agreement and the legends on such Notes,
including the requirement for written certifications. In particular, the
Transferee understands that the Notes may be transferred only to a person that
is both (a) (i) a “qualified institutional buyer” as defined in Rule 144A (a
“QIB”), who purchases such Notes in reliance on the exemption from Securities
Act registration provided by Rule 144A, or (ii) an IAI and (b) a Qualified
Purchaser. The Transferee acknowledges that no representation is made as to the
availability of any exemption from registration or qualification under the
Securities Act or any state or other securities laws for resale of the Notes;

 



Exhibit C-2

 

 



(xi)in connection with the Transferee’s purchase of the Notes: (a) none of the
Issuer, the Servicer, the Note Administrator, the Trustee, the Collateral Agent,
or any of their respective affiliates is acting as a fiduciary or financial or
investment adviser for the Transferee; (b) the Transferee is not relying (for
purposes of making any investment decision or otherwise) upon any written or
oral advice, counsel or representations of the Issuer, the Servicer, the Note
Administrator, the Trustee, the Collateral Agent, or any of their respective
affiliates; (c) none of the Issuer, the Servicer, the Note Administrator, the
Trustee, the Collateral Agent, or any of their respective affiliates has given
to the Transferee (directly or indirectly through any other person) any
assurance, guarantee, or representation whatsoever as to the expected or
projected success, profitability, return, performance, result, effect,
consequence, or benefit (including legal, regulatory, tax, financial,
accounting, or otherwise) of the Transferee’s purchase of the Notes; (d) the
Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture and
Credit Agreement) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Servicer, the Note Administrator, the Trustee, the Collateral Agent,
or any of their respective affiliates; (e) the Transferee will hold and transfer
at least the minimum denomination of such Notes; (f) the Transferee was not
formed for the purpose of investing in the Notes; and (g) the Transferee is a
sophisticated investor and is purchasing the Notes with a full understanding of
all of the terms, conditions and risks thereof, and it is capable of assuming
and willing to assume those risks;

 

(xii)the Transferee is acquiring the Notes as principal solely for its own
account for investment and not with a view to the resale, distribution or other
disposition thereof in violation of the Securities Act or the securities laws of
any state or other jurisdiction; it is not a (A) partnership, (B) common trust
fund, or (C) special trust, pension, profit-sharing or other retirement trust
fund or plan in which the partners, beneficiaries or participants may designate
the particular investments to be made; it agrees that it shall not hold any
Notes for the benefit of any other person, that it shall at all times be the
sole beneficial owner thereof for purposes of the 1940 Act and all other
purposes and that it shall not sell participation interests in the Notes or
enter into any other arrangement pursuant to which any other person shall be
entitled to a beneficial interest in the distributions on the Notes;

 

(xiii)the Transferee represents and agrees that it is not and will not be,
during the time it holds the Notes, an “employee benefit plan” (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Section 4975 of the Code, a
“benefit plan investor” within the meaning of Section 3(42) of ERISA or any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code or any entity whose underlying assets are deemed to include “plan assets”
by reason of such an employee benefit plan’s or other plan’s investment in the
entity or otherwise;

 

(xiv)the Transferee will treat its Notes as equity of the Issuer for United
States federal and, to the extent permitted by law, state and local income and
franchise tax purposes unless otherwise required by any relevant taxing
authority;

 

(xv)the Transferee acknowledges that it is its intent and that it understands it
is the intent of the Issuer that, for purposes of U.S. federal, state and local
income and franchise tax and any other income taxes, for so long as a direct or
indirect wholly-owned subsidiary of Notes Investor (or, if the Notes Investor is
itself a disregarded entity for U.S. federal income tax purposes, the Person
treated as owning the assets of Notes Investor for U.S. federal income tax
purposes) or subsequent REIT owns 100% of the Class B Notes and any other equity
interests of the Issuer, the Issuer will be treated as a Qualified REIT
Subsidiary (or other entity disregarded from its owner for U.S. federal income
tax purposes) and the Notes will be treated as equity solely of Notes Investor.
or such subsequent REIT; the Transferee agrees to such treatment and agrees to
take no action inconsistent with such treatment;

 



Exhibit C-3

 

 



(xvi)the Transferee acknowledges that the Transferred Notes are limited recourse
obligations of the Issuer payable solely from the Collateral in accordance with
the Indenture and Credit Agreement, and following realization of the Collateral
in accordance with the Indenture, all claims of Noteholders shall be
extinguished and shall not thereafter revive;

 

(xvii)the Transferee understands that (A) the Issuer, the Trustee, the
Collateral Agent or the Paying Agent will require certification acceptable to
them (1) as a condition to the payment of principal of and interest on any Notes
without, or at a reduced rate of, U.S. withholding or backup withholding tax,
and (2) to enable the Issuer, the Trustee, the Collateral Agent and the Paying
Agent to determine their duties and liabilities with respect to any taxes or
other charges that they may be required to pay, deduct or withhold from payments
in respect of such Notes or the holder of such Notes under any present or future
law or regulation of the United States or any present or future law or
regulation of any political subdivision thereof or taxing authority therein or
to comply with any reporting or other requirements under any such law or
regulation, which certification may include U.S. federal income tax forms (such
as IRS Form W-9 (Request for Taxpayer Identification Number and Certification)
or any successors to such IRS forms and such other forms and information as may
be required to confirm the availability of any applicable exemption from United
States federal, state or local withholding taxes); (B) the Issuer, the Trustee,
the Collateral Agent or the Paying Agent may require certification acceptable to
them to enable the Issuer to qualify for a reduced rate of withholding in any
jurisdiction from or through which the Issuer receives payments on its assets;
(C)  the Issuer, the Trustee, the Collateral Agent or the Paying Agent will
require the Transferee to provide the Issuer, the Trustee, the Collateral Agent
or the Paying Agent with any correct, complete and accurate information that may
be required for the Issuer, the Trustee, the Collateral Agent or the Paying
Agent to comply with FATCA requirements and will take any other actions
necessary for the Issuer, the Trustee, the Collateral Agent or the Paying Agent
to comply with FATCA requirements on or prior to the date on which it becomes a
holder of the Notes and, in the event the Transferee fails to provide such
information or take such actions, (1) the Issuer, the Trustee, the Collateral
Agent and the Paying Agent are authorized to withhold amounts otherwise
distributable to the Transferee as compensation for any amount withheld from
payments to the Issuer, the Trustee, the Collateral Agent or the Paying Agent as
a result of such failure, (2) to the extent necessary to avoid an adverse effect
on the Issuer or any other holder of Notes as a result of such failure, the
Transferee may be compelled to sell its Notes or, if the Transferee does not
sell its Notes within ten (10) business days after notice from the Issuer, the
Trustee, the Collateral Agent or the Paying Agent, such Notes may be sold at a
public or private sale called and conducted in any manner permitted by law, and
to remit the net proceeds of such sale (taking into account any taxes incurred
by the Issuer in connection with such sale) to the Transferee as payment in full
for such Notes and (3) the Issuer may also assign each such Note a separate
CUSIP or CUSIPs in the Issuer’s sole discretion; (D) if the Transferee is a
“foreign financial institution” or other foreign financial entity subject to
FATCA and does not provide the Issuer, the Trustee, the Collateral Agent or
Paying Agent with evidence that it has complied with the applicable FATCA
requirements, the Issuer, Note Administrator, Trustee, the Collateral Agent or
Paying Agent may be required to withhold amounts under FATCA on payments to the
Transferee; and (E) the Transferee agrees to provide any certification requested
pursuant to this paragraph and to update or replace such form or certification
in accordance with its terms or its subsequent amendments;

 



Exhibit C-4

 

 



(xviii)the Transferee agrees not to seek to commence in respect of the Issuer,
or cause the Issuer to commence, a bankruptcy reorganization, arrangement,
moratorium, liquidation or similar proceeding before a year and a day has
elapsed since the payment in full to the holders of the Notes issued pursuant to
the Indenture and Credit Agreement or, if longer, the applicable preference
period (plus one day) then in effect;

 

(xix)the Transferee acknowledges that, to the extent required by the Issuer, as
determined by the Issuer or the Servicer on behalf of the Issuer, the Issuer
may, upon notice to the Note Registrar, the Collateral Agent and the Trustee,
impose additional transfer restrictions on the Notes to comply with the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”) and other similar
laws or regulations, including, without limitation, requiring each transferee of
a Note to make representations to the Issuer in connection with such compliance;

 

(xx)the Transferee acknowledges that each investor or prospective investor will
be required to make such representations to the Issuer, as determined by the
Issuer or the Servicer on behalf of the Issuer, as the Issuer will require in
connection with applicable AML/OFAC obligations, including, without limitation,
representations to the Issuer that such investor or prospective investor (or any
person controlling or controlled by the investor or prospective investor; if the
investor or prospective investor is a privately held entity, any person having a
beneficial interest in the investor or prospective investor; or any person for
whom the investor or prospective investor is acting as agent or nominee in
connection with the investment) is not (i) an individual or entity named on any
available lists of known or suspected terrorists, terrorist organizations or of
other sanctioned persons issued by the United States government and the
government(s) of any jurisdiction(s) in which the partnership is doing business,
including the List of Specially Designated Nationals and Blocked Persons
administered by OFAC, as such list may be amended from time to time; (ii) an
individual or entity otherwise prohibited by the OFAC sanctions programs; or
(iii) a current or former senior foreign political figure or politically exposed
person, or an immediate family member or close associate of such an individual.
Further, such investor or prospective investor must represent to the Issuer that
it is not a prohibited foreign shell bank;

 

(xxi)the Transferee acknowledges that, each investor or prospective investor
will also be required to represent to the Issuer that amounts invested with the
Issuer were not directly or indirectly derived from activities that may
contravene U.S. Federal, state or international laws and regulations, including,
without limitation, any applicable anti-money laundering laws and regulations;
  

(xxii)the Transferee acknowledges that, by law, the Issuer, the Servicer or
other service providers acting on behalf of the Issuer, may be obligated to
“freeze” any investment in a Note by such investor. The Issuer, the Servicer or
other service providers acting on behalf of the Issuer may also be required to
report such action and to disclose the investor’s identity to OFAC or other
applicable governmental and regulatory authorities;

 

(xxiii)the Transferee understands that the Issuer, the Note Administrator, the
Trustee and the Collateral Agent will rely upon the accuracy and truth of the
foregoing representations, and it hereby consents to such reliance; and

 

(xxiv)the Definitive Notes will bear a legend to the following effect unless the
Issuer determines otherwise in compliance with applicable law:

 



Exhibit C-5

 

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR THE ACCOUNT OR BENEFIT OF,
A PERSON THAT IS BOTH (1)(X) A “QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), OR (Y) AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR”, WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS, AND (2) 
A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT LESS
THAN $960,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF PLUS ANY
RESIDUAL AMOUNT) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE AND CREDIT
AGREEMENT, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH
IN SECTION 2.5 OF THE INDENTURE AND CREDIT AGREEMENT. ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE, THE COLLATERAL AGENT,
THE NOTE ADMINISTRATOR OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER DETERMINES
OR IS NOTIFIED THAT THE HOLDER OF SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF
ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE AND CREDIT AGREEMENT, THE
TRUSTEE, THE COLLATERAL AGENT AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER.

 



  [Name of Transferee]         By:       Name:     Title:       Dated:        

 

cc:

Terra Mortgage Capital I, LLC c/o

Terra Mortgage Capital I, LLC

550 Fifth Ave, 6th Floor

New York, New York 10036

Attn: Michael Muscat

Telephone: #####

Email: #####

 

with copies to:

 

Terra Mortgage Capital I, LLC

550 Fifth Ave, 6th Floor

New York, New York 10036

Attn: Vik Uppal

Telephone: #####

Email: #####

 

and:

 

Terra Mortgage Capital I, LLC

550 Fifth Ave, 6th Floor

New York, New York 10036

Attn: Greg Pinkus

Telephone: #####

Email: #####

 

and:

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attention: Rachel Brown

Telephone: #####

Email: #####



 



Exhibit C-6

 



 

Exhibit D 

 

[FORM OF]

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

Reference is made to the Indenture and Credit Agreement dated as of September 3
2020 (as modified and supplemented and in effect from time to time, the
“Indenture and Credit Agreement”) by and among Terra Mortgage Capital I, LLC
(the “Issuer”), Wells Fargo Bank, National Association, as Collateral Agent (in
such capacity, the “Collateral Agent”), as Note Administrator (in such capacity,
the “Note Administrator”), as Custodian (in such capacity, the “Custodian”), as
Loan Agent (in such capacity, the “Loan Agent”) and as Trustee (in such
capacity, the “Trustee”) and Goldman Sachs Bank USA, as Class A Lender (the
“Class A Lender”). Terms used but not defined herein have the respective
meanings given to such terms in (or incorporated by reference in) the Indenture
and Credit Agreement.

 

The Assignor named on the signature pages hereof (the “Assignor”) hereby sells
and assigns to the Assignee named on the signature pages hereof (the
“Assignee”), and the Assignee hereby purchases and assumes from the Assignor,
effective as of the Assignment Date set forth below, the interests set forth
below (the “Assigned Interest”) in the Assignor’s rights and obligations under
the Indenture and Credit Agreement, including, without limitation, the interests
set forth below in the Class A Loan held by (and outstanding principal amount of
the Class A Loan held by) the Assignor on the Assignment Date. The Assignee
hereby acknowledges receipt of a copy of the Indenture and Credit Agreement.
From and after the Assignment Date (a) the Assignee shall be a party to and be
bound by the provisions of the Indenture and Credit Agreement and, to the extent
of the Assigned Interest, have the rights and obligations of a Class A Lender
thereunder and (b) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Indenture
and Credit Agreement. The Assignor hereby represents and warrants to the
Assignee that, as of the Assignment Date, the Assignor owns the Assigned
Interest free and clear of any lien or other encumbrance. The Assignee hereby
representation and warrants to the Assignor, the Issuer, the Collateral Agent
and the Trustee, that it is a Qualified Transferee.

 

Each of the parties hereby covenants and agrees that so long as the Assignee is
a registered Class A Lender:

 

(1)                it waives any right to set-off and to appropriate and apply
any and all deposits and any other indebtedness at any time held or owing
thereby to or for the credit or the account of the Assignee against and on
account of the obligations and liabilities of the Assignee to such party under
the Indenture and Credit Agreement; and

 

(2)                notwithstanding anything to the contrary herein, no provision
of the Indenture and Credit Agreement adversely affecting the rights or duties
of the Assignee may be amended or waived without the written consent of the
Assignee.

 

This Assignment and Assumption Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

[Remainder of page left intentionally blank]

 



Exhibit D-1

 

 

Legal Name of Assignor: [ ]

 

Legal Name of Assignee: [ ]

 

Assignee’s Address for Notices:

 

[ADDRESS]

 

Fax No.: [ ]

 

Details of electronic messaging system: [ ]

 

Payment Instructions: [ ]

 

Federal Taxpayer ID No. of Assignee: [ ]

 

Effective date of Assignment (“Assignment Date”):

 

  Amount Assigned Amount Retained Outstanding Principal Amount of Class A Loan:
U.S.$ [●] U.S.$ [●]

 

The terms set forth above are hereby agreed to:

 

  [Name of Assignor], as Assignor         By:       Name:     Title:

 

  [Name of Assignee], as Assignee         By:       Name:     Title:

 

Exhibit D-2

 

 

EXHIBIT E

 

[FORM OF]

 

CUSTODIAN POST-CLOSING CERTIFICATION

 

September 3, 2020

 

To the Persons Listed on the attached Schedule A

 

Re: Terra Mortgage Capital I, LLC Ladies and Gentlemen:

 

In accordance with Section 3.3(f) of the Indenture and Credit Agreement, dated
as of September 3, 2020 (the “Indenture and Credit Agreement”), by and among
Terra Mortgage Capital I, LLC, as Issuer, Wells Fargo Bank, National
Association, Collateral Agent, Note Administrator, Custodian, Loan Agent and
Trustee and Goldman Sachs Bank USA, as the Class A Lender, the undersigned, as
the Custodian, hereby certifies, subject to the terms of the Indenture and
Credit Agreement, that with respect to each Mortgage Asset listed on the
Mortgage Asset Schedule attached to the Indenture and Credit Agreement as
Schedule A, (a) each such document referred to in Section 3.3(e) of the
Indenture and Credit Agreement and with respect to each clause, solely to the
extent such documents are identified by the Issuer in writing to the Custodian
to be included in the delivery of a Mortgage Asset File has been received; and
(b) that each such document has been reviewed by the Custodian, has been
executed, appears on its face to be what it purports to be, purports to be
recorded or filed (as applicable), has not been torn, mutilated or otherwise
defaced, and appears on its face to relate to the Mortgage Asset identified on
the Mortgage Asset Schedule, in each case, except as set forth on Schedule B
attached hereto.

 

The Custodian makes no representations as to, and shall not be responsible to
verify, (i) the validity, legality, enforceability, due authorization,
recordability, sufficiency, or genuineness of any of the documents in its
custody relating to a Mortgage Asset, or (ii) the collectability, insurability,
effectiveness or suitability of any such documents in its custody relating to a
Mortgage Asset.

 

Capitalized terms used but not defined herein shall have the respective meanings
set forth in the Indenture and Credit Agreement.

 

  WELLS FARGO BANK, NATIONAL   ASSOCIATION, solely in its capacity as Custodian

 

  By:       Name:     Title:

 



Exhibit E-1

 

 

SCHEDULE A TO CUSTODIAN POST-CLOSING CERTIFICATION

 

    Issuer Class A Lender Terra Mortgage Capital I, LLC c/o Goldman Sachs Bank
USA Terra Mortgage Capital I, LLC 200 West Street 550 Fifth Ave, 6th Floor New
York, New York 10282 New York, New York 10036 Attention: Jeffrey Dawkins Attn:
Michael Muscat   Telephone: ##### with copies to: Email: #####     Dechert LLP
with copies to: 300 South Tryon Street, Suite 800   Charlotte, NC 28202 Terra
Mortgage Capital I, LLC Attention: Stewart McQueen 550 Fifth Ave, 6th Floor
Telephone: ##### New York, New York 10036 Telecopy: ##### Attn: Vik Uppal  
Telephone: ##### Note Administrator; Collateral Agent, Loan Agent and Trustee
Email: ##### Wells Fargo Bank, National Association   Corporate Trust Services
Division and: 9062 Old Annapolis Road   Columbia, Maryland 21045-1951 Terra
Mortgage Capital I, LLC Attention: Corporate Trust Services (CMBS), 550 Fifth
Ave, 6th Floor TERRA MORTGAGE CAPITAL I, LLC New York, New York 10036   Attn:
Greg Pinkus Servicer Telephone: ##### Trimont Real Estate Advisors, LLC Email:
##### One Alliance Center   3500 Lenox Road NE, Suite G1 and: Atlanta, Georgia
30326   Attn: Servicing Department Kirkland & Ellis LLP Telephone: ##### 300
North LaSalle Email: ##### Chicago, Illinois 60654   Attention: Rachel Brown  
Telephone: #####   Email: #####      

 



Exhibit E-2

 

 

SCHEDULE B TO CUSTODIAN POST-CLOSING CERTIFICATION

 

MORTGAGE ASSET EXCEPTIONS REPORT

 

[TO BE PROVIDED]

 



Exhibit E-3

 

 

EXHIBIT F

 

[FORM OF]

 

REQUEST FOR RELEASE

 

REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

 

To:Wells Fargo Bank, National Association Corporate Trust Services Division

Wells Fargo Center, 600 South 4th St., 7th Floor MAC N9300-070 Minneapolis,
Minnesota 55479

Attention: Corporate Trust Services - TERRA MORTGAGE CAPITAL I, LLC

 

In connection with the administration of the Mortgage Assets held by you as the
Custodian on behalf of the Issuer, we request the release, to the
[Issuer][Servicer] of [specify document] for the Mortgage Asset described below,
for the reason indicated.

 

Borrower’s Name, Address & Zip Code Ship Files To:

 

  Name:       Address       Telephone Number

 

Mortgage Asset Description:       Current Outstanding Principal Balance:    

 

Reason for Requesting Documents (check one):

 

  1. Mortgage Asset Paid in Full. The [Issuer][Servicer] hereby certifies that
all amounts received in connection therewith that are required to be remitted by
the borrower or other obligors thereunder have been paid in full and that any
amounts in respect thereof required to be remitted to the Collateral Agent
pursuant to the Indenture and Credit Agreement have been so remitted.   2.
Mortgage Asset Liquidated By . The [Issuer][Servicer] hereby certifies that all
proceeds of insurance, condemnation or other liquidation have been finally
received and that any amounts in respect thereof required to be remitted to the
Collateral Agent pursuant to the Indenture and Credit Agreement have been so
remitted.   3. Other (explain) .

 

If box 1 or 2 above is checked, and if all or part of the underlying instruments
were previously released to us, please release to us our previous request and
receipt on file with you, as well as any additional documents in your possession
relating to the specified Mortgage Asset.

 

If box 3 above is checked, upon our return of all of the above documents to you
as the Custodian, please acknowledge your receipt by signing in the space
indicated below and returning this form.

 

If box 3 above is checked, it is hereby acknowledged that a security interest
pursuant to the Uniform Commercial Code in the Mortgage Asset described above
and in the proceeds of said Mortgage Asset has been granted to the Collateral
Agent pursuant to the Indenture and Credit Agreement.

 



Exhibit F-1

 

 

If box 3 above is checked, in consideration of the aforesaid delivery by the
Custodian, the Servicer hereby agrees to hold said Mortgage Asset in trust for
the Collateral Agent, as provided under and in accordance with all provisions of
the Indenture and Credit Agreement and the Servicing Agreement, and to return
said Mortgage Asset to the Custodian no later than the close of business on the
twentieth (20th) day following the date hereof or, if such day is not a Business
Day, on the immediately preceding Business Day.

 

The Servicer hereby acknowledges that it shall hold the above-described Mortgage
Asset and any related underlying instruments in trust for, and as the bailee of,
the Collateral Agent, and shall return said Mortgage Asset and any related
documents only to the Custodian.

 

Capitalized terms used but not defined in this Request have the meanings
assigned to them in the Indenture and Credit Agreement, dated as of September 3,
2020, by and among Terra Mortgage Capital I, LLC, as Issuer, Wells Fargo Bank,
National Association, as Collateral Agent, Note Administrator, Loan Agent,
Custodian and Trustee and Goldman Sachs Bank USA, as the Class A Lender.

 

[ISSUER][SERVICER]

 

  By:       Name:

 

Title: Acknowledged by:

GOLDMAN SACHS BANK USA, as Class A Lender

 

By:       Name:     Title:  

 

Acknowledgment of documents returned:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

 

By:       Name:     Title:  

 

Date:    

 



Exhibit F-2

 

 

Exhibit G

 

MONTHLY REPORTING PACKAGE

 

The Monthly Reporting Package shall include, inter alia, the following:

 

1.A listing of all Mortgage Assets reflecting (i) the payment status of each
Mortgage Asset and any material changes in the financial or other condition of
each Mortgage Asset, including, without limitation any new or ongoing
litigation; and (ii) any representation and/or warranty breaches under the
Mortgage Asset Documents.

 

2.Any and all financial statements, rent rolls, leasing status reports for the
immediately preceding twelve (12) month period, copies of any newly executed
leases, any other financial reports or certificates, or other material
information received from the borrowers related to each Mortgage Asset.

 

3.A listing of any existing Defaults.

 

4.A remittance report containing servicing information, including, without
limitation, the beginning and ending balances of the Mortgage Assets for such
period (listing the dates and amounts of any activity impacting the outstanding
principal balances of the Mortgage Assets), the amount of each periodic payment
due, the amount of each periodic payment received, the date of receipt, the date
due, and whether there has been any material adverse change to the real
property, on a loan by loan basis and in the aggregate, with respect to the
Mortgage Assets serviced by any servicer (such remittance report, a “Servicing
Tape”), or to the extent any servicer does not provide any such Servicing Tape,
a remittance report containing the servicing information that would otherwise be
set forth in the Servicing Tape or in the Servicer’s standard format.

 

5.Any reports or reportable information deliverable pursuant to the Mortgage
Asset Documents during the applicable month.

 

6.All other information as Class A Lender, from time to time, may reasonably
request with respect to Issuer or any Mortgage Asset, obligor or Mortgaged
Property.

 



Exhibit G

 

 

Exhibit H

 

QUARTERLY REPORTING PACKAGE

 

The Quarterly Reporting Package shall include, inter alia, the following:

 

1.Consolidated unaudited financial statements of Guarantor presented fairly in
accordance with GAAP or, if such financial statements being delivered have been
filed with the SEC pursuant to the requirements of the Exchange Act, or similar
state securities laws, presented in accordance with applicable statutory and/or
regulatory requirements and delivered to Class A Lender within the same time
frame as are required to be filed in accordance with such applicable statutory
or regulatory requirements, including a statement of operations and a statement
of changes in cash flows for such quarter and statement of net assets as of the
end of such quarter, and certified as being true and correct.

 

2.Quarterly asset management reports.

 

3.A business plan update, monthly and year-to-date operating statements, rent
rolls, comparison of budget and actual income and expenses, ARGUS (or similar)
cash flow projections model, and a leasing status report for the Mortgage
Assets, to the extent available.

 



Exhibit H

 